EXHIBIT 10.24

 

 

AMENDED AND RESTATED LOAN AGREEMENT

Dated as of February 19, 2010

Between

PHW LAS VEGAS, LLC,

as Borrower

and

WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE CREDIT SUISSE FIRST BOSTON

MORTGAGE SECURITIES CORP. COMMERCIAL MORTGAGE PASS-THROUGH

CERTIFICATES, SERIES 2007-TFL2,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

   3

Section 1.1.

   Definitions    3

Section 1.2.

   Principles of Construction    44

ARTICLE II. GENERAL TERMS

   44

Section 2.1.

   Loan Commitment; Disbursement to Borrower    44

Section 2.2.

   Interest Rate    44

Section 2.3.

   Loan Payment    50

Section 2.4.

   Prepayments    51

Section 2.5.

   Release of Property    52

Section 2.6.

   Cash Management    52

ARTICLE III. [INTENTIONALLY OMITTED]

   60

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

   60

Section 4.1.

   Borrower Party and Property Representations    60

ARTICLE V. BORROWER COVENANTS

   73

Section 5.1.

   Affirmative Covenants    73

Section 5.2.

   Negative Covenants    90

ARTICLE VI. INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

   102

Section 6.1.

   Insurance    102

ARTICLE VII. RESERVE FUNDS

   111

Section 7.1.

   Intentionally Omitted    111

Section 7.2.

   Tax and Insurance Escrow Account    111

Section 7.3.

   FF&E Reserve Account    111

Section 7.4.

   Interest Reserve Account    113

Section 7.5.

   Permitted Tax Distributions Account    115

Section 7.6.

   Seasonality Cash Reserve Account    115

Section 7.7.

   Major Capital Improvement Reserve Account    116

Section 7.8.

   Existing Lien Reserve    118

Section 7.9.

   Intentionally Omitted    119

Section 7.10.

   Intentionally Omitted    119

Section 7.11.

   Letter of Credit    119

Section 7.12.

   Reserve Funds Generally    120

ARTICLE VIII. DEFAULTS

   120

Section 8.1.

   Event of Default    120

Section 8.2.

   Remedies    124

ARTICLE IX. SPECIAL PROVISIONS

   125

Section 9.1.

   Sale of Note and Securitization    125

Section 9.2.

   Intentionally Omitted    125

Section 9.3.

   Real Property Indemnifications    125

Section 9.4.

   Exculpation    127

Section 9.5.

   Servicer    129

 

i



--------------------------------------------------------------------------------

ARTICLE X. MISCELLANEOUS

   130

Section 10.1.

   Survival    130

Section 10.2.

   Lender’s Discretion    130

Section 10.3.

   GOVERNING LAW    130

Section 10.4.

   Modification, Waiver in Writing    132

Section 10.5.

   Delay Not a Waiver    132

Section 10.6.

   Notices    132

Section 10.7.

   TRIAL BY JURY    133

Section 10.8.

   Headings    133

Section 10.9.

   Severability    133

Section 10.10.

   Preferences    133

Section 10.11.

   Waiver of Notice    134

Section 10.12.

   Remedies of Borrower    134

Section 10.13.

   Expenses and Indemnity    134

Section 10.14.

   Schedules Incorporated    135

Section 10.15.

   Offsets, Counterclaims and Defenses    135

Section 10.16.

   No Joint Venture or Partnership    135

Section 10.17.

   No Third Party Beneficiaries    136

Section 10.19.

   Waiver of Marshalling of Assets    136

Section 10.20.

   Waiver of Counterclaim    136

Section 10.21.

   Conflict; Construction of Documents; Reliance    136

Section 10.22.

   Brokers and Financial Advisors    137

Section 10.23.

   Prior Agreements    137

Section 10.24.

   Intentionally Omitted    137

Section 10.25.

   Quarterly Borrower Meetings    137

Section 10.26.

   Counterparts    138

Section 10.27.

   Amendment and Restatement    138

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AGREEMENT

AMENDED AND RESTATED LOAN AGREEMENT, dated as of February 19, 2010 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between PHW LAS VEGAS, LLC, a Nevada limited liability company
(“Borrower”), having its principal place of business at 3667 Las Vegas Boulevard
South, Las Vegas, Nevada 89109, and WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE
CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP. COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2007-TFL2, (together with its successors and
assigns, “Lender”), having an address at 9062 Old Annapolis Road, Columbia,
Maryland 21045.

RECITALS:

WHEREAS, on November 30, 2006 (the “Original Closing Date”), Column Financial,
Inc., a Delaware corporation (“Original Lender”), made a loan (the “Original
Loan”) to PH Fee Owner LLC, a Delaware limited liability company (“Original Fee
Owner”), and OpBiz, L.L.C., a Nevada limited liability company (“OpBiz” and
together with Original Fee Owner, “Original Borrower”), in the maximum principal
sum of up to Eight Hundred and Twenty Million and No/100 Dollars
($820,000,000.00), pursuant to that certain Loan Agreement, dated as of the
Original Closing Date, between Original Borrower and Original Lender (the
“Original Loan Agreement”), which Original Loan was evidenced by that certain
Promissory Note, dated as of the Original Closing Date, made by Original
Borrower in favor of Original Lender (the “Original Note”), and was secured by,
among other things, (i) that certain Deed of Trust, Security Agreement,
Assignment of Leases and Rents, Financing Statement and Fixture Filing, dated as
of the Original Closing Date, made by Original Borrower to First American Title
Insurance Company, a New York corporation, as trustee, for the benefit of
Original Lender, as beneficiary and recorded in Book 20061211 as Instrument
Number 0002556 of the Official Records of Clark County, Nevada (the “Original
Security Instrument”) and (ii) that certain Assignment of Leases and Rents,
dated as of the Original Closing Date, made by Original Borrower in favor of
Original Lender and recorded in Book 20061211 as Instrument Number 0002558 of
the Official Records of Clark County, Nevada (the “Original Assignment of
Leases”; the Original Assignment of Leases, the Original Loan Agreement, the
Original Note, the Original Security Instrument, and all other documents and
instruments evidencing and/or securing the Original Loan which were executed on
or about the Original Closing Date by Original Borrower, or others, in
connection with or related to the Original Loan, are sometimes herein
collectively referred to as the “Original Loan Documents”);

WHEREAS, on or about July 17, 2007 (the “Amendment Date”), Original Borrower and
Original Lender agreed to amend certain terms of the Original Loan Documents in
order to, among other things, increase the maximum principal sum of the Original
Loan to Eight Hundred and Sixty Million and No/100 Dollars ($860,000,000.00),
and in connection therewith, Original Borrower and Original Lender entered into
certain amendments to, and amendments and restatements of, the Original Loan
Documents, including, without limitation, (i) that certain Amended and Restated
Promissory Note, dated as of the Amendment Date, made by Original Borrower in
favor of Original Lender (the “Amended Note”), (ii) that certain Modification of

 

1



--------------------------------------------------------------------------------

Deed of Trust, Security Agreement, Assignment of Leases and Rents, Financing
Statement and Fixture Filing, dated as of the Amendment Date, between Original
Borrower and Original Lender and recorded in Book 20070718 as Instrument Number
04033 of the Official Records of Clark County, Nevada (the “Modification of
Security Instrument”), (iii) that certain Modification of Assignment of Leases
and Rents, dated as of the Amendment Date, made by Original Borrower in favor of
Original Lender and recorded in Book 20070718 as Instrument Number 04035 of the
Official Records of Clark County, Nevada (the “Modification of Assignment of
Leases”), and (iv) that certain Omnibus Amendment of Loan Documents, dated as of
the Amendment Date, among Original Borrower, Original Lender and certain other
parties (the “Omnibus Modification”; the Omnibus Modification, the Amended Note,
the Modification of Security Instrument, the Modification of Assignment of
Leases, and all other documents and instruments modifying, evidencing and/or
securing the Original Loan which were executed on or about the Amendment Date by
Original Borrower or others in connection with or related to the Original Loan,
are sometimes herein collectively referred to as the “Modification Documents”).
The Original Loan Agreement, as modified by the Omnibus Modification, is
referred to herein as the “Amended Loan Agreement” and the Original Loan
Documents, as modified by the Modification Documents are sometimes herein
collectively referred to as the “Amended Loan Documents”;

WHEREAS, on or about August 3, 2007, Original Lender assigned the Original Loan
and the Amended Loan Documents to Lender, and as of the date hereof, Lender is
the owner and holder of the Original Loan;

WHEREAS, pursuant to that certain Modification Agreement, dated as of August 11,
2008, by and among Lender, Original Borrower and certain other parties (the
“2008 Modification Agreement”), the Amended Loan Agreement and the other Amended
Loan Documents were modified as set forth therein;

WHEREAS, the Amended Loan Agreement and the other Amended Loan Documents were
further modified pursuant to that certain Third Modification Agreement, dated as
of May 7, 2009, by and among Lender, Original Borrower and certain other parties
(the “Third Modification Agreement”). The Amended Loan Agreement, as modified by
the 2008 Modification Agreement and the Third Modification Agreement, is
referred to herein as the “Existing Loan Agreement”;

WHEREAS, the Original Loan went into default on September 9, 2009;

WHEREAS, on the Business Day immediately prior to the effectiveness of this
Agreement (i) the Amended Note was split into that certain Senior Note from
Original Borrower to Lender in the principal amount of $554,340,000 (the “Senior
Note”) and that certain Subordinate Note from Original Borrower to Lender in the
principal amount of $287,391,718 (the “Subordinate Note”) and (ii) Borrower
assumed the portion of the Original Loan evidenced by the Senior Note and the
Senior Note from Original Borrower pursuant to that certain Assignment and
Assumption Agreement dated as of the Business Day prior to the date hereof;

 

2



--------------------------------------------------------------------------------

WHEREAS, immediately prior to the effectiveness of this Agreement, (i) Borrower
assumed the portion of the Original Loan evidenced by the Senior Note and the
Senior Note from OpBiz pursuant to that certain Assignment and Assumption
Agreement dated as of the date hereof, (ii) Lender cancelled the Subordinate
Note, (iii) PHW Investments, LLC (“PHW Investments”) cancelled, and Harrah’s
Operating Company, Inc. (“HOC”) caused PHW Investments to cancel, the B-2A,
B-2B, B-3, B-4 and B-5 participation interests owned by it in the Original Loan
and (iv) immediately following the actions in clause (i), and simultaneously
with the actions in clauses (ii) – (iii) in this Recital and in consideration
for such actions and other good and valuable consideration, the equity interests
in Borrower were transferred to HOC;

WHEREAS, Lender and Borrower have agreed to restructure the Original Loan by
entering into, among other things, this Agreement.

NOW, THEREFORE, in consideration of the sum the of Ten ($10) Dollars and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Lender and Borrower hereby covenant, agree, represent and warrant
as follows:

ARTICLE I.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1. Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

“Acceptable Counterparty” shall mean any counterparty to the Interest Rate Cap
Agreement that has and shall maintain, until the expiration of the applicable
Interest Rate Cap Agreement a long-term unsecured debt rating of at least “A+”
by S&P or “A1” from Moody’s.

“Additional Insolvency Opinion” shall have the meaning set forth in
Section 4.1.29(b).

“Adjusted Net Cash Flow” shall mean, for any period, the amount obtained by
subtracting (a) the sum of (i) Operating Expenses plus (ii) 3% multiplied by
Gross Income from Operations for such period from (b) Gross Income from
Operations for such period.

“Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, Controls, is Controlled by or is under common Control
with, the specified Person, including, without limitation, any Person (a) which
beneficially owns or holds, directly or indirectly, ten percent (10%) or more of
(i) any class of voting stock of the specified Person, or (ii) the Equity
Interests (with voting capacity) of a Person, or (b) who (i) is a director or
executive officer (or individual with similar responsibilities) of the specified
Person or (ii) if the Person does not have directors or executive officers, has
similar responsibilities to a director or executive officer.

“Affiliated Manager” shall mean any Manager that is an Affiliate of Borrower or
Guarantor.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration” shall mean any alteration, improvement, demolition, construction or
removal of all or any portion of the Improvements at the Property.

 

3



--------------------------------------------------------------------------------

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures relating to the Property prepared by, or on behalf of, Borrower for
the applicable Fiscal Year or other period.

“Applicable Interest Rate” shall mean the rate or rates at which the outstanding
principal amount of the Loan bears interest from time to time in accordance with
the provisions of Section 2.2.3.

“Applicable Taxes” shall have the meaning set forth in Section 2.2.3(e).

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d).

“Approved Bank” shall mean a bank or other financial institution which has a
minimum long term unsecured debt rating of at least “A+” by S&P and Fitch and
“A1” by Moody’s.

“Approved Capital Expenditures” shall mean, individually or collectively as the
context indicates, Capital Expenditures and any other amounts expended from time
to time with respect to Alterations, repairs, replacements and/or improvements
with respect to all or any portion of the Property, in each case that are set
forth (a) in the Approved Annual Budget or (b) on Schedule XVII attached hereto.

“Assignment of Contracts” shall mean that certain first priority Amended and
Restated Assignment of Contracts and Operating Permits from Borrower, as
assignor, to Lender, as assignee, assigning to Lender all of Borrower’s right,
title and interest in and to the Contracts and the Operating Permits as security
for the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Assignment of Leases” shall mean that certain first priority Amended and
Restated Assignment of Leases and Rents from Borrower, as assignor, to Lender,
as assignee, assigning to Lender all of Borrower’s right, title and interest in
and to the Leases and Rents as security for the Loan, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Assignment of Management Agreement” shall mean (a) on the date hereof, that
certain Manager Subordination and Cooperation Agreement, dated as of the date
hereof, made by Manager in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time and
(b) after the date hereof, any replacement assignment, subordination and
cooperation agreement entered into pursuant to the terms hereof with any
replacement Manager, which agreement shall be in form and substance
substantially the same as the Manager Subordination and Cooperation Agreement,
dated as of the date hereof, made by Manager in favor of Lender, or otherwise
reasonably satisfactory to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Assumed Note Rate” shall have the meaning set forth in Section 2.4.4.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

 

4



--------------------------------------------------------------------------------

“Bankrupt” or “Bankruptcy” shall have the meaning to the effect of the term
“bankrupt” as defined in the Nevada Act.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law in which such Person colludes with, or otherwise assists such
Person, or soliciting or causing to be solicited petitioning creditors for any
involuntary petition against such Person; (c) such Person filing an answer
consenting to or otherwise acquiescing in or joining in any involuntary petition
filed against it, by any other Person under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law; (d) such Person consenting to or
acquiescing in or joining in an application for the appointment of a custodian,
receiver, trustee, or examiner for such Person or any portion of the Property;
or (e) such Person making an assignment for the benefit of creditors, or
admitting, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due.

“Bankruptcy Code” shall mean, 11 U.S.C. § 101 et. Seq., as the same may be
amended from time to time.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto.

“Borrower Accounts” shall mean, collectively, any and all bank and other deposit
accounts owned, established, held or maintained by or on behalf of Borrower and
relating to the operation or management of the Property or any portion thereof,
including (without limitation) the Collection Accounts, the Borrower
Disbursement Account and any bank and other deposit accounts of any Manager or
any other Person, held on behalf of or for the benefit of Borrower, each of the
foregoing existing on the date hereof being identified on Schedule V, as such
accounts may be transferred, replaced, supplemented or modified from time to
time in accordance with the terms hereof.

“Borrower Disbursement Account” shall mean an account maintained by Borrower for
its own account and with such account number as may be designated in writing by
Borrower to Lender from time to time, and into which amounts are to be disbursed
from time to time in accordance with, and subject to, the terms hereof.

“Borrower Party” shall mean, individually or collectively as the context
indicates, Borrower, Guarantor and Harrah’s Manager.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

“Capital Expenditures” shall mean, for any period, the amount expended at, or
with respect to the Property, for items capitalized under GAAP (including
expenditures for building improvements or major repairs, leasing commissions,
tenant improvements, FF&E and Fixtures, IT System Work).

 

5



--------------------------------------------------------------------------------

“Cash Expenses” shall mean, for any period, the Operating Expenses for the
operation of the Property for such period or accrued and payable in such period,
as set forth in an Approved Annual Budget to the extent that such expenses are
actually incurred or accrued for such period by Borrower, less any payments into
the Tax and Insurance Escrow Fund.

“Cash Management Account” shall mean that certain segregated Eligible Account
established on or prior to the date hereof with Cash Management Bank entitled
“PHW Las Vegas, LLC, Cash Management Account f/b/o Wells Fargo Bank, N.A., as
Trustee for the Credit Suisse First Boston Mortgage Securities Corp. Commercial
Mortgage Pass-Through Certificates, Series 2007-TFL2 and its successors and
assigns, as secured party” with account number 359683018550 or, subject to the
terms hereof, such replacement cash management account established by Borrower
at any successor Cash Management Bank designated from time to time in accordance
with the terms hereof.

“Cash Management Account Agreement” shall mean that certain acknowledgment and
agreement, dated the date hereof, among Lender, Borrower and Cash Management
Bank, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Cash Management Bank” shall mean (i) on the date hereof, Key Bank N.A., so long
as the same remains an Eligible Institution, (ii) after the date hereof, any
successor Eligible Institution designated as Cash Management Bank from time to
time in accordance with the terms hereof, or (iii) any other financial
institution otherwise reasonably approved by Lender and, if a Securitization has
occurred, with respect to which a Rating Agency Confirmation has been obtained.

“Casino Accounts” shall mean, collectively, (i) ‘cage’ account # 4123103335
maintained by Manager at Property Bank, (ii) account # 4123103277 maintained by
Manager at Property Bank, and (iii) such other account established and
maintained from time to time by Manager or Borrower and reasonably approved by
Lender; provided, however, that, in each case of the foregoing, any such Casino
Account shall be established and maintained pursuant to, and in accordance with,
all applicable Gaming Laws and shall be subject to a security interest in favor
of Lender pursuant to the Loan Documents.

“Casino Component” shall mean that portion of the Property devoted to the
operation of a casino gaming operation, including (without limitation) those
areas devoted to the conduct of games of chance, facilities associated directly
with gaming operations including, without limitation, casino support areas such
as surveillance and security areas, cash cages, counting and accounting areas
and gaming back-of-the-house areas in each case, to the extent the operation
thereof requires a Gaming License under applicable Gaming Laws, all of the
foregoing comprising the Casino Component Premises.

“Casino Component Premises” shall mean that portion of the Property described on
Schedule II-C attached hereto, as the same may be adjusted from time to time
after the date hereof solely to the extent required in order comply with
applicable Gaming Laws.

 

6



--------------------------------------------------------------------------------

“Casino Expansion Leases” shall mean, collectively, each lease of space
comprising a portion of the Retail Mall deemed to be entered into by Retail Mall
Owner, as lessor, and Borrower (as assignee thereunder), as lessee, pursuant to
the terms of Section 8 of the REA Amendment Agreement, such space being referred
to therein as “space G-21”, ‘space G-1A” and “space F-27”, including (without
limitation) the specific terms of each such lease set forth in the REA Amendment
Agreement and the general terms and provisions of the “standard lease form”
referred to therein, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Casualty” shall mean any damage or destruction, in whole or in part, by fire or
other casualty of all or any portion of the Property.

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii).

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv).

“Change of Control” shall mean any of the following:

(i) Borrower is no longer Controlled by either HOC or Guarantor; or

(ii) any Transfer, in one or a series of transactions, of more then 49% of the
interests in Borrower held by HOC on the Closing Date; provided, however, that
no Transfer of direct or indirect interests in HOC or Guarantor shall be
considered in the determination of the foregoing.

“Closing Date” shall mean the date hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Collateral Assignment of Interest Rate Cap Agreement executed by Borrower in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Collateral Assignment of Timeshare Project Proceeds” shall mean that certain
Amended and Restated Collateral Assignment of Timeshare Project Proceeds
executed by Borrower and TSP Owner in connection with the Loan for the benefit
of Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Collection Account” shall mean, individually or collectively as the context
indicates, (i) that certain segregated Eligible Account established by Borrower
with Property Bank entitled “PHW Las Vegas, LLC, Merchant Account f/b/o Wells
Fargo Bank, N.A., as Trustee for the Credit Suisse First Boston Mortgage
Securities Corp. Commercial Mortgage Pass-Through Certificates, Series 2007-TFL2
and its successors and assigns, as secured party” with account number 4123103319
and into which Borrower shall cause all credit card receipts to be deposited
pursuant to the terms hereof, (ii) that certain segregated Eligible Account
established by

 

7



--------------------------------------------------------------------------------

Borrower with Property Bank entitled “PHW Las Vegas, LLC, Collection Account
f/b/o Wells Fargo Bank, N.A., as Trustee for the Credit Suisse First Boston
Mortgage Securities Corp. Commercial Mortgage Pass-Through Certificates, Series
2007-TFL2 and its successors and assigns, as secured party” and its successors
and assigns, as secured party” with account number 4123103301 and into which
Borrower shall cause all Revenue (other than credit card receipts) to be
deposited pursuant to the terms hereof, excluding any amounts properly retained
by Borrower and/or Manager as the Gaming Operating Reserve in one or more Casino
Accounts in accordance with the terms hereof, and (iii) subject to the terms
hereof, such replacement collection account or accounts established by Manager
at any successor Property Bank designated from time to time in accordance with
the terms hereof.

“Collection Account Agreement” shall mean that certain Restricted Account
Agreement (Access Restricted Immediately) and that certain Restricted Account
Agreement (Access Restricted After Instructions), each dated the date hereof,
among Lender, Borrower and Property Bank, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Comparable Standards” means (a) with respect to the Hotel Component, the
standards of management, operation and maintenance of a first-class hotel of a
like quality to the Paris Las Vegas Hotel and Casino located at 3655 Las Vegas
Boulevard South, Las Vegas, Nevada or in the event that Lender reasonably
determines that the foregoing is closed or no longer maintains substantially the
same standards as it did on the date hereof, a such other hotel located in a
major city of the United States that is a vacation destination center at a prime
location as reasonably determined by Lender which is comparable to the Hotel
Component in location, size, facilities, quality and nature, (b) with respect to
the Casino Component, the standards of management, operation and maintenance of
a first-class casino of a like quality to the Paris Las Vegas Hotel and Casino
located at 3655 Las Vegas Boulevard South, Las Vegas, Nevada or in the event
that Lender reasonably determines that the foregoing is closed or no longer
maintains substantially the same standards as it did on the date hereof, a such
other casino located in Las Vegas, Nevada, as reasonably determined by Lender
which is comparable to the Casino Component in location, size, facilities,
quality and nature, and (c) with respect to the TPA Component, the standards of
maintenance and repair of the Improvements maintained with respect to the TPA
Component as of the Closing Date.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b).

“Contracts” shall mean, with respect to the Property, all agreements, contracts,
certificates, instruments, franchises, permits, licenses, plans, specifications
and other documents, now or hereafter entered into by Borrower, and all rights
therein and thereto, respecting or pertaining to the use, occupation,
construction, management or operation of the Property and any part thereof or
any Improvements or any business or activity conducted in, at or on the Property
and any part thereof or any Improvements and all right, title and interest of
Borrower therein and thereunder.

 

8



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.

“Copyrights” shall mean, collectively, all copyrights, copyright registrations
and applications for copyright registration under the laws of the United States
or any other country or jurisdiction, including all recordings, supplemental
registrations and derivative or collective work registrations, and all renewals
and extensions thereof, in each case whether published or unpublished, now owned
or existing or created or of which ownership is hereafter acquired.

“Counterparty” shall mean, with respect to each Interest Rate Cap Agreement each
Acceptable Counterparty that is a party thereto, and with respect to any
Replacement Interest Rate Cap Agreement, any substitute Acceptable Counterparty.

“Critical Capital Expenditure” shall mean any Capital Expenditure or Operating
Expense used to address any: (i) actual or potential life/safety issues at the
Property or (ii) actual or potential violations of any applicable Legal
Requirement that (a) are not included in the Approved Annual Budget and (b) are
of a nature such that a prudent owner/operator of a hotel and casino resort
similar to the Property would not delay incurring such Capital Expenditure in
order to obtain Lender’s approval.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Security Instrument and the other Loan Documents.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments due under this Agreement and the Note.

“Debt Service Coverage Ratio” shall mean, on any date of determination, the
ratio in which (a) the numerator is Adjusted Net Cash Flow for the trailing
twelve calendar month period, and (b) the denominator is the regularly scheduled
interest anticipated to be due on the outstanding principal balance of the Loan
on such date for a twelve (12) month period (calculated assuming, during such
period, the Spread will be 2.859% (less the spread (or portion thereof) on any
participation in the Loan with respect to which the holder thereof has agreed to
subordinate and defer payments of interest through the Maturity Date then in
effect or, in the case a determination of Debt Service Coverage Ratio under
Section 2.7.2, through the Extended Maturity Date at the end of the Extension
Term then commencing) and LIBOR will be equal to the greater of (i) the strike
rate under the applicable Interest Rate Cap Agreement for such period and
(ii) 3%).

“Debt Yield” shall mean, on any date of determination, a ratio (expressed as a
percentage) (a) the numerator of which is the Adjusted Net Cash Flow for the
trailing twelve calendar month period and (b) the denominator of which is the
outstanding principal balance of the Loan.

 

9



--------------------------------------------------------------------------------

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) four percent (4%) above the Applicable Interest Rate.

“Determination Date” shall mean, with respect to any Interest Period, the date
that is two (2) London Business Days prior to the fifteenth (15th) day of the
calendar month in which such Interest Period commences.

“Disqualified Transferee” shall mean any Person that is Controlled by or is
under common Control with, or that Controls, a Person that, (a) would not be
found suitable to hold a Gaming License, (b) is an Embargoed Person, or is
directly or indirectly owned or Controlled by an Embargoed Person or (c) is a
Person with respect to which a PATRIOT Act Certification has not been delivered
to Lender.

“Domain Name” shall mean any combination of words and abbreviations that
represents a uniquely identifiable internet protocol address of a World Wide Web
internet location.

“DSCR Requirement” shall have the meaning set forth in Section 2.7.1(c).

“EBITDAM” shall mean, with respect to any period, without duplication, (a) the
sum of (i) Net Operating Income, (ii) Debt Service, (iii) federal, state and
local income taxes deducted in determining Net Operating Income,
(iv) depreciation and amortization and other non-cash items properly deducted in
determining Net Operating Income, in each case calculated in accordance with
GAAP and (v) fees payable to Manager under the Management Agreement, minus
(b) non-cash items properly added in determining Net Operating Income for such
period calculated in accordance with GAAP.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. § 9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-2” by S&P, “P-1” by Moody’s and “F-1” by Fitch in the case of accounts
in which funds are held for thirty (30) days or less (or, in the case of
accounts in which funds are held for more than thirty (30) days, the long term
unsecured debt obligations of which are rated at least “A-” by Fitch and S&P and
“A2” by Moody’s).

 

10



--------------------------------------------------------------------------------

“Eligible Seasonality Cash Reserve Applications” shall have the meaning set
forth in Section 7.6.1.

“Eligible Taxes” shall mean U.S. federal, state, local and foreign income taxes
actually payable by Borrower’s direct and indirect equity owners (or, in the
case of any such owner that owns any assets other than direct or indirect equity
on Borrower, at any applicable time after the date hereof, the U.S. federal,
state and local income taxes that would have been actually payable had such
holder owned no other assets after the date hereof) by virtue of the fact that
Borrower is a pass-through entity for U.S. federal, state or local income tax
purposes (as applicable), for any such taxable year (or portion thereof) ending
after the date hereof, including any amounts of such income taxes resulting from
audit adjustments after the date hereof for any such taxable year (or portion
thereof).

“Embargoed Person” shall have the meaning set forth in Section 4.1.34.

“Environmental Indemnity” shall mean that certain Amended and Restated
Environmental Indemnity Agreement, dated as of the date hereof, executed by
Borrower in connection with the Loan for the benefit of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Environmental Law” means any present and future laws, statutes, ordinances,
rules, regulations and the like, as well as common law, of any applicable
jurisdiction relating to protection of human health and safety or the
environment, relating to Hazardous Substances, relating to liability for or
costs of other actual or threatened danger to human health and safety, the
environment or similar issues, including (without limitation) any present and
future laws, statutes ordinances, rules, regulations, permits or authorizations
and the like, as well as common law, that (a) condition transfer of property
upon a negative declaration or other approval of a Governmental Authority of the
environmental condition of the Property; (b) require notification or disclosure
of Releases of Hazardous Substances or other environmental condition of the
Property to any Governmental Authority or other Person, whether or not in
connection with transfer of title to or interest in property; (c) impose
conditions or requirements in connection with permits or other authorization for
lawful activity; (d) relate to nuisance, trespass or other causes of action
related to the Property, in each case to the extent related to Hazardous
Substances; or (e) relate to wrongful death, personal injury, or property or
other damage in connection with any physical condition or use of the Property,
in each case to the extent related to Hazardous Substances, and including
(without limitation) the Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq., as amended; the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. § 9601 et seq., as amended; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., as amended; the Oil Pollution Act, 33
U.S.C. § 2701 et seq., as amended; the Clean Air Act, 42 U.S.C. § 7401 et seq.,
as amended; the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq.
(formerly 49 U.S.C. § 1801); the Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq. (as amended); the Occupational Safety and Health Act, 29 U.S.C. §
651 et seq.; the Nevada Hazardous Materials law (NRS Chapter 459); the Nevada
Solid Waste/Disposal of Garbage or Sewage law (NRS

 

11



--------------------------------------------------------------------------------

444.440 to 444.650, inclusive); the Nevada Water Controls/Pollution law (NRS
Chapter 445A); the Nevada Air Pollution law (NRS Chapter 445B); the Nevada
Cleanup of Discharged Petroleum law (NRS 590.700 to 590.920, inclusive); the
Nevada Control of Asbestos law (NRS 618.750 to 618.850, inclusive); the Nevada
Appropriation of Public Waters law (NRS 533.324 to 533.4385, inclusive); and the
Nevada Artificial Water Body Development Permit law (NRS 502.390).

“Equipment” shall mean, with respect to the Property, any equipment now owned or
hereafter acquired by Borrower, which is used at or in connection with the
Improvements or the Property or is located thereon or therein, including
(without limitation) all Gaming Equipment, all machinery, equipment,
furnishings, and electronic data-processing and other office equipment now owned
or hereafter acquired by Borrower and any and all additions, substitutions and
replacements of any of the foregoing), together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.

“Equity Interests” shall mean shares of capital stock, partnership interests,
member’s or membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder, as in effect from
time to time.

“ERISA Affiliate” shall mean the Borrower, Harrah’s Manager and their respective
subsidiaries.

“Event of Default” shall have the meaning set forth in Section 8.1(a).

“Excess Cash Flow” shall have the meaning set forth in Section 2.6.4(a).

“Exchange Act” shall have the meaning set forth in Section 9.2(a).

“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(f).

“Excusable Delay” shall mean with respect to any relevant obligation or covenant
of Borrower hereunder, any event which causes a delay or failure to perform such
obligation or covenant; provided that:

(i) such event is outside the reasonable control of Borrower or its Affiliates;

(ii) such event does not arise out of (A) the negligence or willful misconduct
of Borrower or any of its Affiliates, or (B) any cause or circumstance resulting
from the insolvency, bankruptcy or any lack of funds of Borrower, Guarantor or
any of their respective Affiliates;

 

12



--------------------------------------------------------------------------------

(iii) to the extent such event arises out of the acts, omissions, late
performance and/or failure to perform by one or more trade contractors, such
delay shall not exceed thirty (30) days in the aggregate and Borrower has
promptly commenced and diligently and continuously pursed all reasonable action
to mitigate the impact of the delay; and

(iv) to the extent such event consists of an act of God (such as tornado, flood,
hurricane and other similar events or occurrences), fires and other casualties,
labor strikes, lockouts or other labor disturbances (except to the extent
arising due to any acts or omissions of Borrower or its Affiliates), war, riots,
insurrections or civil commotions; embargos, shortages or unavailability of
materials, supplies, labor, equipment and systems that first arise after the
date hereof, but only to the extent caused by another act, event or condition
covered by this clause (iii), sabotage, vandalism, theft, changes in applicable
laws enacted after the date hereof, orders or judgments, or any similar types of
events; provided, however, that in each case (A) Borrower has promptly commenced
and diligently and continuously pursed all reasonable action to mitigate the
impact of the delay, (B) delays resulting from the foregoing shall not exceed
one hundred and seventy- five (175) days in the aggregate, and (C) the period
during which an Excusable Delay exists shall commence on the date that Borrower
has given Lender written notice describing in reasonable detail the event which
constitutes an Excusable Delay and shall end on the date that such Excusable
Delay no longer exists as reasonably determined by Lender.

“Existing Lien” shall have the meaning specified in Section 7.8.2.

“Existing Lien Reserve Account” shall have the meaning specified in
Section 7.8.1.

“Existing Lien Reserve Funds” shall have the meaning specified in Section 7.8.1.

“Extended Maturity Date” shall mean, upon each valid exercise of an Extension
Option pursuant to Section 2.7, the then applicable maturity date of the Loan
taking into account such exercise of such Extension Option.

“Extension Option” shall have the meaning set forth in Section 2.7.

“Extension Term” shall have the meaning set forth in Section 2.7.

“Extraordinary Expense” shall mean (a) any Operating Expense not set forth in
the applicable Approved Annual Budget and (b) any Capital Expenditure not set
forth in the Approved Annual Budget, provided, with respect to this clause
(b) only, there are no amounts on deposit in the Major Capital Improvement
Reserve Account, and Borrower has no right to have additional amounts deposited
in the Major Capital Improvement Reserve Account pursuant to Section 7.7.1, that
have not already been allocated to a Major Capital Expenditure.

“FF&E” shall mean, with respect to the Property, collectively, furnishings,
Fixtures and Equipment located in the guest rooms, hallways, lobbies,
restaurants, lounges, meeting and banquet rooms, parking facilities, public
areas or otherwise in any portion of the Property, including (without
limitation) all beds, chairs, bookcases, tables, carpeting, drapes, couches,
luggage carts, luggage racks, bars, bar fixtures, radios, television sets,
intercom and paging equipment, electric and electronic equipment, heating,
lighting and plumbing fixtures, fire prevention and extinguishing apparatus,
cooling and air-conditioning systems, elevators,

 

13



--------------------------------------------------------------------------------

escalators, stoves, ranges, refrigerators, laundry machines, tools, machinery,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning, waxing and polishing equipment, cabinets, lockers,
shelving, dishwashers, garbage disposals, washer and dryers, gaming equipment
and other casino equipment and all other customary hotel and casino resort
equipment and other tangible property owned by Borrower, or in which Borrower
has or shall have an interest, now or hereafter located at the Property and
useable in connection with the present or future operation and occupancy of the
Property; provided, however, that FF&E shall not include (i) fixed asset
supplies, including, but not limited to, linen, china, glassware, tableware,
uniforms, other hotel inventory and similar items, whether used in connection
with public space or guest rooms, (ii) items owned by tenants or by third party
operators, or (iii) items owned by any PH Entity and leased or licensed to
Borrower pursuant to the PH License.

“FF&E Expenditures” shall mean, individually or collectively as the context
indicates, amounts expended from time to time with respect to FF&E at the
Property.

“FF&E Reserve Account” shall have the meaning set forth in Section 7.3.1.

“FF&E Reserve Fund” shall have the meaning set forth in Section 7.3.1.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Fixtures” shall mean, with respect to the Property, all Equipment now owned, or
the ownership of which is hereafter acquired, by Borrower which is so related to
the Land and the Improvements forming part of the Property that it is deemed
fixtures or real property under applicable Legal Requirements, including,
without limitation, all building or construction materials intended for
construction, reconstruction, alteration, decoration or repair of or
installation on the Property, construction equipment, appliances, machinery,
plant equipment, fittings, apparatuses, fixtures and other items now or
hereafter attached to, installed in or used in connection with (temporarily or
permanently) any of the Improvements or the Land, including, but not limited to,
engines, devices for the operation of pumps, pipes, plumbing, call and sprinkler
systems, fire extinguishing apparatuses and equipment, heating, ventilating,
incinerating, electrical, air conditioning and air cooling equipment and
systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of Borrower’s interest therein) and all other utilities whether or
not situated in easements, all water tanks, water supply, water power sites,
fuel stations, fuel tanks, fuel supply, and all other structures, together with
all accessions, appurtenances, additions, replacements, betterments and
substitutions or any of the foregoing and the proceeds thereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report or, when applied to
computation of financial tests for purposes of this Agreement, as in effect on
the date hereof.

 

14



--------------------------------------------------------------------------------

“Gaming Authority” shall mean any of the Nevada Gaming Commission, the Nevada
State Gaming Control Board, the Clark County Liquor and Gaming Licensing Board
and any other gaming regulatory body or any agency which has, or may at any time
have, jurisdiction over the ownership of entities engaged in, or the operation
of, gaming activities at the Property or any successor to such authority.

“Gaming Equipment” shall mean any and all gaming devices (as defined in NRS
463.0155), gaming device parts inventory and other related gaming equipment and
supplies used in connection with the operation of a casino, including (without
limitation), slot machines, gaming tables, cards, dice, chips, tokens, player
tracking systems, cashless wagering systems (as defined in NRS 463.014), and
mobile gaming systems (as defined in Regulation 14.010(11) under the Gaming
Laws) and associated equipment (as defined in NRS 463.0136), which are located
at the Casino Component, owned or leased by Borrower or Manager and used or
useable exclusively in the present or future operation of gaming activities at
the Casino Component, together with all improvements and/or additions thereto.

“Gaming Laws” shall mean the provisions of the Nevada Gaming Control Act, as
amended from time to time, all regulations of the Nevada Gaming Commission
promulgated thereunder, as amended from time to time, the provisions of the
Clark County Code, as amended from time to time, and all other laws, statutes,
rules, rulings, orders, ordinances, regulations and other Legal Requirements of
any Gaming Authority.

“Gaming License” shall mean any license, qualification, franchise,
accreditation, approval, registration, permit, finding of suitability or other
authorization, exemption or waiver relating to gaming, the gaming business or
the operation of a casino under the Gaming Laws or required by the Gaming
Authorities or otherwise necessary for the ownership or operation of gaming, a
gaming business or a resort casino.

“Gaming Liquidity Requirement” shall mean the minimum bankroll requirements for
cash and cash equivalents required to be maintained by Borrower and/or Manager
pursuant to Gaming Laws in an amount no greater than is mandated by Nevada
Gaming Commission Regulation 6.150.

“Gaming Operating Reserve” shall mean, with respect to the Casino Component,
such cash funds and reserves that are held and maintained by Borrower and/or
Manager, in its capacity as the duly licensed operator of the Casino Component
under applicable Gaming Laws, either on-site at the Property or in the Casino
Accounts, including (without limitation) casino chips, tokens, checks and
markers; provided that all such Gaming Operating Reserves (i) are established
and maintained solely for use in the day to day operation and management of the
Casino Component in the ordinary course of business, and (ii) are funded and
maintained in accordance with the requirements of all applicable Gaming Laws and
in amounts that are reasonable and customary for casino operations of a
Comparable Standard (it being agreed that 110% of statutory or regulatory
minimums shall be deemed a reasonable and customary minimum amount for these
purposes). At Borrower’s election, any funds in the Gaming Operating Reserve in
excess of the reasonable and customary amount described in the preceding
sentence shall be deposited in the Seasonality Cash Reserve Account.

 

15



--------------------------------------------------------------------------------

“Governmental Approvals” shall mean all approvals, consents, waivers, orders,
acknowledgments, authorizations, certificates, registrations, permits,
environmental permits, and licenses required under applicable Legal Requirements
to be obtained from any Governmental Authority for the ownership, use, occupancy
and operation of, or otherwise relating to, the Property or any portion thereof.

“Governmental Authority” shall mean any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental or judicial, authority, body, agency, bureau or entity (including
the Gaming Authorities, any zoning authority, the Federal Deposit Insurance
Corporation, any central bank or any comparable authority) or any arbitrator
with authority to bind the party at law.

“Gross Income from Operations” shall mean all sustainable income and proceeds
(whether in cash or on credit, and computed on an accrual basis) received by
Borrower or Manager for the use, occupancy or enjoyment of the Property, or any
part thereof, or received by Borrower or Manager for the sale of any goods,
services or other items sold on or provided from the Property in the ordinary
course of the Property operation, including without limitation: (a) all income
and proceeds received from rental of rooms, Leases and commercial space,
meeting, conference and/or banquet space within the Property including net
parking revenue; (b) all income and proceeds received from food and beverage
operations and from catering services conducted from the Property even though
rendered outside of the Property; (c) all income and proceeds from business
interruption, rental interruption and use and occupancy insurance with respect
to the operation of the Property (after deducting therefrom all necessary costs
and expenses incurred in the adjustment or collection thereof); (d) all Awards
for temporary use (after deducting therefrom all costs incurred in the
adjustment or collection thereof and in Restoration of the Property); (e) all
income and proceeds from judgments, settlements and other resolutions of
disputes with respect to matters which would be includable in this definition of
“Gross Income from Operations” if received in the ordinary course of the
Property operation (after deducting therefrom all necessary costs and expenses
incurred in the adjustment or collection thereof); and (f) interest on credit
accounts, rent concessions or credits, and other required pass-throughs and
interest on Reserve Funds; but excluding, (1) gross receipts received by
lessees, licensees or concessionaires of the Property; (2) consideration
received at the Property for hotel accommodations, goods and services to be
provided at other hotels, although arranged by, for or on behalf of Borrower or
Manager; (3) income and proceeds from the sale or other disposition of goods,
capital assets and other items not in the ordinary course of the Property
operation; (4) federal, state and municipal excise, sales and use taxes
collected directly from patrons or guests of the Property as a part of or based
on the sales price of any goods, services or other items, such as gross
receipts, room, admission, cabaret or equivalent taxes; (5) Awards (except to
the extent provided in clause (d) above); (6) refunds of amounts not included in
Operating Expenses at any time and uncollectible accounts; (7) gratuities
collected by the Property employees; (8) the proceeds of any financing;
(9) other income or proceeds resulting other than from the use or occupancy of
the Property, or any part thereof, or other than from the sale of goods,
services or other items sold on or provided from the Property in the ordinary
course of business; and (10) any credits or refunds made to customers, guests or
patrons in the form of allowances or adjustments to previously recorded
revenues.

 

16



--------------------------------------------------------------------------------

“Guarantor” shall mean Harrah’s Entertainment, Inc., and its permitted
successors and assigns.

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, made by Guarantor in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

“Harrah’s Manager” shall mean PHW Manager, LLC, a Nevada limited liability
company.

“Hazardous Substances” shall mean any and all substances (whether solid, liquid
or gas) defined, listed, or otherwise classified as pollutants, hazardous
wastes, hazardous substances, hazardous materials, extremely hazardous wastes,
or words of similar meaning or regulatory effect under any present or future
Environmental Laws or that is reasonably likely to have a negative impact on
human health or the environment, including, but not limited to, petroleum and
petroleum products, asbestos and asbestos-containing materials, polychlorinated
biphenyls, lead, radon, mold, mycotoxins, microbial matter, airborne pathogens
(naturally occurring or otherwise), radioactive materials, flammables and
explosives, but excluding substances of kinds and in amounts ordinarily and
customarily used or stored in properties similar to the Property for the
purposes of cleaning or other maintenance or operations by Borrower and/or any
tenants or licensees at the Property and otherwise in compliance with all
applicable Environmental Laws.

“HOC” shall have the meaning set forth in the recitals hereto.

“Hotel Component” shall mean that portion of the Property devoted to the
operation of a hotel and related facilities, excluding the Casino Component, but
including (without limitation) (i) all guest rooms and suites, hotel amenities,
restaurants, conference centers, meeting, banquet and other public rooms, spa,
parking spaces and other facilities of the hotel portion of the Property,
(ii) the TPA Component, and (iii) the Utility Component, all of the foregoing
being located on the Hotel Component Premises; provided, however, the “Hotel
Component” shall not include anything related to the Timeshare Project.

“Hotel Component Premises” shall mean that portion of the Property described on
Schedule II-B attached hereto, as the same may be adjusted from time to time
after the date hereof solely to the extent required in order comply with
applicable Gaming Laws.

“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt and preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed.

 

17



--------------------------------------------------------------------------------

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b).

“Independent Person” shall mean a Person who is not at the time of initial
appointment, or at any time while serving as a director or manager, as
applicable, and has not been at any time during the preceding five (5) years:
(a) a stockholder, director (with the exception of serving as the Independent
Person), officer, employee, partner, member, attorney or counsel of Borrower or
any of its Affiliates; (b) a customer, supplier or other person who derives any
of its purchases or revenues from its activities with Borrower or any of its
Affiliates; (c) a Person Controlling or under common Control with any such
stockholder, director, officer, partner, member, customer, supplier or other
Person; or (d) a member of the immediate family of any such stockholder,
director, officer, employee, partner, member, customer, supplier or other
person. A Person who satisfies the foregoing definition other than clause (b) of
this definition shall not be disqualified from serving as an Independent Person
of Borrower if such individual is an Independent Person provided by a nationally
recognized company that provides professional independent directors and other
corporate services in the ordinary course of its business. A Person who
otherwise satisfies the foregoing definition other than clause (a) of this
definition by reason of being the independent director of a “Special Purpose
Entity” affiliated with Borrower shall not be disqualified from serving as an
Independent Person of Borrower if such Person is either (i) an Independent
Person provided by a nationally recognized company that provides professional
independent directors and other corporate services in the ordinary course of its
business, or (ii) the fees that such Person earns from serving as independent
director of Affiliates of Borrower constitute in the aggregate less than five
percent (5%) of such individual’s annual income. Notwithstanding the immediately
preceding sentence (except as permitted in clause (a) of this definition) an
Independent Person may not simultaneously serve as Independent Person of
Borrower and independent director of a Special Purpose Entity that owns a direct
or indirect equity interest in Borrower.

“Initial Maturity Date” shall mean December 9, 2011.

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Dechert LLP in connection with the Loan.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b).

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b).

“Interest Period” shall mean, with respect to any Payment Date, the period
commencing on the ninth (9th) day of the preceding calendar month and
terminating on the eighth (8th) day of the calendar month in which such Payment
Date occurs; provided, that no Interest Period shall end later than the Maturity
Date (other than for purposes of calculating interest at the Default Rate).

“Interest Rate Cap Agreement” shall mean, as applicable, an Interest Rate Cap
Agreement (together with the confirmation and schedules relating thereto) in
form and substance reasonably satisfactory to Lender between Borrower and an
Acceptable Counterparty or a Replacement Interest Rate Cap Agreement.

 

18



--------------------------------------------------------------------------------

“Interest Reserve Account” shall have the meaning set forth in Section 7.4.1.

“Interest Reserve Fund” shall have the meaning set forth in Section 7.4.1.

“Intermediate Interests” shall have the meaning set forth in Section 5.2.10(b).

“IT Systems Work” shall mean acquiring, maintaining, modifying and repairing
information technology systems, computer systems, reservation systems or similar
or related items, and related hardware and software, including upgrading and
converting existing systems, owned or leased by Borrower and used in the
operation of the Property.

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property (other than short term arrangements with transient hotel guests entered
into in the usual course of business), and (a) every modification, amendment or
other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement and (b) every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Lender Representatives” shall have the meaning set forth in Section 10.25(a).

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit, as the same may be replaced, split, substituted,
modified, amended, supplemented, assigned or otherwise restated from time to
time, (either an evergreen letter of credit or a letter of credit which does not
expire until at least two (2) Business Days after the Maturity Date or such
earlier date as such Letter of Credit is no longer required pursuant to the
terms of this Agreement) in favor of Lender and entitling Lender to draw thereon
based solely on a statement purportedly executed by an officer of Lender stating
that it has the right to draw thereon, and issued by a domestic Approved Bank or
the U.S. agency or branch of a foreign

 

19



--------------------------------------------------------------------------------

Approved Bank, or if there are no domestic Approved Banks or U.S. agencies or
branches of a foreign Approved Bank then issuing letters of credit, then such
letter of credit may be issued by a domestic bank, the long term unsecured debt
rating of which is the highest such rating then given by the Rating Agency or
Rating Agencies, as applicable, to a domestic commercial bank.

“Liabilities” shall have the meaning set forth in Section 9.2(b).

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded upward, if necessary, to the next nearest
1/1000 of 1%) for deposits in U.S. dollars, for a 30 day period, that appears on
Telerate Page 3750 (or the successor thereto) as of 11:00 a.m., London time, on
the related Determination Date. If such rate does not appear on Telerate Page
3750 as of 11:00 a.m., London time, on such Determination Date, LIBOR shall be
the arithmetic mean of the offered rates (expressed as a percentage per annum)
for deposits in U.S. dollars for a one-month period that appear on the Reuters
Screen Libor Page as of 11:00 a.m., London time, on such Determination Date, if
at least two such offered rates so appear. If fewer than two such offered rates
appear on the Reuters Screen Libor Page as of 11:00 a.m., London time, on such
Determination Date, Lender shall request the principal London office of any four
major reference banks in the London interbank market selected by Lender to
provide such bank’s offered quotation (expressed as a percentage per annum) to
prime banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such Determination Date for
the amounts of not less than U.S. $1,000,000. If at least two such offered
quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, Lender shall
request any three major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time on the applicable Determination Date for amounts of not less
than U.S. $1,000,000. If at least two such rates are so provided, LIBOR shall be
the arithmetic mean of such rates. LIBOR shall be determined conclusively by
Lender or its agent (absent manifest error).

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

“License Subordination Agreement” shall mean that certain Licensor Subordination
and Cooperation Agreement, dated as of the date hereof, by PHI, PHMemo and PHIV
in favor of Lender and consented to by Borrower, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with the provisions hereof.

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower, the Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this Agreement
in the principal amount of $554,340,000.00.

 

20



--------------------------------------------------------------------------------

“Loan Documents” shall mean, collectively, all documents, agreements,
certificates and instruments set forth on Exhibit A attached hereto, including
(without limitation) this Loan Agreement, the Note, each Security Instrument,
the Assignment of Leases, the Assignment of Contracts, the Assignment of
Management Agreement, the Environmental Indemnity, the Guaranty, the Collection
Account Agreement, the Cash Management Account Agreement, the Collateral
Assignment of Timeshare Project Proceeds, the Collateral Assignment of Interest
Rate Cap Agreement, the License Subordination Agreement, the O&M Agreement, the
Pledge and Security Agreement, the Security Agreement (Copyrights), the Security
Agreement (Trademarks) and the Post Closing Agreement, together with any other
documents, agreements, certificates and instruments executed and/or delivered by
or on behalf of any Borrower Party for the benefit of Lender which evidences,
secures or otherwise relates to the Loan, in each case as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with the terms hereof.

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

“Losses” shall have the meaning set forth in Section 9.3(a).

“Major Capital Expenditure” shall mean, individually or collectively as the
context indicates, Capital Expenditures and any other amounts expended from time
to time with respect to Alterations, repairs, replacements and/or improvements
with respect to all or any portion of the Property, in each case that are not
Approved Capital Expenditures set forth in the Approved Annual Budget but are
otherwise approved by Lender, such approval not to be unreasonably withheld,
conditioned or delayed.

“Major Capital Improvement Reserve Account” shall have the meaning set forth in
Section 7.7.1.

“Major Capital Improvement Reserve Fund” shall have the meaning set forth in
Section 7.7.1.

“Major Lease” shall mean any of the following: (i) any Lease of space at the
Property for retail, restaurant or any other use in excess of 25,000 square feet
to a single tenant or by the aggregate of one or more affiliated tenants,
(ii) any Lease of space at the Property for retail, restaurant or any other use
providing for net rental payments (including, without limitation, percentage
rent) in excess of $750,000 per annum to a single tenant or by the aggregate of
one or more affiliated tenants, (iii) any Lease of space at the Property with an
Affiliate of Borrower, or (iv) any Lease that is not the result of arm’s length
negotiations; provided, however, that neither the TPA Component Lease nor the
Utility Component Lease shall constitute Major Leases for the purposes hereof.

“Management Agreement” shall mean (i) that certain Hotel and Casino Management
Agreement, dated as of the Closing Date, between Borrower and Harrah’s Manager,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with the terms hereof, and (ii) if the
context requires, any Replacement Management Agreement, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with the terms hereof.

 

21



--------------------------------------------------------------------------------

“Manager” shall mean (i) on the date hereof, Harrah’s Manager, or (ii) after the
date hereof, any other Qualified Manager who is managing the Property (or any
portion thereof) in accordance with the terms and provisions of this Agreement.

“Material Adverse Effect” shall mean any event or condition, whether affecting
Borrower, Guarantor, HOC or the Property, that has a material adverse effect on
(i) the Property taken as a whole, (ii) the business, profits, operations or
financial condition of Borrower, taken as a whole, (iii) the ability of Borrower
to repay the principal and interest of the Loan as it becomes due or to perform
and satisfy when due or required any of Borrower’s other material obligations
under any of the Loan Documents (taking into consideration any applicable grace,
notice and cure periods), (iv) the ability of Borrower and Harrah’s Manager to
own the Property and to operate the gaming business conducted in the Casino
Component under applicable Gaming Laws and other Legal Requirements, (v) the
enforceability or validity of any Loan Document or the perfection or priority of
any Lien created under any Loan Document, or (vi) the rights, interests and
remedies of Lender under the Loan Documents.

“Material Alteration” shall mean any Alteration with respect to all or a portion
of the Property that, when aggregated with all other related Alterations at the
Property and/or other Alterations at the Property that would reasonably be
considered to constitute a single project then being conducted or contemplated
involve an estimated total cost in excess of $7,000,000.00; provided that,
Material Alterations shall not include (A) merely decorative work such as
painting, wall papering, carpeting and replacement of FF&E to the extent being
of a routine and recurring nature, performed in the ordinary course of business
and are funded from the FF&E Reserve Fund pursuant to Section 7.3.2; (B) tenant
improvement work performed pursuant to the terms of any Lease entered into in
accordance with the terms hereof, so long as such work does not adversely affect
any structural component of any Improvements, adversely affect any utility or
HVAC system contained in any Improvements or the exterior of any building
constituting a part of any Improvements, (C) any Alterations which are performed
in connection with the Restoration of any portion of the Property after the
occurrence of a Casualty in accordance with the terms and provisions of this
Agreement or (D) Approved Capital Expenditures or Critical Capital Expenditures.

“Material Operating Agreements” shall mean, individually or collectively as the
context indicates, the following (a) the Management Agreement, (b) the Utility
Component Lease and the Utility Services Agreement (c) each Timeshare Project
Document, (d) the Parking Agreement, (e) the REA, (f) the PH License, (g) each
Casino Expansion Lease, (h) the Settlement Agreement, and (i) any other
Operating Agreement entered into after the Closing Date by, or on behalf of
Borrower or Manager or any other Person on their behalf with respect to the
Property or any portion thereof, which (i) requires in excess of an aggregate of
$5,000,000 in payments by or on behalf of Borrower or Manager to be paid in
connection with any termination thereof, or (ii) requires in excess of
$5,000,000 in annual payments by or on behalf of Borrower or Manager regardless
of the term of such Operating Agreement, in each case including all warranties
and guarantees of each of the foregoing, and as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with the terms

 

22



--------------------------------------------------------------------------------

hereof; provided, however, that Material Operating Agreements shall not include
aircraft hire and other transportation arrangements entered into from time to
time with an Affiliate of Borrower in the ordinary course of business so long as
such arrangements are on terms that are fair and commercially reasonable in all
material respects and are no less favorable to Borrower than would be obtained
in a comparable arms-length transaction with an unrelated third party.

“Maturity Date” shall mean the Initial Maturity Date or, if applicable, the
Extended Maturity Date, or such other date on which the final payment of
principal of the Note becomes due and payable as therein or herein provided,
whether at such stated maturity date, by declaration of acceleration, or
otherwise; provided that in no event shall the Maturity Date be later than
April 9, 2015.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean as to any Person, a “multiemployer plan” as
defined in Section 4001(a)(3) of ERISA and to which such Person is making, or is
obligated to make (or made or was obligated to make in the preceding five-year
period) contributions.

“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b).

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.

“Net Proceeds” shall have the meaning set forth in Section 6.4(b).

“Net Proceeds Deficiency” shall have the meaning set forth in
Section 6.4(b)(vi).

“Nevada Act” means Chapter 86 of the Nevada Revised Statutes, as amended from
time to time.

“Note” shall mean that certain Amended and Restated Senior Note of even date
herewith in the principal amount of $554,340,000, made by Borrower in favor of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“O&M Agreement” shall mean that certain Amended and Restated Operations and
Maintenance Agreement, dated as of the date hereof, between Borrower and Lender
given in connection with the Loan, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

23



--------------------------------------------------------------------------------

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer or a manager of Borrower or by the
general partner or managing member of Borrower, as applicable.

“OpBiz” shall have the meaning set forth in the recitals hereto.

“Operating Agreement” shall mean, individually or collectively as the context
indicates, any agreement entered into by Borrower, any Affiliate thereof or by
any other Person on behalf of Borrower or any Affiliate thereof or otherwise
binding upon Borrower, relating to the ownership, operation or maintenance of
the Property or any portion thereof; provided that the foregoing shall not
include (i) usual and customary contracts, agreements and arrangements with
respect to guests staying at the Hotel Component entered into with third parties
that, when taken as a whole with all other such agreements with respect to the
Hotel Component, are on an arm’s- length basis in the ordinary course of
business, (ii) contracts or agreements entered into with any performing artist
in the ordinary course of business in respect of events or performances held at
the Property, and (iii) usual and customary arrangements with respect to
activities at the Casino Component entered into with third party casino players
on an arm’s-length basis in the ordinary course of business.

“Operating Expenses” shall mean, for any period, the total of all expenditures,
computed in accordance with GAAP, of whatever kind during such period relating
to the operation, maintenance and management of the Property that are incurred
on a regular monthly or other periodic basis, including without limitation,
utilities, ordinary repairs and maintenance (which ordinary repairs and
maintenance for the purposes of this definition shall be no less than an assumed
expense of $100,000 per month), insurance, license fees, property taxes and
assessments, advertising expenses, management fees, payments required to be made
to Utility Provider pursuant to the Utility Service Agreement, payroll and
related taxes, computer processing charges, tenant improvements and leasing
commissions, operational equipment or other lease payments as reasonably
approved by Lender (as and to the extent such approval is required hereunder),
and other similar costs, but excluding depreciation, Pass-Through Amounts, Debt
Service, Capital Expenditures, and contributions to the Tax and Insurance Escrow
Fund, the FF&E Reserve Fund and any other reserves required under the Loan
Documents.

“Operating Permits” shall have the meaning set forth in Section 4.1.21.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

“Parking Agreement” shall mean that certain Common Parking Area Use Agreement,
dated as of February 26, 1998, by and between Borrower (as assignee thereunder)
and Retail Mall Owner (as assignee thereunder), as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

“Pass-Through Amounts” shall have the meaning set forth in the definition of
“Rents.”

 

24



--------------------------------------------------------------------------------

“Patents” shall mean, collectively, all letters patent, whether under the laws
of the United States or any other country or jurisdiction, all recordings and
registrations thereof and applications therefor, including, without limitation,
the inventions described therein, all reissues, continuations, divisions,
renewals, extensions, continuations-in-part thereof, if any, in each case
whether now owned or existing or of which ownership is hereafter acquired.

“PATRIOT Act Certification” shall mean, with respect to any Person, a
certification in substantially the same form as the form of certification
attached hereto as Exhibit B and otherwise reasonably acceptable to Lender.

“Payment Date” shall mean the ninth (9th) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor.

“Pension Plan” shall mean any Plan which is subject to the provisions of Title
IV of ERISA.

“Permitted Encumbrances” shall mean, collectively, any of the following: (a) the
Liens and security interests created by the Loan Documents, (b) all Liens,
encumbrances and other matters disclosed in the Title Insurance Policy delivered
to Lender on or prior to the date hereof, (c) Liens, if any, for Taxes imposed
by any Governmental Authority not yet due or delinquent, (d) Liens in respect to
property or assets imposed by law which are incurred in the ordinary course of
business and which are bonded or insured over to Lender’s reasonable
satisfaction and are being diligently contested by Borrower (at its own cost and
expense) in appropriate legal proceedings in accordance with the terms of this
Agreement, (e) any attachment or judgment lien on the Property, provided that
the judgment it secures shall have been discharged or execution thereof stayed
pending appeal within the earlier of sixty (60) days after the entry thereof and
the date that is ten (10) days prior to the earlier to occur of the Maturity
Date or the date on which the Property is scheduled to be sold for non-payment,
and, in the case of a stay pending appeal, shall have been discharged within the
earlier of sixty (60) days after the expiration of any such stay and the date
that is ten (10) days prior to the earlier to occur of the Maturity Date or the
date on which the Property is scheduled to be sold for non-payment,
(f) easements, rights-of-way, restrictions (including zoning restrictions),
defects or irregularities in title affecting the Property to which like
properties are commonly subject which have not been granted or created by
Borrower in violation of any term of this Agreement prohibiting such grant or
creation and which do not materially (i) interfere with the benefits to be
provided by the Security Instrument encumbering the Property, (ii) adversely
affect the operation, use, value, enjoyment or marketability of the Property in
any material respect, or (iii) adversely affect Borrower’s ability to repay the
Loan in full, and those created by either the REA or the Resort and Amenities
Access Easement Agreement, dated as of September 10, 2007, among Westgate,
OpBiz, Original Borrower and TSP Owner, (g) Leases and the rights of tenants
thereunder (as tenants only) in existence on the date hereof or otherwise
permitted to be entered into in accordance with the terms hereof, (h) the Liens
listed on Schedule XV, and (i) such other title and survey exceptions as Lender
has approved or may approve in writing in Lender’s sole discretion.

 

25



--------------------------------------------------------------------------------

“Permitted Indebtedness” shall mean, collectively, (a) the Debt, (b) unsecured
trade and operational debt (including equipment financing leases) relating to
the ownership and operation of the Property and the routine administration of
Borrower incurred in the ordinary course of business with trade creditors and in
amounts as are normal and reasonable under the circumstances, are not evidenced
by a note, are required to be paid within sixty (60) days after same are
incurred and are paid when due; provided, that the aggregate amount of
Indebtedness described in the foregoing clause (b) (including capital leases)
shall not exceed $ $30,100,000.00, (c) accrued and unpaid payroll, benefits and
payroll taxes with respect to employees of Manager or its Affiliates engaged
with respect to the Property incurred in the ordinary course of business and
paid when due, provided that the aggregate amount of Indebtedness described in
the foregoing clause (c) (other than to the extent such indebtedness relates
solely to any Project) shall not exceed $25,800,000.00, (d) agreements with
providers of Gaming Equipment entered into in the ordinary course of business
and paid when due pursuant to which Borrower is required to split profits
derived from the operation thereof, (e) usual and customary gaming deposits
accepted in the ordinary course of business with respect to the operation of the
Casino Component, including (without limitation) slot club point liability,
customer deposits, unpaid tickets and progressive reserves, (f) payments
required to be made by Borrower to Utility Provider pursuant to the Utility
Service Agreement (which payments are made by Borrower as an Operating Expense),
and (g) such other Indebtedness specifically permitted pursuant to this
Agreement.

“Permitted Investments” shall mean any one or more of the following obligations
or securities with maturities of not more than three hundred sixty-five
(365) days acquired at a purchase price of not greater than par, including those
issued by Lender, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof,
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause (i) must
(A) have a predetermined fixed dollar of principal due at maturity that cannot
vary or change, (B) if rated by S&P, must not have an “r” highlighter affixed to
their rating, (C) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (D) such investments
must not be subject to liquidation prior to their maturity;

(ii) Federal Housing Administration debentures;

 

26



--------------------------------------------------------------------------------

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause (iii) must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short-term obligations of which at all times are rated in the
highest short-term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest
short-term rating category and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause (iv) must (A) have a predetermined fixed
dollar of principal due at maturity that cannot vary or change, (B) if rated by
S&P, must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, the short-term
obligations of which at all times are rated in the highest short-term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short-term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause (v) must (A) have a predetermined fixed dollar of principal due
at maturity that cannot vary or change, (B) if rated by S&P, must not have an
“r” highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade,

 

27



--------------------------------------------------------------------------------

qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest long-term unsecured rating category;
provided, however, that the investments described in this clause (vi) must
(A) have a predetermined fixed dollar of principal due at maturity that cannot
vary or change, (B) if rated by S&P, must not have an “r” highlighter affixed to
their rating, (C) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (D) such investments
must not be subject to liquidation prior to their maturity;

(vii) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause (vii) must
(A) have a predetermined fixed dollar of principal due at maturity that cannot
vary or change, (B) if rated by S&P, must not have an “r” highlighter affixed to
their rating, (C) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (D) such investments
must not be subject to liquidation prior to their maturity;

(viii) units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

(ix) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (A) Lender and (B) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

provided, however, that in the judgment of the Lender, such instrument continues
to qualify as a “cash flow investment” pursuant to Section 860G(a)(6) of the
Bankruptcy Code earning a passive return in the nature of interest and that no
obligation or security shall be a Permitted Investment if (A) such obligation or
security evidences a right to receive only interest payments, or (B) the right
to receive principal and interest payments on such obligation or security are
derived from an underlying investment that provides a yield to maturity in
excess of one hundred twenty percent (120%) of the yield to maturity at par of
such underlying investment.

 

28



--------------------------------------------------------------------------------

“Permitted Tax Distributions” shall mean distributions to pay Eligible Taxes
pursuant to Section 7.5.

“Permitted Tax Distributions Account” shall have the meaning set forth in
Section 7.5.1.

“Permitted Tax Distributions Fund” shall have the meaning set forth in
Section 7.5.1.

“Permitted Transfer” shall have the meaning set forth in Section 5.2.10.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Security Instrument.

“PH Entity” shall mean, individually or collectively as the context indicates,
each of PHI, PHIV and PHMemo.

“PHI” shall mean Planet Hollywood International, Inc., a Delaware corporation,
in its capacity as a party to the PH License, together with its successors and
assigns in such capacity.

“PHIV” shall mean Planet Hollywood (Region IV), Inc., a Minnesota corporation,
in its capacity as a party to the PH License, together with its successors and
assigns in such capacity.

“PH License” shall mean that certain Planet Hollywood Resort & Casino Licensing
Agreement, dated as of the date hereof, among Borrower, PHI, PHMemo and PHIV, as
the same may be amended, supplemented, replaced or otherwise modified from time
to time in accordance with the provisions hereof.

“PHMemo” shall mean Planet Hollywood Memorabilia, Inc., a Florida corporation,
in its capacity as a party to the PH License, together with its successors and
assigns in such capacity.

“Plan” shall mean any pension plan, as defined in Section 3(2) of ERISA (other
than a Multiemployer Plan), which is maintained or contributed to by (or to
which there is an obligation to contribute of) Borrower or an ERISA Affiliate
and each such plan for the five-year period immediately following the latest
date on which Borrower or an ERISA Affiliate maintained, contributed to or had
an obligation to contribute to such plan.

“Pledge and Security Agreement” shall mean that certain Pledge and Security
Agreement, dated as of the date hereof, made by Borrower in favor of Lender, as
the same may be amended, supplemented, replaced or otherwise modified from time
to time in accordance with the provisions hereof.

“Policies” shall have the meaning specified in Section 6.1(b).

 

29



--------------------------------------------------------------------------------

“Post Closing Agreement” shall mean that certain Post Closing Agreement, dated
as of the date hereof, made by Borrower in favor of Lender, as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with the provisions hereof.

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. § 1701 et seq. and (d) all other Legal
Requirements relating to money laundering or terrorism.

“Prime Rate” shall mean the annual rate of interest publicly announced by
Citibank, N.A. in New York, New York, as its base rate, as such rate shall
change from time to time. If Citibank, N.A. ceases to announce a base rate,
Prime Rate shall mean the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
one-eighth of one percent (0.125%). If The Wall Street Journal ceases to publish
the “Prime Rate,” Lender shall select an equivalent publication that publishes
such “Prime Rate,” and if such “Prime Rates” are no longer generally published
or are limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall select a comparable interest rate
index.

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

“Prime Rate Spread” shall mean the positive difference (if any), expressed as
the number of basis points, obtained by subtracting (i) the Prime Rate on the
date that LIBOR was last applicable to the Loan, from (ii) LIBOR plus the Spread
on the date LIBOR was last applicable to the Loan.

“Property” shall mean, collectively and as applicable to Borrower, the Resort
Land, the Improvements on the Resort Land, and all personal property owned or
leased by Borrower and encumbered by the Security Instrument, together with all
rights pertaining to such property and Improvements, comprising all right, title
and interest of Borrower in and to the Hotel Component, the Casino Component,
the Utility Component and the TPA Component, as more particularly described in
the granting clause of the Security Instrument and referred to therein as the
“Property”.

“Property Bank” shall mean (i) on the date hereof, Wells Fargo Bank, N.A., so
long as the same remains an Eligible Institution, (ii) after the date hereof,
any successor Eligible Institution designated as Property Bank from time to time
in accordance with the terms hereof, or (iii) any other financial institution
otherwise reasonably approved by Lender and, if a Securitization has occurred,
with respect to which a rating Agency Confirmation has been obtained.

 

30



--------------------------------------------------------------------------------

“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, Borrower, Guarantor and/or any
Affiliated Manager.

“Qualified Manager” means (a) with respect to the Hotel Component, a reputable
and experienced hotel management company primarily engaged in, and with at least
seven (7) years experience in, the management of hotels of at least a Comparable
Standard, (b) with respect to the Hotel Component and/or the Casino Component,
Harrah’s Manager or another entity Controlled by Sponsor, so long as the same is
Controlled by Sponsor and maintains all required Gaming Licenses in accordance
with all applicable Gaming Laws, (c) with respect to the Casino Component any
reputable, experienced professional management company that is duly licensed by
the Gaming Authorities and which directly, or through one or more Affiliates,
shall have at least ten (10) years experience in the management of casino and
other gaming facilities of at least a Comparable Standard, (d) with respect to
any portion of the Property other than the Casino Component (including, without
limitation, the TPA Component), any reputable and experienced professional
management company which directly, or through one or more Affiliates, shall have
at least ten (10) years experience in the management of facilities of at least a
Comparable Standard, and (e) any other Person approved by Lender in its
reasonable discretion in advance of the effective date of the applicable
management, operating or other relevant agreement(s); provided that, in the case
of clauses (c), (d) and (e) above, (i) Borrower shall have obtained a Rating
Agency Confirmation with respect to management of the Property by such Person,
and (ii) if such Person is an Affiliate of Borrower, Borrower shall have
obtained an Additional Insolvency Opinion.

“Rate Cap Deposit” shall have the meaning set forth in Section 2.7.1(c).

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which has been approved by
Lender.

“Rating Agency Confirmation” means, collectively, a written affirmation from
each of the Rating Agencies that the credit rating of the Securities given by
such Rating Agency of such Securities immediately prior to the occurrence of the
event with respect to which such Rating Agency Confirmation is sought will not
be qualified, downgraded or withdrawn as a result of the occurrence of such
event, which affirmation may be granted or withheld in such Rating Agency’s sole
and absolute discretion. In the event that, at any given time, no such
Securities shall have been issued and are then outstanding, then the term Rating
Agency Confirmation shall be deemed instead to require the written approval of
Lender based on its good faith determination of whether the Rating Agencies
would issue a Rating Agency Confirmation if any such Securities were
outstanding.

“REA” shall mean that certain Construction, Operation and Reciprocal Easement
Agreement, dated as of February 26, 1998, among Borrower (as successor in
interest and assignee thereunder) and Retail Mall Owner (as successor in
interest and assignee thereunder), as amended by (i) that certain Amendment and
Ratification of Construction, Operation and Reciprocal Easement Agreement, dated
as of November 20, 2000, (ii) that certain Second Amendment of Construction,
Operation and Reciprocal Easement Agreement, dated as of February 2003. and
(iii) the REA Amendment Agreement, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

 

31



--------------------------------------------------------------------------------

“REA Amendment Agreement” shall mean that certain Agreement and Amendment to
Construction, Operation and Reciprocal Easement Agreement, dated as of July
2005, between Borrower (as successor in interest and assignee thereunder) and
Retail Mall Owner (as successor in interest and assignee thereunder), as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Release” shall mean any release, deposit, discharge, emission, leaking,
leaching, spilling, seeping, migrating, injecting, pumping, pouring, emptying,
escaping, dumping, disposing, growing or other movement of Hazardous Substances.

“Relevant IP” shall have the meaning set forth in Section 4.1.39.

“Rents” shall mean, all rents, rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Borrower or its agents or employees from
any and all sources arising from or attributable to the Property, and proceeds,
if any, from business interruption or other loss of income or insurance,
including, without limitation, all hotel receipts, revenues and credit card
receipts collected from guest rooms, restaurants, bars, meeting rooms, banquet
rooms and recreational facilities, all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of property or rendering of
services by Borrower or any operator or manager of the hotel or the commercial
space located in the Improvements or acquired from others (including, without
limitation, from the rental of any office space, retail space, guest rooms or
other space, halls, stores, and offices, and deposits securing reservations of
such space), license, lease, sublease and concession fees and rentals, health
club membership fees, food and beverage wholesale and retail sales, service
charges, vending machine sales and proceeds, if any, from business interruption
or other loss of income insurance; provided that Rents shall not include
amounts, such as restaurant room charges and Nevada entertainment taxes, paid to
Borrower or its Affiliates and in respect of which Borrower or its Affiliates,
as applicable, act solely as a collection and payment agent on behalf of any
Person (excluding an Affiliate of Borrower, but including restaurant room
charges payable to a Tenant that is an Affiliate of Borrower under a Lease that
has been approved by Lender in accordance with the terms hereof), receiving such
amounts from the Person obligated to pay, and paying over such amounts to the
Person entitled to receive same, all in the ordinary course of business of
Borrower and its Affiliates, as applicable (collectively, “Pass-Through
Amounts”).

“Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
from an Acceptable Counterparty with terms substantially identical (except as
provided herein or as may be otherwise reasonably approved by Lender) to the
Interest Rate Cap Agreement except that the same shall (i) with respect to any
replacement of the Interest Rate Cap Agreement following a downgrade, withdrawal
or qualification of the long-term unsecured debt rating of the

 

32



--------------------------------------------------------------------------------

Counterparty prior to the Initial Maturity Date, have a strike price equal to
the Strike Price, (ii) subject to the provisions of Section 2.7, with respect to
any new Interest Rate Cap Agreement obtained with respect to the first Extension
Term that ends on December 9, 2013, have a strike price that would result in a
Debt Service Coverage Ratio of at least 1.05:1.00 at the time that the
Replacement Interest Rate Cap Agreement becomes effective, (iii) subject to the
provisions of Section 2.7, with respect to any new Interest Rate Cap Agreement
obtained with respect to the second Extension Term that ends on April 9, 2015,
have a strike price that would result in a Debt Service Coverage Ratio of at
least 1.10:1.00 at the time that the Replacement Interest Rate Cap Agreement
becomes effective and (iv) in any event, be effective in connection with an
extension of the term or the replacement of the Interest Rate Cap Agreement
following a downgrade, withdrawal or qualification of the long-term unsecured
debt rating of the Counterparty; provided, that to the extent any such interest
rate cap agreement does not meet the foregoing requirements, a “Replacement
Interest Rate Cap Agreement” shall be such interest rate cap agreement approved
in writing by each of the Rating Agencies.

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement being replaced, or (ii) a management
agreement with a Qualified Manager, which management agreement shall be
reasonably acceptable to Lender in form and substance, provided that, with
respect to this clause (ii), Lender, at its option, may require that Borrower
obtain a Rating Agency Confirmation; and (b) with respect to the Property or any
portion thereof, an assignment of management agreement substantially in the form
of the Assignment of Management Agreement (or of such other form and substance
reasonably acceptable to Lender), executed and delivered to Lender by Borrower
and such Qualified Manager at Borrower’s expense.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period referred to in Section 4043 is waived.

“Reserve Account” shall mean any one of the Tax and Insurance Escrow Account,
the FF&E Reserve Account, the Interest Reserve Account, the Seasonality Cash
Reserve Account, the Major Capital Improvement Reserve Account, the Existing
Lien Reserve Account; and any other escrow fund or reserve account established
pursuant to the Loan Documents.

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
FF&E Reserve Fund, the Interest Reserve Fund, the Seasonality Cash Reserve
Funds, the Major Capital Improvement Reserve Fund, the Existing Lien Reserve
Fund and any other funds held or maintained pursuant to the Loan Documents.

“Resort Land” shall mean the land and all appurtenant rights thereto as
described on Schedule II-A attached hereto.

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations
permitted in accordance with this Agreement or as may be otherwise reasonably
approved by Lender.

 

33



--------------------------------------------------------------------------------

“Restricted Party” shall mean, collectively (i) Borrower, (ii) Guarantor,
(iii) HOC, (iv) any Affiliated Manager, and (v) any other Borrower Party.

“Retail Mall” shall mean, collectively, the land and improvements comprising the
retail mall located adjacent to the Property and more particularly described as
the “Bazaar Site” in the REA.

“Retail Mall Owner” shall mean Boulevard Invest, LLC, a Delaware limited
liability company (and the owner of the Retail Mall), together with its
successors and assigns in such capacity.

“Revenue” shall mean, collectively, (i) all Rents arising with respect to the
Property, (ii) all other Gross Income from Operations arising with respect to
the Property, (iii) any and all Timeshare Project Proceeds received by, paid to,
or for the benefit of Borrower, and (iv) any and all income, proceeds and
revenue received by, paid to, or for the benefit of Borrower pursuant to any
Material Operating Agreements; provided that Revenue shall not include
Pass-Through Amounts.

“Reversionary Property” shall have the meaning set forth in Section 5.2.11(a).

“Reversionary Property Release Amount” shall mean an amount equal to (i) one
hundred percent (100%) of (x) the gross sales proceeds for the Reversionary
Property, minus (ii) ordinary closing costs, including transfer taxes, marketing
and legal costs and brokerage commissions.

“Reversionary Property Transfer Documents” shall have the meaning set forth in
Section 5.2.11(f)(i).

“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other disposal of
a legal or beneficial interest, whether direct or indirect.

“Seasonality Cash Reserve Account” shall have the meaning set forth in
Section 7.6.1.

“Seasonality Cash Reserve Funds” shall have the meaning set forth in
Section 7.6.1.

“Securities” shall have the meaning set forth in Section 9.1.

“Securities Act” shall have the meaning set forth in Section 9.2(a).

“Securitization” shall have the meaning set forth in Section 9.1.

“Security Agreement (Copyrights)” shall mean a security agreement with respect
to Copyrights, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

34



--------------------------------------------------------------------------------

“Security Agreement (Trademarks)” shall mean a security agreement with respect
to Trademarks, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Security Instrument” shall mean, individually or collectively as the context
indicates, each of (a) that certain first priority Amended and Restated Deed of
Trust, Security Agreement, Assignment of Leases and Rents, Financing Statement
and Fixture Filing, dated the date hereof, executed and delivered by Borrower as
security for the Loan and encumbering the Hotel Component and the Casino
Component, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time and (b) the TSP Owner Security Instrument,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Servicer” shall have the meaning set forth in Section 9.5.

“Servicing Agreement” shall have the meaning set forth in Section 9.5.

“Settlement Agreement” shall mean individually or collectively as the context
indicates, each of (i) that certain Settlement Agreement and Releases, dated as
of November 6, 2002, by and among Aladdin Gaming, LLC, Utility Provider, John
Hancock Life Insurance Company, John Hancock Variable Life Insurance Company,
John Hancock Reinsurance Company Limited, State Street Bank and Trust Company
and Retail Mall Owner (as assignee and successor-in-interest thereunder), as
amended by that certain First Amendment to Settlement Agreement and Releases,
dated as of December 23, 2002, and (ii) that certain Confidential Settlement
Letter, dated as June 20, 2003, by and between (i) OpBiz, (ii) Aladdin Bazaar,
LLC, (iii) The Steering Committee, consisting of Van Kampen Funds, the Bank of
Nova Scotia, Highland Capital and PPM America, for certain lenders pursuant to
the Credit Agreement, dated February 26, 1998, between The Bank of Nova Scotia,
Merrill Lynch Capital Corporation, CIBC Oppenheimer Corp. and Aladdin Gaming,
LLC, as borrower, (iv) General Electric Capital Corporation, and (v) Aladdin
Gaming, LLC.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(b).

“SPE Entity” shall mean each of Borrower and TSP Owner.

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that since the date of its formation and at all times
on and after the date thereof, has complied with and shall at all times comply
with the following requirements:

(a) is formed or organized solely to (i) in the case of Borrower, (A) develop,
own, sell, lease, license, transfer, exchange, manage, or operate the Property,
(B) acquire and hold the limited liability company interests in and act as a
member and/or manager of TSP Owner, (C) enter into a management agreement or
agreements pursuant to which the Property will be managed by a third party,
(D) enter into the PH License, pursuant to which it will obtain certain licenses
to use (1) the “Planet Hollywood” trademark and (2) certain items of movie,
television and Hollywood memorabilia, (E) to enter into, execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and
(F) to conduct all lawful activities reasonably necessary or desirable to
accomplish the

 

35



--------------------------------------------------------------------------------

foregoing purposes, and to do anything necessary or incidental to any of the
foregoing, and (ii) in the case of TSP Owner, (A) own, hold, and pledge its
interests in the Reversionary Property, (B) to enter into, execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and
(C) to conduct all lawful activities reasonably necessary or desirable to
accomplish the foregoing purposes, and to do anything necessary or incidental to
any of the foregoing; and

(b) is not engaged and will not engage in any business unrelated to the purposes
set forth in the above subsection (a);

(c) does not have and will not have any assets other (i) than those related to
the Property or, in the case of TSP Owner, to its interest in the Reversionary
Property, including any “possibility of reverter” right, and (ii) in the case of
Borrower, any limited liability company interest in TSP Owner;

(d) to the fullest extent permitted by law, has not engaged, sought or consented
to and will not engage in, seek or consent to any dissolution, winding up,
liquidation, consolidation, or, except to the extent permitted by the Loan
Documents, any merger or sale of all or substantially all of its assets;

(e) if such entity is a limited partnership, has, as its only general partners,
Special Purpose Entities that are corporations, limited partnerships or limited
liability companies;

(f) if such entity is a corporation, has at least two Independent Persons as
directors, and has not caused or allowed and will not cause or allow the board
of directors of such entity to take any action requiring the unanimous
affirmative vote of one hundred percent (100%) of the members of its board of
directors unless two Independent Persons as directors shall have participated in
such vote;

(g) if such entity is a limited liability company with more than one member, has
at least one member that is a Special Purpose Entity that is a corporation or a
limited liability company that has at least two Independent Persons as managers
or members and that owns at least one percent (1.0%) of the equity of the
limited liability company;

(h) if such entity is a limited liability company with only one member, is a
limited liability company formed in the State of Delaware or Nevada (as
applicable) that has (i) at least two Independent Persons and has not caused or
allowed and will not cause or allow the board of managers or other governing
body of such entity to take any action requiring the unanimous affirmative vote
of one hundred percent (100%) of the managers unless two Independent Persons
shall have participated in such vote, and (ii) at least one springing member
that, subject to compliance with any applicable Gaming Laws, will become the
non-managing member of such entity upon the dissolution of the existing member;

(i) if such entity is (i) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (ii) a limited partnership, has a limited partnership agreement, or
(iii) a corporation, has a certificate of

 

36



--------------------------------------------------------------------------------

incorporation or articles that, in each case, provide that such entity will not:
(A) to the fullest extent permitted by law, dissolve, merge, liquidate,
consolidate; (B) sell all or substantially all of its assets or the assets of
Borrower (as applicable); (C) engage in any other business activity, or amend
its organizational documents with respect to the matters set forth in this
definition; or (D) to the fullest extent permitted by law file a bankruptcy or
insolvency petition or otherwise institute insolvency proceedings with respect
to itself or to any other entity in which it has a direct or indirect legal or
beneficial ownership interest without the affirmative vote of two Independent
Persons and of all other directors, members or partners (as applicable) of the
company (that is such entity or the general partner or managing or co-managing
member of such entity), or in the case of a limited liability company without
the affirmative vote of two Independent Persons as managers of such entity;

(j) is and intends to remain solvent and pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from, and to
the extent of, its assets as the same shall become due, and is maintaining and,
to the extent of its assets, will maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations;

(k) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;

(1) has maintained and will maintain its accounts, records, books, resolutions
and agreements separate from any other Person and will file its own tax returns,
except to the extent that it is required to file consolidated tax returns by law
or by GAAP;

(m) [Intentionally Omitted];

(n) except as permitted by the Loans Documents, has not commingled and will not
commingle its funds or assets with those of any other Person and has not
participated and will not participate in any cash management system with any
other Person;

(o) has held and will hold its assets in its own name;

(p) has conducted and will conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower,
except for services rendered under a business management services agreement with
an Affiliate that complies with the terms contained in this Agreement;

(q) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person and has not
permitted and will not permit its assets to be listed as assets on the financial
statement of any other entity except as required by GAAP;

(r) has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and will maintain a sufficient number of employees in light of its
contemplated business operations;

 

37



--------------------------------------------------------------------------------

(s) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

(t) has and will have no Indebtedness other than Permitted Indebtedness;

(u) has not and will not assume or guarantee or become obligated for the debts
of any other Person or hold out its credit as being available to satisfy the
obligations of any other Person, except as permitted pursuant to the Loan
Documents;

(v) except, with respect to Borrower, its limited liability company interests in
TSP Owner, its sole subsidiary, has not and will not acquire obligations or
securities of its members or any other Affiliate;

(w) to the extent applicable (subject to any management agreement or agreements
pursuant to which the Property is managed by a third party), has allocated and
will allocate fairly and reasonably any overhead expenses that are shared with
any Affiliate, including, but not limited to, paying for shared office space and
services performed by any employee of an Affiliate;

(x) maintains and uses and will maintain and use separate stationery, invoices
and checks bearing its name and not bear the name of any other entity unless
such entity is clearly designated as being such Special Purpose Entity’s agent;

(y) has not pledged and will not pledge its assets for the benefit of any other
Person, except as contemplated by the Loan Documents;

(z) has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except as permitted
by this Agreement;

(aa) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

(bb) has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);

(cc) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

 

38



--------------------------------------------------------------------------------

(dd) has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except (A) in the ordinary course of its business and on terms which are
intrinsically fair, commercially reasonable and are no less favorable to it than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party, (B) in connection with this Agreement and the transactions
contemplated hereby and (C) the Management Agreement;

(ee) has not and will not indemnify its partners, officers, directors or
members, as the case may be, unless such indemnity obligations have been and
will be subject and subordinate to the Debt, provided, however, that any amounts
not derived from the acquisition, development, ownership, sale, leasing,
licensing, transfer, exchange, management or operation of the Property
(including, without limitation, payments under any directors and officers (or
similar) insurance policy) shall not be subject or subordinate to the Debt;

(ff) if such entity is a corporation, it shall consider the interests of its
creditors in connection with all corporate actions;

(gg) does not and will not have any of its obligations (other than obligations
in respect of the Loan) guaranteed by any Affiliate;

(hh) has complied and will comply with all of the terms and provisions contained
in its organizational documents. The statements of facts contained in its
organizational documents are true and correct and will remain true and correct;

(ii) has complied and will comply with all the assumptions made with respect to
such entity in the Insolvency Opinion; and

(jj) has not and will not create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness other than Permitted
Indebtedness.

Notwithstanding anything contained in this definition to the contrary, any
holder of a direct or indirect Equity Interest in Borrower shall be permitted to
enter into any agreement with the provider of any Letter of Credit to be
delivered by Borrower to Lender in connection with the Loan, provided that
Borrower has no continuing obligations with respect to such agreement and that
such agreement shall not affect Borrower’s status as a Special Purpose Entity,
as confirmed in the Insolvency Opinion or an Additional Insolvency Opinion.

“Sponsor” shall mean Guarantor.

“Spread” shall mean 2.859%.

“Strike Price” shall mean 5.00%.

“Survey” shall mean a survey of the Property (including, without limitation, the
Timeshare Project Land) delivered to Lender on the Closing Date (as revised
thereafter to the extent required pursuant to the terms of the Loan Documents).

 

39



--------------------------------------------------------------------------------

“Tax and Insurance Escrow Account” shall have the meaning set forth in
Section 7.2.

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.

“Threshold Amount” shall have the meaning set forth in Section 5.1.21.

“Timeshare Amounts” shall have the meaning set forth in the definition of
“Timeshare Project Proceeds.”

“Timeshare Deed” shall have the meaning set forth in Section 5.2.11(a).

“Timeshare Project” shall mean, individually or collectively as the context
indicates, (i) any Transfer of all or any portion of the Timeshare Project Land
to any Person that is not an Affiliate of Borrower, (ii) any construction or
development of any Timeshare Project Improvements by Borrower, its Affiliates or
any other Person on all or any portion of the Timeshare Project Land, (iii) any
marketing, sale and/or leasing of any condominium or timeshare residential or
other units at the Timeshare Project by Borrower, its Affiliates or any other
Person, (iv) the operation, maintenance and management of all or any portion of
the Timeshare Project by Borrower, its Affiliates or any other Person, (v) any
other transaction with respect to all or any portion of the Timeshare Project by
Borrower, its Affiliates or any other Person, and (vi) all activities in
furtherance thereof or otherwise contemplated by the Timeshare Project
Documents.

“Timeshare Project Access Agreement” shall mean that certain Resort and
Amenities Access Agreement, dated as of September 9, 2007, by and among
Timeshare Project Developer and TSP Owner, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

“Timeshare Project Contract” shall mean that certain Timeshare Purchase
Agreement, dated as of December 10, 2004, between Borrower (as assignee), as
seller, and Westgate, as amended by that certain Modification Agreement
Regarding Timeshare Purchase Agreement, dated as of September 10, 2007, by and
among Borrower (as assignee), Timeshare Project Developer and Westgate, as
assigned pursuant to that certain Assignment of Timeshare Purchase Agreement,
dated as of September 10, 2007, by and between Westgate and Timeshare Project
Developer and as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

“Timeshare Project Developer” shall mean Westgate Planet Hollywood Las Vegas,
LLC, a Florida limited liability company, in its capacity as the owner and
developer of the Timeshare Project Land and the Timeshare Project pursuant to
the existing Timeshare Project Documents in effect on the date hereof, together
with its successors and permitted assigns in such capacity.

“Timeshare Project Documents” shall mean, individually or collectively as the
context indicates, (i) the Timeshare Project Contract, (ii) the Timeshare
Project Marketing Agreement, (iii) the Timeshare Project Access Agreement,
(iv) the Timeshare Project Escrow Agreement, (v)

 

40



--------------------------------------------------------------------------------

the Timeshare Deed, (vi) the Timeshare Project Plan to be submitted to Lender
pursuant to the terms hereof, (vii) the Timeshare Project Management Agreement
and (viii) any other material agreement, instrument or other document relating
to any Timeshare Project or any part thereof (A) to which Borrower or any of its
Affiliate is a party or beneficiary or is otherwise directly or indirectly
bound, (B) delivered to or otherwise in the possession of Borrower or any of its
Affiliates, or (C) with respect to which Borrower or any of its Affiliates has
the right to review or otherwise approve, in each case as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with the terms hereof.

“Timeshare Project Escrow Agreement” shall mean that certain Escrow, Pledge and
Security Agreement, dated as of September 10, 2007, among Westgate and Borrower
(as assignee) and consented to by Greenspoon Marder, P.A., as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with the terms hereof.

“Timeshare Project Improvements” shall mean, collectively, any structures and
other improvements to be constructed on the Timeshare Project Land, as described
in any Timeshare Project Plan delivered to Lender pursuant to the terms hereof.

“Timeshare Project Land” shall mean the land and all appurtenant rights thereto
as described on Schedule II-F attached hereto.

“Timeshare Project Management Agreement” shall mean that certain Timeshare
Property Maintenance and Management Agreement, dated as of September 10, 2007,
by and among Borrower (as assignee), Timeshare Project Developer and CFI Resorts
Management, Inc., a Florida corporation.

“Timeshare Project Marketing Agreement” shall mean that certain Marketing and
Leasing Agreement, dated as of December 30, 2004, among Borrower (as assignee),
Timeshare Project Developer and Westgate, relating to the marketing, sale and
leasing of the Timeshare Project, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

“Timeshare Project Payment Bond” shall have the meaning set forth in
Section 5.2.11(h).

“Timeshare Project Plan” shall mean a general description of the Timeshare
Project prepared by (or on behalf of) Borrower and setting forth the general
description of the proposed Timeshare Project, the scope of any intended work
and other material characteristics of the Timeshare Project, as delivered to
Lender for informational purposes and otherwise in accordance with the
requirements hereof, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

“Timeshare Project Proceeds” shall mean, collectively, the following: (a) the
“Purchase Price”, any “Timeshare Advances” and any “Marketing Fees” (as each is
defined in the Timeshare Project Contract and collectively, the “Timeshare
Amounts”) received by, paid to, paid for the account of, or payable to Borrower
or, with respect to the Timeshare Amounts, any of its Affiliates or to which
Borrower or any of its Affiliates are otherwise entitled pursuant to the terms
of any of the Timeshare Project Documents as in effect on the date hereof, and
(b) any

 

41



--------------------------------------------------------------------------------

other fees, payments, amounts, proceeds, reimbursements, distributions,
compensation, cash or other consideration directly or indirectly relating to the
Timeshare Project and/or the transactions contemplated by the Timeshare Project
Documents received by, paid to, paid for the account of, or payable to Borrower
or any of its Affiliates or to which Borrower or any of its Affiliates are
otherwise entitled pursuant to the terms of any of the Timeshare Project
Documents; provided, however, that Timeshare Project Proceeds under this clause
(b) shall not include (i) reasonable amounts payable to any PH Entity, Borrower,
Manager, or any Affiliate of Borrower or Manager, with respect to the provision
of any goods, services and/or intellectual property rights in connection with
the Timeshare Project so long as the same are the result of arm’s-length
negotiation and are on terms that are fair and commercially reasonable in all
material respects and are no more favorable to such Person, or more
disadvantageous to Borrower or Timeshare Project Developer than would be
obtained in a comparable transaction with a third party, (ii) any fees,
payments, amounts or reimbursements payable to Borrower or Manager pursuant to
the Timeshare Project Management Agreement or (iii) amounts payable to Borrower
for reimbursement of prior losses pursuant to the Timeshare Project Contract and
the Timeshare Project Marketing Agreement.

“Timeshare Project Property” shall mean, collectively, the Timeshare Project
Land, the Timeshare Project Improvements to be constructed thereon, any and all
rents, leases, easements, rights and property of any kind whatsoever, whether
real, personal or mixed and whether tangible or intangible, in each case
comprising a part of, or otherwise appurtenant to, the foregoing.

“Title Company” shall mean, collectively, each title insurance company providing
insurance or reinsurance under a direct access agreement with respect to the
Title Insurance Policy delivered to Lender on the date hereof.

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy
issued by Title Company with respect to the Property and insuring the lien of
the Security Instrument, in form and substance (including, without limitation,
all endorsements thereto and all coinsurance and reinsurance arrangements)
reasonably acceptable to Lender.

“TPA Component” shall mean that portion of the Property devoted to the operation
of a theater for the performing arts and related facilities and leased by
Borrower (as assignee) to TPA Operator pursuant to the TPA Component Lease, all
of the foregoing being located on the TPA Component Premises and more
particularly described and set forth in the TPA Component Lease.

“TPA Component Lease” shall mean that certain Lease Agreement, dated as of
April 27, 2006 and as amended on May 31, 2009, between Borrower, as lessor, and
TPA Operator, as lessee, pursuant to which Borrower leases the TPA Component to
TPA Operator upon and subject to the terms set forth therein, as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with the provisions thereof.

“TPA Component Premises” shall mean the land and all appurtenant rights thereto
as described on Schedule II-D attached hereto.

 

42



--------------------------------------------------------------------------------

“TPA Operator” shall mean (i) on the date hereof, BZ Clarity Theatrical - LV,
LLC, a Delaware limited liability company, in its capacity as the lessee of the
TPA Component pursuant to the TPA Component Lease, together with its successors
assigns in such capacity thereunder or (ii) any replacement operator of the TPA
Component that is a Qualified Manager and otherwise reasonably approved by
Lender.

“Trademarks” shall mean, collectively, all trademarks, service marks, trade
names, corporate and company names, business names, fictitious business names,
logos, trade dress, trade styles and other source or business identifiers,
designs and general intangibles of a similar nature, whether under the laws of
the United States or any other country or jurisdiction, all recordings and
registrations thereof and applications therefor (but excluding any application
to register any trademark, service mark or other mark prior to the filing under
applicable law of a verified statement of use (or the equivalent) for such
trademark, service mark or other mark if the creation of a Lien thereon or
security interest therein would void or invalidate such trademark, service mark
or other mark), all renewals and extensions thereof, all rights corresponding
thereto, and all goodwill associated therewith or symbolized thereby, in each
case whether now owned or existing or of which ownership is hereafter acquired.

“Transfer” shall have the meaning set forth in Section 5.2.10(b).

“TSP Owner” shall mean TSP Owner LLC, a Delaware limited liability company.

“TSP Owner Security Instrument” shall mean that certain first priority Deed of
Trust, Security Agreement, Financing Statement and Fixture Filing, dated the
date hereof, executed and delivered by TSP Owner as security for the Loan and
encumbering the rights of TSP Owner, including the “possibility of reversion”
right, in and to the Reversionary Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of New York.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

“Utility Component” shall mean that portion of the Property on which the utility
plant owned and operated by Utility Provider is located and leased by Borrower
to Utility Provider pursuant to the Utility Component Lease, including (without
limitation) the adjoining optional improvement site, all of the foregoing being
located on the Utility Component Premises and more particularly described and
set forth in the Utility Component Lease.

“Utility Component Premises” shall mean the land and all appurtenant rights
thereto as described on Schedule II-E attached hereto.

 

43



--------------------------------------------------------------------------------

“Utility Component Lease” shall mean that certain Lease, dated as of December 3,
1997, by and between Borrower (as assignee thereunder), as lessor, and Utility
Provider, as lessee, pursuant to which Borrower leases the Utility Component to
Utility Provider upon and subject to the terms set forth therein, as amended by
the Settlement Agreement and as further amended to date, and as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with the provisions hereof.

“Utility Provider” shall mean Northwind Aladdin, LLC, a Nevada limited liability
company, in its capacity as the lessee under the Utility Component Lease,
together with its successors and assigns in such capacity thereunder.

“Utility Service Agreement” means that certain Energy Service Agreement, dated
as of September 24, 1998, by and between Borrower (as assignee thereunder) and
Utility Provider, as amended by the Settlement Agreement and as further amended
to date, and as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with the provisions hereof.

“Westgate” shall mean Westgate Resorts, Ltd., a Florida limited partnership.

Section 1.2. Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

ARTICLE II.

GENERAL TERMS

Section 2.1. Loan Commitment; Disbursement to Borrower.

2.1.1. Agreement to Lend and Borrow. Lender has made and Borrower has accepted
the Loan.

2.1.2 No Future Funding. Lender has no obligation to advance any additional
funds to Borrower and any portion of the Loan repaid may not be reborrowed.

Section 2.2. Interest Rate.

2.2.1. Interest Generally. Interest on the outstanding principal balance of the
Loan shall accrue from the Closing Date to but excluding the Maturity Date at
the Applicable Interest Rate.

2.2.2. Interest Calculation. Interest on the outstanding principal balance of
the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the period for which the calculation is being made by (b) a daily
rate based on a three hundred sixty (360) day year by (c) the outstanding
principal balance.

 

44



--------------------------------------------------------------------------------

2.2.3. Determination of Interest Rate.

(a) The Applicable Interest Rate with respect to the Loan shall be: (i) LIBOR
plus the Spread with respect to the applicable Interest Period for a LIBOR Loan
or (ii) the Prime Rate plus the Prime Rate Spread for a Prime Rate Loan if the
Loan is converted to a Prime Rate Loan pursuant to the provisions of
Section 2.2.3(c) or Section 2.2.3(f).

(b) Subject to the terms and conditions of this Section 2.2.3, the Loan shall be
a LIBOR Loan and Borrower shall pay interest on the outstanding principal amount
of the Loan at LIBOR plus the Spread for the applicable Interest Period. Any
change in the rate of interest hereunder due to a change in the Applicable
Interest Rate shall become effective as of the opening of business on the first
day on which such change in the Applicable Interest Rate shall become effective.
Each determination by Lender of the Applicable Interest Rate shall be conclusive
and binding for all purposes, absent manifest error.

(c) In the event that Lender shall have determined (which determination shall be
conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank eurodollar market generally, adequate and
reasonable means do not exist for ascertaining LIBOR, then Lender shall
forthwith give notice by telephone of such determination, confirmed in writing,
to Borrower at least one (1) day prior to the last day of the related Interest
Period. If such notice is given, the related outstanding LIBOR Loan shall be
converted, on the last day of the then current Interest Period, to a Prime Rate
Loan.

(d) If, pursuant to the terms of this Agreement, any portion of the Loan has
been converted to a Prime Rate Loan and Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the event(s) or circumstance(s) which resulted in such conversion
shall no longer be applicable, Lender shall give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) day prior to
the last day of the related Interest Period. If such notice is given, the
related outstanding Prime Rate Loan shall be converted to a LIBOR Loan on the
last day of the then current Interest Period.

(e) All payments made by Borrower hereunder shall be made free and clear of, and
without reduction for or on account of, income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions, reserves or withholdings imposed,
levied, collected, withheld or assessed by any Governmental Authority which are
first imposed, enacted or become effective after the date hereof (such
non-excluded taxes being referred to collectively as “Applicable Taxes”),
excluding income and franchise taxes of (i) the United States of America or any
political subdivision or taxing authority thereof or therein (including Puerto
Rico) or (ii) any foreign state or any political subdivision or taxing authority
thereof or therein, in each case that are imposed on a net basis (other than
taxes imposed by any foreign jurisdiction by reason of any connection of
Borrower with such jurisdiction). If any Applicable Taxes are required to be
withheld from any amounts payable to Lender hereunder, the amounts so payable to
Lender shall be increased to the extent necessary to yield to Lender (after
payment of all Applicable Taxes) interest or any such other amounts payable
hereunder at the rate or in the amounts specified hereunder. Whenever any
Applicable Tax is payable pursuant to applicable law by Borrower, as promptly as
possible thereafter, Borrower shall send to Lender an original official receipt,
if available, or certified copy thereof showing payment of such Applicable Tax.
Borrower hereby indemnifies Lender for any incremental taxes, interest or
penalties that may become payable by Lender which may result from (A) any
failure by Borrower to pay any such Applicable Tax

 

45



--------------------------------------------------------------------------------

when due to the appropriate taxing authority or (B) any failure by Borrower to
remit to Lender the required receipts or other required documentary evidence;
provided, that in the case of clause (B), Borrower shall have no liability to
Lender if it has in fact properly withheld and paid all such Applicable Taxes
and has provided to Lender suitable evidence to that effect and has otherwise
cooperated with Lender in all reasonable respects and, after the exercise of
commercially reasonable efforts, it is unable to obtain official receipts of
such payment from the applicable taxing authority. Lender agrees (consistent
with legal and regulatory restrictions and subject to overall policy
considerations of Lender) to file any certificate or document or to furnish to
Borrower any information as reasonably requested by Borrower that may be
necessary to establish any available exemption from, or reduction in the amount
of, any Applicable Taxes; provided, however, that nothing in this
Section 2.2.3(e) shall require a Lender to disclose any confidential information
(including, without limitation, its tax returns or its calculations). Borrower
shall not be required to indemnify Lender for Taxes attributable solely to such
Lender’s failure to provide the required documents under this Section 2.2.3(e).

(f) If any requirement of law hereafter enacted or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender to make or maintain a LIBOR Loan as contemplated hereunder (i) the
obligation of Lender hereunder to make a LIBOR Loan or to convert a Prime Rate
Loan to a LIBOR Loan shall be canceled forthwith and (ii) any outstanding LIBOR
Loan shall be converted automatically to a Prime Rate Loan on the next
succeeding Payment Date or within such earlier period as required by law.
Borrower hereby agrees promptly to pay Lender, upon demand, any additional
amounts necessary to compensate Lender for any costs incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the LIBOR Loan hereunder. Lender’s notice of
such costs, as certified to Borrower, shall be conclusive absent manifest error.

(g) In the event that any change in any requirement of law or in the
interpretation or application thereof (other than with respect to taxes), or
compliance by Lender with any request or directive (whether or not having the
force of law) hereafter issued from any central bank or other Governmental
Authority:

(i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

(ii) shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material; or

 

46



--------------------------------------------------------------------------------

(iii) shall hereafter impose on Lender any other condition and the result of any
of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender. If Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.2.3(g), Lender shall provide Borrower with not less than ninety
(90) days notice specifying in reasonable detail the event by reason of which it
has become so entitled and the additional amount required to fully compensate
Lender for such additional cost or reduced amount. A certificate as to any
additional costs or amounts payable pursuant to the foregoing sentence submitted
by Lender to Borrower shall be conclusive in the absence of manifest error. This
provision shall survive payment of the Note and the satisfaction of all other
obligations of Borrower under this Agreement and the Loan Documents for a period
of ninety (90) days.

(h) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (i) any
default by Borrower in payment of the principal of or interest on a LIBOR Loan,
including, without limitation, any such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (ii) any prepayment (whether voluntary or mandatory) of
the LIBOR Loan on a day that (A) is not the Payment Date immediately following
the last day of an Interest Period with respect thereto or (B) is the Payment
Date immediately following the last day of an Interest Period with respect
thereto if Borrower did not give the prior notice of such prepayment required
pursuant to the terms of this Agreement, including, without limitation, such
loss or expense arising from interest or fees payable by Lender to lenders of
funds obtained by it in order to maintain the LIBOR Loan hereunder and (iii) the
conversion (for any reason whatsoever, whether voluntary or involuntary) of the
Applicable Interest Rate from LIBOR plus the Spread to the Prime Rate plus the
Prime Rate Spread with respect to any portion of the outstanding principal
amount of the Loan then bearing interest at LIBOR plus the Spread on a date
other than the Payment Date immediately following the last day of an Interest
Period, including, without limitation, such loss or expenses arising from
interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain a LIBOR Loan hereunder; provided, that Borrower shall not indemnify
Lender from (i) any loss or expense arising from Lender’s willful misconduct or
gross negligence, including any failure by Lender to apply available funds in
reduction of the outstanding principal balance of the Loan on a Payment Date as
required hereunder, or (ii) any consequential damages. This provision shall
survive payment of the Note in full and the satisfaction of all other
obligations of Borrower under this Agreement and the other Loan Documents.

(i) Lender shall not be entitled to claim compensation pursuant to this
Section 2.2.3 for any Applicable Taxes, increased cost or reduction in amounts
received or receivable hereunder, or any reduced rate of return, which was
incurred or which accrued more than ninety (90) days before the date Lender
notified Borrower of the change in law or other circumstance on which such claim
of compensation is based and delivered to Borrower a written statement setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.2.3, which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

 

47



--------------------------------------------------------------------------------

(j) For purposes of this Section 2.2.3, the term “Lender” shall be deemed to
include Lender’s present and future participants in the Loan to the extent of
Applicable Taxes imposed by reason of such participant’s interest in the Loan
and each such participant’s increased costs or reduction in amount received or
receivable hereunder or any reduced rate of return, in each case payable by
Borrower under this Section 2.2.3.

2.2.4. Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the LIBOR
Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.3, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of the LIBOR Loan or to avoid or reduce
such increased or additional costs, provided that the transfer or assignment or
redesignation (a) would not result in any additional costs, expenses or risk to
Lender that are not reimbursed by Borrower and (b) would not be disadvantageous
in any other respect to Lender as determined by Lender in its sole discretion.

2.2.5. Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, all accrued and unpaid interest in
respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.

2.2.6. Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Applicable Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

2.2.7. Interest Rate Cap Agreement.

(a) Prior to or contemporaneously with the Closing Date, Borrower shall enter
into an Interest Rate Cap Agreement with a LIBOR strike price equal to the
Strike Price. The Interest Rate Cap Agreement (i) shall be in a form and
substance reasonably acceptable to Lender, (ii)

 

48



--------------------------------------------------------------------------------

shall be with an Acceptable Counterparty, (iii) shall direct such Acceptable
Counterparty to deposit directly into the Collection Account any amounts due
Borrower under such Interest Rate Cap Agreement so long as any portion of the
Debt exists, (iv) shall be for a period equal to the then term of the Loan and
(v) shall have an initial notional amount equal to the then principal balance of
the Loan. Borrower shall collaterally assign to Lender, pursuant to the
Collateral Assignment of Interest Rate Cap Agreement, all of its right, title
and interest to receive any and all payments under the Interest Rate Cap
Agreement, and shall deliver to Lender an executed counterpart of such Interest
Rate Cap Agreement (which shall, by its terms, authorize the assignment to
Lender and require that payments be deposited directly into the Collection
Account).

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited immediately into the Collection Account. Borrower shall take all
actions reasonably requested by Lender to enforce Lender’s rights under the
Interest Rate Cap Agreement in the event of a default by the Counterparty and
shall not waive, amend or otherwise modify any of its rights thereunder.

(c) In the event of any downgrade, withdrawal or qualification of the rating of
the Counterparty below those of an Acceptable Counterparty by S&P or Moody’s, if
the Counterparty does not replace itself by causing an Acceptable Counterparty
to enter into a Replacement Interest Rate Cap Agreement within ten (10) Business
Days following such downgrade withdrawal or qualification pursuant to the terms
of the Interest Rate Cap Agreement, Borrower shall replace the Interest Rate Cap
Agreement with a Replacement Interest Rate Cap Agreement not later than ten
(10) Business Days following receipt of notice from Lender of such failure by
Counterparty.

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

(e) In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender an opinion from counsel (which counsel may be in-house
counsel for the Counterparty and which opinion may contain customary assumptions
and qualifications) for the Counterparty (upon which Lender and its successors
and assigns may rely) which shall provide, in relevant part, to the effect that:

(i) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Cap Agreement;

 

49



--------------------------------------------------------------------------------

(ii) the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

(iii) all consents, authorizations and approvals required for the execution and
delivery by the Counterparty of the Interest Rate Cap Agreement, and any other
agreement which the Counterparty has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been obtained and remain
in full force and effect, all conditions thereof have been duly complied with,
and no other action by, and no notice to or filing with any governmental
authority or regulatory body is required for such execution, delivery or
performance; and

(iv) the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

Section 2.3. Loan Payment.

2.3.1. Payments Generally. Borrower shall pay to Lender (a) on the date hereof,
an amount equal to interest only on the outstanding principal balance of the
Loan accruing from the date hereof up to (but not including ) the first Payment
Date, and (b) beginning on the first Payment Date after the Closing Date up to
and including the Maturity Date, interest accruing on the outstanding principal
balance of the Loan for the related Interest Period. For purposes of making
payments hereunder, but not for purposes of calculating Interest Periods, if the
day on which such payment is due is not a Business Day, then amounts due on such
date shall be due on the immediately preceding Business Day and with respect to
payments of principal due on the Maturity Date, interest shall be payable at the
Applicable Interest Rate or the Default Rate, as the case may be, through and
including the day immediately preceding such Maturity Date. All amounts due
pursuant to this Agreement and the other Loan Documents shall be payable without
setoff, counterclaim, defense or any other deduction whatsoever.

2.3.2. Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Security
Instrument and the other Loan Documents.

2.3.3. Late Payment Charge. If any scheduled payment of principal, interest or
any other sums due under the Loan Documents (other than the principal balance
due at maturity) is not paid by Borrower by the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the lesser of five
percent (5%) of such unpaid sum or the maximum amount permitted by applicable
law in order to defray the expense incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Security Instrument
and the other Loan Documents to the extent permitted by applicable law.

 

50



--------------------------------------------------------------------------------

2.3.4. Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 2:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

Section 2.4. Prepayments.

2.4.1. Voluntary Prepayments. Subject to the provisions of this Section 2.4.1,
Borrower may, at its option and upon twenty (20) days prior notice to Lender
(which notice may be revoked or modified by Borrower upon at least five
(5) Business Days prior notice to Lender so long as Borrower shall pay all
reasonable costs and expenses incurred by Lender in connection with any such
revocation or modification), prepay the Debt in whole or in part, on any day;
provided that Borrower prepays the Loan on a date other than a Payment Date,
Borrower shall pay Lender, in addition to the Debt, all interest which would
have accrued on the amount so prepaid through and including the last day of the
Interest Period related to the Payment Date next occurring following the date of
such prepayment.

2.4.2. Mandatory Prepayments.

(a) On the next occurring Payment Date following the date on which Lender
actually receives any Net Proceeds, if Lender is not obligated to make such Net
Proceeds available to Borrower for Restoration, Borrower shall prepay, or
authorize Lender to apply Net Proceeds as a prepayment of, the outstanding
principal balance of the Note in an amount equal to one hundred percent
(100%) of such Net Proceeds. No prepayment premium shall be due in connection
with any prepayment made pursuant to this Section 2.4.2.

(b) Notwithstanding anything to contrary contained herein, any Timeshare Project
Proceeds deposited in the Collection Account and any amounts paid to Lender to
be applied to the outstanding principal balance of the Loan pursuant to
Section 2.6.4(a)(xi) or Section 7.7.3 shall be applied on the next Payment Date
in reduction of the outstanding principal balance of the Loan.

(c) If any prepayment pursuant to this Section 2.4.2 occurs on a date other than
a Payment Date, Borrower shall in connection with such payment, pay to Lender
all interest which would have accrued on the amount prepaid through and
including the last day of the Interest Period related to the Payment Date next
occurring following the date of prepayment.

2.4.3. Prepayments After Default. If during the continuance of an Event of
Default payment of all or any part of the Debt is tendered by Borrower or
otherwise recovered by Lender (including through application of any Reserve
Funds), such tender or recovery shall be (a) made on the next occurring Payment
Date, and (b) deemed a voluntary prepayment by Borrower.

 

51



--------------------------------------------------------------------------------

2.4.4. Prepayments Prior to Determination Date. Notwithstanding anything
contained herein to the contrary, in the event that Borrower makes a prepayment
of all or any portion of the Loan in accordance with the provisions of this
Agreement, if such prepayment occurs during the time period in any month from
and including the date after the Payment Date through and including the next
Determination Date, it may be impossible for Borrower and Lender to calculate
with certainty the interest that would have accrued at the Applicable Interest
Rate on the amount then prepaid through the Payment Date next occurring.
Accordingly, in the event that any portion of the Loan is prepaid during the
time period in any month from and including the date after the Payment Date
through and including the applicable Determination Date, the interest that would
have accrued on such prepaid amount of the Loan at the Applicable Interest Rate
through the Payment Date next occurring shall be calculated based on an interest
rate (the “Assumed Note Rate”) equal to the sum of (i) LIBOR calculated in
accordance with the definition of “LIBOR” herein, but assuming that the
Determination Date used in such definition is the date on which such prepayment
is made, plus the Spread. Thereafter, on the Determination Date applicable to
the Interest Period following the Interest Period in which such prepayment
occurs, Lender shall determine the Applicable Interest Rate. If it is determined
by Lender that the Applicable Interest Rate for the Interest Period in which
such prepayment occurs is less than the Assumed Note Rate, Lender shall promptly
refund to Borrower, without interest, an amount equal to the difference between
the interest paid by Borrower on the prepaid amount for such Interest Period
calculated at the Assumed Note Rate and the amount of interest on the prepaid
amount for such Interest Period calculated at the actual Applicable Interest
Rate for the Loan. Alternatively, in the event that it is determined that the
actual Applicable Interest Rate for applicable Interest Period is greater than
the Assumed Note Rate, Borrower shall promptly pay to Lender, without additional
interest or other late charges or penalties (and in no event later than the next
Payment Date) an amount equal to the difference between the interest paid by
Borrower on the prepaid amount for the Interest Period in which such prepayment
occurs calculated at the Assumed Note Rate and the amount of interest on the
prepaid amount for such Interest Period calculated at the actual Applicable
Interest Rate.

Section 2.5. Release of Property. Except as set forth in this Section 2.5 or
Section 5.2.11, no repayment or prepayment of all or any portion of the Note
shall cause, give rise to a right to require, or otherwise result in, the
release of the Lien of the Security Instrument. Lender shall, upon the written
request and at the expense of Borrower, upon payment in full of all principal
and interest due on the Loan and all other amounts due and payable under the
Loan Documents in accordance with the terms and provisions of the Note and this
Agreement, release the Lien of the Security Instrument.

Section 2.6. Cash Management.

2.6.1. Establishment of Collection Account.

(a) Borrower has established and shall maintain the Collection Accounts with
Property Bank throughout the term of the Loan. In connection with a transfer of
its interest in the Loan, Lender shall have the right to cause the Collection
Accounts to be entitled with such other designation as Lender may select to
reflect an assignment or transfer of Lender’s rights and/or interests with
respect to the Collection Account. Except with respect to Borrower’s and/or
Manager’s right, from time to time, to direct the amount of certain funds in
connection with (i)

 

52



--------------------------------------------------------------------------------

the maintenance of the Gaming Liquidity Requirement and (ii) the payment of
Pass-Through Amounts, each in accordance with Section 2.6.1(g), the Collection
Account shall be under the sole dominion and control of Lender (which may be
exercised through Servicer). Lender (and its agents, including Servicer) shall
have the sole right to make withdrawals from the Collection Accounts in
accordance with the terms and conditions of this Agreement and the other Loan
Documents, except as otherwise expressly provided in this Agreement or the other
Loan Documents. All costs and expenses for establishing and maintaining the
Collection Accounts shall be at Borrower’s sole cost and expense.

(b) Borrower hereby represents and warrants to Lender that attached hereto as
Schedule V is a true, correct and complete list of any and all Borrower Accounts
maintained by, or on behalf of Borrower or its Affiliates in any jurisdiction
that include funds arising out of, or are otherwise attributable to, the
Property or relate to the operation and management of the Property on the date
hereof, identifying the bank, account name and account number, together with a
chart showing the usual and customary flow of funds with respect to such
Borrower Accounts in the usual course of business. The accounts identified on
Schedule V are the only Borrower Accounts existing on the date hereof. Borrower
shall at all times cause all Borrower Accounts to be subject to the Lien of the
Loan Documents as security for Borrower’s obligations under this Agreement and
the other Loan Documents.

(c) Borrower and Manager shall execute and deliver such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect, maintain and perfect
Lender’s security interest in the Borrower Accounts. Borrower may not, without
the prior consent of Lender (not to be unreasonably withheld, conditioned or
delayed) open any new accounts or in any way alter the flow of funds and payment
into and/or out of such Borrower Accounts in any material respect from that
shown on Schedule V, including without limitation, changing the source, type or
currency of any payments currently deposited and maintained in any such account.
Notwithstanding the foregoing, Borrower or its Affiliates may, without Lender’s
consent but on prior written notice to Lender, open and maintain one or more
Borrower Accounts in which to deposit and maintain Cash Expenses and other
amounts disbursed to or contributed by or to Borrower from time to time in
accordance with this Agreement; provided that, in each case, such Borrower
Accounts are identified to Lender and shall be subject to a first priority
perfected security interest in favor of Lender pursuant to the Loan Documents.
From and after the date hereof, Borrower shall use all commercially reasonable
efforts to continuously and diligently pursue any and all Governmental Approvals
required with respect to the foregoing and shall execute and deliver such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary or desirable, to evidence, preserve and/or protect,
maintain and perfect Lender’s security interest in the Borrower Accounts.

(d) Borrower shall, or shall cause Manager to, deliver irrevocable written
instructions to each tenant under any Lease at the Property, in form and
substance reasonably acceptable to Lender, directing each such tenant to deliver
all Rents payable thereunder directly to the Collection Account. Borrower shall,
or shall cause Manager to, deliver irrevocable written instructions to each of
the credit card companies or credit card clearing banks delivering receipts to
any of the Borrower Accounts, in form and substance reasonably acceptable to
Lender, directing each such credit card company or credit card clearing bank to
deliver all receipts

 

53



--------------------------------------------------------------------------------

payable with respect to the Property directly to the Collection Accounts.
Borrower shall deliver irrevocable written instructions to Timeshare Project
Developer, in form and substance reasonably acceptable to Lender, directing
Timeshare Project Developer to deliver all Timeshare Project Proceeds received
by, paid or payable to or for the account of Borrower or any of its Affiliates
directly to the Cash Management Account, to be applied in reduction of the
outstanding principal balance of the Loan pursuant to Section 2.4.2(b).

(e) Borrower and its Affiliates shall deposit all Revenue received by, paid or
payable to or paid for the benefit of Borrower into the Collection Accounts
within one (1) Business Day after receipt. Borrower shall diligently and
continuously use all commercially reasonable efforts to cause any other Person
to deposit all Revenue received by, paid or payable to or paid for the benefit
of Borrower into the Collection Accounts within one (1) Business Day after
receipt.

(f) Notwithstanding the foregoing provisions of this Section 2.6.1, but subject
to the terms of the Collection Account Agreement, Borrower and/or Manager shall
be entitled to retain the Gaming Operating Reserve in accordance with applicable
Gaming Laws, which shall be maintained on deposit in the Casino Accounts and/or
on-site in the cash cages.

(g) Property Bank shall transfer in immediately available funds by federal wire
transfer all amounts on deposit in the Collection Accounts once every Business
Day to the Cash Management Account; provided, however, that Borrower and/or
Manager shall have the right from time to time by delivery of written notice
simultaneously to Property Bank and Lender to require Property Bank to transfer
all or any portion of such available funds on deposit in any Collection Account
to (i) any Casino Account solely in an amount equal to any incremental increase
in the amount of the Gaming Liquidity Requirement that is required to be
maintained by Borrower and/or Manager under applicable gaming Laws in the
Borrower Accounts as a result of any increase in gaming business at the Casino
Component or due to any change in the applicable requirements under Gaming Laws
generally or to (ii) one of the Borrower Accounts solely from credit card
receipts in amounts equal to any Pass-Through Amounts. Borrower shall deliver
irrevocable written instructions to Property Bank, in form and substance
reasonably acceptable to Lender, directing Property Bank to comply with all
instructions originated by Lender (and/or its agents, including Servicer)
directing the disposition of funds in the Collection Accounts without further
consent by Borrower.

2.6.2. Establishment of Cash Management Account.

(a) Borrower has established and shall maintain the Cash Management Account with
Cash Management Bank throughout the term of the Loan. In connection with any
transfer of its interest in the Loan, Lender shall have the right to cause the
Cash Management Account to be entitled with such other designation as Lender may
select to reflect an assignment or transfer of Lender’s rights and/or interests
with respect to the Cash Management Account. The Cash Management Account shall
be under the sole dominion and control of Lender (which may be exercised through
Servicer). Lender (and its agents, including Servicer) shall have the sole right
to make withdrawals from the Cash Management Account in accordance with the
terms and conditions of this Agreement and the other Loan Documents, except as
otherwise expressly provided in this Agreement or the other Loan Documents. All
costs and expenses for establishing and maintaining the Cash Management Account
(and any sub account thereof) shall be at Borrower’s sole cost and expense.

 

54



--------------------------------------------------------------------------------

(b) Lender shall establish the following sub accounts (which may be ledger entry
subaccounts) of the Cash Management Account, each in the name of Lender, into
which funds on deposit in, or other financial assets credited to, the Cash
Management Account shall be deposited, credited or otherwise allocated in
accordance with the provisions of Section 2.6.3:

(i) the Tax and Insurance Escrow Account into which Tax and Insurance Escrow
Funds shall be deposited pursuant to Section 7.2;

(ii) the FF&E Reserve Account into which FF&E Reserve Funds shall be deposited
pursuant to Section 7.3;

(iii) the Interest Reserve Account into which Interest Reserve Funds shall be
deposited pursuant to Section 7.4;

(iv) the Permitted Tax Distributions Account into which Permitted Tax
Distributions Funds shall be deposited pursuant to Section 7.5;

(v) the Seasonality Cash Reserve Account into which Seasonality Cash Reserve
Funds shall be deposited pursuant to Section 7.6;

(vi) the Major Capital Improvement Reserve Account into which Major Capital
Improvement Reserve Funds shall be deposited under certain circumstances
pursuant to Section 7.7; and

(vii) the Existing Lien Reserve Account into which Existing Lien Reserve Funds
have been deposited pursuant to Section 7.8.

2.6.3. Accounts Generally.

(a) Borrower shall be responsible for payment of any federal, state or local
income or other tax applicable to the interest or income earned on the
Collection Accounts, the Cash Management Account and any sub-account thereof.
The Cash Management Account and any sub-account thereof shall be assigned the
federal tax identification number of Borrower, which is 27-140-7178. Borrower
shall provide Lender, at any time upon request of Lender, with a Form W-8 or W-9
to evidence that Borrower is not subject to any back-up withholding under the
Code.

(b) Without limiting the provisions of the Security Instrument, to further
secure the full and timely payment and performance of the Debt, Borrower hereby
expressly grants to Lender a continuing, first priority security interest in,
and pledges and collaterally assigns to Lender all of Borrower’s rights, title
and interest in, to and under, all of the following, whether now owned or
existing or hereafter acquired, created or arising, whether tangible or
intangible, and regardless of where located: (i) in the Collection Accounts, the
Cash Management Account, all sub-accounts thereof and all security entitlements,
investment property and other financial assets at any time and from time to time
deposited or contained therein or credited thereto (as each such term is defined
in Article 8 and Article 9 of the UCC); (ii) any and all monies, checks,

 

55



--------------------------------------------------------------------------------

deposits, investment property or other financial assets now or hereafter
credited to the Collection Accounts or the Cash Management Account (including
any sub-account thereof) or held by or on behalf of Lender; and (iii) all
proceeds (as defined in the UCC) of all or any of the foregoing. Borrower will
at its sole cost and expense take all actions necessary to maintain in favor of
Lender a first priority perfected security interest in the Collection Accounts
and the Cash Management Account, including, without limitation, entering into
the Account Control Agreement and filing (and Borrower hereby irrevocably
authorizes Lender to file) UCC-1 financing statements and continuations thereof.
Borrower will not in any way alter or modify the Collection Accounts or the Cash
Management Account. Borrower shall not, without obtaining the prior consent of
Lender, further pledge, assign or grant any security interest in the Collection
Accounts, the Cash Management Account, any sub-account thereof or any monies
deposited therein or other financial assets credited thereto or permit any Lien
to attach thereto, or any levy to be made thereon, or any UCC-1 financing
statements, except those naming Lender as the secured party, to be filed with
respect thereto.

(c) Lender may exercise in respect of the Collection Accounts, the Cash
Management Account or any or all of the sub-accounts thereof all rights and
remedies available to Lender hereunder or under the other Loan Documents or
otherwise available at law or in equity. Without limiting the generality of the
foregoing, during the continuance of an Event of Default, Borrower shall have no
further right to request or otherwise require Lender to disburse any Reserve
Funds or have any further rights whatsoever therein, and Lender may, at Lender’s
option (i) continue to hold any or all of the Reserve Funds, (ii) continue from
time to time to apply all or any portion of the Reserve Funds to any payment(s)
to which such Reserve Funds could have been applied prior to such Event of
Default, to the extent and in such order and manner as Lender in its sole
discretion may determine, and/or (iii) apply any sums then present in any or all
of the Reserve Funds to the payment of the Debt in any order in its sole
discretion. The remedies provided in this Agreement, the Security Instrument and
the other Loan Documents are cumulative and not exclusive of any remedies
provided at law or in equity.

2.6.4. Application of Funds in the Cash Management Account.

(a) Provided no Event of Default shall have occurred and be continuing, on each
Payment Date (or, if such Payment Date is not a Business Day, on the immediately
preceding Business Day) all funds on deposit in the Cash Management Account
shall be applied by Lender to the payment of the following items in the order
indicated:

(i) First, payments to the Tax and Insurance Escrow Fund in accordance with the
terms and conditions of Section 7.2;

(ii) Second, payment of the monthly Debt Service, applied first to the payment
of interest computed at the Applicable Interest Rate;

(iii) Third, payment to Lender of any other amounts then due and payable under
the Loan Documents (except for payments to be made from Excess Cash Flow as set
forth in clause (viii) below);

 

56



--------------------------------------------------------------------------------

(iv) Fourth, payments to the Borrower Disbursement Account for (A) amounts
payable to Harrah’s Manager under the Management Agreement, including amounts
expended for Approved Capital Expenditures prior to the Closing Date (provided
that Borrower has satisfied the disbursement conditions of Section 7.3.3 with
respect to such Approved Capital Expenditures), which payments for Approved
Capital Expenditures shall be disbursed from the FF&E Reserve Account, the
Seasonality Cash Reserve Account or the Major Capital Improvement Reserve
Account, as applicable, and (B) monthly Cash Expenses to be paid by Borrower in
accordance with the related Approved Annual Budget pursuant to a written request
for payment submitted by Borrower to Lender specifying the individual Cash
Expenses in a form reasonably acceptable to Lender;

(v) Fifth, payments to the Borrower Disbursement Account in any amounts
requested by Borrower to pay or reimburse for Critical Capital Expenditures;

(vi) Sixth, payments to the Borrower Disbursement Account for any Extraordinary
Expenses reasonably approved by Lender, if any, to be paid by Borrower, pursuant
to a written request for payment submitted by Borrower to Lender specifying the
individual Extraordinary Expenses in a form reasonably acceptable to Lender,
provided that with respect to any Extraordinary Expense that is a Capital
Expenditure, Borrower shall be required to comply with the provisions of
Section 7.7.2 prior to receiving any disbursement with respect to such
Extraordinary Expenses;

(vii) Seventh, payments to the FF&E Reserve Account in accordance with the terms
and conditions of Section 7.3;

(viii) Eighth, to payment, not exceed $2,500,000 in any Fiscal Year, of Approved
Capital Expenditures in excess of amounts on deposit in the FF&E Reserve Account
available to pay Approved Capital Expenditures;

(ix) Ninth, payments to the Seasonality Cash Reserve Account in accordance with
the terms and conditions of Section 7.6;

(x) Tenth, to payments to the Permitted Tax Distributions Account in accordance
with the terms and conditions of Section 7.5, but only to the extent of any
amounts remaining in the Cash Management Account after all payments under the
foregoing clauses (i) through (ix) have been made; and

(xi) Finally, subject to Borrower’s right to direct deposits into the Major
Capital Improvements Reserve Account pursuant to Section 7.7, any excess amounts
remaining in the Cash Management Account after all payments under the foregoing
clauses (i) through (x) have been made (“Excess Cash Flow”) shall be disbursed
to Lender to be applied in reduction of the outstanding principal balance of the
Loan as provided in Section 2.4.2(b).

(b) Notwithstanding the foregoing, Borrower shall remain obligated to cause
sufficient amounts to be deposited in the Cash Management Account on or before
each Payment Date to make the payments set forth in clauses (i), (ii), (iii) and
(vii) of Section 2.6.4(a) above, or

 

57



--------------------------------------------------------------------------------

to otherwise timely pay such amounts on each Payment Date. The insufficiency of
funds on deposit in the Cash Management Account shall not relieve Borrower from
the obligation to make any payments, as and when due pursuant to this Agreement
and the other Loan Documents, and such obligations shall be separate and
independent, and not conditioned on any event or circumstance whatsoever.

(c) All funds on deposit in the Cash Management Account following the occurrence
and during the continuance of an Event of Default may be applied by Lender to
the Debt and/or the Reserve Funds in such order and priority as Lender shall
determine.

2.6.5. Payments Received in the Cash Management Account. Notwithstanding
anything to the contrary contained in this Agreement and the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the monthly payment of Debt Service and
amounts due for the Tax and Insurance Escrow Fund, FF&E Reserve Fund and any
other payment reserves established pursuant to this Agreement or any other Loan
Document shall be deemed satisfied to the extent sufficient amounts are
deposited in the Cash Management Account to satisfy such obligations on the
dates each such payment is required, regardless of whether any of such amounts
are so applied by Lender.

Section 2.7. Extension of the Initial Maturity Date.

2.7.1 Extension Options. Borrower shall have the option to extend the term of
the Loan (each an “Extension Option”) beyond the Initial Maturity Date for two
(2) successive terms (each, an “Extension Term”), with the first such extension
term commencing on the day after the Initial Maturity Date and ending on
December 9, 2013 and the second such extension term commencing on December 10,
2013 and ending on April 9, 2015 (each then applicable Maturity Date, as
extended following the exercise of each such Extension Option is hereinafter the
“Extended Maturity Date”) upon satisfaction of the following terms and
conditions:

(a) no Event of Default shall have occurred and be continuing on the date
Borrower gives notice of the exercise of the applicable Extension Option or on
the date that the applicable Extension Term is commenced;

(b) Borrower shall notify Lender of its revocable election to extend the
Maturity Date as aforesaid not earlier than six (6) months, and no later than
ten (10) days, prior to the Maturity Date in effect at the time the notice of
such election is given;

(c) Borrower shall obtain and deliver to Lender prior to the first day of each
Extension Term, one or more Replacement Interest Rate Cap Agreements from an
Acceptable Counterparty which Replacement Interest Rate Cap Agreement shall be
effective commencing on the first date of such Extension Term and shall have a
maturity date no earlier than the Extended Maturity Date applicable to such
Extension Term; provided, however, that in lieu of delivering a Replacement
Interest Rate Cap Agreement that would result in a Debt Service Coverage Ratio
of at least 1.05:1.00 as of the commencement of first Extension Term or
1.10:1.00 as of the commencement of the second Extension Term (each, as
applicable, the “DSCR Requirement”) when Debt Service Coverage Ratio is
calculated using the entire principal balance of the Loan then outstanding,
Borrower shall be permitted to satisfy the

 

58



--------------------------------------------------------------------------------

condition set forth in this Section 2.7.1(c) by (i) (A) posting with Lender a
Letter of Credit in a principal amount such that when the Debt Service Coverage
Ratio is calculated using as the outstanding principal balance of the Loan an
amount equal to the difference between the actual outstanding principal balance
of the Loan and the principal amount of said Letter of Credit, the applicable
DSCR Requirement is satisfied, which Letter of Credit Lender shall hold as
additional collateral for the payment and performance of Borrower’s obligations
under the Loan Documents, subject to the provisions of Section 2.7.2, and
(B) delivering a Replacement Interest Rate Cap Agreement with a notional amount
equal to the difference between the actual outstanding principal balance of the
Loan and the principal balance of said Letter of Credit and a strike price
calculated as if the Loan were prepaid in the amount of the Letter of Credit,
(ii) (A) paying to Lender for deposit into the Interest Reserve Account funds
(the “Rate Cap Deposit”) in an amount determined by Borrower, which Rate Cap
Deposit shall (I) be (x) held in a subaccount of the Interest Reserve Account
and (y) disbursed pursuant to the terms of Section 7.4.3, provided that the Rate
Cap Deposit shall be disbursed prior to disbursement of any portion of the
Interest Reserve Fund deposited under Sections 7.4.1 or 7.4.2 and (II) not be
(x) commingled with other funds deposited into the Interest Reserve Account,
(y) released with other amounts then on deposit in the Interest Reserve Account
pursuant to Section 7.4.4, or (z) considered in determining whether Borrower is
required to make a deposit to the Interest Reserve Account under Section 7.4.2
and (B) delivering a Replacement Interest Rate Cap Agreement with a notional
amount equal to the actual outstanding principal balance of the Loan and a
strike price that would result in the applicable DSCR Requirement being
satisfied if the amount of the Rate Cap Deposit were deducted from the
denominator used in calculating the Debt Service Coverage Ratio;
(iii) (A) prepaying any portion of the outstanding principal balance of the Loan
pursuant to Section 2.4.1 so that when the Debt Service Coverage Ratio is
calculated using the outstanding principal balance of the Loan after application
of such prepayment, the applicable DSCR Requirement is satisfied and
(B) delivering a Replacement Interest Rate Cap Agreement with a notional amount
equal to the outstanding principal balance of the Loan after application of such
prepayment and a strike price calculated on the outstanding principal balance of
the Loan after such prepayment; or (iv) providing any combination of the
foregoing Letter of Credit, Interest Reserve Account deposit or principal
repayment;

(d) solely with respect to the second Extension Option, the term of which ends
on April 19, 2015, the Debt Yield shall equal or exceed 9% (provided that if the
foregoing Debt Yield test is not met, Borrower shall be entitled to make
payments in reduction of the outstanding principal balance of the Loan pursuant
to Section 2.4.1 in an amount that will cause this condition to be satisfied);
and

(e) Borrower shall have paid or reimbursed Lender for all out-of-pocket costs
and expenses actually incurred by Lender (including, without limitation,
reasonable fees and disbursements of outside counsel) in connection with the
foregoing.

2.7.2 Release of Letter of Credit and Interest Reserve Deposit. Notwithstanding
anything contained in Section 7.4.4, if Borrower elects to post a Letter of
Credit or make a Rate Cap Deposit in accordance with Section 2.7.1(c) above, any
portion of such Letter of Credit or Rate Cap Deposit, as applicable, not
previously applied by Lender under the terms of the Loan Documents shall be
released by Lender to Borrower within five (5) Business Days after the date on
which Borrower shall have given notice to Lender that the Debt Service Coverage
Ratio

 

59



--------------------------------------------------------------------------------

(calculated on a trailing twelve month basis, using the Applicable Interest Rate
and the actual principal amount of the Loan then outstanding, and subject to
confirmation by Lender) has equaled or exceeded (i) with respect to such Letters
of Credit or funds deposited in connection with the first Extension Option,
1.05:1.00 and (ii) with respect to such Letters of Credit or funds deposited in
connection with the second Extension Option, 1.10:1.00.

ARTICLE III.

[INTENTIONALLY OMITTED]

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.1. Borrower Party and Property Representations. Except as set forth on
Schedule XIV, Borrower represents and warrants as of the Closing Date as
follows:

4.1.1. Organization. Each Borrower Party has been duly organized and is validly
existing and in good standing with requisite power and authority to own its
properties and to transact the businesses in which it is now engaged. Each of
Borrower and Manager is duly qualified to do business and is in good standing in
each jurisdiction where it is required to be so qualified in connection with its
properties, businesses and operations. Borrower possesses all rights, licenses,
permits and authorizations, governmental or otherwise, necessary to entitle it
to own its properties and to transact the businesses in which it is now engaged.
The sole business of Borrower is the direct or indirect ownership, development,
holding, selling, leasing, transferring, exchanging, operation and/or management
of the Property. Attached hereto as Schedule I is a true, correct and complete
organizational chart of Borrower.

4.1.2. Proceedings. Each Borrower Party has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party. This Agreement and such other Loan
Documents have been duly executed and delivered by or on behalf of each Borrower
Party that is a party thereto and constitute legal, valid and binding
obligations of each Borrower Party enforceable against each Borrower Party in
accordance with their respective terms, subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

4.1.3. No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by each Borrower Party will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents or the Material Operating
Agreements) upon any of the property or assets of each Borrower Party pursuant
to the terms of any of such Borrower Party’s organizational documents, the Loan
Documents or the Material Operating Agreements or, to Borrower’s actual
knowledge, any indenture, mortgage, deed of trust, loan agreement, partnership
agreement, management agreement or other agreement or instrument to which each
Borrower Party is a party or by which any of each Borrower Party’s property or
assets is subject, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any Governmental
Authority having jurisdiction over

 

60



--------------------------------------------------------------------------------

each Borrower Party or any of each Borrower Party’s properties or assets, and
any consent, approval, authorization, order, registration or qualification of or
with any such Governmental Authority required for the execution, delivery and
performance by each Borrower Party of this Agreement or any other Loan Documents
has been obtained and is in full force and effect.

4.1.4. Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending or,
to Borrower’s knowledge, threatened against or affecting any Borrower Party or
the Property, which actions, suits or proceedings, if determined against such
Borrower Party, are reasonably likely to have a Material Adverse Effect.

4.1.5. Agreements. Neither any Borrower Party nor HOC is (a) a party to any
agreement or instrument which is reasonably likely to have a Material Adverse
Effect or (b) in default in any material respect in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any agreement or instrument to which it is a party or by which any Borrower
Party or, to Borrower’s actual knowledge, any Property is bound which is
reasonably likely to have a Material Adverse Effect. To Borrower’s knowledge,
neither Borrower nor any subsidiary thereof has a material financial obligation
under any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which it is a party or by which it or, to Borrower’s actual
knowledge, any Property is otherwise bound, other than Permitted Indebtedness
and the Material Operating Agreements.

4.1.6. Title. To Borrower’s actual knowledge, Borrower has good, marketable and
insurable fee simple or leasehold title to the real property comprising part of
the Property and good title to the balance of the Property, free and clear of
all Liens whatsoever except the Permitted Encumbrances. To Borrower’s actual
knowledge, the Permitted Encumbrances in the aggregate do not materially and
adversely affect the value, operation or use of the Property (as currently used)
or Borrower’s ability to repay the Loan. The Security Instrument when properly
recorded in the appropriate records, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, will create
(a) a valid, perfected first priority lien on the Property, subject only to
Permitted Encumbrances and the Liens created by the Loan Documents and
(b) perfected security interests in and to, and perfected collateral assignments
of, all personalty (including the Leases), all in accordance with the terms
thereof, in each case subject only to any applicable Permitted Encumbrances. To
Borrower’s actual knowledge, except for those Liens listed on Schedule XV, there
are no claims for payment for work, labor or materials affecting the Property
which are or may become a Lien prior to, or of equal priority with, the Liens
created by the Loan Documents.

4.1.7. Solvency. Borrower has (a) not entered into the transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) received reasonably equivalent
value in exchange for its obligations under such Loan Documents. The fair
saleable value of Borrower’s assets exceeds and will, immediately following the
execution and delivery of this Agreement, exceed Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the execution and delivery of this Agreement, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities on its debts as such debts become

 

61



--------------------------------------------------------------------------------

absolute and matured. Borrower’s assets do not and, immediately following the
execution and delivery of this Agreement will not, constitute unreasonably small
capital to carry out its business as conducted or as proposed to be conducted.
Borrower does not intend to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of obligations of Borrower). No petition in bankruptcy
has been filed against Borrower nor has Borrower ever made an assignment for the
benefit of creditors or taken advantage of any insolvency act for the benefit of
debtors. No petition in bankruptcy is currently filed against Guarantor or HOC
and neither Guarantor nor HOC has made any currently effective assignment for
the benefit of creditors or is currently taking advantage of any insolvency act
for the benefit of debtors. Neither Borrower, HOC nor Guarantor is contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of it’s assets or
properties, and Borrower has no knowledge of any Person contemplating the filing
of any such petition against Borrower, HOC or Guarantor.

4.1.8. Full and Accurate Disclosure. To Borrower’s actual knowledge, no
statement of fact made by any Borrower Party in this Agreement or in any of the
other Loan Documents contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained herein or
therein not misleading. There is no material fact presently known to any
Borrower Party which has not been disclosed to Lender which has, or as far as
Borrower can foresee, is reasonably likely to have a Material Adverse Effect.

4.1.9. ERISA Matters.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, either alone or in the aggregate with all other such events or
conditions, no Reportable Event or failure to meet the minimum funding standard
(within the meaning of Section 412 of the Code or Section 302 of ERISA), in each
case, during the past five years, has occurred or is continuing with respect to
any Plan.

(b) Except as would not reasonably be expected to result in a Material Adverse
Effect, either alone or in the aggregate with all other such events or
conditions, no prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) has occurred with respect to any Plan.

(c) Except as set forth on Schedule XI, neither Borrower nor any ERISA Affiliate
is now, or has been during the preceding five years, obligated to contribute to
a Pension Plan or a Multiemployer Plan. Except as would not reasonably be
expected to result in a Material Adverse Effect, either alone or in the
aggregate with all other such events or conditions, any contributions required
to have been made by Borrower or any ERISA Affiliate to any Multiemployer Plan
have been made on or before the due date thereof. Except as would not reasonably
be expected to result in a Material Adverse Effect, either alone or in the
aggregate with all other such events or conditions, none of Borrower nor any
ERISA Affiliate has, during the preceding five years, (a) ceased operations at a
facility so as to become subject to the provisions of Section 4062(e) of ERISA,
(b) withdrawn as a substantial employer so as to become subject to the
provisions of Section 4063 of ERISA, (c) ceased making contributions to any
Pension Plan subject to the

 

62



--------------------------------------------------------------------------------

provisions of Section 4064(a) of ERISA to which Borrower or any ERISA Affiliate
made contributions, (d) incurred or caused to occur a “complete withdrawal”
(within the meaning of Section 4203 of ERISA) or a “partial withdrawal” (within
the meaning of Section 4205 of ERISA) from a Multiemployer Plan so as to incur
withdrawal liability under Section 4201 of ERISA, (e) contributed to or been
obligated to contribute to a Multiemployer Plan that is “insolvent” or in
“reorganization” (as these terms are defined in Title IV of ERISA), or (f) been
a party to any transaction or agreement during the preceding five years under
which the provisions of Section 4204 were applicable.

(d) Except as would not reasonably be expected to result in a Material Adverse
Effect, either alone on in the aggregate with all other such events or
conditions, there are no actions, suits or claims pending (other than routine
claims for benefits) against any Plan or the assets of any such Plan. Except as
would not reasonably be expected to result in a Material Adverse Effect, either
alone or in the aggregate with all other such events or conditions, no civil or
criminal action brought pursuant to the provisions of Title I, Subtitle B, Part
5 of ERISA is pending or, to the Borrower’s knowledge, threatened against any
Plan or against any fiduciary of any Plan. None of the Plans or any fiduciary
thereof (in its capacity as such), has been the direct or indirect subject of
any audit, investigation or examination by any governmental or quasi-
governmental agency, except as would not reasonably be expected to result in a
Material Adverse Effect, either alone or in the aggregate with all other such
events or conditions.

(e) Except as would not reasonably be expected to result in a Material Adverse
Effect, either alone or in the aggregate with all other such events or
conditions, all of the Plans currently comply both as to form and operation with
their terms and with the provisions of ERISA and the Code, and all other
applicable laws, rules and regulations (including, without limitation, having
made all required contributions thereto by the due date thereof), all necessary
governmental approvals for the Plans have been obtained, and a favorable
determination as to the qualification under Section 401(a) of the Code of each
of the Plans has been made by the Internal Revenue Service and nothing has
occurred since the date of such determination or recognition letter that would
adversely affect such qualification.

(f) Except as would not reasonably be expected to result in a Material Adverse
Effect, either alone or in the aggregate with all other such events or
conditions, there is no material unfunded liability under any Plan.

(g) Except as would not reasonably be expected to result in a Material Adverse
Effect, either alone or in the aggregate with all other such events or
conditions, any group health plan (as defined in Section 5000(b)(l) of the Code)
maintained by Borrower or its Affiliates is and has been in compliance with the
continuation coverage requirements of Section 4980B(f) of the Code and Part 6 of
Subtitle B of Title I of ERISA.

4.1.10. Compliance. To Borrower’s actual knowledge, each of Borrower and Manager
(i) and the Property (including the use thereof) comply in all material respects
with all applicable Legal Requirements, including, without limitation, building
and zoning ordinances and codes and (ii) is not in default or violation of any
order, writ, injunction, decree or demand of any Governmental Authority. Each of
the Borrower Parties and HOC is in compliance with all Prescribed Laws. There
has not been committed by any Borrower Party, HOC or, to Borrower’s

 

63



--------------------------------------------------------------------------------

actual knowledge, any other Person in occupancy of or involved with the
operation or use of the Property any act or omission affording the federal
government or any other Governmental Authority the right of forfeiture as
against the Property or any part thereof or any monies paid in performance of
any Borrower Party’s obligations under any of the Loan Documents.

4.1.11. Financial Information. All financial data that have been delivered to
Lender by or on behalf of any Borrower Party or HOC in connection with the Loan,
but excluding (A) any such data delivered by Original Borrower to such Borrower
Party and passed on to Lender and (B) any pro forma data, projections or any
similar materials, (i) are true, complete and correct in all material respects,
(ii) accurately represent the financial condition of the applicable Borrower
Party or HOC as of the date of such reports in all material respects, and
(iii) to the extent prepared or audited by an independent certified public
accounting firm, have been prepared in accordance with GAAP throughout the
periods covered, except as disclosed therein. There has been no material adverse
change in the information reflected in such data since the date of delivery to
Lender.

4.1.12. Condemnation. To Borrower’s actual knowledge, no Condemnation or other
similar proceeding has been commenced or is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of roadways
providing access to the Property.

4.1.13. Intentionally Deleted.

4.1.14. Utilities and Public Access. To Borrower’s actual knowledge, and except
as shown on the Survey, the Property has rights of access to public ways and is
served by water, sewer, sanitary sewer and storm drain facilities adequate to
service the Property for its intended uses. To Borrower’s actual knowledge, and
except as shown on the Survey, all public utilities necessary or convenient to
the full use and enjoyment of the Property are located either on the Property,
in the public right-of-way abutting the Property (which are connected so as to
serve the Property without passing over other property) or in recorded easements
serving the Property and such easements are set forth in and insured by the
Title Insurance Policy. To Borrower’s actual knowledge, and except as shown on
the Survey, all roads necessary for the use of the Property for its current
purpose have been completed and dedicated to public use and accepted by all
Governmental Authorities.

4.1.15. Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(0(3) of the Code.

4.1.16. Separate Lots. The Property is comprised of one (1) or more parcels that
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property.

4.1.17. Assessments. To Borrower’s actual knowledge, except as listed on
Schedule XVI, there are no pending or proposed special or other assessments for
public improvements or otherwise affecting the Property, nor are there any
contemplated improvements to the Property that may result in such special or
other assessments.

 

64



--------------------------------------------------------------------------------

4.1.18. Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by any Borrower Party, including
the defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (subject to principles of equity and bankruptcy, insolvency and
other laws generally affecting creditors’ rights and the enforcement of debtors’
obligations), and no Borrower Party has asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.

4.1.19. Insurance. Borrower has obtained and has delivered to Lender
certificates of insurance with respect to all Policies reflecting the insurance
coverages, amounts and other requirements set forth in this Agreement. No claims
have been made under any such Policies with respect to the Property, and no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any such Policies.

4.1.20. Use of Property. The Property is used exclusively as a hotel and casino
resort and other appurtenant and related uses, including, but not limited to, a
power plant and a theater.

4.1.21. Gaming Licenses and Operating Permits.

(a) Schedule VII contains a correct and complete list of all material Gaming
Licenses and other material licenses, certifications and permits for the
Property (and the holder thereof). Borrower shall from time to time, promptly
after Lender’s request therefore, update Schedule VII so that the same is a
current and complete list as of the time in question of all material Gaming
Licenses and other material licenses, certifications and permits then in
existence for the Property and deliver copies of the same to Lender.

(b) Borrower and Manager possess all licenses, permits, franchises,
authorizations, certificates, approvals and consents, including, without
limitation, all certificates of occupancy, all environmental, liquor, health and
safety licenses of all Governmental Authorities which are material to the
conduct of their business and the ownership, use, occupation and operation of
the Property (collectively, “Operating Permits”), each such Operating Permit is
and will be in full force and effect, Borrower and each of its Affiliates are in
compliance in all material respects with all such Operating Permits, and no
event (including, without limitation, any material violation of any law, rule or
regulation) has occurred which would be reasonably likely to lead to the
revocation or termination of any such Operating Permit or the imposition of any
restriction thereon.

(c) Borrower and Manager possess all Gaming Licenses which are material to the
conduct of their business and the ownership, use, occupation and operation of
the Property. Further, Borrower hereby represents and warrants as follows:

(i) (A) each such Gaming License is in full force and effect, and has not been
amended or otherwise modified, rescinded, revoked or assigned, (B) Borrower and
Manager, and their respective directors, members, managers, officers and key
personnel are in compliance in all material respects with all such Gaming
Licenses and Gaming Laws, and (C) no event (including, without limitation, any
material violation of any law, rule or regulation) has occurred which would be
reasonably likely to lead to the revocation or termination of any such Gaming
Licenses or the imposition of any restriction thereon;

 

65



--------------------------------------------------------------------------------

(ii) Borrower has no reason to believe it will not be able to maintain in effect
all Gaming Licenses necessary for the lawful conduct of its business or
operations wherever now conducted and as planned to be conducted, including the
ownership and operation of the Casino Component, pursuant to all applicable laws
and requirements of Governmental Authorities having jurisdiction over Borrower
or over any part of its operations;

(iii) Intentionally Omitted.

(iv) Borrower is not in default in any material respect under, or in violation
in any material respect of, any such Gaming License and no event has occurred,
and no condition exists, which, with the giving of notice or passage of time or
both, would constitute a default thereunder or violation thereof that has caused
or would reasonably be expected to cause the loss of any such Gaming License;

(v) Borrower has not received any notice of any violation of applicable Gaming
Laws which has caused or would reasonably be expected to cause any such Gaming
License to be modified, rescinded or revoked;

(vi) no condition exists or event has occurred which would reasonably be
expected to result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such Gaming License; and

(vii) the continuation, validity and effectiveness of all such Gaming Licenses
will be not adversely affected by the transactions contemplated by this
Agreement.

(d) There is no proceeding, investigation, or disciplinary action (including,
without limitation before any Gaming Authority, under any Gaming Law or under
any Gaming License or other Operating Permit) pending or, to Borrower’s or
Manager’s knowledge, threatened against Borrower, Manager or their respective
directors, members, managers, officers or key personnel relating, in each case,
to the Property.

(e) There is no proceeding (including, without limitation, before any Gaming
Authority, under any Gaming Law or under any Gaming License or other Operating
Permit) pending or, to Borrower’s knowledge, threatened either (a) in connection
with, or that seeks to restrain, enjoin, prevent the consummation of or
otherwise challenge, any of the Loan Documents or any of the transactions
contemplated therein, or (b) that, either singly or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(f) Neither the execution, delivery nor performance of any of the Loan Documents
will allow or result in the imposition of any material penalty under, or the
revocation or termination of, any Gaming License or any material impairment of
the rights of the holder of any Gaming License.

4.1.22. Flood Zone. To Borrower’s actual knowledge and except as shown on the
Survey, none of the Improvements on the Property are located in an area as
identified by the Federal Emergency Management Agency as an area having special
flood hazards or, if so located, the flood insurance required pursuant to
Section 6.1(a)(i) is in full force and effect with respect to the Property.

 

66



--------------------------------------------------------------------------------

4.1.23. Physical Condition. To Borrower’s actual knowledge and except as shown
on any property condition report delivered to Lender, the Property, including,
without limitation, all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; there exists no structural
or other material defects or damages in the Property, whether latent or
otherwise, and Borrower has not received notice from any insurance company or
bonding company of any defects or inadequacies in the Property, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.

4.1.24. Boundaries. To Borrower’s actual knowledge, and except as shown on the
Survey, all of the improvements which were included in determining the appraised
value of the Property lie wholly within the boundaries and building restriction
lines of the Property, and no improvements on adjoining properties encroach upon
the Property, and no easements or other encumbrances upon the Property encroach
upon any of the improvements, so as to affect the value or marketability of the
Property except those which are insured against by the Title Insurance Policy or
otherwise set forth as “permitted exceptions” in the Title Insurance Policy, or
those listed in either the REA or the Timeshare Project Access Agreement.

4.1.25. Leases. To Borrower’s actual knowledge, (a) the Property is not subject
to any Leases other than the Leases described in Schedule III attached hereto
and made a part hereof, (b) Borrower is the owner and lessor of landlord’s
interest in the Leases, (c) no Person has any possessory interest in the
Property or right to occupy the same except under and pursuant to the provisions
of the Leases and (d) the current Leases are in full force and effect. To
Borrower’s actual knowledge, no Rent has been paid more than one (1) month in
advance of its due date, all work to be performed by Borrower under each Lease
has been performed as required and has been accepted by the applicable tenant,
and any payments, free rent, partial rent, rebate of rent or other payments,
credits, allowances or abatements required to be given by Borrower to any tenant
has already been received by such tenant. Other than in connection with the
Original Loan, to Borrower’s actual knowledge, there has been no prior sale,
transfer or assignment, hypothecation or pledge of any Lease or of the Rents
received therein which is still in effect. To Borrower’s actual knowledge,
except as set forth on Schedule III, no tenant listed on Schedule III has
assigned its Lease or sublet all or any portion of the premises demised thereby,
no such tenant holds its leased premises under assignment or sublease, nor does
anyone except such tenant and its employees occupy such leased premises, and no
tenant under any Lease has a right or option pursuant to such Lease or otherwise
to purchase all or any part of the leased premises or the building of which the
leased premises are a part. To Borrower’s actual knowledge, except as set forth
on Schedule III, no tenant under any Lease has any right or option for
additional space in the Improvements.

 

67



--------------------------------------------------------------------------------

4.1.26. Survey. The Survey for the Property delivered to Lender in connection
with this Agreement, to Borrower’s actual knowledge, does not fail to reflect
any material matter affecting the Property or the title thereto.

4.1.27. Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. Borrower is organized under the laws
of the State of Nevada.

4.1.28. Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Property to Borrower have been paid. To Borrower’s
actual knowledge, all state, county and municipal mortgage, mortgage recording,
stamp, intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instrument (but excluding costs of recording any notice or other
document required to be filed or recorded after the occurrence of an Event of
Default but prior to enforcement of the Lien of the Security Instrument), have
been paid or funds sufficient to pay the same have been delivered to the Title
Company to make such payment, and, under current Legal Requirements, each
Security Instrument is enforceable in accordance with its respective terms by
Lender (or any subsequent holder thereof), subject to principles of equity and
bankruptcy, insolvency and other laws generally applicable to creditors’ rights
and the enforcement of debtors’ obligations.

4.1.29. Special Purpose Entity/Separateness.

(a) Until the Debt has been paid in full, Borrower hereby represents, warrants
and covenants that each SPE Entity has been since its formation, is, shall be
and shall continue to be a Special Purpose Entity, provided that with respect to
the status of TSP Owner as a Special Purpose Entity from its formation through
the Closing Date, such representation and warranty is made only to the extent of
Borrower’s actual knowledge.

(b) All of the facts stated and the assumptions made in the Insolvency Opinion,
including, but not limited to, any exhibits attached thereto, are true and
correct in all respects and all facts stated and all assumptions made in any
subsequent non-consolidation opinion required to be delivered in connection with
the Loan Documents (an “Additional Insolvency Opinion”), including, but not
limited to, any exhibits attached thereto, will have been and shall be true and
correct in all respects. Each SPE Entity has complied and will comply with all
of the assumptions made with respect to such SPE Entity in the Insolvency
Opinion. Each SPE Entity will have complied and will comply with all of the
assumptions made with respect to such SPE Entity in any Additional Insolvency
Opinion. Each entity other than any SPE Entity with respect to which an
assumption shall be made in any Additional Insolvency Opinion will have complied
and will comply with all of the assumptions made with respect to it in any
Additional Insolvency Opinion. Each of the foregoing statements regarding the
truth of facts stated or assumptions made in the Insolvency Opinion or any
Additional Insolvency Opinion with respect to TSP Owner during the period from
its formation through the Closing Date, and with respect to TSP Owner’s
compliance with any such statements or assumptions during such period, are made
only to the extent of Borrower’s actual knowledge.

 

68



--------------------------------------------------------------------------------

4.1.30. Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by Borrower or, to Borrower’s
knowledge, any other party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default by
Borrower or, to Borrower’s knowledge, any other party thereunder.

4.1.31. Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

4.1.32. Intentionally Deleted.

4.1.33. Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

4.1.34. Embargoed Person. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of any Borrower Party or HOC
constitute property of, or are beneficially owned, directly or indirectly, by
any person, entity or government subject to trade restrictions under U.S. law,
including, but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder with the
result that the investment in any Borrower Party (whether directly or
indirectly), is prohibited by law or the Loan made by Lender is in violation of
law (“Embargoed Person”); (b) no Embargoed Person has any interest of any nature
whatsoever in any such Borrower Party, with the result that the investment in
such Borrower Party (whether directly or indirectly), is prohibited by law or
the Loan is in violation of law; and (c) none of the funds of any Borrower Party
have been derived from any unlawful activity with the result that the investment
in such Borrower Party (whether directly or indirectly), is prohibited by law or
the Loan is in violation of law.

4.1.35. Cash Management Account.

(a) This Agreement, together with the other Loan Documents, creates a valid and
continuing security interest (as defined in the Uniform Commercial Code) in the
Collection Account and Cash Management Account in favor of Lender, which
security interest is prior to all other Liens, other than Permitted
Encumbrances, and is enforceable as such against creditors of and purchasers
from Borrower. Other than in connection with the Loan Documents and except for
Permitted Encumbrances, Borrower has not sold or otherwise conveyed the
Collection Account and Cash Management Account. Each of the Collection Account
and Cash Management Account constitute “deposit accounts” within the meaning of
the Uniform Commercial Code.

 

69



--------------------------------------------------------------------------------

(b) Pursuant and subject to the terms hereof and the other applicable Loan
Documents, the Property Bank has agreed to comply with all instructions
originated by Lender, without further consent by Borrower, directing disposition
of the Collection Account and all sums at any time held, deposited or invested
therein, together with any interest or other earnings thereon, and all proceeds
thereof (including proceeds of sales and other dispositions), whether accounts,
general intangibles, chattel paper, deposit accounts, instruments, documents or
securities.

(c) The Collection Account and Cash Management Account are not in the name of
any Person other than Borrower, as pledgor, or Lender, as pledgee.

4.1.36. Intentionally Deleted.

4.1.37. Taxes including Gaming Taxes and Fees. Each of Borrower, Manager and,
except as would not reasonably be expected to have a Material Adverse Effect on
the Property, Guarantor and HOC has filed or caused to be filed all Federal,
state, local and foreign tax returns (including, without limitation, all reports
relating to gaming taxes and fees to the Gaming Authorities) which are required
to be filed by it, on or prior to the date hereof, other than tax returns in
respect of taxes that (a) are not franchise, capital or income taxes, (b) in the
aggregate are not material and (c) would not, if unpaid, result in the
imposition of any material Lien on any property or assets of Borrower or
Manager. All such filed tax returns were true, correct and complete in all
material respects when filed. Borrower Manager and, except as would not
reasonably be expected to have a Material Adverse Effect on the Property,
Guarantor and HOC have paid or caused to be paid all taxes shown to be due and
payable on such filed returns or on any assessments received by them, other than
(i) any taxes or assessments the validity of which Borrower, Manager, Guarantor
or HOC is contesting in good faith by appropriate proceedings, and with respect
to which Borrower, Manager, Guarantor or HOC shall have set aside adequate
reserves, or (ii) with respect to Guarantor or HOC, taxes and assessments the
nonpayment of which would not reasonably be expected to have a Material Adverse
Effect on the Property. Neither Borrower nor Harrah’s Manager has as of the date
hereof requested or been granted any extension of time to file any Federal,
state, local or foreign tax return. Borrower is not a party to and does not have
any obligation under any tax sharing agreement, except as may be provided under
the Material Operating Agreements.

4.1.38. Labor Relations.

(a) On or prior to the date hereof, Borrower has delivered to Lender a true,
correct and complete schedule of all employees employed by Borrower with respect
to the Property, stating each such employees job title, hourly wage, whether
such employee is employed on a full-time or part-time basis and whether such
employee is a union employee. Within the last three years, the hours worked by
and payment made to employees of Borrower are not in violation of the Fair Labor
Standards Act or any other applicable Legal Requirements in any material
respect. Within the past three years, neither Borrower nor any of its employees,
agents or representatives has been the subject of a material unfair labor
practice charge as defined in the National Labor Relations Act, before any
Governmental Authority.

 

70



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule XII-A, Borrower is and, within the past
three years, has been in material compliance with all applicable Legal
Requirements respecting employment and employment practices, including without
limitation, all laws respecting terms and conditions of employment, health and
safety, wages and hours, child labor, immigration, employment discrimination,
disability rights or benefits, equal opportunity, plant closure and layoffs,
affirmative action, workers’ compensation, labor relations, employee leave
issues and unemployment insurance. Borrower is not delinquent, in accordance
with their respective payment policies, in payments to any employees or former
employees for any services or amounts legally or contractually required to be
reimbursed or otherwise paid. Borrower is not a party to, or otherwise bound by,
any order solely binding against Borrower and/or its Affiliates relating to
employees or employment practices.

(c) Schedule XII-B sets forth all collective bargaining agreements related to
the Property to which Borrower or Manager is a party and the scheduled
expiration dates thereof, and the consummation of the transactions contemplated
by this Agreement will not give rise to any right of termination or
renegotiation thereunder.

(d) No organized work stoppage, labor strike or slowdown is pending or, to
Borrower’s knowledge, threatened by employees and other laborers at the
Property. Except as set forth on Schedule XII-C, neither Borrower nor any of its
Affiliates (i) is involved in, or to Borrower’s knowledge threatened with any
labor dispute, grievance or litigation at the Property relating to labor matters
involving any employees and other laborers at the Property, including violation
of any Legal Requirements relating to labor, safety, wages and hours, tax
withholding, overtime, written classification or employment and/or charges of
unfair labor practices or discrimination complaints at the Property or (ii) has
been charged before any Governmental Authority with any material unfair labor
practices prohibited, restricted or otherwise unlawful under the National Labor
Relations Act. Except as set forth on Schedule XII-D, to the knowledge of
Borrower, there is no organization activity regarding employees or other
laborers of the Property and no question of union representation of such
employees or other laborers currently exists.

(e) The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in any breach or other violation
of any collective bargaining agreement, employment agreement, consulting
agreement, or any other labor-related agreement to which Borrower is a party
and/or is bound by and/or that pertains to any of Borrower’s employees.

4.1.39. Intellectual Property Collateral. Schedule IV correctly sets forth all
registered Copyrights, Patents, Trademarks and Domain Names owned by Borrower as
of the date hereof. Borrower owns or possesses the valid right to use all such
Copyrights, Patents, Trademarks and Domain Names; all registrations for such
Copyrights, Patents, Trademarks and Domain Names used in or necessary to the
operation of Borrower’s business as currently conducted (“Relevant IP”) have
been validly issued under applicable law and are in full force and effect; all
applicable material maintenance fees, affidavits and other filings or payments
for the Relevant IP are current and shall remain current (or in each case, can
be made current without material adverse effect) throughout the duration of this
Agreement (subject to the provisions of Section 5.1.24 hereof regarding
maintaining the registration of Relevant IP); no claim has been made in writing

 

71



--------------------------------------------------------------------------------

or, to the knowledge of Borrower, orally, that any of the Relevant IP is invalid
or unenforceable or that the use or practice of such Relevant IP violates or
infringes the rights of any other person, and to the actual knowledge of
Borrower there is no such violation or infringement in existence, and to the
actual knowledge of Borrower, no other person is presently infringing upon the
rights of Borrower with regard to any Relevant IP.

4.1.40. Material Operating Agreements.

(a) To Borrower’s actual knowledge, attached hereto as Schedule VI is a true,
correct and complete list of all Material Operating Agreements in effect on the
date hereof, including any and all amendments, supplements and other
modifications thereto.

(b) To Borrower’s actual knowledge, Lender has received a true, correct and
complete copy of each Material Operating Agreement. As of the date hereof, to
Borrower’s actual knowledge, no events or circumstances exist which, with or
without the giving of notice, the passage of time or both, would be reasonably
likely to constitute a default by Borrower (or its Affiliates) or, to Borrower’s
actual knowledge, any other party of any material covenant or obligation on the
part of any party under any Material Operating Agreement.

(c) To Borrower’s actual knowledge, (i) each Material Operating Agreement is in
full force and effect and (ii) constitutes the legal, valid, binding and
enforceable obligation against the Borrower Party that is a party thereto and
any counterparty thereto, in all material respects, subject in each case to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws and regulations of general applicability relating to or affecting
creditors’ rights and to equitable principles of general application.

(d) Neither the execution and delivery of the Loan Documents, the performance of
any Borrower Party thereunder, the recordation of the Security Instrument or
other Loan Documents, nor the exercise of any rights or remedies by Lender, will
adversely affect any Borrower Party’s respective rights or remedies under any
Material Operating Agreement.

Section 4.2. Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by any Borrower
Party shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

72



--------------------------------------------------------------------------------

ARTICLE V.

BORROWER COVENANTS

Section 5.1. Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Security Instrument (and all related
obligations) in accordance with the terms of this Agreement and the other Loan
Documents, Borrower hereby covenants and agrees with Lender that:

5.1.1. Existence; Compliance with Legal Requirements.

(a) Each Borrower Party shall (i) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence and all material
rights, licenses, permits and franchises and (ii) comply in all material
respects with all Legal Requirements applicable to it and, except as would not
reasonably be expected to result in a Material Adverse Effect, the Property,
including, without limitation, Prescribed Laws. There shall never be committed
by any Borrower Party or HOC and Borrower shall not permit any other Person in
occupancy of or involved with the operation or use of the Property to commit any
act or omission affording the federal government or any state or local
government the right of forfeiture against the Property or any part thereof or
any monies paid in performance of any Borrower Party’s obligations under any of
the Loan Documents. Borrower hereby covenants and agrees not to commit, permit
or suffer to exist any act or omission affording such right of forfeiture.
Borrower shall at all times maintain, preserve and protect all franchises and
trade names and preserve all the remainder of its property used or useful in the
conduct of its business and shall keep the Property in good working order and
repair, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto,
all as more fully provided in the Security Instrument. Borrower shall keep the
Property insured at all times by financially sound and reputable insurers, to
such extent and against such risks, and maintain liability and such other
insurance, as is more fully provided in this Agreement. Borrower shall operate
the Property in accordance with the terms and provisions of the O&M Agreement in
all material respects.

(b) After prior notice to Lender, Borrower, at its own expense, may contest by
appropriate legal proceeding promptly initiated and conducted in good faith and
with due diligence, the validity of any Legal Requirement, the applicability of
any Legal Requirement to Borrower or the Property or any alleged violation of
any Legal Requirement, provided that (i) no Default or Event of Default has
occurred and remains uncured; (ii) Borrower is permitted to do so under the
provisions of any mortgage or deed of trust superior in lien to the Security
Instrument; (iii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any instrument to which Borrower is subject
and shall not constitute a default thereunder and such proceeding shall be
conducted in accordance with all applicable statutes, laws and ordinances;
(iv) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (v) Borrower
shall promptly upon final determination thereof comply with any such Legal
Requirement determined to be valid or applicable or cure any violation of any
Legal Requirement; (vi) such proceeding shall suspend the enforcement of the
contested Legal Requirement against Borrower and the Property; and
(vii) Borrower shall furnish such security as may be required in the proceeding,
or as may be reasonably requested by Lender, to insure compliance with such
Legal Requirement, together with all interest and penalties payable in
connection therewith. Lender may apply any such security, as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or the Property (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.

 

73



--------------------------------------------------------------------------------

5.1.2. Taxes and Other Charges.

(a) Borrower shall pay all Taxes and Other Charges now or hereafter levied or
assessed or imposed against the Property or any part thereof as the same become
due and payable; provided, that Borrower’s obligation to directly pay Taxes
shall be suspended for so long as Borrower complies with the terms and
provisions of Section 7.2. Borrower will deliver to Lender receipts for payment
or other evidence satisfactory to Lender that the Taxes and Other Charges have
been so paid or are not then delinquent no later than ten (10) days prior to the
date on which the Taxes and/or Other Charges would otherwise be delinquent if
not paid; provided, that Borrower is not required to furnish such receipts for
payment of Taxes in the event that such Taxes have been paid by Lender pursuant
to Section 7.2. Borrower shall not suffer and shall promptly cause to be paid
and discharged (or shall bond contest in accordance with the terms hereof) any
Lien or charge whatsoever which may be or become a Lien or charge against the
Property, except for Permitted Encumbrances, and shall promptly pay for all
utility services provided to the Property.

(b) After prior notice to Lender, Borrower, at its own expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Taxes or Other Charges, provided that (a) no Default or Event of Default has
occurred and remains uncured; (b) Borrower is permitted to do so under the
provisions of any mortgage or deed of trust superior in lien to the Security
Instrument; (c) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(d) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (e) Borrower
shall promptly upon final determination thereof pay the amount of any such Taxes
or Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (f) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the Property; and
(g) Borrower shall furnish such security as may be required in the proceeding,
or as may be reasonably requested by Lender, to insure the payment of any such
Taxes or Other Charges, together with all interest and penalties thereon. Lender
may pay over any such cash deposit or part thereof held by Lender to the
claimant entitled thereto at any time when, in the judgment of Lender, the
entitlement of such claimant is established or the Property (or part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of the Security
Instrument being primed by any related Lien.

5.1.3. Litigation. Borrower shall give prompt notice to Lender of any litigation
or governmental proceedings pending or threatened in writing against any
Restricted Party that might have a Material Adverse Effect.

5.1.4. Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice, subject to the rights of tenants under
leases and subject to Gaming Laws.

5.1.5. Notice of Default. Borrower shall promptly advise Lender of the
occurrence of any Event of Default of which Borrower has knowledge.

 

74



--------------------------------------------------------------------------------

5.1.6. Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.

5.1.7. Perform Loan Documents. Each Borrower Party shall observe, perform and
satisfy all the terms, provisions, covenants and conditions of, and shall pay
when due all costs, fees and expenses to the extent required under the Loan
Documents executed and delivered by, or applicable to, such Borrower Party.

5.1.8. Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender and Borrower the benefits of any Awards or Insurance
Proceeds lawfully or equitably payable in connection with the Property, and
Lender shall be reimbursed for any expenses incurred in connection therewith
(including attorneys’ fees and disbursements, and the payment by Borrower of the
expense of an appraisal on behalf of Lender in case of Casualty or Condemnation
affecting the Property or any part thereof) out of such Insurance Proceeds.

5.1.9. Further Assurances. Each Borrower Party shall, at Borrower’s sole cost
and expense:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by any Borrower
Party pursuant to the terms of the Loan Documents to which such Borrower Party
is a party or which are reasonably requested by Lender in connection therewith;

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve, perfect and/or protect the collateral and any Lien at any
time securing or intended to secure the obligations of Borrower under the Loan
Documents, as Lender may reasonably require including, without limitation, the
execution and delivery of all such writings necessary to transfer any liquor
licenses with respect to the Property into the name of Lender or its designee
during the continuance of an Event of Default;

(c) pay any state, county and municipal mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Security Instrument and not
previously paid; and

(d) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

5.1.10. Special Purpose Entity. Borrower hereby covenants and agrees that until
the Debt has been paid in full:

(a) each SPE Entity is and shall remain and continue to be a Special Purpose
Entity;

 

75



--------------------------------------------------------------------------------

(b) all of the facts stated and the assumptions made in the Insolvency Opinion,
including, but not limited to, any exhibits attached thereto, are and shall
remain and continue to be true and correct in all material respects;

(c) each SPE Entity complies and shall continue to comply with all of the
assumptions made with respect to such SPE Entity in the Insolvency Opinion and
any Additional Insolvency Opinion;

(d) each Person other than any SPE Entity complies and shall continue to comply
with all assumptions made with respect to such Person in the Insolvency Opinion
and any Additional Insolvency Opinion; and

(e) each SPE Entity shall not create, incur, assume or suffer to exist or
otherwise become or be liable in respect of any Indebtedness other than
Permitted Indebtedness.

5.1.11. Financial Reporting.

(a) Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, in accordance with GAAP (or such other accounting basis
acceptable to Lender), proper and accurate books, records and accounts
reflecting all of the financial affairs of Borrower and all items of income and
expense in connection with the operation of the Property. Lender shall have the
right from time to time at all times during normal business hours upon
reasonable notice to examine such books, records and accounts at the office of
Borrower or any other Person maintaining such books, records and accounts and to
make such copies or extracts thereof as Lender shall desire. During the
continuance of an Event of Default, Borrower shall pay any costs and expenses
incurred by Lender to examine Borrower’s accounting records with respect to the
Property, as Lender shall determine to be necessary or appropriate in the
protection of Lender’s interest.

(b) Borrower will furnish to Lender annually, within one hundred and twenty
(120) days following the end of Borrower’s Fiscal Year in effect on the date
hereof, and ninety (90) days following the end of each Fiscal Year of Borrower
thereafter, a complete copy of Borrower’s annual financial statements audited by
a “Big Four” accounting firm or other independent certified public accountant
acceptable to Lender in accordance with GAAP (or such other accounting basis
acceptable to Lender) covering the Property for such Fiscal Year and containing
statements of profit and loss for Borrower and the Property and a balance sheet
for Borrower. Such statements shall set forth the financial condition and the
results of operations for the Property for such Fiscal Year, and shall include,
but not be limited to, amounts representing annual Net Cash Flow, Net Operating
Income, Gross Income from Operations and Operating Expenses. Borrower’s annual
financial statements shall be accompanied by (i) a comparison of the budgeted
income and expenses and the actual income and expenses for the prior Fiscal
Year, (ii) an unqualified opinion of a “Big Four” accounting firm or other
independent certified public accountant reasonably acceptable to Lender, (iii) a
list of tenants, if any, occupying more than twenty percent (20%) of the total
floor area of the Improvements, (iv) ) a breakdown showing the year in which
each Lease then in effect expires and the percentage of total floor area of the

 

76



--------------------------------------------------------------------------------

Improvements and the percentage of base rent with respect to which Leases shall
expire in each such year, each such percentage to be expressed on both a per
year and cumulative basis, (v) occupancy statistics for the Property, (vi) if
not included in the audited financials referred to above, an Officer’s
Certificate attaching a schedule reconciling Net Operating Income to Net Cash
Flow (the “Net Cash Flow Schedule”), which shall itemize all adjustments made to
Net Operating Income to arrive at Net Cash Flow deemed material by such
independent certified public accountant, (vii) room rate reports and Rev PAR
calculations, and (viii) an Officer’s Certificate certifying that each annual
financial statement presents fairly the financial condition and the results of
operations of Borrower and the Property being reported upon and that such
financial statements have been prepared in accordance with GAAP and as of the
date thereof whether there exists an event or circumstance which constitutes a
Default or Event of Default under the Loan Documents executed and delivered by,
or applicable to, Borrower, and if such Default or Event of Default exists, the
nature thereof, the period of time it has existed and the action then being
taken to remedy the same, except for those being contested by Borrower in good
faith in accordance with the requirements of the Loan Documents.

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
forty-five (45) days after the end of each calendar quarter the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrower and the Property (subject to normal
year-end adjustments): (i) a rent roll for the subject quarter; (ii) quarterly
and year-to-date operating statements (including Capital Expenditures) prepared
for each calendar quarter, noting Net Operating Income, Gross Income from
Operations, and Operating Expenses, and, upon Lender’s request, other
information necessary and sufficient to fairly represent the financial position
and results of operation of the Property during such calendar quarter, and
containing a comparison of budgeted income and expenses and the actual income
and expenses together with a detailed explanation of any variances of 7.5% or
more between budgeted and actual amounts for such periods, all in form
satisfactory to Lender; (iii) a calculation reflecting the annual Debt Service
Coverage Ratio for the immediately preceding twelve (12) month period as of the
last day of such quarter; and (iv) a Net Cash Flow Schedule. In addition, such
Officer’s Certificate shall also state that the representations and warranties
of Borrower set forth in Section 4.1.30 are true and correct in all material
respects as of the date of such certificate and that there are no trade payables
outstanding for more than sixty (60) days other than those being contested by
Borrower in good faith in accordance with the terms of this Agreement, in each
case except as set forth in the Officer’s Certificate. Borrower will furnish, or
cause to be furnished, to Lender on or before ten (10) days after the end of
each calendar quarter, an Officer’s Certificate certifying as to the amount of
the Gaming Liquidity Requirement (including a calculation of the determination
thereof) and the Gaming Operating Reserve with respect to such quarter,
including any changes to the foregoing during such quarter, the foregoing to be
in form and, with respect to the Gaming Operating Reserve, in substance
reasonably acceptable to Lender. Throughout the entire term of the Loan,
Borrower shall furnish, or cause to be furnished, to Lender on or before
forty-five (45) days after the end of each calendar quarter, an operating
metrics report for the Property for such quarter, containing substantially the
same information as would be contained in a STAR report covering the Property
and the Las Vegas market.

 

77



--------------------------------------------------------------------------------

(d) Borrower shall submit to Lender an Annual Budget not later than January 31,
2010 (for the 2010 Fiscal Year) and not later than sixty (60) days prior to the
commencement of each Fiscal Year beginning with the 2011 Fiscal Year, in form
reasonably satisfactory to Lender. The Annual Budget and any amendment or other
modification thereto shall be subject to Lender’s reasonable approval (each such
Annual Budget, an “Approved Annual Budget”) in each instance. In the event that
Lender objects to a proposed Annual Budget or any amendment or other
modification thereto submitted by Borrower which requires the approval of Lender
hereunder, Lender shall advise Borrower of such objections within fifteen
(15) days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall promptly revise such Annual
Budget and resubmit the same to Lender. Lender shall advise Borrower of any
objections to such revised Annual Budget within ten (10) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall promptly revise the same in accordance with the
process described in this Section 5.1.11(d) until Lender approves the Annual
Budget. Until such time that Lender approves a proposed Annual Budget (including
any amendment or other modification thereto) which requires the approval of
Lender hereunder, the most recently Approved Annual Budget shall apply;
provided, that such Approved Annual Budget shall be adjusted to reflect actual
increases in Taxes, Insurance Premiums, utilities expenses, union wage adjusts
and any other non-discretionary cost or expense required to be paid to continue
the operation of the Property in the normal course. Borrower and Lender agree
that the Planet Hollywood Operating ProForma delivered by Borrower to Lender on
or about the date hereof is the Approved Annual Budget in effect on the date
hereof and that such Approved Annual Budget will continue in effect until Lender
approves an Annual Budget for Fiscal Year 2010, subject to adjustment, after the
commencement of Fiscal Year 2010, pursuant to the proviso of the preceding
sentence.

(e) Intentionally Deleted.

(f) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) via email, or,
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in other electronic form and
prepared using a Microsoft Word for Windows or WordPerfect for Windows or Excel
files (which files may be prepared using a spreadsheet program and saved as word
processing files). Borrower agrees that Lender may disclose information
regarding the Property and Borrower that is provided to Lender pursuant to this
Section 5.1.11 in connection with the Securitization to parties requesting such
information as potential investors or parties in connection with such
Securitization.

5.1.12. Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, development, maintenance, management and operation of the
Property. Borrower will qualify to do business and will remain in good standing
under the laws of each jurisdiction as and to the extent the same are required
for the ownership, maintenance, management and operation of the Property.

5.1.13. Title to the Property. Borrower will warrant and defend (a) the title to
the Property and every part thereof, subject only to Liens permitted hereunder
(including Permitted Encumbrances) and (b) the validity and priority of the Lien
of the Security Instrument and the Assignment of Leases, subject only to Liens
permitted hereunder (including Permitted Encumbrances), in each case against the
claims of all Persons whomsoever. Borrower shall

 

78



--------------------------------------------------------------------------------

reimburse Lender for any losses, costs, damages or expenses (including
reasonable attorneys’ fees and court costs) incurred by Lender if an interest in
the Property, other than as permitted hereunder, is claimed by another Person.

5.1.14. Costs of Enforcement. In the event (a) that the Security Instrument is
foreclosed in whole or in part or that the Security Instrument is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage prior to or subsequent to the Security Instrument in
which proceeding Lender is made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, Borrower, its successors or assigns,
shall be chargeable with and agrees to pay all costs of collection and defense,
including attorneys’ fees and costs, incurred by Lender or Borrower in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

5.1.15. Estoppel Statement.

(a) After request by Lender, Borrower shall within ten (10) days furnish Lender
with a statement, duly acknowledged and certified, setting forth (i) the
original principal amount of the Loan, (ii) the unpaid principal amount of the
Loan, (iii) the Applicable Interest Rate of the Loan, (iv) the date installments
of interest and/or principal were last paid, (v) any offsets or defenses to the
payment of the Debt, if any, and (vi) that the Note, this Agreement, the
Security Instrument and the other Loan Documents are valid, legal and binding
obligations and have not been modified or if modified, giving particulars of
such modification.

(b) Borrower shall upon Lender’s request, request and use all reasonable efforts
to obtain tenant estoppel certificates from each commercial tenant leasing space
at the Property in form and substance reasonably satisfactory to Lender provided
that Borrower shall not be required to request such certificates more frequently
than two (2) times in any calendar year.

5.1.16. Intentionally Omitted.

5.1.17. Performance by Borrower Parties. Each Borrower Party shall in a timely
manner observe, perform and fulfill each and every covenant, term and provision
of each Loan Document executed and delivered by, or applicable to, such Borrower
Party.

5.1.18. Intentionally Omitted.

5.1.19. Employee Benefits. Borrower shall, and shall use its reasonable best
efforts to cause each of its ERISA Affiliates to:

(a) pay and discharge promptly any material liability imposed upon it pursuant
to the provisions of Title IV of ERISA; provided, however, that neither Borrower
nor any ERISA Affiliate shall be required to pay any such liability if (1) the
amount, applicability or validity thereof shall be diligently contested in good
faith by appropriate proceedings, and (2) such Person shall have set aside on
its books reserves which, in the opinion of the independent certified public
accountants of such Person, are adequate with respect thereto;

 

79



--------------------------------------------------------------------------------

(b) deliver to Lender, promptly and in any event within ten (10) Business Days
after the occurrence of any of the following which could reasonably, in each
case or in the aggregate with the other events and conditions set forth in this
Section 5.1.19(b), be expected to have a Material Adverse Effect, (i) any
Reportable Event, a copy of the materials that are filed with the PBGC, or the
materials that would have been required to be filed if the 30-day notice
requirement to the PBGC was not waived, (ii) Borrower or any ERISA Affiliate or
an administrator of any Pension Plan files with participants, beneficiaries or
the PBGC a notice of intent to terminate any such Pension Plan, a copy of any
such notice, (iii) the receipt of notice by Borrower or any ERISA Affiliate or
an administrator of any Pension Plan from the PBGC of the PBGC’s intention to
terminate any Pension Plan or to appoint a trustee to administer any such
Pension Plan, a copy of such notice, (iv) within thirty (30) days after, the
filing thereof with the Internal Revenue Service, copies of each annual report
that is filed on Treasury Form 5500 with respect to any Pension Plan, together
with certified financial statements (if any) for the Pension Plan and any
actuarial statements on Schedule B to such Form 5500, (v) Borrower or any ERISA
Affiliate knows of any event or condition which is likely to constitute grounds
under the provisions of Section 4042 of ERISA for the termination of (or the
appointment of a trustee to administer) any Pension Plan, an explanation of such
event or condition, (vi) the receipt by Borrower or any ERISA Affiliate of an
assessment of withdrawal liability under Section 4201 of ERISA from a
Multiemployer Plan, a copy of such assessment, (vii) Borrower or any ERISA
Affiliate knows of any event or condition which is likely to cause any one of
them to incur a liability under Section 4062, 4063, 4064 or 4069 of ERISA, an
explanation of such event or condition, and (viii) Borrower or any ERISA
Affiliate knows that an application is to be, or has been, made to the Secretary
of the Treasury for a waiver of the minimum funding standard under the
provisions of Section 412 of the Code, a copy of such application, and (ix) the
establishment of, or the incurrence of the obligation to contribute to, any
Pension Plan or Multiemployer Plan by Borrower or any ERISA Affiliate, and in
each case described in clauses (i) through (iii) and (v) through (ix) together
with a notification outlining the circumstances of such Reportable Event,
notice, event or condition and the action (if any) which Borrower or such ERISA
Affiliate proposes to take with respect thereto.

5.1.20. Leasing Matters.

(a) All Leases and all renewals of Leases executed after the date hereof shall
(i) be negotiated at arm’s length and shall be on commercially reasonable terms,
and (ii) provide that such Lease is subordinate to the Security Instrument and
the other Loan Documents and that the lessee agrees, subject to customary and
reasonable provisions for non-disturbance to the extent the lessee is not in
default thereunder, to attorn to Lender and any purchaser at a foreclosure sale.
Any Major Lease and any renewal, material waiver, material amendment, material
modification or termination thereof executed after the date hereof shall be
subject to Lender’s prior approval, which approval shall not be unreasonably
withheld or delayed. If an Event of Default shall exist, all Leases and each
renewal, waiver, amendment, modification or termination thereof executed during
the existence of such Event of Default shall be subject to Lender’s prior
approval in its sole discretion. Lender’s approval shall not be required for any
Lease, or any renewal, waiver, amendment, modification or termination except as
expressly provided in this Section 5.1.20. Upon request of Borrower and at
Borrower’s sole cost and expense, so long as no Event of Default shall exist,
from time to time Lender shall promptly execute and deliver a subordination,
nondisturbance and attornment agreement in connection with any Major Lease, such
agreement to be in Lender’s then usual and customary form and otherwise
reasonably acceptable to Lender in all respects.

 

80



--------------------------------------------------------------------------------

(b) Any request for the approval by Lender of any Lease or any renewal, waiver,
amendment, modification or termination thereof shall be delivered to Lender in
writing and shall include a copy of the proposed Lease or renewal, waiver,
amendment, modification or termination and Lender shall so advise whether such
approval is granted or denied within ten (10) Business Days after receipt of
such written request. Provided that the request is accompanied by a notice,
which provides in upper case bold-faced type: “THIS IS A REQUEST FOR AN APPROVAL
WITH RESPECT TO A LEASE. IF LENDER FAILS TO RESPOND WITHIN 10 BUSINESS DAYS OF
THE EFFECTIVENESS OF THIS NOTICE, THE REQUESTED ACTION WITH RESPECT TO THE LEASE
WILL BE DEEMED APPROVED”, if Lender shall not so advise of its determination
within such ten (10) Business Day period (notice by facsimile on the same day
being acceptable for this purpose), such proposed Lease or renewal, waiver,
amendment, modification or termination thereof shall be deemed approved by
Lender. If Lender shall deny any such request for approval, Lender shall specify
the reasons for its refusal to grant approval.

(c) Borrower (i) shall observe and perform the obligations imposed upon the
lessor under the Leases in a commercially reasonable manner; (ii) shall enforce
the terms, covenants and conditions contained in the Leases upon the part of the
lessee thereunder to be observed or performed in a commercially reasonable
manner; provided, however, Borrower shall not terminate or accept a surrender of
a Major Lease without Lender’s prior written approval, except in the event of a
default by the tenant thereunder and with prior written notice to Lender;
(iii) shall not collect any of the Rents more than one (1) month in advance
(other than security deposits); (iv) shall not execute any assignment of
lessor’s interest in the Leases or the Rents (except as contemplated by the Loan
Documents); and (v) shall hold all security deposits under all Leases in
accordance with applicable Legal Requirements. Upon request, Borrower shall
furnish Lender with executed copies of all Leases. Notwithstanding the foregoing
provisions of this Section 5.1.20(c), Borrower shall have the right to terminate
any Lease by the exercise of any specific right set forth in such Lease to
terminate the same due to the applicable tenant’s failure to achieve any
required sales thresholds set forth therein; provided that Borrower shall
promptly deliver to lender written notice of the exercise of any such right and
the termination of any such Lease.

5.1.21. Alterations.

(a) Borrower shall cause all Alterations with respect to any portion of the
Property to be conducted and performed with due diligence in a good and
workmanlike manner, and all materials used and work done shall be in accordance
with all applicable Legal Requirements. Any Material Alteration shall be subject
to Lender’s prior written consent, which consent shall not be unreasonably
withheld. Lender’s consent shall not be required for any Alterations other than
Material Alterations. If the total unpaid amounts due and payable with respect
to any Alterations at the Property (other than such amounts to be paid or
reimbursed by tenants under the Leases) shall at any time exceed $10,000,000
(the “Threshold Amount”), Borrower shall promptly deliver to Lender as security
for the payment of such amounts and as additional security for Borrower’s
obligations under the Loan Documents any of the following: (A) cash,

 

81



--------------------------------------------------------------------------------

(B) U.S. Obligations, (C) other securities having a rating acceptable to Lender
and a Rating Agency Confirmation with respect to same, (D) a Letter of Credit,
(E) a completion and performance bond issued by an Approved Bank, or (F) a
guaranty of completion of such Alterations from Guarantor or another guarantor
reasonably acceptable to Lender, and in a form reasonably acceptable to Lender.
Such security shall be in an amount equal to the excess of the total unpaid
amounts with respect to such Alterations (other than such amounts to be paid or
reimbursed by tenants under the Leases) over the Threshold Amount and, during
the existence of an Event of Default, Lender may apply such security from time
to time at the option of Lender to pay for such Alterations. Notwithstanding the
foregoing, Borrower shall not be obligated to deliver any additional security
for Alterations to the extent that the Alterations that would otherwise have
given rise to the obligation to deliver additional security for Alterations may
(pursuant to the applicable provisions hereof) be paid for with funds from the
FF&E Reserve Account or any other escrow or reserve account for the Loan.

(b) Any request for the approval by Lender of any Material Alterations shall be
delivered to Lender in writing and shall include such documents, plans and other
information as Lender shall reasonably require. If Lender shall fail to approve,
disapprove or otherwise respond to such request for approval within ten
(10) days, then Borrower may send to Lender a notice referencing this Agreement
and the applicable Section hereof and stating in upper case bold-faced type
“LENDER HAS FAILED TO APPROVE, DISAPPROVE OR OTHERWISE RESPOND TO BORROWER’S
REQUEST FOR CONSENT TO ALTERATIONS WITHIN THE TEN (10) DAY PERIOD SET FORTH IN
SECTION 5.1.20 OF THE LOAN AGREEMENT, AND IF LENDER SHALL FAIL TO APPROVE,
DISAPPROVE OR OTHERWISE RESPOND TO THE SAME WITHIN TEN (10) DAYS AFTER THE
EFFECTIVENESS OF THIS NOTICE, LENDER SHALL BE DEEMED TO HAVE APPROVED OF THE
SAME”, and if Lender shall fail to approve, disapprove or otherwise respond to
such notice of Borrower within ten (10) days after the effectiveness of such
notice, Lender shall be deemed to have approved of Borrower’s proposed
Alterations.

5.1.22. Operation of Property. Borrower shall cause the Property to be operated,
in all material respects, in accordance with any Management Agreement (or
Replacement Management Agreement) as applicable. In the event that any
Management Agreement expires or is terminated (without limiting any obligation
of Borrower to obtain Lender’s consent to any termination or modification of the
Management Agreement in accordance with the terms and provisions of this
Agreement), Borrower shall promptly enter into a Replacement Management
Agreement with Manager or another Qualified Manager, as applicable. Except for
Excusable Delays, Borrower shall cause the Hotel Component to be at all times
open for business as a hotel and the Casino Component to be open for business as
a casino. Borrower shall cause the Property to be at all times operated, managed
and maintained, at all times and in the manner and accordance with the standards
required pursuant to any Management Agreement, any other Material Operating
Agreement (including all marketing, advertising, promotional and reservation
programs) and all applicable Legal Requirements, except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect, or would
not result in a material default under such agreements (if any) but in no event
below the Comparable Standards. Borrower shall at all times manage, operate and
maintain the Hotel Component and the Casino Component as a luxury themed hotel
and casino resort in accordance with standards at least equivalent to the
Comparable Standards. The brand name of the Hotel Component and the

 

82



--------------------------------------------------------------------------------

Casino Component shall not be materially changed without the prior written
reasonable consent of Lender. Subject to the TPA Component Lease, the TPA
Component shall be maintained consistent with the Comparable Standards.

5.1.23. Management Agreements.

(a) Borrower shall, at its sole cost and expense (i) promptly and timely perform
and/or observe, in all material respects, all of the terms, covenants,
conditions and agreements required to be performed and observed by Borrower
under any Management Agreement and do all things necessary to preserve and to
keep unimpaired its material rights thereunder; (ii) promptly notify Lender of
any material default under any Management Agreement of which it is aware;
(iii) promptly deliver to Lender a copy of each notice received by it under a
Management Agreement; (iv) enforce the performance and observance of all of the
covenants and agreements required to be performed and/or observed by the
counterparty under each Management Agreement, in a commercially reasonable
manner; (v) not amend, restate, replace, supplement or otherwise modify any
Management Agreement in any material respect, waive any of its material rights
and remedies thereunder, or exercise any right to terminate the Management
Agreement, without the prior written consent of Lender (such consent not to be
unreasonably withheld, conditioned or delayed) in each instance; and (vi) not
tender or accept a surrender or cancellation of any Management Agreement without
the prior written consent of Lender (such consent not to be unreasonably
withheld, conditioned or delayed) where such surrender or cancellation would
adversely affect the Property or adversely affect Lender’s interest therein or
Lender’s security or where such surrender or cancellation would violate the
terms of any Loan Document.

(b) Borrower hereby grants to Lender the right (but not the obligation), upon
prior notice to Borrower, if Borrower shall be in default under any Management
Agreement, and subject to the terms of such Management Agreement, to cause the
default or defaults under such Management Agreement to be remedied and otherwise
exercise any and all rights of Borrower under such Management Agreement, as may
be necessary to prevent or cure any default provided such actions are necessary
to protect Lender’s interest under the Loan Documents, and Lender shall have the
right to enter all or any portion of the Property at such times and in such
manner as Lender deems necessary, to prevent or to cure any such default,
subject to the Gaming Laws.

(c) The actions or payments of Lender to cure any default by Borrower under any
Management Agreement shall not remove or waive, as between Borrower and Lender,
any default that occurred under this Agreement by virtue of such default by
Borrower under such Management Agreement. All sums expended by Lender to cure
any such default shall be paid by Borrower to Lender, upon demand, with interest
on such sum at the rate set forth in this Agreement from the date such sum is
expended to and including the date the reimbursement payment is made to Lender.
All such indebtedness shall be deemed to be secured by the Security Instrument.

(d) Borrower shall notify Lender promptly in writing of (i) the occurrence, to
Borrower’s knowledge, of any material default by any party to any Management
Agreement, (ii) the occurrence, to Borrower’s knowledge, of any event that, with
the passage of time or service of notice, or both, would constitute a material
default by any party under any Management

 

83



--------------------------------------------------------------------------------

Agreement, and (iii) the receipt by Borrower of any notice (written or
otherwise) from any party under any Management Agreement noting or claiming the
occurrence of any default by Borrower under any Management Agreement.

(e) Borrower shall promptly execute, acknowledge and deliver to Lender such
instruments as may reasonably be required to permit Lender to cure any default
under any Management Agreement or permit Lender to take such other action
required to enable Lender to cure or remedy the matter in default and preserve
the security interest of Lender under the Loan Documents with respect to the
Property. Upon the occurrence and during the continuance of an Event of Default,
Borrower irrevocably appoints Lender as its true and lawful attorney-in-fact to
do, in its name or otherwise, any and all acts and to execute any and all
documents that are necessary to preserve any rights of Borrower under or with
respect to any Management Agreement, including, without limitation, the right to
effectuate any extension or renewal of any Management Agreement, or to preserve
any rights of Borrower whatsoever in respect of any part of any Management
Agreement (and the above powers granted to Lender are coupled with an interest
and shall be irrevocable).

(f) With respect to any Management Agreement, Borrower shall, from time to time
(but not more often than once in any twelve (12) month period unless a Default
or Event of Default then exists, in which case such limit shall not apply), upon
ten (10) Business Days’ prior written request from Lender, execute, acknowledge
and deliver to Lender, a statement containing the following: (A) a statement
that such Management Agreement is unmodified and in full force and effect or, if
there have been modifications, that the Management Agreement is in full force
and effect as modified and setting forth such modifications, (B) a statement
that Borrower is not in default thereunder beyond any applicable grace, cure or
notice period or, if any such default shall exist thereunder, a description of
such default and the steps being taken to cure such default, (C) a statement
that, to Borrower’s knowledge, either the other party thereto is not in default
thereunder beyond any applicable grace, cure or notice period or, if any such
default shall exist thereunder, a description of such default and the steps
being taken to cure such default and (D) such other information with respect to
the Management Agreements as Lender shall reasonably request.

(g) With respect to any Management Agreement, Borrower shall use commercially
reasonable efforts to deliver to Lender from time to time (provided that
Borrower shall not be required to deliver such certificates more frequently than
once in any twelve (12) month period unless a Default or Event of Default then
exists, in which case such limit shall not apply) within twenty (20) Business
Days of Lender’s request, a certificate from each party to such Management
Agreement other than Borrower containing the following: (A) a statement that
such. Management Agreement is unmodified and in full force and effect or, if
there have been modifications, that the Management Agreement is in full force
and effect as modified and setting forth such modifications, (B) a statement
that either such other party is not in default thereunder beyond any applicable
grace, cure or notice period or, if any such default shall exist thereunder, a
description of such default and the steps being taken to cure such default,
(C) a statement that, to such party’s knowledge, Borrower is not in default
thereunder beyond any applicable grace, cure or notice period or, if any such
default shall exist thereunder, a description of such default and the steps
being taken to cure such default and (D) such other information with respect to
such other party and/or Management Agreements as Lender shall reasonably
request.

 

84



--------------------------------------------------------------------------------

5.1.24. Intellectual Property Collateral.

(a) Borrower has executed and delivered on the date hereof, a fully completed
Security Agreement (Copyrights) and Security Agreement (Trademarks), as
applicable, with regard to any Copyrights or Trademarks, as the case may be, of
Borrower, described in Schedule IV. In the event that, after the date hereof
Borrower shall acquire ownership in any registered Copyright, Domain Name or
Trademark or file any application for registration thereof, whether within the
United States or any other country or jurisdiction, Borrower shall promptly
furnish written notice thereof to Lender together with information sufficient to
permit Lender, upon its receipt of such notice, to (and Borrower hereby
authorizes Lender to) modify in accordance with this Agreement, as appropriate,
by amending Schedule IV hereto or to add additional exhibits hereto to include
any such Copyright, Domain Name or Trademark that becomes part of the collateral
under the Security Instrument, and Borrower shall additionally, at its own
expense, execute and deliver, as promptly as possible (but in any event within
twenty (20) days) after the date of such notice, with regard to United States
Copyrights and Trademarks, a fully completed Security Agreement (Copyrights) and
Security Agreement (Trademarks) in substantially the same form as delivered on
the date hereof, as applicable, together in all instances with any other
agreements, instruments and documents that Lender may reasonably request from
time to time to further effect and confirm the security interest created by this
Agreement in such Copyrights and Trademarks, and Borrower hereby appoints Lender
its attorney-in-fact, upon the occurrence and during the continuance of an Event
of Default, to execute, deliver and record any and all such agreements,
instruments and documents for the foregoing purposes, all acts of such attorney
being hereby ratified and confirmed and such power, being coupled with an
interest, being irrevocable for so long as this Agreement shall be in effect
with respect to Borrower.

(b) Borrower (either itself or through its licensees or sublicensees) will, for
each material Trademark used in the conduct of its business, use its
commercially reasonable efforts to (i) maintain such Trademark in full force and
effect, free from any claim of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal registration to the extent
required by applicable law, (iv) take appropriate and commercially reasonable
steps to police and defend such Trademark and prevent or arrest infringement,
dilution or other harm to such Trademark and (v) not knowingly use or knowingly
permit the use of such Trademark in violation of any third-party rights, unless
Borrower determines in its reasonable good-faith discretion that such Trademark
is no longer useful in its business.

(c) Borrower (either itself or through it licensees or sublicensees) will
refrain from committing any act, or omitting any act, that would result in any
Patent used in the conduct of Borrower’s business becoming invalidated or
dedicated to the public, and shall continue to mark any products covered by
Patent with the relevant patent number as required by applicable patent laws,
unless Borrower determines in its reasonable good-faith discretion that such
Patent is no longer useful in its business.

(d) Borrower (either itself or through its licensees or sublicensees) will, for
each work covered by a material Copyright used in the conduct of its business,
continue to publish, reproduce, display, adopt and distribute the work with
appropriate notice as required under applicable copyright laws, unless Borrower
determines in its reasonable good-faith discretion that such Copyright is no
longer useful in its business.

 

85



--------------------------------------------------------------------------------

(e) Borrower shall notify Lender immediately if it knows or has reason to know
that any material Patent, Trademark or Copyright used in the conduct of its
business may become abandoned or dedicated to the public, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the U.S. Patent and Trademark
Office, U.S. Copyright Office or any court) regarding Borrower’s ownership of
any Trademark or Copyright, its right to register the same, or to keep and
maintain the same, except to the extent non-final determinations, communications
or developments are received by Borrower in the ordinary course of prosecution,
maintenance or application for registration.

(f) Borrower will take reasonable actions that are consistent with the practice
in any proceeding before the U.S. Patent and Trademark Office, U.S. Copyright
Office or any office or agency in any political subdivision of the United States
or in any other country or any political subdivision thereof, to maintain and
pursue each pending application relating to any Patents, Trademarks or
Copyrights (and to obtain the relevant grant or registration) used in the
conduct of Borrower’s business and to maintain each registration of any such
Patents, Trademarks and Copyrights, including the filing of applications for
renewal, affidavits of use, affidavits of incontestability and maintenance fees,
and, using its reasonable business judgment, initiate opposition, interference
or cancellation proceedings against third parties for the purpose of protecting
Borrower’s interests in such Patents, Trademarks and Copyrights.

(g) In the event that any collateral consisting of any material Patent,
Trademark or Copyright used in the conduct of any of Borrower’s business is
believed infringed, misappropriated or diluted by a third party, Borrower shall
notify Lender promptly after it learns thereof and shall, using its reasonable
business judgment, take such reasonable actions as are appropriate under the
circumstances to protect such collateral.

(h) Upon the occurrence and during the continuance of any Event of Default,
Borrower shall use its commercially reasonable efforts to obtain all requisite
consents or approvals from the licensor of each License included within the
Relevant IP to effect the assignment of all of Borrower’s right, title and
interest thereunder to Lender or its designee.

5.1.25. Material Operating Agreements and Operating Permits.

(a) Borrower and its Affiliates shall, at its sole cost and expense:
(i) promptly and timely comply with, perform and/or observe, in all material
respects, all of the terms, covenants, obligations, conditions and agreements
required to be performed and observed by Borrower or such Affiliate under each
Material Operating Agreement and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly notify Lender of any
material default under any Material Operating Agreement of which it is aware;
(iii) promptly deliver to Lender a copy of each demand, notice of default or
other material notice given or received by it or its employees, agents or
contractors under, or relating in any way to a material provision of, any
Material Operating Agreement; (iv) promptly and diligently enforce or secure,
and not excuse, the performance and observance of all of the covenants,
obligations, conditions and agreements required to be performed and/or observed
by the counterparty under each Material

 

86



--------------------------------------------------------------------------------

Operating Agreement, in a commercially reasonable manner; (v) not amend,
restate, replace, supplement or otherwise modify any Material Operating
Agreement in any material respect, or waive any of its material rights and
remedies thereunder, without the prior written consent of Lender (such consent
not to be unreasonably withheld, conditioned or delayed) in each instance; and
(vi) not tender or accept a surrender or cancellation of the PH License without
the prior written consent of Lender where such surrender or cancellation would
adversely affect the Property or adversely affect Lender’s interest therein or
Lender’s security or where such surrender or cancellation would violate the
terms of any Loan Document.

(b) Any request for the approval by Lender of any Material Operating Agreement
or any renewal, waiver, amendment, modification or termination thereof shall be
delivered to Lender in writing and shall include a copy of the proposed Material
Operating Agreement or renewal, waiver, amendment, modification or termination
and Lender shall so advise whether such approval is granted or denied within ten
(10) Business Days after receipt of such written request. Provided that the
request is accompanied by a notice, which provides in upper case bold-faced
type: “THIS IS A REQUEST FOR AN APPROVAL WITH RESPECT TO A MATERIAL OPERATING
AGREEMENT. IF LENDER FAILS TO RESPOND WITHIN TEN (10) BUSINESS DAYS OF THE
EFFECTIVENESS OF THIS NOTICE, BORROWER SHALL HAVE THE RIGHT TO DELIVER A DEEMED
APPROVAL NOTICE”, if Lender shall not so advise of its determination within such
ten (10) Business Day period (notice by facsimile on the same day being
acceptable for this purpose), then Borrower shall have the right to deliver a
second written request for such approval and, provided that such second request
is accompanied by a notice, which provides in upper case bold-faced type: “THIS
IS A SECOND REQUEST FOR AN APPROVAL WITH RESPECT TO A MATERIAL OPERATING
AGREEMENT. IF LENDER FAILS TO RESPOND WITHIN FIVE (5) BUSINESS DAYS OF THE
EFFECTIVENESS OF THIS NOTICE THE REQUESTED ACTION WITH RESPECT TO THE MATERIAL
OPERATING AGREEMENT WILL BE DEEMED APPROVED”, if Lender shall not so advise of
its determination within such five (5) Business Day period (notice by facsimile
on the same day being acceptable for this purpose), such proposed Material
Operating Agreement or renewal, waiver, amendment, modification or termination
thereof shall be deemed approved by Lender. If Lender shall deny any such
request for approval, Lender shall specify the reasons for its refusal to grant
approval.

(c) If Borrower or Manager (as applicable) shall be in default under any
Material Operating Agreement, then, subject to the terms of such Material
Operating Agreement, Borrower shall (subject to any applicable Legal
Requirements and the Gaming Laws) grant Lender the right (but not the
obligation), to cause the Borrower’s default or defaults under such Material
Operating Agreement to be remedied and otherwise exercise any and all rights of
Borrower under such Material Operating Agreement, as may be necessary to prevent
or cure any default provided such actions are necessary to protect Lender’s
interest under the Loan Documents, and Lender shall have the right to enter all
or any portion of the Property at such times and in such manner as Lender deems
necessary, to prevent or to cure any such default.

(d) The actions or payments of Lender to cure any default by Borrower or Manager
(as applicable) under any Material Operating Agreement shall not remove or
waive, as between Borrower and Lender, any default that occurred under this
Agreement by virtue of such default by Borrower or Manager (as applicable) under
such Material Operating Agreement. All sums

 

87



--------------------------------------------------------------------------------

expended by Lender to cure any such default shall be paid by Borrower to Lender,
upon demand, with interest on such sum at the rate set forth in this Agreement
from the date such sum is expended to and including the date the reimbursement
payment is made to Lender. All such indebtedness shall be deemed to be secured
by the Security Instrument.

(e) Borrower shall notify Lender promptly in writing of (i) the occurrence, to
Borrower’s knowledge, of any material default by any party to any Material
Operating Agreement, (ii) the occurrence, to Borrower’s knowledge, of any event
that, with the passage of time or service of notice, or both, would constitute a
material default by any party under any Material Operating Agreement, and
(iii) the delivery or receipt by Borrower of any notice (written or otherwise)
to or from any party under any Material Operating Agreement or Operating Permit
noting or claiming the occurrence of any default by Borrower, Manager or any
other party under such Material Operating Agreement or Operating Permit.

(f) Borrower and/or Manager (as applicable) shall (subject to any applicable
Legal Requirements) promptly execute, acknowledge and deliver to Lender such
instruments as may reasonably be required to permit Lender to cure any default
under any Material Operating Agreement or permit Lender to take such other
action required to enable Lender to cure or remedy the matter in default and
preserve the security interest of Lender under the Loan Documents with respect
to the Property. Upon the occurrence and during the continuance of an Event of
Default, Borrower irrevocably appoints Lender as its true and lawful
attorney-in-fact to do, in its name or otherwise, any and all acts and to
execute any and all documents that are necessary to preserve any rights of
Borrower and/or Manager (as applicable) under or with respect to any Material
Operating Agreement, including, without limitation, the right to effectuate any
extension or renewal of any Material Operating Agreement, or to preserve any
rights of Borrower and/or Manager (as applicable) whatsoever in respect of any
part of any Material Operating Agreement (and the above powers granted to Lender
are coupled with an interest and shall be irrevocable but shall be subject to
any applicable Legal Requirements and the Gaming Laws).

(g) With respect to any Material Operating Agreement, Borrower shall, from time
to time (but not more often than two (2) times in any twelve (12) month period
unless an Event of Default then exists in which case such limit shall not
apply), upon ten (10) Business Days’ prior written request from Lender, execute,
acknowledge and deliver to Lender, a statement containing the following: (A) a
statement that such Material Operating Agreement is unmodified and in full force
and effect or, if there have been modifications, that the Material Operating
Agreement is in full force and effect as modified and setting forth such
modifications, (B) a statement that Borrower is not in default thereunder beyond
any applicable grace, cure or notice period or, if any such default shall exist
thereunder, a description of such default and the steps being taken to cure such
default, (C) a statement that, to Borrower’s knowledge, either the other party
thereto is not in default thereunder beyond any applicable grace, cure or notice
period or, if any such default shall exist thereunder, a description of such
default and the steps being taken to cure such default and (D) such other
information with respect to the Material Operating Agreement as Lender shall
reasonably request.

 

88



--------------------------------------------------------------------------------

(h) With respect to any Material Operating Agreement, Borrower shall use
commercially reasonable efforts to deliver to Lender from time to time (provided
that Borrower shall not be required to deliver such certificates more frequently
than two (2) times in any calendar year) within twenty (20) Business Days of
Lender’s request, a certificate from each party to such Material Operating
Agreement other Borrower containing the following: (A) a statement that such
Material Operating Agreement is unmodified and in full force and effect or, if
there have been modifications, that the Material Operating Agreement is in full
force and effect as modified and setting forth such modifications, (B) a
statement that either such other party is not in default thereunder beyond any
applicable grace, cure or notice period or, if any such default shall exist
thereunder, a description of such default and the steps being taken to cure such
default, (C) a statement that, to such party’s knowledge, Borrower is not in
default thereunder beyond any applicable grace, cure or notice period or, if any
such default shall exist thereunder, a description of such default and the steps
being taken to cure such default and (D) such other information with respect to
such other party and/or Material Operating Agreement as Lender shall reasonably
request.

(i) Borrower, at its expense, shall do or cause to be done all things necessary
to preserve, renew and keep in full force and effect and maintain to the extent
commercially reasonable under the circumstances the Operating Permits in the
ordinary course of business and to cooperate with Lender in assigning (to the
extent assignable) the Operating Permits (and in obtaining the consent of any
Governmental Authority to such assignments) or having new Operating Permits
issued to Lender or a third party designated by Lender in the event of a
foreclosure, deed in lieu of foreclosure or other transfer of the Property, in
accordance with the terms and provisions of the Loan Documents. Notwithstanding
the assignment of the Operating Permits pursuant to the Assignment of Contracts,
prior to the issuance of new Operating Permits to Lender or its designee Lender
shall have no obligations or liability of any kind under or with respect to the
Operating Permits, either before or after its exercise of any rights granted to
it hereunder or under the Assignment of Contracts or any other Loan Document,
and Borrower agrees to save and hold Lender harmless of and from, and to
indemnify and defend it against, any and all such obligations and liabilities,
contingent or otherwise, now existing or later arising.

5.1.26. Operation of Casino Component.

(a) Subject to Excusable Delay, Borrower shall at all times operate or cause
Manager to operate the Casino Component in accordance with applicable Legal
Requirements in all material respects and shall continue to possess and maintain
all material Gaming Licenses and other material Governmental Approvals necessary
to the lawful operation of the Casino Component as a casino. Borrower shall not
take or permit any action that would adversely affect the status or good
standing of Borrower under such Gaming Licenses or other Governmental Approvals.

(b) Following an Event of Default and acceleration of the Loan and to the extent
permitted by law, Lender may elect, upon written notice delivered to the
applicable Person, to require Borrower, Manager, or both to relinquish one or
more or all of the Gaming Licenses held by such Person(s).

(c) Borrower agrees to (i) execute such affidavits and certificates as Lender
shall require to further evidence the agreements herein contained, (ii) on
reasonable request from Lender and subject to applicable Gaming Laws, furnish
Lender with copies of any information relating to the operation of the Casino
Component and (c) reasonably cooperate with Lender’s representative in any
inspection of all or any portion of the Casino Component.

 

89



--------------------------------------------------------------------------------

Section 5.2. Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Security Instrument in accordance with
the terms of this Agreement and the other Loan Documents, Borrower covenants and
agrees with Lender that it will not do, directly or indirectly, any of the
following:

5.2.1. Operation of Property.

(a) Borrower shall not, without Lender’s prior consent (which consent shall not
be unreasonably withheld): (i) surrender, terminate or cancel any Management
Agreement; provided, that Borrower may, without Lender’s consent, replace any
Manager so long as (A) the replacement manager is a Qualified Manager pursuant
to a Replacement Management Agreement, and (B) Borrower and such replacement
Manager shall execute and deliver an Assignment of Management Agreement with
respect to such Replacement Management Agreement that satisfies the requirements
set forth herein; (ii) reduce or consent to the reduction of the term of any
Management Agreement; (iii) increase or consent to the increase of the amount of
any charges under any Management Agreement; or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, any Management Agreement in any material respect.

(b) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under any Management Agreement without the prior
consent of Lender, which consent may be withheld in Lender’s sole discretion.

(c) Borrower may, without Lender’s consent, replace the existing operator of the
TPA Component so long as (i) the replacement manager is a Qualified Manager
pursuant to a Replacement Management Agreement or a Lease approved by Lender in
accordance with the terms hereof, (ii) if such replacement operator is engaged
pursuant to a Replacement Management Agreement, Borrower and such replacement
Manager shall execute and deliver an Assignment of Management Agreement with
respect to such Replacement Management Agreement that satisfies the requirements
set forth herein, and (iii) if such replacement operator is engaged pursuant to
a Lease, Borrower and such replacement Manager shall execute and deliver a
subordination, nondisturbance and attornment agreement in connection with such
Lease, such agreement to be on Lender’s then usual and customary form and
otherwise reasonably acceptable to Lender in all respects.

5.2.2. Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except Permitted Encumbrances.

5.2.3. Dissolution. Borrower shall not (a) consolidate or merge with or into any
Person, or sell all or substantially all of its assets, or institute proceedings
to have itself be adjudicated Bankrupt or insolvent, or consent to the
institution of Bankruptcy or insolvency proceedings against itself or file a
petition seeking, or consent to, reorganization or relief with respect to itself

 

90



--------------------------------------------------------------------------------

under any applicable federal or state law relating to Bankruptcy, or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of Borrower or a substantial part of its property, or
make any assignment for the benefit of creditors of Borrower, or admit in
writing Borrower’s inability to pay its debts generally as they become due, or
take action in furtherance of any such action, or, to the fullest extent
permitted by law, dissolve or liquidate itself, or (b) unless required by
applicable law, modify, amend (except to the extent permitted by Borrower’s
Operating Agreement), waive or terminate its organizational documents or its
qualification and good standing in any jurisdiction. Borrower shall not
dissolve, wind up or liquidate or take any action, or omit to take an action, as
a result of which Borrower would be dissolved, wound up or liquidated in whole
or in part without the unanimous written consent of all managers of Borrower and
all Independent Persons.

5.2.4. Change in Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.

5.2.5. Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

5.2.6. Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.

5.2.7. No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

5.2.8. Principal Place of Business and Organization. Borrower shall not change
its principal place of business set forth in the introductory paragraph of this
Agreement without first giving Lender thirty (30) days prior notice. Borrower
shall not change the place of its organization as set forth in Section 4.1.27
without the consent of Lender, which consent shall not be unreasonably withheld.
Upon Lender’s request, Borrower shall execute and deliver additional financing
statements, security agreements and other instruments which may be necessary to
effectively evidence or perfect Lender’s security interest in the Property as a
result of such change of principal place of business or place of organization.
Borrower’s principal place of business and chief executive office, and the place
where Borrower keeps its books and records, including recorded data of any kind
or nature, regardless of the medium or recording, including software, writings,
plans, specifications and schematics, has been for the preceding four months
(or, if less, the entire period of the existence of Borrower) and will continue
to be the address of Borrower set forth at the introductory paragraph of this
Agreement (unless Borrower notifies Lender in writing at least thirty (30) days
prior to the date of such change).

 

91



--------------------------------------------------------------------------------

5.2.9. Intentionally Deleted.

5.2.10. Transfers.

(a) Borrower acknowledges that Lender has examined and relied on the experience
of Borrower and its stockholders, general partners, members, principals and (if
Borrower is a trust) beneficial owners in owning and operating properties such
as the Property in agreeing to amend and restate this Agreement, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the obligations contained in the Loan Documents. Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Property so as to ensure that, should Borrower default in the repayment of the
Debt or the performance of the obligations contained in the Loan Documents,
Lender can recover the Debt by a sale of the Property.

(b) Without the prior consent of Lender and except to the extent otherwise set
forth in this Section 5.2.10 and Section 5.2.11, Borrower shall not, and shall
not permit any Restricted Party to, (i) sell, convey, mortgage, grant, bargain,
encumber, pledge, assign, grant options with respect to, or otherwise transfer
or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) the Property or any part thereof or any direct legal or direct
beneficial interest therein or (ii) permit a Sale or Pledge of a direct interest
in Borrower or Harrah’s Manager held by HOC on the Closing Date, or any indirect
interest (an “Intermediate Interest”) in Borrower or Harrah’s Manager created by
conveying direct interests held by HOC on the Closing Date to an intermediate
subsidiary of HOC (collectively, a “Transfer”), other than pursuant to Leases of
space in the Improvements to tenants in accordance with the provisions of
Section 5.1.20. For the purposes of this Section 5.2.10, any removal from the
Property of memorabilia or other personal property provided to Borrower for use
or display at the Property pursuant to the terms of the PH License (other than
any replacement of the same in accordance with the terms hereof) shall be deemed
to constitute a Transfer of a part of the Property and shall require the prior
written consent of Lender in its reasonable discretion in each instance.
Borrower acknowledges that Lender may impose conditions to its approval of a
Transfer, including, with respect to a Transfer of the Property in connection
with which the transferee assumes the obligations of Borrower under the Loan and
the Loan Documents, payment of an assumption fee of one quarter of one percent
(0.25%) of the outstanding principal balance of the Loan.

(c) A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership

 

92



--------------------------------------------------------------------------------

interest of any general partner or any profits or proceeds relating to such
partnership interest, or the Sale or Pledge of limited partnership interests or
any profits or proceeds relating to such limited partnership interest or the
creation or issuance of new limited partnership interests; (v) if a Restricted
Party is a limited liability company, any merger or consolidation or the change,
removal, resignation or addition of a managing member or non-member manager (or
if no managing member, any member) or the Sale or Pledge of the membership
interest of a managing member (or if no managing member, any member) or any
profits or proceeds relating to such membership interest, or the Sale or Pledge
of non-managing membership interests or the creation or issuance of new
non-managing membership interests; (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests; or (vii) the removal or the resignation of the
managing agent (including, without limitation, an Affiliated Manager) other than
in accordance with Section 5.1.23.

(d) Notwithstanding the foregoing provisions of this Section 5.2.10 or anything
else to the contrary contained in this Agreement or any other Loan Document, but
subject to the satisfaction of all conditions set forth or referenced in this
Section 5.2.10(d), Lender’s consent shall not be required in connection with any
of the following Transfers (each, a “Permitted Transfer”):

(i) the Transfer, in one or a series of transactions, of not more than 49% in
the aggregate of the direct or indirect interests in Borrower or Harrah’s
Manager; provided that after giving effect to such Transfer and any other
Transfers, no Change of Control shall occur;

(ii) the Transfer, in one or a series of transactions, of any direct or indirect
interests in any Restricted Party to any other Restricted Party, any Affiliate
of a Restricted Party or to any direct or indirect member or partner of any
Restricted Party provided that after giving effect to such Transfer and any
other Transfers, no Change of Control shall occur;

(iii) any Transfer by maintenance, devise or bequest or by operation of law upon
the death of a natural person that was the holder of any direct or indirect
interest in any Restricted Party to a member of the immediate family of such
person or a trust established for the benefit of such immediate family member,
provided that after giving effect to such Transfer and any other Transfers, no
Change of Control shall occur;

(iv) the Transfer, in one or a series of transactions, of any direct or indirect
interests in Guarantor or, subject to the provisions of subsection (e) below, in
HOC;

(v) any arm’s-length sale of Personal Property by Borrower to a third party in
the ordinary course of business and any disposition of Equipment and FF&E which
is being replaced in the ordinary course of business or is otherwise no longer
necessary or is immaterial; and

(vi) Permitted Encumbrances.

 

93



--------------------------------------------------------------------------------

Notwithstanding the foregoing, each of the Permitted Transfers set forth in this
Section 5.2.10(d) shall be subject to, and Lender’s agreement to permit the same
without specific consent, shall be conditioned upon the satisfaction of the
following conditions:

(A) if such Transfer (either individually or in the aggregate with any prior
Transfers) would result in a Change in Control of Borrower or Harrah’s Manager,
Lender shall receive not less than ten (10) Business Days prior written notice
from Borrower of such Transfer;

(B) if such Transfer is of a direct interest or Intermediate Interest in
Borrower or Harrah’s Manager, Lender shall receive not less than ten
(10) Business Days prior written notice from Borrower of such Transfer;

(C) if such Transfer (either individually or in the aggregate with any prior
Transfers) would result in Sponsor or HOC no longer holding any direct or
indirect interest in Borrower or Harrah’s Manager, Lender shall receive not less
than ten (10) Business Days prior written notice from Borrower of such Transfer;

(D) if neither of the circumstances set forth in clauses (A), (B) or (C) shall
apply with respect to such Transfer, Lender shall receive written notice of such
Transfer from Borrower within ten (10) Business Days following the effective
date of such Transfer; provided that, no such notice shall be required with
respect to any Transfer of a direct or indirect interest in Guarantor or HOC;

(E) if after giving effect to any Permitted Transfer, more than forty-nine
percent (49%) in the aggregate of the direct interests or Intermediate Interests
in Borrower or Harrah’s Manager are owned by a Person and its Affiliates that
owned less than forty-nine percent (49%) of the direct interests or Intermediate
Interests in Borrower or Harrah’s Manager, as applicable, as of the Closing
Date, a Rating Agency Confirmation shall have been obtained and, no less than
thirty (30) days prior to the effective date of any such Transfer, Borrower
shall deliver to Lender an Additional Insolvency Opinion acceptable to Lender
and the Rating Agencies;

(F) no Permitted Transfer (either individually or in the aggregate with any
prior Transfers) shall cause or otherwise result in the termination, revocation
and/or suspension of any Gaming License or otherwise have any material and
adverse effect on the ability of Manager or Borrower to operate the Casino
Component in accordance with all applicable Gaming Laws;

(G) no such Permitted Transfer of a direct interest in Borrower or Harrah’s
Manager that results in a Change of Control of Borrower or Harrah’s Manager
shall be to any Disqualified Transferee; and

(H) no such Permitted Transfer shall result, directly or indirectly, either
individually or in the aggregate, in any Disqualified Transferee being in
Control of Borrower or Harrah’s Manager or having a direct interest in Borrower
or Harrah’s Manager.

 

94



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained in this Section 5.2.10 or
elsewhere in the Loan Documents, no transfer or conveyance, directly or
indirectly, by Guarantor of interests in HOC that results in Guarantor (i) no
longer Controlling HOC or (ii) owning less than 49% of the direct or indirect
interests in HOC shall be permitted without the prior consent of Lender unless
(A) the obligations of Guarantor under the Guaranty are simultaneously by a
guarantor that satisfies the “Net Worth” and “Liquid Assets” requirements set
forth in Section 4.7 of the Guaranty and (B) the Property shall continue to be
managed by a Qualified Manager as required hereunder.

5.2.11. Timeshare Project.

(a) (i) It is hereby acknowledged and agreed that the Timeshare Project Property
has been deeded by TSP Owner pursuant to the terms of that certain Grant,
Bargain and Sale Deed (the “Timeshare Deed”), dated as of September 10, 2007, by
TSP Owner to Timeshare Project Developer. Pursuant to the terms of the Timeshare
Deed, TSP Owner has certain rights including a “possibility of reversion” right
to certain portions of the Timeshare Project Property (the “Reversionary
Property”) upon the occurrence of certain events set forth in the Timeshare
Deed. TSP Owner has granted to Lender a Lien upon all of TSP Owner’s right,
title and interest in and to the Reversionary Property under the TSP Owner
Security Instrument.

(ii) If any Reversionary Property reverts to TSP Owner pursuant to the terms of
the Timeshare Deed (A) the Lien of the TSP Owner Security Instrument shall
automatically encumber all right, title and interest of TSP Owner in and to the
fee estate in the reverted portion of the Reversionary Property, (B) all
references in this Agreement and any of the other Loan Documents to the
“Property” shall be deemed to include any part of the Reversionary Property that
has reverted to TSP Owner, (C) simultaneously with such reversion, Borrower
shall cause TSP Owner, at Borrower’s sole cost and expense, to (I) execute,
deliver and record, or cause to be executed, delivered and recorded, in the
appropriate public records such documents as Lender may reasonably require to
further vest the fee estate in such Reversionary Property in TSP Owner and
subject such Reversionary Property to the Lien of the TSP Owner Security
Instrument, (II) provide an endorsement to the Title Insurance Policy, in form
satisfactory to Lender, insuring the Lien of the TSP Owner Security Instrument
as a perfected, first-priority Lien on such Reversionary Property vested in TSP
Owner, subject only to the Permitted Encumbrances, and (III) provide such other
documentation relating to such reversion, including, opinions of counsel and
modifications to the Loan Documents reflecting the addition of such Reversionary
Property to the Property as Lender may reasonably request and (D) Borrower shall
not construct any Improvements on such Reversionary Property without the prior
written consent of Lender in its sole discretion, which consent may be
conditioned upon, among other things, Borrower executing and delivering such
modifications, amendments, replacements or restatements of the Loan Documents
with respect to such development on the Reversionary Property as Lender may
require and receipt of a Rating Agency Confirmation.

(iii) Notwithstanding the foregoing, TSP Owner shall have the right, with
Lender’s prior written consent (which consent may be conditioned upon, among
other things, all such rights in the Reversionary Property remaining subject to
the Lien of the TSP Owner Security Instrument or payment to Lender of a
satisfactory release price for releasing its Lien on TSP Owner’s “possibility of
reversion” rights in the Reversionary Property), to transfer the right to
acquire the Reversionary Property at any time prior to the reversion of the
Reversionary Property to TSP Owner.

 

95



--------------------------------------------------------------------------------

(b) Intentionally Deleted.

(c) Lender’s prior approval shall be required in connection with the following:

(i) any execution, renewal, waiver, amendment, modification or termination of
any material Timeshare Project Document between Borrower or any its Affiliates
and one or more Affiliates of Borrower;

(ii) the execution, renewal, waiver, amendment, modification or termination of
any terms and provisions of any material Timeshare Project Document between any
Person and any Affiliate of Borrower, other than an agreement on terms that are
fair and commercially reasonable in all material respects and are no less
favorable to such Person than would be obtained in a comparable arm’s-length
transaction with an unrelated third party;

(iii) any execution, renewal, waiver, amendment, modification or termination of
any Timeshare Project Document that, by its terms or as a result of the
consummation of any of the transactions contemplated thereby, would reduce the
Timeshare Amounts or would reasonably be expected to have a Material Adverse
Effect;

(iv) any execution, renewal, waiver, amendment, modification or termination of
any Timeshare Project Document that imposes a material obligation or liability
on Borrower, including, without limitation, any Timeshare Project Document that
(A) creates an easement that materially burdens the Property or any portion
thereof, (B) provides any Person with access to, through, on, over, across,
under or above the Property or any portion thereof, (C) creates a restrictive
covenant with respect to the Property or a portion thereof or (D) establishes
any arrangement pursuant to which Borrower is intended to provide material
management or operational services; and

(v) any execution, renewal, waiver, amendment, modification or termination of
any Timeshare Project Document that by its terms or as a result of the
consummation of any of the transactions contemplated thereby would reasonably be
expected to have a material adverse effect on (i) the business, profits,
operations or financial condition of either the Casino Component or the Hotel
Component, (iv) the enforceability or validity of any security interest or the
perfection or priority of any Lien created under any Loan Document with respect
to any Timeshare Project Proceeds or other rights and interests of Borrower or
any of its Affiliates relating to the Timeshare Project, or (v) the rights,
interests and remedies of Lender under the Loan Documents with respect to any
Timeshare Project Proceeds or other rights and interests of Lender relating to
the Timeshare Project taken as a whole.

Any request for an approval by Lender required pursuant to the terms of this
Section 5.2.11(c) shall be delivered to Lender in writing and shall include a
copy of the proposed Timeshare Project Document or renewal, waiver, amendment,
modification or termination and Lender shall so advise whether such approval is
granted or denied within ten (10) Business Days

 

96



--------------------------------------------------------------------------------

after receipt of such written request. Provided that the request is accompanied
by a notice, which provides in upper case bold-faced type: “THIS IS A REQUEST
FOR AN APPROVAL WITH RESPECT TO A TIMESHARE PROJECT DOCUMENT. IF LENDER FAILS TO
RESPOND WITHIN 10 BUSINESS DAYS OF THE EFFECTIVENESS OF THIS NOTICE, THE
REQUESTED ACTION WITH RESPECT TO THE TIMESHARE PROJECT DOCUMENT WILL BE DEEMED
APPROVED”, if Lender shall not so advise of its determination within such ten
(10) Business Day period (notice by facsimile on the same day being acceptable
for this purpose), the proposed Timeshare Project Document or renewal, waiver,
amendment, modification or termination thereof shall be deemed approved by
Lender. If Lender shall deny any such request for approval, Lender shall specify
the reasons for its refusal to grant approval. By its execution of this
Agreement, Lender hereby acknowledges and agrees that it has approved all
Timeshare Project Documents in effect as of the Closing Date in the form
delivered to Lender on or prior to the Closing Date. Borrower shall deliver to
Lender promptly after execution thereof copies of any Timeshare Project
Documents, or any waiver, amendment, modification or termination thereof,
executed after the date hereof.

(d) Borrower hereby represents and warrants to Lender that Borrower has
delivered to Lender true, correct and complete copies of all Timeshare Project
Documents in Borrower’s possession and that, to Borrower’s actual knowledge, all
such Timeshare Project Documents are in effect on the date hereof and such
Timeshare Project Documents comprise all the Timeshare Project Documents in
effect on the date hereof. As of the date hereof, to Borrower’s actual
knowledge, no events or circumstances exist which, with or without the giving of
notice, the passage of time or both, would be reasonably likely to constitute a
default of any covenant or obligation on the part of any party under any
Timeshare Project Documents which could reasonably be expected to have a
Material Adverse Effect.

(e) From the date hereof and until payment and performance in full of all
obligations of Borrower under the Loan Documents or the earlier release of the
Lien of the Security Instrument (and all related obligations) in accordance with
the terms of this Agreement and the other Loan Documents, Borrower hereby
covenants and agrees with Lender that:

(i) From time to time at Lender’s request, Borrower shall consult and keep
Lender informed as to the progress and status of all negotiations with any other
Persons as to the terms of the Timeshare Project and any other material matters
relating thereto;

(ii) Borrower shall not grant approvals or waive any of its approval rights with
respect to any request of Timeshare Project Developer under the Timeshare
Project Documents, if such approval or waiver of approval rights would
reasonably be expected to have a Material Adverse Effect, without the prior
written approval of Lender, which approval shall not be unreasonably withheld;

(iii) Borrower shall deliver to Lender copies of all reports and other
information required to be delivered on a recurrent basis not more frequently
than monthly, and all other material reports and material information delivered,
to Borrower by Timeshare Project Developer under the Timeshare Project Documents
and shall, upon Lender’s reasonable request and at Borrower’s sole cost,
exercise its audit rights under Section 4(f) of the Timeshare Project Contract

 

97



--------------------------------------------------------------------------------

(iv) Borrower shall and shall cause any of its Affiliates to, in a commercially
reasonable manner, observe and perform its obligations under the Timeshare
Project Documents;

(v) Borrower shall, and shall cause TSP Owner to, enforce, in a commercially
reasonable manner, (A) the performance and observance of all covenants and
agreements required to be performed or observed by Timeshare Project Developer,
and (B) all of Borrower’s and TSP Owner’s rights and remedies, under the
Timeshare Project Documents, including, without limitation, any reverter rights
under the Timeshare Deed;

(vi) Borrower shall, subject to the terms of the Timeshare Project Documents,
permit agents, representatives and employees of Lender to inspect the Timeshare
Project or any part thereof at reasonable hours upon reasonable advance notice;

(vii) Promptly after learning of same, Borrower shall and shall cause any of its
Affiliates to notify Lender of the occurrence of any and all the following:
(A) any material default under a Timeshare Project Document, (B) any litigation
or proceeding affecting a Timeshare Project that is not fully covered by
insurance, or any proceeding in which injunctive or similar material relief is
sought, (C) any material change in a Timeshare Project, or (D) any major event
or occurrence affecting a Timeshare Project including, but not limited to any
Casualty, Loss or actual or threatened Condemnation;

(viii) Borrower, TSP Owner and Manager shall cooperate fully with Lender with
respect to any proceedings before any court, board or other Governmental
Authority which may in any way materially and adversely affect the rights of
Lender hereunder or any rights obtained by Lender under any of the Loan
Documents and, in connection therewith, permit Lender, at its election, to
participate in any such proceedings;

(ix) If Borrower or any of its Affiliates shall be in default under any
Timeshare Project Document which if uncured could reasonably be expected to
result in a Material Adverse Effect or otherwise contravene the provisions of
this Section 5.2.11, then, subject to the terms of such Timeshare Project
Document, Borrower or such Affiliate (as applicable) shall (subject to any
applicable Legal Requirements) grant Lender the right (but not the obligation),
to cause the default or defaults under such Timeshare Project Document to be
remedied and otherwise exercise any and all rights of Borrower or such Affiliate
(as applicable) under such Timeshare Project Document, as may be necessary to
prevent or cure any default provided such actions are necessary to protect
Lender’s interest under the Loan Documents, and Lender shall have the right to
enter all or any portion of the Property at such times and in such manner as
Lender deems necessary, to prevent or to cure any such default. The actions or
payments of Lender to cure any default by Borrower or its Affiliates under any
Timeshare Project Document shall not remove or waive, as between Borrower and
Lender, any default that occurred under this Agreement by virtue of such default
by Borrower or its Affiliate under such Timeshare Project Document. All sums
expended by Lender to cure any such default shall be paid by Borrower to Lender,
upon demand, with interest on such sum at the rate set forth in this Agreement
from the date such sum is expended to and including the date the reimbursement
payment is made to Lender. All such indebtedness shall be deemed to be secured
by the Security Instrument;

 

98



--------------------------------------------------------------------------------

(x) Borrower shall and shall cause any of its Affiliates to (subject to any
applicable Legal Requirements) promptly execute, acknowledge and deliver to
Lender such instruments as may reasonably be required to permit Lender to cure
any default under any Timeshare Project Document or permit Lender to take such
other action required to enable Lender to cure or remedy the matter in default
and preserve any security interest of Lender under the Loan Documents. Upon the
occurrence and during the continuance of an Event of Default, Borrower
irrevocably appoints Lender as its true and lawful attorney-in-fact to do, in
its name or otherwise, any and all acts and to execute any and all documents
that are necessary to preserve any rights of Borrower or its Affiliates under or
with respect to any Timeshare Project Document, including, without limitation,
the right to effectuate any extension or renewal of any Timeshare Project
Document, or to preserve any rights of Borrower of its Affiliates whatsoever in
respect of any part of any Timeshare Project Document (and the above powers
granted to Lender are coupled with an interest and shall be irrevocable); and

(xi) With respect to any Timeshare Project Document, Borrower shall and shall
cause any of its Affiliates to, from time to time (but not more often than one
(1) time in any twelve (12) month period unless a Default or an Event of Default
then exists in which case such limit shall not apply), upon ten (10) Business
Days’ prior written request from Lender, execute, acknowledge and deliver to
Lender, a statement containing the following: (A) a statement that such
Timeshare Project Document is unmodified and in full force and effect or, if
there have been modifications, that the Timeshare Project Document is in full
force and effect as modified and setting forth such modifications, (B) a
statement that it is not in default thereunder beyond any applicable grace, cure
or notice period or, if any such default shall exist thereunder, a description
of such default and the steps being taken to cure such default, (C) a statement
that, to its knowledge, each party thereto is not in default thereunder beyond
any applicable grace, cure or notice period or, if any such default shall exist
thereunder, a description of such default and the steps being taken to cure such
default and (D) such other information with respect to the Timeshare Project
Document as Lender shall reasonably request.

(f) Subject to the terms of this Section 5.2.11(f), Borrower shall have the
right, with the prior consent of Lender and without violating the Loan
Documents, to cause the Transfer of the Reversionary Property to any Person
(other than an Affiliate of Borrower) pursuant to an arms-length transaction in
which Borrower receives no consideration other than payment of the purchase
price in cash and in accordance with the terms and provisions set forth herein
and, in connection therewith, Borrower shall be entitled to obtain a release of
the Reversionary Property from the Lien of the Loan Documents, provided that the
following conditions shall be satisfied (or waived by Lender in its sole
discretion):

(i) Borrower shall submit to Lender a written notice requesting the release of
the Reversionary Property at least thirty (30) days prior to the anticipated
closing date of such Transfer, together with a copy of the applicable purchase
contract and any other documents executed or to be executed in connection with
such Transfer (such purchase

 

99



--------------------------------------------------------------------------------

contract and any other such other documents, the “Reversionary Property Transfer
Documents”); provided, however, that Borrower shall have the right to revoke any
such request or extend the anticipated closing date of such Transfer as stated
therein, in each case upon giving at least five (5) Business Days’ prior written
notice to Lender of such revocation or extension;

(ii) Borrower shall provide to Lender a release and reconveyance of Lien with
respect to the Reversionary Property for execution by Lender, in form and
substance appropriate in the relevant jurisdiction, together with such other
documentation, certificates and instruments reasonably required by Lender in
connection therewith, in each case in form and substance acceptable to Lender in
its reasonable discretion;

(iii) Borrower shall pay to Lender on the effective date of such release the
Reversionary Property Release Amount;

(iv) Lender shall receive evidence reasonably satisfactory to Lender that all
material documentation to be executed and delivered in connection with such
Transfer of the Reversionary Property, including (without limitation) all such
release and other documentation required to be executed and delivered by Lender
(A) is in compliance with all Legal Requirements in all material respects,
(B) will effect such release in accordance with the terms of this Agreement, and
(C) will not impair or otherwise adversely affect the Liens, security interests
and other rights of Lender under the Loan Documents not being released in any
material respect;

(v) Borrower shall deliver to Lender any other information, approvals and
documents relating to the release of the Reversionary Property that would be
reasonably required by a prudent lender originating commercial loans for
Securitization;

(vi) Borrower shall deliver an Officer’s Certificate to the effect that the
conditions set forth herein have been satisfied, including that the Transfer of
the Reversionary Property is made pursuant to an arms-length transaction in
which Borrower receives no consideration other than payment in cash of the sales
price used in determining the Reversionary Property Release Amount and that
Lender has received true and correct copies of all the Reversionary Property
Transfer Documents, and that no Event of Default shall have occurred and then be
continuing on the effective date of such release; and

(vii) Borrower shall pay all out-of-pocket costs and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements, title
insurance premiums and recording fees and charges) actually incurred by Lender
in connection with the Transfer of the Reversionary Property.

(g) With respect to any proposed Transfer of the Reversionary Property, on or
prior to the scheduled closing of such Transfer, if all of the conditions set
forth in Section 5.2.11(f) with respect to such Transfer have been satisfied,
Lender, at the sole cost and expense of Borrower, shall execute and deliver to
Borrower the releases, reconveyances, satisfactions, discharges and/or
assignments, as applicable and as reasonably requested by Borrower, of the
applicable

 

100



--------------------------------------------------------------------------------

Loan Documents relating to the Reversionary Property. Upon the closing of the
Transfer of the Reversionary Property as contemplated herein, all references in
this Agreement and any of the other Loan Documents to the “Property” shall be
deemed to exclude the Reversionary Property.

(h) Borrower and Lender acknowledge that Borrower has delivered, or shall
deliver, to Lender an original executed copy of that certain Timeshare Advance
and Marketing Fee Payment Bond, dated as of the date hereof, in the amount of
$6,000,000.00, issued by Westgate, as principal, and Liberty Mutual Insurance
Company, as surety, in favor of Borrower and TSP Owner and designated as Bond
No. 964013668 (as amended, restated, replaced, supplemented, renewed, extended
or otherwise modified from time to time, the “Timeshare Project Payment Bond”).
Provided that no Event of Default has occurred and is continuing, upon Lender’s
receipt of a written request from Borrower, which request shall describe in
reasonable detail the circumstances giving rise to Borrower’s need to have
physical possession of the Timeshare Project Payment Bond, Lender shall promptly
release the Timeshare Project Payment Bond to Borrower. Absent Lender’s receipt
of such a written request from Borrower, Lender (or any servicer, custodian or
agent of Lender, on Lender’s behalf) shall be entitled to maintain possession of
the Timeshare Project Payment Bond on behalf of Borrower, which Timeshare
Project Payment Bond shall constitute additional security for the Loan in
accordance with the Collateral Assignment of Timeshare Project Proceeds.
Following the release by Lender of the Timeshare Project Payment Bond to
Borrower and to the extent that the Timeshare Project Payment Bond remains
outstanding, Borrower agrees to return possession of the Timeshare Project
Payment Bond to Lender promptly after Borrower’s need for physical possession
thereof has concluded. Borrower further agrees to deliver to Lender any further
documents that amend, restate, replace, supplement, renew, extend or otherwise
modify the Timeshare Project Payment Bond.

5.2.12. Intentionally Omitted.

5.2.13. ERISA. (a) Borrower and Manager shall not, and shall use reasonable
efforts to cause their ERISA Affiliates to not, directly or indirectly:

(i) engage in any transaction in connection with which Borrower, Manager or any
ERISA Affiliate could be subject to either a civil penalty assessed pursuant to
the provisions of Section 502 of ERISA or a material tax imposed under the
provisions of Section 4975 of the Code, except as would not reasonably be
expected to result in a Material Adverse Effect, either alone or in the
aggregate with all other such events or conditions;

(ii) (x) terminate any Pension Plan in a “distress termination” under
Section 4041 of ERISA, or take any other action which could result in a
liability of Borrower or any ERISA Affiliate to the PBGC or (y) withdraw from a
Multiemployer Plan , except, in each case, as would not reasonably be expected
to result in a Material Adverse Effect, either alone or in the aggregate with
all other such events or conditions;

(iii) fail to make payment when due of all amounts which, under the provisions
of any Plan or Multiemployer Plan, Borrower or any ERISA Affiliate is required
to pay as contributions thereto, or, with respect to any Pension Plan, except as
would not reasonably be expected to result in a Material Adverse Effect, either
alone or in the aggregate with all other such events or conditions; or

 

101



--------------------------------------------------------------------------------

(iv) adopt an amendment to any Pension Plan requiring the provision of security
under Section 307 of ERISA or Section 401(a)(29) of the Code, except as would
not reasonably be expected to result in a Material Adverse Effect, either alone
or in the aggregate with all other such events or conditions.

(b) Except as would not reasonably be expected to result in a Material Adverse
Effect, either alone or in the aggregate with all other such events or
conditions, Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

ARTICLE VI.

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

Section 6.1. Insurance (a) Borrower shall obtain and maintain, or cause to be
maintained, insurance for Borrower and the Property providing at least the
following coverages:

(i) comprehensive all risk insurance on the Improvements and the Personal
Property, written (and/or with valuation) on a replacement cost basis, including
contingent liability from Operation of Building Laws, Demolition Costs and
Increased Cost of Construction Endorsements, in each case (A) in an amount equal
to one hundred percent (100%) of the “Full Replacement Cost,” which for purposes
of this Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings), (B) containing an
agreed amount endorsement with respect to the Improvements and Personal Property
waiving all co-insurance provisions; (C) providing for no deductible in excess
of $2,500,000 for all such insurance coverage, except with respect to
catastrophic losses, for which the deductible may be up to $25,000,000.00; and
(D) containing an “Ordinance or Law Coverage” or “Enforcement” endorsement if
any of the Improvements or the use of the Property shall at any time constitute
legal non-conforming structures or uses. In addition, Borrower shall obtain:
(x) if any portion of the Improvements is currently or at any time in the future
located in a federally designated “special flood hazard area”, flood hazard
insurance in an amount equal to the lesser of (1) the outstanding principal
balance of the Note or (2) the maximum amount of such insurance available under
the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of
1973 or the National Flood Insurance Reform Act of 1994, as each may be amended
or such greater amount as Lender shall reasonably require, to the extent
commercially available and consistent with industry standards, including
sublimits; (y) earthquake insurance in amounts and in form and substance
reasonably satisfactory to Lender, to the extent commercially available and
consistent with industry standards, including sublimits, in the event the
Property is located in an area with a high degree of seismic activity and
(z) windstorm insurance in amounts and in form and substance reasonably
satisfactory to Lender, to the extent commercially available and consistent with
industry standards, including sublimits, in the event that the

 

102



--------------------------------------------------------------------------------

same is excluded from the all risk insurance policy, provided that the insurance
pursuant to clauses (x), (y) and (z) shall be on terms consistent with the
comprehensive all risk insurance policy required under this Section 6.1(a)(i);

(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than $2,000,000 in the aggregate and $1,000,000 per
occurrence; (B) to continue at not less than the aforesaid limit until required
to be changed by Lender in writing by reason of changed economic conditions
making such protection inadequate; and (C) to cover at least the following
hazards: (1) premises and operations; (2) products and completed operations on
an “if any” basis; (3) independent contractors; (4) blanket contractual
liability for all legal contracts; (5) contractual liability covering the
indemnities contained in Section 9.3 of this Agreement to the extent the same is
available and (b) owner’s and contractor’s protective liability;

(iii) business income insurance (A) with loss payable to Lender; (B) covering
all risks required to be covered by the insurance provided for in
Section 6.1(a)(i); (C) containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements and Personal
Property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of six (6) months from the date that the Property is repaired or
replaced and operations are resumed, whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period; and (D) in an amount
equal to one hundred percent (100%) of the projected gross income from the
Property for a period of twelve (12) months from the date of such Casualty
(assuming such Casualty had not occurred), with a ninety (90) day period of
extended indemnity, and notwithstanding that the policy may expire at the end of
such period. The amount of such business income insurance shall be determined
prior to the date hereof and at least once each year thereafter based on
Borrower’s reasonable estimate of debt service, continuing expenses and
necessary payroll for the succeeding twelve (12) month period. Notwithstanding
anything to the contrary in Section 2.6 and provided that no Event of Default
shall have occurred and be continuing, all proceeds payable to Lender pursuant
to this Section 6.1(a)(iii) shall be held by Lender and on each Payment Date,
Lender shall deposit the amount of such business income insurance allocable to
such month into the Cash Management Account and applied as provided in
Section 2.6.4(a), provided, that nothing herein contained shall be deemed to
relieve Borrower of its obligations to pay the obligations secured by the Loan
Documents on the respective dates of payment provided for in the Note and the
other Loan Documents except to the extent such amounts are actually paid out of
the proceeds of such business income insurance;

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in Section 6.1(a)(i) written in a so-called
builder’s risk completed value form (1) on a non-reporting basis, (2) against
all risks insured against pursuant to Section 6.1(a)(i), (3) including
permission to occupy the Property, and (4) with an agreed amount endorsement
waiving co-insurance provisions;

 

103



--------------------------------------------------------------------------------

(v) worker’s compensation insurance with respect to any employees of Borrower,
as required by any Governmental Authority or Legal Requirement,

(vi) employment practices liability insurance in an amount not less than
$30,000,000 with a deductible not to exceed $2,000,000 per claim;

(vii) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under Section 6.1(a)(i);

(viii) umbrella liability insurance in an amount not less than $200,000,000 per
occurrence on terms consistent with the commercial general liability insurance
policy required under Section 6.1(a)(ii);

(ix) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of $200,000,000;

(x) if the Property is or becomes a legal “non-conforming” use, ordinance or law
coverage and insurance coverage to compensate for the cost of demolition and
rebuilding of the undamaged portion of the Property along with any reduced value
and the increased cost of construction in amounts as reasonably requested by
Lender;

(xi) the commercial property, business income, general liability and umbrella,
insurance required under Sections 6.1(a)(i), (ii), (iii) and (iv) above shall
cover perils of terrorism and acts of terrorism and Borrower shall maintain
commercial property, business income, general liability and umbrella insurance
for loss resulting from perils and acts of terrorism on terms (including
amounts) consistent with those required under Sections 6.1(a)(i), (ii),
(iii) and (iv) above at all times during the term of the Loan, and such coverage
for loss resulting from perils and act of terrorism may be provided under a
captive insurance policy with appropriate reinsurance and in compliance with the
United States Treasury Department requirements, all subject, however, to review
and reasonable approval by Lender; and

(xii) crime coverage in an amount not less than $25,000,000 to protect against
employee dishonesty and related incidents; and

(xiii) upon sixty (60) days’ notice, such other reasonable insurance and in such
reasonable amounts as are agreed to by Borrower and Lender from time to time
against such other insurable hazards which at the time are commonly insured
against for property similar to the Property located in or around the region in
which the Property is located, to the extent commercially available.

 

104



--------------------------------------------------------------------------------

(b) All insurance provided for in Section 6.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the reasonable approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds. The
Policies shall be issued by financially sound and responsible insurance
companies authorized by applicable Governmental Authorities to do business in
the State of Nevada and having a claims paying ability rating of “A-” or better
(and the equivalent thereof) by at least two (2) of the Rating Agencies rating
the Securities (one of which shall be either S&P or Moody’s); provided, however,
that if the insurance required to be provided pursuant to this Section 6.1 shall
be obtained from a syndicate of five (5) or more insurers, then the foregoing
requirement shall not be violated if (A) the primary layer of such insurance is
provided by insurers rated “A-” or better (and the equivalent thereof), and
(B) at least sixty percent (60%) of the total insured amounts are provided by
insurers rated “A-” or better by S&P or Moody’s, but in no event shall the
rating or any insurer in such syndicate be less than “A-:VIII” or better in the
current AM Best’s Key Rating Guide, provided that Lender shall have the right to
receive any information regarding any reinsurance carrier of any primary
insurance provider under this Section 6.1(b). The Policies described in
Section 6.1(a) (other than those strictly limited to liability protection and
workers compensation) shall designate Lender as loss payee. Not more than twenty
(20) days following the expiration dates of the Policies theretofore furnished
to Lender, certificates of insurance evidencing the Policies accompanied by
evidence satisfactory to Lender of payment of the premiums due thereunder (the
“Insurance Premiums”), shall be delivered by Borrower to Lender. Notwithstanding
the foregoing, the earthquake insurance policy may be issued by any insurer
rated “A:VIII” or better in the current AM Best’s Key Rating Guide regardless of
whether or not it satisfies the other rating requirements contained herein.

(c) Any blanket insurance Policy shall specifically allocate to the Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1(a).

(d) All Policies provided for or contemplated by Section 6.1(a), except for the
Policy referenced in Section 6.1(a)(v) and (vi), shall name Borrower as the
insured and Lender as the additional insured, as its interests may appear, and
in the case of property damage, boiler and machinery, flood and earthquake
insurance, shall contain a standard non-contributing mortgagee clause in favor
of Lender providing that the loss thereunder shall be payable to Lender.

(e) All Policies provided for in Section 6.1 shall contain clauses or
endorsements to the effect that no act or negligence of Borrower, or anyone
acting for Borrower, or of any tenant or other occupant, or failure to comply
with the provisions of any Policy, which might otherwise result in a forfeiture
of the insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned.

(f) If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect, Lender shall have the right, with notice
to Borrower, to take such action as Lender deems necessary to protect its
interest in the Property, including, without limitation, the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate. All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Security Instrument and shall
bear interest at the Default Rate.

 

105



--------------------------------------------------------------------------------

(g) The insurance coverage required under Section 6.1 may be effected under a
blanket policy or policies covering the Property and other property and assets
not constituting a part of the Property, provided that Borrower provides to
Lender with a Statement of Values showing the spread of locations and total
insured values for all location included under the blanket policy.

(h) Lender agrees to negotiate in good faith with Borrower regarding changes to
Borrower’s insurance program reasonably requested by Borrower.

(i) Borrower shall not materially change the Policies (other than to increase
the coverage provided thereby) or cancel the Policies without at least thirty
(30) days’ notice to Lender and any other party named therein as an additional
insured.

(j) Borrower shall give notice to Lender if the Policies have not been renewed
fifteen (15) days prior to its expiration.

(k) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

Section 6.2. Casualty. If the Property shall be damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice of such damage to Lender and shall promptly commence and diligently
prosecute the completion of the Restoration of the Property as nearly as
possible to the condition the Property was in immediately prior to such
Casualty, with such alterations as may be reasonably approved by Lender and
otherwise in accordance with Section 6.4. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to make proof of loss if not made promptly by Borrower.
In addition, Lender may participate in any settlement discussions with any
insurance companies (and shall approve any final settlement) with respect to any
Casualty in which the Net Proceeds or the costs of completing the Restoration
are equal to or greater than $15,000,000 and Borrower shall deliver to Lender
all instruments required by Lender to permit such participation.

Section 6.3. Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Property and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of

 

106



--------------------------------------------------------------------------------

expenses of collection, to the reduction or discharge of the Debt. Lender shall
not be limited to the interest paid on the Award by the condemning authority but
shall be entitled to receive out of the Award interest at the rate or rates
provided herein or in the Note. If the Property or any portion thereof is taken
by a condemning authority, Borrower shall promptly commence and diligently
prosecute the Restoration of the Property and otherwise comply with the
provisions of Section 6.4. If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.

Section 6.4. Restoration. The following provisions shall apply in connection
with the Restoration:

(a) If the Net Proceeds shall be less than $15,000,000 and the costs of
completing the Restoration shall be less than $15,000,000, the Net Proceeds will
be disbursed by Lender to Borrower upon receipt, provided that all of the
conditions set forth in Section 6.4(b)(i) are met and Borrower delivers to
Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.

(b) If the Net Proceeds are equal to or greater than $15,000,000 or the cost of
completing the Restoration is equal to or greater than $15,000,000, the Net
Proceeds will be held by Lender and Lender shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 6.4. The
term “Net Proceeds” for purposes of this Section 6.4 shall mean: (i) the net
amount of all insurance proceeds received by Lender pursuant to
Section 6.1(a)(i), (iv), (vii), (x) and (xi) as a result of such damage or
destruction, after deduction of its reasonable costs and expenses (including,
but not limited to, reasonable counsel fees), if any, in collecting same
(“Insurance Proceeds”), or (ii) the net amount of the Award, after deduction of
its reasonable costs and expenses (including, but not limited to, reasonable
counsel fees), if any, in collecting same (“Condemnation Proceeds”), whichever
the case may be.

(i) The Net Proceeds shall be made available to Borrower for Restoration
provided that the following conditions are met:

(A) no Event of Default shall have occurred and be continuing;

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than ten percent (10%) of the land constituting the Property is taken, and such
land is located along the perimeter or periphery of the Property, and no portion
of the Improvements is located on such land;

(C) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than one hundred twenty (120) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion;

 

107



--------------------------------------------------------------------------------

(D) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(iii), if applicable, or (3) by other funds of Borrower;

(E) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) the earliest date required for such completion under the terms of any
Material Operating Agreement if the failure to complete by such date could
reasonably be expected to have a Material Adverse Effect (unless it is
reasonably determined that such Operating Agreement can be replaced with another
on equivalent or better terms), (3) such time as may be required under
applicable Legal Requirements or (4) the expiration of the insurance coverage
referred to in Section 6.1(a)(iii);

(F) the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable Legal Requirements;

(G) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;

(H) such Casualty or Condemnation, as applicable, does not result in the
material loss of access to the Property or the related Improvements;

(I) the Debt Service Coverage Ratio for the affected Property, after giving
effect to the Restoration, is reasonably expected to be equal to or greater than
1.05 to 1.0;

(J) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be reasonably
acceptable to Lender; and

(K) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of the Restoration.

(ii) The Net Proceeds shall be held by Lender in an interest-bearing account
and, until disbursed in accordance with the provisions of this Section 6.4(b),
shall constitute additional security for the Debt and other obligations under
the Loan Documents. The Net Proceeds shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of

 

108



--------------------------------------------------------------------------------

evidence reasonably satisfactory to Lender that (A) all materials installed and
work and labor performed (except to the extent that they are to be paid for out
of the requested disbursement) in connection with the Restoration have been paid
for in full, to the extent payment is due, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property which have not either been fully bonded and discharged of record or in
the alternative fully insured by the title company issuing the Title Insurance
Policy.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender in its
reasonable discretion and by an independent consulting engineer selected by
Lender (the “Casualty Consultant”). Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors, subcontractors
and materialmen engaged in the Restoration, as well as the contracts under which
they have been engaged, shall be subject to prior review and acceptance by
Lender in its reasonable discretion and the Casualty Consultant. All
out-of-pocket costs and expenses incurred by Lender in connection with making
the Net Proceeds available for the Restoration including, without limitation,
reasonable counsel fees and disbursements and the Casualty Consultant’s fees,
shall be paid by Borrower.

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until 50% of the applicable trade with respect to the Restoration
has been completed and 5% thereafter. The Casualty Retainage shall in no event,
and notwithstanding anything to the contrary set forth above in this
Section 6.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed or 50% completed, as
applicable, in accordance with the provisions of this Section 6.4(b) and, with
respect to the last 5% retainage, that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Casualty Retainage; provided, that Lender
will release the portion of the Casualty Retainage being held with respect to
any contractor, subcontractor or materialman engaged in the Restoration as of
the date upon which the Casualty Consultant certifies to Lender that the
contractor, subcontractor or materialman has satisfactorily completed all work
and has supplied all materials in accordance with the provisions of the
contractor’s, subcontractor’s or materialman’s contract, the contractor,
subcontractor or materialman delivers the lien waivers and evidence of payment
in full of all sums due to the contractor, subcontractor or materialman as may
be reasonably requested by Lender or by the title company issuing the Title
Insurance

 

109



--------------------------------------------------------------------------------

Policy, and Lender receives an endorsement to the Title Insurance Policy
insuring the continued priority of the lien of the Security Instrument and
evidence of payment of any premium payable for such endorsement. If required by
Lender, the release of any such portion of the Casualty Retainage shall be
approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month, unless mutually agreed to by Lender
and Borrower.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with Borrower and the
Casualty Consultant, be sufficient to pay in full the balance of the costs which
are estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 6.4(b)(vii) may be retained and applied by Lender in accordance with
Section 2.4.2 toward the payment of the Debt whether or not then due and payable
in such order, priority and proportions as Lender in its sole discretion shall
deem proper, or, at the discretion of Lender, the same may be paid, either in
whole or in part, to Borrower for such purposes as Lender shall approve, in its
discretion.

(d) In the event of foreclosure of the Security Instrument, or other transfer of
title to the Property in extinguishment in whole or in part of the Debt all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.

 

110



--------------------------------------------------------------------------------

ARTICLE VII.

RESERVE FUNDS

Section 7.1. Intentionally Omitted.

Section 7.2. Tax and Insurance Escrow Account. On the date hereof, there is
$5,718,389.69 currently on deposit in the Tax and Insurance Escrow Account. On
each Payment Date beginning on the first (1st) Payment Date after the date
hereof, Borrower will deposit with Lender an amount equal to one twelfth of the
Taxes that Lender estimates will be payable during the next ensuing twelve
(12) months in order to accumulate with Lender sufficient funds to pay all such
Taxes at least thirty (30) days prior to their respective due dates and (b) one
twelfth of the Insurance Premiums that Lender estimates will be payable for the
renewal of the coverage afforded by the Policies upon the expiration thereof (or
in the case of a blanket policy, one twelfth of the portion of the Insurance
Premiums under such blanket policy that Lender determines are allocable to the
Property) in order to accumulate with Lender sufficient funds to pay all such
Insurance Premiums (or in the case of a blanket policy, the portion thereof
determined by Lender to be allocable to the Property) at least thirty (30) days
prior to the expiration of the Policies. All such amounts so deposited shall
hereinafter be referred to as the “Tax and Insurance Escrow Fund” and the
account to which such amounts are held shall hereinafter be referred to as the
“Tax and Insurance Escrow Account.” The Tax and Insurance Escrow Fund and the
payment of the monthly Debt Service, shall be added together and shall be paid
as an aggregate sum by Borrower to Lender. Lender will apply the Tax and
Insurance Escrow Fund to payments of Taxes and Insurance Premiums required to be
made by Borrower pursuant to Section 5.1.2 and under the Security Instrument. In
making any payment relating to the Tax and Insurance Escrow Fund, Lender may do
so according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any tax, assessment, sale, forfeiture, tax
lien or title or claim thereof. If the amount of the Tax and Insurance Escrow
Fund shall exceed the amounts due for Taxes and Insurance Premiums pursuant to
Section 5.1.2, Lender shall, in its sole discretion, return any excess to
Borrower or credit such excess against future payments to be made to the Tax and
Insurance Escrow Fund. Any amount remaining in the Tax and Insurance Escrow Fund
after the Debt has been paid in full shall be returned to Borrower. In
allocating such excess, Lender may deal with the Person shown on the records of
Lender to be the owner of the Property. If at any time Lender reasonably
determines that the Tax and Insurance Escrow Fund is not or will not be
sufficient to pay Taxes and Insurance Premiums by the dates set forth in (a) and
(b) above, Lender shall notify Borrower of such determination and Borrower shall
increase its monthly payments to Lender by the amount that Lender reasonably
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to the due date of the Taxes and thirty (30) days prior to the expiration
of the Policies, as the case may be.

Section 7.3. FF&E Reserve Account

7.3.1. FF&E Reserve Fund. On the date hereof, there is $1,137,914.51 currently
on deposit in the FF&E Reserve Account. On the Closing Date, Borrower shall pay
to Lender on the Closing Date an amount equal to $1,362,085.49 and on each
Payment Date an amount equal to three percent (3%) of the amount of Gross Income
from Operations for the Property from the second previous calendar month,
provided that Borrower shall not be required to pay Lender any amount in excess
of $8,000,000.00 under this Section 7.3.1 in any Fiscal Year (provided that such
$8,000,000.00 amount shall be pro rated for the portion of the 2010 Fiscal Year
falling

 

111



--------------------------------------------------------------------------------

between the date hereof and December 31, 2010. Amounts so deposited shall
hereinafter be referred to as the “FF&E Reserve Fund” and the account in which
such amounts are held shall hereinafter be referred to as the “FF&E Reserve
Account”.

7.3.2. Disbursements from FF&E Reserve Account. Subject to the provisions of
this Section 7.3 and provided that no Event of Default shall have occurred and
be continuing, Borrower shall have the right from time to time to disbursement
of funds from the FF&E Reserve Account solely to pay costs then payable, or to
reimburse Borrower or Manager for costs previously paid (including prior to the
date of this Agreement), using capital contributions or any other funds
available to Borrower or Manager, as applicable, in connection with FF&E
Expenditures at the Property (including, without limitation, the repair,
replacement and/or upgrade thereof), or any other Approved Capital Expenditures
(other than Major Capital Expenditures) at the Property. Lender shall, within
ten (10) days following request by Borrower, make disbursements from the FF&E
Reserve Fund, no more frequently than once in any thirty (30) day period, of no
less than $10,000 per disbursement (or a lesser amount if the total amount in
the FF&E Reserve Account is less than $10,000, in which case only one
disbursement of the amount remaining in the account shall be made) upon delivery
by Borrower of Lender’s standard form of draw request accompanied by copies of
invoices for the amounts requested and, if required by Lender for requests in
excess of $50,000 for a single item, receipts and releases from all parties
furnishing materials and/or services in connection with the requested payment.
Reimbursement may be for work that commenced and/or expenses incurred at any
time prior to the reimbursement request.

7.3.3 Disbursements for Approved Capital Expenditures.

(a) With respect to any request for disbursement of funds from the FF&E Reserve
Account to pay for Approved Capital Expenditures, Lender shall disburse to
Borrower the relevant FF&E Reserve Funds upon satisfaction by Borrower of each
of the following conditions:

(i) Lender shall have received an Officers’ Certificate (A) stating that all
Approved Capital Expenditures at the Property to be funded or reimbursed by the
requested disbursement have been completed in good and workmanlike manner and in
accordance with all Legal Requirements and Environmental Laws in all material
respects, such certificate to be accompanied by a copy of any license, permit or
other approval by any Governmental Authority required to commence and/or
complete the Approved Capital Expenditures, (B) identifying each Person that
supplied materials or labor in connection with the Approved Capital Expenditures
performed at the Property with respect to the reimbursement to be funded by the
requested disbursement, (C) stating that each such Person has been paid or will
be paid in full (or for so much as is then due payable to such Person) upon such
disbursement, such Officers’ Certificate to be accompanied by lien waivers or
other evidence of payment satisfactory to Lender, and (D) certifying that all
funds previously disbursed from the FF&E Reserve Account with respect to
Approved Capital Expenditures have been applied by Borrower toward the expenses
for which they were disbursed and the funds being requested will be applied to
pay or reimburse for materials or work permitted hereunder and done in
accordance herewith;

 

112



--------------------------------------------------------------------------------

(ii) upon Lender’s reasonable request, a title search for the Property
indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Lender; and

(iii) Lender has received evidence reasonably satisfactory to Lender that the
materials for which the request is made are on-site at the Property and are
properly secured or have been installed in the Property.

(b) Lender may, in its reasonable discretion, inspect the Property at Borrower’s
expense prior to making a disbursement of FF&E Reserve Funds with respect to
Approved Capital Expenditures in order to verify completion of the Approved
Capital Expenditures for which reimbursement is sought. Lender may require that
such inspection be conducted by an appropriate independent qualified
professional reasonably selected by Lender and/or may require a copy of a
certificate of completion by an independent qualified professional reasonably
acceptable to Lender prior to the disbursement of the requested FF&E Reserve
Funds. Borrower shall pay the actual out-of-pocket reasonable expense of the
inspection as required hereunder, whether such inspection is conducted by Lender
or by an independent qualified professional. Lender’s disbursement of any FF&E
Reserve Funds or other acknowledgment of completion of any Approved Capital
Expenditures in a manner satisfactory to Lender shall not be deemed a
certification or warranty by Lender to any Person that the Approved Capital
Expenditures have been completed in accordance with Legal Requirements.

7.3.4. Balance in the FF&E Reserve Account. The insufficiency of any balance in
the FF&E Reserve Account shall not relieve Borrower from its obligation to
fulfill all preservation and maintenance covenants in the Loan Documents.

Section 7.4. Interest Reserve Account

7.4.1. Deposits of Interest Reserve Funds. On the date hereof, there is
$1,202,323.63 currently on deposit in the Interest Reserve Account. On the
Closing Date, Borrower shall deposit with Lender cash in an amount equal to
$4,510,977.00. Amounts so deposited shall hereinafter be referred to as the
“Interest Reserve Fund” and the account in which sums are held shall hereinafter
be referred to as the “Interest Reserve Account.” Interest Reserve Funds shall
be disbursed and applied by Lender from time to time in accordance with
Section 7.4.3. Borrower shall be entitled to deliver to Lender a Letter of
Credit in lieu of cash for all or any portion of the Interest Reserve Fund.

7.4.2. Minimum Interest Reserve Balance Requirement. Subject to the provisions
of this Section 7.4.2, Borrower shall cause additional funds or an additional
Letter of Credit to be deposited into the Interest Reserve Account in order to
cause the balance of the Interest Reserve Fund to equal an amount at least equal
to four (4) months of Debt Service as calculated by Lender using LIBOR in effect
as of the date notice is given under the last sentence of this Section 7.4.2 and
the Spread (less the spread (or portion thereof) on any participation in the
Loan with respect to which the holder thereof has agreed to subordinate and
defer payments of interest through the Maturity Date then in effect), provided
that Borrower shall only be obligated to cause such additional funds to be
deposited (a) on the later of (i) the Payment Date occurring in February of each
calendar year and (ii) the date that is ten (10) days after Lender gives
Borrower

 

113



--------------------------------------------------------------------------------

written notice of the amount payable by Borrower under this clause (a); and
(b) within fifteen (15) days after any date on which Borrower receives notice
from Lender that the application of any portion of the Interest Reserve Funds
caused the balance in the Interest Reserve Account to be reduced to $0.00.

7.4.3. Application of Interest Reserve Funds. Subject to the provisions of
Section 2.7.1(c)(ii)(A)(I)(y), so long as no Event of Default other than an
Event of Default under Section 8.1(a)(i) shall have occurred and be continuing,
and subject to Borrower’s obligations under Section 2.6.4(b), to the extent that
the Cash Management Account does not contain sufficient funds to pay the monthly
Debt Service payment in full on any Payment Date pursuant to
Section 2.6.4(a)(ii) and the amount of Cash Expenses and other amounts to be
paid pursuant to Section 2.6.4(a)(iv), Lender will, upon receipt of two
(2) Business Days prior written request from Borrower, disburse to Lender from
the Interest Reserve Fund (which may include drawing on any Letter of Credit
delivered to Lender under Section 7.4.1 and disbursing all or a portion of the
proceeds of such draw) on such Payment Date the amount necessary to pay in full
any monthly Debt Service payment due and payable on such Payment Date and the
same shall be applied pursuant to the terms of this Agreement; provided,
however, that (a) Borrower shall only be permitted to direct Lender to disburse
such funds from the Interest Reserve Account to the extent that there are
insufficient funds to pay the Debt Service or the Cash Expenses or other amounts
to be paid pursuant to Section 2.6.4(a)(iv), (b) upon any application of amounts
in the Interest Reserve Account to the payment of monthly Debt Service, any
remaining funds deposited into the Cash Management Account thereafter until the
next Payment Date shall be made available to pay Cash Expenses and other amounts
pursuant to Section 2.6.4(a)(iv). Borrower agrees and acknowledges that, subject
to the provisions of Section 2.6.5, neither the sufficiency or the
insufficiency, nor the availability or unavailability, of the Interest Reserve
Funds shall constitute a limitation on the obligation of Borrower to pay the
monthly Debt Service under this Agreement. Following the application of Lender
of any portion of the Interest Reserve Funds to pay any monthly Debt Service
payment, to the extent there were sufficient funds to make such payment in full,
Borrower shall not be deemed to be in Default as a result of any such
non-payment of Debt Service.

7.4.4. Release of Interest Reserve Funds. Notwithstanding Borrower’s obligation
to replenish the Interest Reserve Fund pursuant to Section 7.4.2, Borrower’s
obligation to replenish the Interest Reserve Fund shall terminate, and, subject
to Section 2.7.1(c), any amounts deposited into the Interest Reserve Account
under this Section 7.4 that then remain on deposit in the Interest Reserve
Account (and any Letter of Credit held by Lender in lieu of amounts required to
be deposited into the Interest Reserve Account under this Section 7.4) shall be
released to Borrower (and may be distributed by Borrower to any or all of
Borrower’s equity holders) within five (5) Business Days after the date on which
Borrower shall have given notice to Lender that the Debt Service Coverage Ratio
(calculated on a trailing twelve month basis, using the Applicable Interest Rate
and the actual principal balance of the Loan then outstanding, and subject to
confirmation by Lender) has equaled or exceeded 1.15:1.00.

 

114



--------------------------------------------------------------------------------

Section 7.5. Permitted Tax Distributions Account.

7.5.1. Permitted Tax Distributions Fund. Borrower shall pay to Lender on each
Payment Date, to the extent of funds then on deposit in the Cash Management
Account available for application under Section 2.6.4(a)(x), an amount equal to
one-twelfth (1/12) of Borrower’s good faith estimate, delivered in writing to
Lender (as the same may be adjusted by Borrower from time to time, by written
notice to Lender), of annual Permitted Tax Distributions. Amounts so deposited
shall hereinafter be referred to as the “Permitted Tax Distributions Fund” and
the account in which such amounts are held shall hereinafter be referred to as
the “Permitted Tax Distributions Account”.

7.5.2. Disbursements from Permitted Tax Distributions. Borrower shall have the
right from time to time to disbursement of funds from the Permitted Tax
Distributions Account solely for the purpose of paying Eligible Taxes. Lender
shall, within ten (10) days following request by Borrower, make disbursements
from the Permitted Tax Distributions Account upon delivery by Borrower of
Lender’s standard form of draw request accompanied by an Officer’s Certificate
certifying that (a) the amount of the Permitted Tax Distributions requested to
be disbursed will be used to pay Eligible Taxes that are then due and payable
and (b) any amounts previously disbursed from the Permitted Tax Distributions
Account have been paid over to the applicable taxing authorities to pay Eligible
Taxes and have not been refunded to the payor. Any amounts disbursed from the
Permitted Tax Distributions Account and not applied to the payment of Eligible
Taxes shall be promptly re-deposited in the Cash Management Account.

Section 7.6. Seasonality Cash Reserve Account

7.6.1 Deposits of Seasonality Cash Reserve Funds. Borrower shall deposit with
Lender (a) on the Closing Date, cash in the amount of $8,173,059.84, (b) from
time to time, at Borrower’s election, any funds on deposit in the Gaming
Operating Reserve which are in excess of 110% of applicable Gaming Law minimum
requirements, and (c) at Borrower’s election, on each Payment Date, an amount
selected by Borrower that would increase the balance in the Seasonality Cash
Reserve Account (as hereinafter defined) to an amount no greater than
$10,000,000, for the purpose of establishing a reserve fund to (i) fund
shortfalls in funds available in the Cash Management Account to make any of the
payments required to be made under Section 2.6.4(a), other than payments to the
Permitted Tax Distribution Account under Section 2.6.4(a)(x) or deposits into
the Major Capital Improvements Reserve Account pursuant to Section 2.6.4(a)(xi)
or (ii) make payments of (A) amounts eligible for disbursement from the Tax and
Insurance Escrow Account under Section 7.2, (B) FF&E Expenditures (but only if
reasonably approved by Lender) or Approved Capital Expenditures (including for
IT System Work) under Section 7.3 (including to reimburse Borrower or Manager
for costs previously paid (including prior to the date of this Agreement), using
capital contributions or any other funds available to Borrower or Manager, as
applicable), (C) Major Capital Expenditures, Approved Capital Expenditures
(including to reimburse Borrower or Manager for costs previously paid (including
prior to the date of this Agreement), using capital contributions or any other
funds available to Borrower or Manager, as applicable) and Critical Capital
Expenditures under Section 7.7, in each case to the extent funds available in
the applicable Reserve Account are insufficient to make such payment. Amounts so
deposited shall hereinafter be referred to as the “Seasonality Cash Reserve
Funds” and the account in which sums are held shall hereinafter be referred to
as the “Seasonality Cash Reserve Account.” The applications of funds from the
Seasonality Cash Reserve Funds listed in the foregoing clauses (i) and (ii) of
this Section 7.6.1 shall hereinafter be referred to as the “Eligible Seasonality
Cash Reserve Applications.” Seasonality Cash Reserve Funds shall be disbursed
and applied by Lender from time to time in accordance with Section 7.6.2.

 

115



--------------------------------------------------------------------------------

7.6.2 Disbursements of Seasonality Cash Reserve Funds. So long as no Event of
Default shall have occurred and be continuing, to the extent that the Cash
Management Account or the applicable Reserve Account does not contain sufficient
funds to make any payment of an Eligible Seasonality Cash Reserve Application
when payable hereunder, Lender will, upon receipt of two (2) Business Days prior
written request from Borrower, disburse from the Seasonality Cash Reserve
Account on the applicable date, to the extent of the Seasonality Cash Reserve
Fund then on deposit in the Seasonality Cash Reserve Account, amounts that,
together with amounts disbursed from the Cash Management Account with respect to
such Eligible Seasonality Cash Reserve Application, are sufficient to pay such
Eligible Seasonality Cash Reserve Application. With respect to any requested
disbursements for Approved Capital Expenditures, Major Capital Expenditures and
Critical Capital Expenditures, Borrower shall also be required to satisfy the
disbursement conditions of Section 7.7.2. Borrower agrees and acknowledges that
neither the sufficiency or the insufficiency, nor the availability or
unavailability, of the Seasonality Cash Reserve Funds shall constitute a
limitation on the obligation of Borrower to make to make any payments required
under the Loan Documents.

Section 7.7. Major Capital Improvement Reserve Account.

7.7.1. Deposit of Major Capital Improvement Reserve Funds. On the Closing Date,
Borrower shall deposit with Lender funds in the amount of $0.00, which funds
Borrower and Lender agree may be disbursed at any time to pay (including to
reimburse Borrower or Manager for costs previously paid (including prior to the
date of this Agreement), using capital contributions or any other funds
available to Borrower or Manager, as applicable) for the Approved Capital
Expenditures listed on Schedule XVII as provided in this Section 7.7, provided
no Event of Default has occurred and is continuing. On or after January 1, 2011
and provided that no Event of Default is continuing, Borrower shall have the
right to elect (by five (5) Business Days prior written notice to Lender) that
any or all Excess Cash Flow, up to an amount not to exceed $15,000,000.00 in any
Fiscal Year, be deposited with Lender for the purpose of establishing a reserve
fund to pay for Major Capital Expenditures (as defined below), Approved Capital
Expenditures and Critical Capital Expenditures. Amounts so deposited shall
hereinafter be referred to as the “Major Capital Improvement Reserve Fund” and
the account in which sums are held shall hereinafter be referred to as the
“Major Capital Improvement Reserve Account.” Major Capital Improvement Reserve
Funds shall be disbursed to Borrower from time to time in accordance with
Section 7.7.2.

7.7.2. Release of Major Capital Improvement Reserve Account Funds.

(a) Provided that no Event of Default is continuing, Borrower shall have the
right to request disbursements or transfers from the Major Capital Improvement
Reserve Account to (i) pay costs to be incurred in connection with Capital
Expenditures approved by Lender (such approval not to be unreasonably withheld,
conditioned or delayed) that were not included as Approved Capital Expenditures
in the applicable Approved Annual Budget (“Major Capital Expenditures”),
Approved Capital Expenditures and Critical Capital Expenditures at the Property;
or (ii) reimburse Borrower for any amounts spent by Borrower in connection with

 

116



--------------------------------------------------------------------------------

Major Capital Expenditures, Approved Capital Expenditures and Critical Capital
Expenditures at the Property, including to reimburse Borrower or Manager for
costs previously paid (including prior to the date of this Agreement), using
capital contributions or any other funds available to Borrower or Manager, as
applicable. All requests for disbursement or transfer of Major Capital
Improvement Reserve Funds pursuant to this Section 7.7 shall be made no more
frequently than twice in any thirty (30) day period by delivery of at least
fifteen (15) Business Days prior written notice to Lender and Cash Management
Bank specifying the amount and purpose of the required disbursement or transfer,
and attaching appropriate supporting information reasonably acceptable to
Lender.

(b) Lender shall disburse to Borrower the relevant Major Capital Improvement
Reserve Funds upon satisfaction by Borrower of each of the following conditions:

(i) Lender shall have received an Officers’ Certificate (A) stating that all
Major Capital Expenditures, Approved Capital Expenditures or Critical Capital
Expenditures, as applicable, at the Property to be funded or reimbursed by the
requested disbursement have been completed in good and workmanlike manner and in
accordance with all Legal Requirements, Environmental Laws and any applicable
budget approved by Lender in all material respects, such certificate to be
accompanied by a copy of any license, permit or other approval by any
Governmental Authority required to commence and/or complete the Major Capital
Expenditures, Approved Capital Expenditures or Critical Capital Expenditures, as
applicable, (B) identifying each Person that supplied materials or labor in
connection with such Major Capital Expenditures, Approved Capital Expenditures
or Critical Capital Expenditures, as applicable, performed at the Property with
respect to the reimbursement to be funded by the requested disbursement,
(C) stating that each such Person has been paid or will be paid in full (or for
so much as is then due payable to such Person) upon such disbursement, such
Officers’ Certificate to be accompanied by lien waivers or other evidence of
payment satisfactory to Lender, and (D) certifying that all funds previously
disbursed from the Major Capital Improvement Reserve Account with respect to
such Major Capital Expenditures, Approved Capital Expenditures or Critical
Capital Expenditures, as applicable, have been applied by Borrower toward the
expenses for which they were disbursed and the funds being requested will be
applied to pay or reimburse for materials or work permitted hereunder and done
in accordance herewith;

(ii) upon Lender’s reasonable request, a title search for the Property
indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Lender; and

(iii) Lender has received evidence reasonably satisfactory to Lender that the
materials for which the request is made are on-site at the Property and are
properly secured or have been installed in the Property.

(c) Lender may, in its reasonable discretion, inspect the Property at Borrower’s
expense prior to making a disbursement of Major Capital Improvement Reserve
Funds with respect to Major Capital Expenditures, Approved Capital Expenditures
or Critical Capital Expenditures in order to verify completion of such Major
Capital Expenditures, Approved

 

117



--------------------------------------------------------------------------------

Capital Expenditures for which reimbursement is sought. Lender may require that
such inspection be conducted by an appropriate independent qualified
professional reasonably selected by Lender and/or may require a copy of a
certificate of completion by an independent qualified professional reasonably
acceptable to Lender prior to the disbursement of the requested Major Capital
Improvement Reserve Funds. Borrower shall pay the actual out-of-pocket
reasonable expense of the inspection as required hereunder, whether such
inspection is conducted by Lender or by an independent qualified professional.
Lender’s disbursement of any Major Capital Improvement Reserve Funds or other
acknowledgment of completion of any Major Capital Expenditures, Approved Capital
Expenditures or Critical Capital Expenditures in a manner satisfactory to Lender
shall not be deemed a certification or warranty by Lender to any Person that the
Major Capital Expenditures, Approved Capital Expenditures or Critical Capital
Expenditures, as applicable, have been completed in accordance with Legal
Requirements. The insufficiency of any balance in the Major Capital Improvement
Reserve Account shall not relieve Borrower from its obligation to fulfill all
preservation and maintenance covenants in the Loan Documents.

7.7.3. Notwithstanding anything contained herein to the contrary, Borrower may
at any time direct Lender to apply any or all of the Major Capital Improvement
Reserve Funds on deposit in the Major Capital Improvement Reserve Account to
prepay the Loan, and Borrower shall not be required to pay Lender any interest
which would have accrued on the amount so prepaid following the date of such
prepayment.

Section 7.8. Existing Lien Reserve.

7.8.1. Deposits of Existing Lien Reserve Funds. On the date hereof, there is
$1,438,386.02 currently on deposit in the Existing Lien Reserve. On the Closing
Date, Borrower shall deposit with Lender funds in the amount of $40,530.00.
Amounts do deposited shall hereinafter be referred to as the “Existing Lien
Reserve Fund” and the account in which such amounts are held shall hereinafter
be referred to as the “Existing Lien Reserve Account.”

7.8.2. Disbursements from Existing Lien Reserve Account. Borrower shall have the
right from time to time to disbursement of funds from the Existing Lien Reserve
Funds, solely to pay the liens identified on Schedule XV attached hereto (the
“Existing Liens”); provided, however, that Borrower may obtain a transfer of
funds with respect to a specific Existing Lien from the Existing Lien Reserve
Account to the FF&E Reserve Account as FF&E Reserve Funds upon delivery to
Lender of (i) a release reasonably satisfactory to Lender of the specific
Existing Lien for which the funds are proposed to be transferred together with
an endorsement to the Title Insurance Policy satisfactory to Lender removing
such Existing Lien as an exception to the coverage of the Title Insurance Policy
or (ii) a bond satisfactory to Lender sufficient to remove such Existing Lien
for which the funds are proposed to be transferred together with an endorsement
to the Title Insurance Policy satisfactory to Lender removing such Existing Lien
as an exception to the coverage of the Title Insurance Policy. Lender shall,
within ten (10) days following request by Borrower, make disbursements from the
Existing Lien Reserve Fund to pay to the holder of the applicable Existing Lien
the amount secured by such Lien (or such amount as the holder of such Existing
Lien has agreed to accept in settlement thereof) upon delivery by Borrower of
Lender’s standard form of draw request and documentation satisfactory to Lender
establishing that a release reasonably satisfactory to Lender releasing the
Property from such

 

118



--------------------------------------------------------------------------------

Existing Lien has been delivered into escrow and will be released and recorded
in the applicable real property records, at Borrower’s expense, immediately upon
Lender’s disbursement of the requested funds from the Existing Lien Reserve
Account.

Section 7.9. Intentionally Omitted.

Section 7.10. Intentionally Omitted.

Section 7.11. Letter of Credit.

(a) If Borrower elects to deliver a Letter of Credit pursuant to the terms and
provisions of Section 7.4.1, Borrower shall pay to Lender all of Lender’s
reasonable out-of-pocket costs and expenses in connection therewith, including,
without limitation, any costs or expenses incurred in drawing down on such
Letter of Credit. Borrower shall not be entitled to draw from any such Letter of
Credit. Upon five (5) days notice to Lender, Borrower may replace a Letter of
Credit with a cash deposit to the Interest Reserve Fund and/or a replacement
Letter of Credit in such amounts such that the balance on deposit in the
Interest Reserve Fund and the amount of any such replacement Letter of Credit is
not less than the amount then required to be deposited therein in accordance
with the terms and provisions of Section 7.4.1.

(b) Intentionally Omitted.

(c) Each Letter of Credit delivered under this Agreement shall be additional
security for the payment of the Debt. Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the right, at its option,
to draw on any Letter of Credit and to apply all or any part thereof to the
payment of the items for which such Letter of Credit was established or to apply
each such Letter of Credit to payment of the Debt in such order, proportion or
priority as Lender may determine.

(d) In addition to any other right Lender may have to draw upon a Letter of
Credit pursuant to the terms and conditions of this Agreement, Lender shall have
the additional rights to draw in full any Letter of Credit: (a) with respect to
any evergreen Letter of Credit, if Lender has received a notice from the issuing
bank that the Letter of Credit will not be renewed and a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (b) with respect to any
Letter of Credit with a stated expiration date, if Lender has not received a
notice from the issuing bank that it has renewed the Letter of Credit at least
thirty (30) days prior to the date on which such Letter of Credit is scheduled
to expire and a substitute Letter of Credit is not provided at least thirty
(30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (c) upon receipt of notice from the issuing bank that the
Letter of Credit will be terminated (except if the termination of such Letter of
Credit is permitted pursuant to the terms and conditions of this Agreement or a
substitute Letter of Credit is provided); or (d) if Lender has received notice
that the bank issuing the Letter of Credit shall cease to be an Eligible
Institution and within ten (10) Business Days after Lender notifies Borrower in
writing of such circumstance, Borrower shall fail to deliver to Lender a
substitute Letter of Credit issued by an Eligible Institution. Notwithstanding
anything to the contrary contained in the above, Lender is not obligated to draw
any Letter of Credit upon the happening of an event specified in (a), (b),
(c) or (d) above and shall not be liable for any losses sustained by Borrower
due to the insolvency of the bank issuing the Letter of Credit if Lender has not
drawn the Letter of Credit.

 

119



--------------------------------------------------------------------------------

Section 7.12. Reserve Funds Generally.

(a) The Reserve Funds shall be held in one or more sub-accounts of the Cash
Management Account and shall bear interest at a money market rate selected by
Lender. All interest or other earnings on a Reserve Fund (other than the Tax and
Insurance Escrow Fund) shall be added to and become a part of such Reserve Fund
and shall be disbursed in the same manner as other monies deposited in such
Reserve Fund. Borrower shall have the right to direct Lender to invest sums on
deposit in the Eligible Account in Permitted Investments provided (a) such
investments are then regularly offered by Lender for accounts of this size,
category and type, (b) such investments are permitted by applicable federal,
state and local rules, regulations and laws, (c) the maturity date of the
Permitted Investment is not later than the date on which the applicable Reserve
Funds are required for payment of an obligation for which such Reserve Fund was
created, and (d) no Event of Default shall have occurred and be continuing.
Borrower shall be responsible for payment of any federal, state or local income
or other tax applicable to the interest or income earned on the Reserve Funds
(other than the Tax and Insurance Escrow Fund). No other investments of the sums
on deposit in the Reserve Funds shall be permitted except as set forth in this
Section 7.12. Borrower shall bear all reasonable costs associated with the
investment of the sums in the account in Permitted Investments. Such costs shall
be deducted from the income or earnings on such investment, if any, and to the
extent such income or earnings shall not be sufficient to pay such costs, such
costs shall be paid by Borrower promptly on demand by Lender. Lender shall have
no liability for the rate of return earned or losses incurred on the investment
of the sums in Permitted Investments.

(b) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall assign to Lender all rights and claims Borrower
may have against all Persons supplying labor, materials or other services which
are to be paid from or secured by the Reserve Funds; provided, that Lender may
not pursue any such right or claim unless an Event of Default has occurred and
remains uncured.

ARTICLE VIII.

DEFAULTS

Section 8.1. Event of Default.

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

(i) if any portion of the Debt is not paid when due;

(ii) if any of the Taxes or Other Charges are not paid when the same are due and
payable;

 

120



--------------------------------------------------------------------------------

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender promptly upon request;

(iv) any Transfer occurs in violation of the provisions of this Agreement or the
other Loan Documents;

(v) any representation or warranty made by Borrower herein or in any other Loan
Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished by or on behalf of any Borrower
Party to Lender shall have been false in any material respect as of the date the
representation or warranty was made; provided that if (A) such misrepresentation
was not intentional, and (B) the condition causing the representation or
warranty to be false is susceptible of being cured, the same shall be an Event
of Default hereunder only if the same is not cured within thirty (30) days after
written notice of such misrepresentation from Lender to Borrower; and provided
further that if the condition causing the representation or warranty to be false
is susceptible of cure but cannot reasonably be cured within such thirty
(30) day period and Borrower shall have commenced to cure such condition within
such thirty (30) day period and thereafter diligently proceeds to cure the same,
then such thirty (30) day period shall be extended for an additional period of
time as is reasonably necessary for Borrower in the exercise of due diligence to
cure such condition, such additional period not to exceed one hundred and twenty
(120) days;

(vi) Borrower shall make an assignment for the benefit of creditors;

(vii) a receiver, liquidator or trustee shall be appointed for Borrower
(provided that the foregoing shall not apply to any “Supervisor” appointed under
NRS Chapter 463B), or if Borrower shall be adjudicated a bankrupt or insolvent,
or if any petition for bankruptcy, reorganization or arrangement pursuant to
federal bankruptcy law, or any similar federal or state law, shall be filed by
or against, consented to, or acquiesced in by, Borrower, or if any proceeding
for the dissolution or liquidation of Borrower shall be instituted; provided,
that if such appointment, adjudication, petition or proceeding was involuntary
and not consented to by Borrower, upon the same not being discharged, stayed or
dismissed within sixty (60) days;

(viii) Borrower or any other Borrower Party attempts to assign its rights under
this Agreement or any of the other Loan Documents or any interest herein or
therein in contravention of the Loan Documents;

(ix) Borrower breaches any of its respective negative covenants contained in
Section 5.2 or Section 5.1.11, or Borrower or TSP Owner breaches any covenant
contained in Section 4.1.29; provided that a breach of any such covenant shall
not constitute an Event of Default if (A) such breach is inadvertent and
non-recurring, (B) Borrower shall cure such breach within fifteen (15) Business
Days after written notice of such breach from Lender to Borrower, or (C) with
respect to a breach of any covenant contained in Section 4.1.29, within fifteen
(15) Business Days after the request of Lender, Borrower delivers to Lender an
Additional Insolvency Opinion, or a modification of the Insolvency Opinion, to
the effect that such breach shall not in any way impair, negate or amend the
opinions rendered in the Insolvency Opinion, which opinion or modification shall
be in form and substance acceptable to Lender in its reasonable discretion;

 

121



--------------------------------------------------------------------------------

(x) with respect to any term, covenant or provision set forth herein or in any
other Loan Document which specifically contains a notice requirement or grace
period prior to the existence of an Event of Default, Borrower or any other
Borrower Party shall be in default under such term, covenant or condition after
the giving of such notice or the expiration of such grace period;

(xi) any of the assumptions contained in the Insolvency Opinion delivered to
Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;

(xii) a material default by any Borrower Party has occurred and continues beyond
any applicable cure period under any Material Operating Agreement if such
default permits any other party thereunder to terminate or cancel such Material
Operating Agreement or otherwise exercise remedies thereunder if such
termination, cancellation or other exercise of remedies could reasonably be
expected to have a Material Adverse Effect;

(xiii) Borrower ceases to operate and conduct its hotel and casino business at
the Property or terminates such business for any reason whatsoever (other than
as a result of Excusable Delay or a temporary cessation in connection with any
continuous and diligent renovation or restoration of the Property following a
Casualty or Condemnation);

(xiv) Intentionally Omitted.

(xv) any Gaming License relating to the Property shall be modified in any
materially adverse respect, refused, suspended, revoked or canceled or allowed
to lapse or if a notice of a material violation is issued under any such Gaming
License by the applicable Gaming Authority or other Governmental Authority
having jurisdiction, or any proceeding is commenced by any Gaming Authority or
Governmental Authority for the purpose of modifying in any materially adverse
respect, suspending, revoking or canceling any such Gaming License, or any
Governmental Authority shall have appointed a conservator, supervisor or trustee
to or for the Casino Component (provided that the foregoing shall not apply to
any “Supervisor” appointed under NRS Chapter 463B) and, in each case of the
foregoing, such action could reasonably be expected to (A) have a Material
Adverse Effect, (B) materially and adversely effect the continued operation of
the Casino Component in the usual course of business and in substantially the
same manner and to at least the same standard as was maintained prior to such
action, or (C) result in any material decrease in the then expected cash flow
and revenues to be derived from the Casino Component;

(xvi) (A) a Reportable Event shall have occurred with respect to a Pension Plan,
(B) the filing by Borrower, any ERISA Affiliate, or an administrator of any Plan
of a notice of intent to terminate such a Plan in a “distress termination” under
the provisions of Section 4041 of ERISA, (C) the receipt of notice by Borrower,
any ERISA Affiliate, or

 

122



--------------------------------------------------------------------------------

an administrator of a Plan that the PBGC has instituted proceedings to terminate
(or appoint a trustee to administer) such a Pension Plan, (D) any other event or
condition exists which might, in the opinion of the Agent, constitute grounds
under the provisions of Section 4042 of ERISA for the termination of (or the
appointment of a trustee to administer) any Pension Plan by the PBGC,
(E) Borrower or any ERISA Affiliate fails to pay the full amount of an
installment required under Section 412(m) of the Code and (F) Borrower or any
ERISA Affiliate has incurred, or is likely to incur, a liability under the
provisions of Section 4062, 4063, 4064 or 4201 of ERISA, and in each case in
clauses (A) through (F), such event or condition, together with all other such
events or conditions, if any, could subject Borrower or any ERISA Affiliate to
any taxes, penalties or other liabilities which would reasonably be expected to
have a Material Adverse Effect;

(xvii) Borrower or any ERISA Affiliate (A) shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred any material withdrawal
liability to such Multiemployer Plan, and (B) does not have reasonable grounds
for contesting such withdrawal liability and is not in fact contesting such
withdrawal liability in a timely and appropriate manner which would, in each
case, reasonably be expected to have a Material Adverse Effect; or

(xviii) Borrower or any other Borrower Party shall continue to be in Default
under any of the other terms, covenants or conditions of this Agreement or any
of the other Loan Documents not specified in clauses (i) through (xvii) above,
for ten (10) days after notice to Borrower or such other Borrower Party from
Lender, in the case of any Default which can be cured by the payment of a sum of
money, or for thirty (30) days after notice from Lender in the case of any other
Default; provided that if such non monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed one hundred and twenty (120) days.

(b) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in clauses (vi), (vii) or (viii) above) and
at any time thereafter, in addition to any other rights or remedies available to
it pursuant to this Agreement and the other Loan Documents or at law or in
equity, subject to applicable Gaming Laws, Lender may take such action, without
notice or demand, that Lender deems advisable to protect and enforce its rights
against Borrower and in and to the Property, including, without limitation,
declaring the Debt to be immediately due and payable, and Lender may enforce or
avail itself of any or all rights or remedies provided in the Loan Documents
against Borrower and the Property, including, without limitation, all rights or
remedies available at law or in equity; and upon any Event of Default described
in clauses (vi), (vii) or (viii) above, the Debt and all other obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

123



--------------------------------------------------------------------------------

Section 8.2. Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default,
subject to applicable Gaming Laws, all or any one or more of the rights, powers,
privileges and other remedies available to Lender against Borrower under this
Agreement or any of the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents. Any such actions taken by Lender shall
be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, to the fullest
extent permitted by applicable law, Borrower agrees that if an Event of Default
is continuing (i) Lender is not subject to any “one action” or “election of
remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Property and the Security
Instrument has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

(b) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, that Lender shall not make
or execute any such documents under such power until three (3) days after notice
has been given to Borrower by Lender of Lender’s intent to exercise its rights
under such power. Borrower shall be obligated to pay all costs or expenses
incurred in connection with the preparation, execution, recording or filing of
the Severed Loan Documents. The Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date. Unless an Event of
Default shall exist, all reasonable third party costs and expenses incurred by
Borrower in connection with the foregoing shall be paid by Lender.

(c) The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Subject to applicable
law, Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may

 

124



--------------------------------------------------------------------------------

determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

ARTICLE IX.

SPECIAL PROVISIONS

Section 9.1. Sale of Note and Securitization.

(a) Sale of Note and Securitization. Borrower acknowledges and agrees that
Original Lender sold the Loan and the Loan Documents, and issued one or more
participations therein, and consummated a private securitization of rated
single- or multi-class securities (the “Securities”) secured by or evidencing
ownership interests in a pool of assets that include the Loan and the Loan
Documents (such sales, participations and/or securitizations, collectively, a
“Securitization”).

Section 9.2. Intentionally Omitted.

Section 9.3. Real Property Indemnifications.

(a) Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties (hereinafter defined) from and
against any and all claims, suits, liabilities (including, without limitation,
strict liabilities), actions, proceedings, obligations, debts, damages, losses,
costs, expenses, diminutions in value, fines, penalties, charges, fees,
expenses, judgments, awards, amounts paid in settlement, punitive damages,
foreseeable damages, of whatever kind or nature (including, but not limited, to
reasonable attorneys’ fees and other costs of defense) (collectively, the
“Losses”) imposed upon or incurred by or asserted against any Indemnified
Parties and arising out of or in any way relating to any one or more of the
following (except in each case to the extent such Losses were caused as a result
of the gross negligence or willful misconduct or breach of any Loan Document by
any Indemnified Party):

(i) ownership of the Security Instrument, the Property or any interest therein
or receipt of any Rents;

(ii) any amendment to, or restructuring of, the Debt, the Note, the Loan
Agreement, the Security Instrument, or any other Loan Documents;

(iii) any and all lawful action that may be taken by Lender in connection with
the enforcement of the provisions of the Security Instrument, the Loan
Agreement, the Note or any of the other Loan Documents, whether or not suit is
filed in connection with same, or in connection with Borrower, any guarantor or
indemnitor and/or any partner, joint venturer or shareholder thereof becoming a
party to a voluntary or involuntary federal or state bankruptcy, insolvency or
similar proceeding;

 

125



--------------------------------------------------------------------------------

(iv) any accident, injury to, or death of, persons or loss of or damage to
property occurring in, on or about the Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways;

(v) any use, nonuse or condition in, on or about the Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways;

(vi) any failure on the part of Borrower to perform or be in compliance with any
of the terms of the Security Instrument, the Note, the Loan Agreement or any of
the other Loan Documents;

(vii) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property or any part thereof;

(viii) any failure of the Property to be in compliance with any Legal
Requirements;

(ix) the enforcement by any Indemnified Party of the provisions of this
Section 9.3;

(x) any and all claims and demands whatsoever which may be asserted against
Lender by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants, or agreements contained in any
Leases;

(xi) the payment of any commission, charge or brokerage fee to anyone claiming
through Borrower which may be payable in connection with the funding of the
Loan; or

(xii) any misrepresentation made by Borrower in the Security Instrument or any
other Loan Document.

(b) Any amounts payable to Lender by reason of the application of this
Section 9.3 shall become immediately due and payable and shall bear interest at
the Default Rate from the date of such loss or damage sustained by Lender until
paid. For purposes of this Section 9.3, the term “Indemnified Parties” means
Lender, any Person who is or will have been involved in the servicing of the
Loan (including, without limitation, Cash Management Bank), any Person in whose
name the encumbrance created by the Security Instrument is or will have been
recorded, Persons who may hold or acquire or will have held a full or partial
interest in the Loan (including, but not limited to, investors or prospective
investors in the Securities, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan for the
benefit of third parties) as well as the respective directors, officers,
shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including, but not limited to, any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan, whether during the term of the Loan or as
a part of or following a foreclosure of the Loan and any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).

 

126



--------------------------------------------------------------------------------

(c) Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to any tax on
the making and/or recording of the Security Instrument, the Note or any of the
other Loan Documents, but excluding any income, franchise or other similar
taxes.

(d) Intentionally Omitted.

(e) Upon written request by any Indemnified Party, Borrower shall defend such
Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, if the defendants in any
such claim or proceeding include both Borrower and any Indemnified Party and
Borrower and such Indemnified Party shall have reasonably concluded that there
are any legal defenses available to it and/or other Indemnified Parties that are
different from or additional to those available to Borrower, such Indemnified
Party shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Party, provided that no compromise or settlement shall be
entered without Borrower’s consent, which consent shall not be unreasonably
withheld. Upon demand, Borrower shall pay or, in the sole and absolute
discretion of the Indemnified Parties, reimburse, the Indemnified Parties for
the payment of reasonable fees and disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith.

Section 9.4. Exculpation.

(a) Subject to the further qualifications of this Section 9.4, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Security Instrument or
the other Loan Documents by any action or proceeding wherein a money judgment
shall be sought against Borrower, except that Lender may bring a foreclosure
action, an action for specific performance or any other appropriate action or
proceeding to enable Lender to enforce and realize upon its interest under the
Note, this Agreement, the Security Instrument and the other Loan Documents, or
in the Property, the Rents, or any other collateral given to Lender pursuant to
the Loan Documents; provided, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
only to the extent of Borrower’s interest in the Property, in the Rents and in
any other collateral given to Lender, and Lender, by accepting the Note, this
Agreement, the Security Instrument and the other Loan Documents, agrees that it
shall not sue for, seek or demand any deficiency judgment against Borrower in
any such action or proceeding under, or by reason of, or in connection with, the
Note, this Agreement, the Security Instrument or the other Loan Documents. The
provisions of this Section 9.4(a) shall not, however, (i) constitute a waiver,
release or impairment of any obligation evidenced or secured by any of the Loan
Documents; (ii) impair the right of Lender to name Borrower as a party defendant
in any action or suit for foreclosure and sale under the Security Instrument;
(iii) affect the validity or enforceability of or any Guaranty made in
connection with the Loan or any of the rights and remedies of Lender thereunder;
(iv) impair the right of Lender to obtain the appointment of a receiver;
(v) impair the enforcement of the Assignment of Leases; or (vi) constitute a
prohibition

 

127



--------------------------------------------------------------------------------

against Lender to seek a deficiency judgment against Borrower in order to fully
realize the security granted by the Security Instrument or to commence any other
appropriate action or proceeding in order for Lender to exercise its remedies
against the Property.

(b) The provisions of Section 9.4(a) shall not constitute a waiver of the right
of Lender to enforce the liability and obligation of Borrower, by money judgment
or otherwise, to the extent of any loss, damage, cost, expense, liability, claim
or other obligation incurred by Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with the following from and
after the date hereof:

(i) fraud or intentional, material misrepresentation by Borrower, Guarantor or
any of their respective Affiliates;

(ii) any willful act of material waste of the Property or any damage to the
Property arising from the intentional misconduct or gross negligence of
Borrower, Guarantor or any of their respective principals;

(iii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity Agreement or in the Security Instrument
concerning environmental laws, hazardous substances and asbestos and any
indemnification of Lender with respect thereto in either document;

(iv) the removal or disposal of any portion of the Property after an Event of
Default;

(v) the misappropriation, intentional misapplication or conversion by Borrower
or any of its Affiliates of (A) any Insurance Proceeds paid by reason of any
Casualty, (B) any Awards received in connection with a Condemnation, (C) any
Rents following an Event of Default and not applied to Debt Service, Operating
Expenses or otherwise paid to Lender, or (D) any Rents paid more than one
(1) month in advance;

(vi) failure to pay charges for labor or materials or other charges that can
create Liens on any portion of the Property to the extent funds are available
for such purpose in, or have been disbursed to Borrower for such purpose from,
the Cash Management Account (it being understood that there shall be no recourse
if Lender is obligated to apply such funds held in any applicable Reserve
Account to pay the foregoing and fails to do so);

(vii) intentional failure by Borrower and Manager to continue to operate the
Casino Component at any time in accordance with the requirements of
Section 5.1.26 and any voluntary relinquishment of any material Gaming License
by Borrower or Manager;

(viii) any security deposits, advance deposits or any other deposits collected
by Borrower or any Borrower Party with respect to the Property which are not
delivered to Lender upon a foreclosure of the Property or action in lieu
thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the Leases prior to the
occurrence; of the Event of Default that gave rise to such foreclosure or action
in lieu thereof;

 

128



--------------------------------------------------------------------------------

(ix) failure by any SPE Entity to maintain its status as a Single Purpose Entity
as required by, and in accordance with, the terms and provisions of this
Agreement or the Security Instrument if by reason thereof any of the assets of
such SPE Entity are consolidated into the bankruptcy estate of any other Person;

(x) failure by Borrower to obtain Lender’s prior consent to any Indebtedness or
voluntary Lien encumbering the Property as required by this Agreement or the
Security Instrument; and

(xi) failure by Borrower to obtain Lender’s prior consent to any Transfer as
required by this Agreement.

(c) Notwithstanding anything to the contrary in this Agreement, the Note or any
of the Loan Documents, (i) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Security Instrument or to require that all collateral
shall continue to secure all of the Debt owing to Lender in accordance with the
Loan Documents, and (ii) the Debt shall be fully recourse to Borrower in the
event of: (A) Borrower filing a voluntary petition under the Bankruptcy Code or
any other Federal or state bankruptcy or insolvency law; (B) the filing of an
involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law by any other Person in which
Borrower or Guarantor or any of their respective Affiliates, agents or employees
colludes with or otherwise assists such other Person, or Borrower or Guarantor
or any of their respective Affiliates, agents or employees soliciting, or
causing to be solicited, petitioning creditors for an involuntary petition
against Borrower under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (C) Borrower filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (D) Borrower consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for Borrower or any portion of the Property; or (E) Borrower making
an assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due.

Section 9.5. Servicer

At the option of Lender, the Loan may be serviced by a servicer/trustee (the
“Servicer”) selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the “Servicing Agreement”) between
Lender and Servicer. Borrower shall be responsible for any reasonable set-up
fees or any other initial costs relating to or arising under the Servicing
Agreement; provided, that Borrower shall not be responsible for payment of the
monthly servicing fee due to the Servicer under the Servicing Agreement. At no
time shall Borrower be required to deal with more than two Servicers or agents
with respect to the Loan.

 

129



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

Section 10.1. Survival

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall continue in
full force and effect so long as all or any of the Debt is outstanding and
unpaid unless a longer period is expressly set forth herein or in the other Loan
Documents. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party. All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

Section 10.2. Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Whenever this
Agreement expressly provides that Lender may not withhold its consent or its
approval of an arrangement or term, such provisions shall also be deemed to
prohibit Lender from delaying or conditioning such consent or approval.

Section 10.3. GOVERNING LAW.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS (OTHER THAN WITH RESPECT TO (i) LIENS AND
SECURITY INTERESTS IN PROPERTY WHOSE PERFECTION AND PRIORITY IS COVERED BY
ARTICLE 9 OF THE UCC (INCLUDING THE COLLECTION ACCOUNT, THE CASH MANAGEMENT
ACCOUNT AND THE RESERVE ACCOUNTS) WHICH SHALL BE GOVERNED BY THE LAW OF THE
JURISDICTION APPLICABLE THERETO IN ACCORDANCE WITH SECTIONS 9-301 THROUGH 9-307
OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK AND (ii) LIENS AND SECURITY
INTERESTS IN PROPERTY WHOSE PERFECTION AND PRIORITY IS COVERED BY FEDERAL LAW
(INCLUDING ALL TRADEMARKS AND COPYRIGHTS), WHICH SHALL BE

 

130



--------------------------------------------------------------------------------

GOVERNED BY THE APPLICABLE FEDERAL LAW) SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-140T OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

Corporation Service Company

80 State Street

Albany, NY 12207-2543

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

131



--------------------------------------------------------------------------------

Section 10.4. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

Section 10.5. Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 10.6. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by facsimile (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a notice to the other parties hereto in the manner provided for in
this Section 10.6):

 

If to Lender:    c/o KeyBank Real Estate Capital    8115 Preston Road, Suite 800
   Dallas, Texas 75225    Attention: Meade Hubby    Facsimile No.: (800)
393-0181 with a copy to:    Polsinelli Shughart PC    700 W. 47th Street, Suite
1000    Kansas City, Missouri 64112    Attention: Daniel J. Flanigan   
Facsimile No.: (816) 753-1536 If to Borrower:    c/o Harrah’s Entertainment,
Inc.    One Caesars Palace Drive    Las Vegas, Nevada 89109    Attention:
General Counsel    Facsimile No.: (702) 407-6418

 

132



--------------------------------------------------------------------------------

With a copy to:    Dechert LLP    Cira Centre    2929 Arch Street   
Philadelphia, PA 19104-2808    Attention: David W. Forti    Facsimile No.: (215)
994-2222

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.

Section 10.7. TRIAL BY JURY. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

Section 10.8. Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10. Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

133



--------------------------------------------------------------------------------

Section 10.11. Waiver of Notice. Borrower hereby expressly waives, and shall not
be entitled to, any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.

Section 10.12. Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where by law or under this Agreement or the other
Loan Documents, Lender or such agent, as the case may be, has an obligation to
act reasonably or promptly, Borrower agrees that neither Lender nor its agents
shall be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment and injunctive relief as appropriate.

Section 10.13. Expenses and Indemnity.

(a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of notice from Lender for all reasonable costs
and expenses (including reasonable attorneys’ fees and disbursements) incurred
by Lender in connection with (i) the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby and thereby and all the costs of furnishing
all opinions by counsel for Borrower (including without limitation any opinions
requested by Lender and required to be provided by Borrower pursuant to the Loan
Documents as to any legal matters arising under this Agreement or the other Loan
Documents with respect to the Property); (ii) Borrower’s ongoing performance of
and compliance with Borrower’s respective agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (iii) Lender’s ongoing
performance and compliance with all agreements and conditions contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the date hereof; (iv) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Lender; (v) securing Borrower’s compliance
with any requests made pursuant to the provisions of this Agreement and the
other Loan Documents; (vi) the filing and recording fees and expenses, title
insurance and reasonable fees and expenses of counsel for providing to Lender
all required legal opinions, and other similar expenses incurred in creating and
perfecting the Liens in favor of Lender pursuant to this Agreement and the other
Loan Documents; (vii) enforcing or preserving any rights, either in response to
third party claims or in prosecuting or defending any action or proceeding or
other litigation, in each case against, under or affecting Borrower, this
Agreement, the other Loan Documents, the Property, or any other security given
for the Loan; and (viii) enforcing any obligations of or collecting any payments
due from Borrower under this Agreement, the other Loan Documents or with respect
to the Property or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or of any insolvency or bankruptcy proceedings; provided, that Borrower shall
not be liable

 

134



--------------------------------------------------------------------------------

for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender or the breach by Lender of this Agreement or any other Loan Documents.

(b) Borrower shall indemnify, defend and hold harmless Lender, Lender’s
Affiliates and their respective officers, directors, agents, employees (and the
successors and assigns of the foregoing) from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of counsel
for Lender in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not Lender shall be designated a
party thereto), that may be imposed on, incurred by, or asserted against Lender
in any manner relating to or arising out of the making or holding or enforcement
of the Loan, including, but not limited to any breach by Borrower of its
obligations under, or any misrepresentation by Borrower contained in, this
Agreement or the other Loan Documents (collectively, the “Indemnified
Liabilities”); provided, that Borrower shall not have any obligation to Lender
hereunder to the extent such Indemnified Liabilities arise by reason of the
gross negligence, illegal acts, fraud or willful misconduct of Lender. To the
extent that the undertaking to indemnify, defend and hold harmless set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Lender.

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document by reason of a Borrower
request and Lender shall be entitled to require payment of such fees and
expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.

Section 10.14. Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15. Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 10.16. No Joint Venture or Partnership. Borrower and Lender intend that
the relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender. Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and Lender nor to grant Lender any interest in the Property
other than that of mortgagee, beneficiary or lender.

 

135



--------------------------------------------------------------------------------

Section 10.17. No Third Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender and Borrower any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein. All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan in the absence of strict compliance with any or all thereof and no
other Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

Section 10.18. Intentionally Deleted.

Section 10.19. Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, or to a sale in inverse order of
alienation in the event of foreclosure of the Security Instrument, and agrees
not to assert any right under any laws pertaining to the marshalling of assets,
the sale in inverse order of alienation, homestead exemption, the administration
of estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Property
for the collection of the Debt without any prior or different resort for
collection or of the right of Lender to the payment of the Debt out of the net
proceeds of the Property in preference to every other claimant whatsoever.

Section 10.20. Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

Section 10.21. Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Loan Agreement and any of the other
Loan Documents, the provisions of this Loan Agreement shall control. The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that such
Loan Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages

in the business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

 

136



--------------------------------------------------------------------------------

Section 10.22. Brokers and Financial Advisors.

(a) Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrower hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including reasonable attorneys’
fees and expenses) in any way relating to or arising from a claim by any Person
that such Person acted on behalf of Borrower or its Affiliates in connection
with the transactions contemplated herein. The provisions of this Section 10.22
shall survive the expiration and termination of this Agreement and the payment
of the Debt.

(b) Lender hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Lender hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including reasonable attorneys’
fees and expenses) in any way relating to or arising from a claim by any Person
that such Person acted on behalf of Lender in connection with the transactions
contemplated herein. The provisions of this Section 10.22 shall survive the
expiration and termination of this Agreement and the payment of the Debt.

Section 10.23. Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement and the other Loan Documents.

Section 10.24. Intentionally Omitted.

Section 10.25. Quarterly Borrower Meetings.

(a) Upon written request by Lender or Servicer not less than fifteen
(15) Business Days prior to Lender’s desired date, Borrower and its
representatives, including, without limitation, the chief financial officer of
Borrower and the executives of Borrower and Manager most familiar with the
operation and business plans of the Hotel Component, the Casino Component and
the TPA Component shall meet with representatives of Servicer and any holder of
participation interests in the Loan (the “Lender Representatives”) at the
Property and shall reasonably cooperate to respond to any questions from and to
provide information requested by the Lender Representatives. In addition, the
Lender Representatives shall have the right to inspect the Property and have
collective meetings at the Property with on-site management, provided such
inspections and meetings shall take place during normal business hours and
Borrower shall receive reasonable advance notice thereof. Such inspections and
meetings shall be for informational purposes only and Borrower shall not be
required to adopt or

 

137



--------------------------------------------------------------------------------

implement any proposal, recommendation or suggestion made by the Lender
Representatives. Borrower shall pay the reasonable costs and expenses incurred
by the Lender Representatives in attending such inspections and meetings.

(b) Borrower’s obligations under this Section 10.27 shall terminate upon the
earlier to occur of (i) the commencement of the First Extension Term and
(ii) the date on which EBITDAM for the 12-month period ending on the date of
termination is at least $40,000,000.00.

Section 10.26. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the parties had signed the same signature page.

Section 10.27. Amendment and Restatement. This Agreement amends and restates the
Existing Loan Agreement in its entirety.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

138



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER: PHW LAS VEGAS, LLC, a Nevada limited liability company By:   /s/
Jonathan S. Halkyard Name:   Jonathan S. Halkyard Title:   President and
Treasurer

[ADDITIONAL SIGNATURE PAGE TO FOLLOW]

 



--------------------------------------------------------------------------------

LENDER: WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE CREDIT SUISSE FIRST BOSTON
MORTGAGE SECURITIES CORP. COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2007-TFL2 By:   KeyCorp Real Estate Capital Markets, Inc., an Ohio corporation,
as Authorized Agent By:   /s/ C. Meade Hubby Name:   C. Meade Hubby Title:  
Vice President

 



--------------------------------------------------------------------------------

TSP Owner hereby executes this Agreement for the purpose of evidencing its
agreement to be bound by the terms and provisions set forth in Section 5.2.11
hereof.

TSP OWNER LLC,

a Delaware limited liability company

By:   /s/ Jonathan S. Halkyard Name:   Jonathan S. Halkyard Title:   President
and Treasurer



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A    -    LOAN DOCUMENTS EXHIBIT B    -    PATRIOT ACT CERTIFICATION



--------------------------------------------------------------------------------

SCHEDULES

 

I    -    ORGANIZATIONAL STRUCTURE CHART II-A    -    RESORT LAND II-B    -   
HOTEL COMPONENT PREMISES II-C    -    CASINO COMPONENT PREMISES II-D    -    TPA
COMPONENT PREMISES II-E    -    UTILITY COMPONENT PREMISES II-F    -   
TIMESHARE PROJECT LAND III    -    LEASES AND OCCUPANCY AGREEMENTS IV    -   
INTELLECTUAL PROPERTY COLLATERAL V    -    BORROWER ACCOUNTS VI    -    MATERIAL
OPERATING AGREEMENTS VII    -    OPERATING PERMITS VIII    -    INTENTIONALLY
OMITTED IX    -    INTENTIONALLY OMITTED X    -    INTENTIONALLY OMITTED XI    -
   PENSION PLANS AND MULTIEMPLOYER PLANS XII    -    LABOR RELATIONS XIII    -
   APPROVED ANNUAL BUDGETS XIV    -    EXCEPTIONS TO REPRESENTATIONS XV    -   
LIENS XVI    -    SPECIAL ASSESSMENTS XVII    -    APPROVED CAPITAL EXPENDITURES



--------------------------------------------------------------------------------

EXHIBIT A

LOAN DOCUMENTS

[All documents are dated as of February 19, 2010 unless otherwise indicated.]

 

1. Amended and Restated Loan Agreement

 

2. Note

 

3. Amended and Restated Deed of Trust, Security Agreement, Assignment of Leases
and Rents, Financing Statement and Fixture Filing

 

4. TSP Owner Security Instrument

 

5. Assignment of Leases

 

6. Assignment of Contracts

 

7. Guaranty

 

8. Environmental Indemnity

 

9. Restricted Account Agreement (Access Restricted Immediately)

 

10. Restricted Account Agreement (Access Restricted After Instructions)

 

11. Cash Management Account Agreement

 

12. Assignment of Management Agreement

 

13. License Subordination Agreement

 

14. Security Agreement (Copyrights)

 

15. Security Agreement (Trademarks)

 

16. Collateral Assignment of Interest Rate Cap Agreement

 

17. Collateral Assignment of Timeshare Project Proceeds

 

18. Pledge and Security Agreement

 

19. O&M Agreement

 

20. Post Closing Agreement

 

Exhibit A-1



--------------------------------------------------------------------------------

21. UCC-1 Financing Statement – Borrower (NV – All Assets)

 

22. UCC-1 Financing Statement – Borrower (NV – Interest Rate Cap Agreement)

 

23. UCC-1 Financing Statement – Borrower (Clark County, NV)

 

24. UCC-1 Financing Statement – TSP Owner (DE)

 

25. UCC-1 Financing Statement – TSP Owner (Clark County, Nevada)

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

PATRIOT ACT CERTIFICATION

Wells Fargo Bank, N.A., as Trustee for the

Credit Suisse First Boston Mortgage

Securities Corp. Commercial Mortgage Pass-

Through Certificates, Series 2007-TLF2

c/o KeyBank Real Estate Capital

8115 Preston Road, Suite 800

Dallas, Texas 75225

Attention: Meade Hubby

I,                      of                                         , certify
that, to the best of my knowledge, none of the owners/shareholders, with a
direct or indirect interest or beneficial interest in the entity (i) is listed
on any Government Lists, (ii) is a person who has been determined by competent
authority to be subject to the prohibitions contained in Presidential Executive
Order No. 13224 (Sept. 23, 2001) or any other similar prohibitions contained in
the rules and regulations of OFAC, Patriot Act or in any enabling legislation or
other Presidential Executive Orders in respect thereof, or (iii) is currently
under investigation by any Governmental Authority for alleged criminal activity
or Patriot Act Offenses. For purposes hereof, the term “Patriot Act Offenses”
means any violation of the criminal laws of the United States of America or of
any of the several states, or that would be a criminal violation if committed
within the jurisdiction of the United States of America or any of the several
states, relating to terrorism or the laundering of monetary instruments,
including any offense under (A) the criminal laws against terrorism; (B) the
criminal laws against money laundering; (C) the Bank Secrecy Act, as amended;
(D) the Money Laundering Control Act of 1986, as amended; or (E) the Patriot
Act. “Patriot Act Offense” also includes the crimes of conspiracy to commit, or
aiding and abetting another to commit, a Patriot Act Offense. For purposes
hereof, the term “Government Lists” means (1) the Specially Designated Nationals
and Blocked Persons Lists maintained by the Office of Foreign Assts Control
(“OFAC”), (2) any other list of terrorists, terrorist organizations or narcotics
traffickers maintained pursuant to any of the Rules and Regulations of OFAC or
(3) any similar lists maintained by the United States Department of State, the
United States Department of Commerce or any other Government Authority or
pursuant to any Executive Order of the President of the United States of
America.

I have hereto made this certification on                     , 20    .

 

Signature:     Name:    

 

Exhibit B-1



--------------------------------------------------------------------------------

SCHEDULE I

ORGANIZATIONAL STRUCTURE CHART

[SEE ATTACHED]

 

Schedule I



--------------------------------------------------------------------------------

LOGO [g31379g24g67.jpg]



--------------------------------------------------------------------------------

LOGO [g31379g03m50.jpg]



--------------------------------------------------------------------------------

LOGO [g31379g82v57.jpg]



--------------------------------------------------------------------------------

LOGO [g31379g73n91.jpg]



--------------------------------------------------------------------------------

SCHEDULE II-A

RESORT LAND

PARCEL ONE (1):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NE AS SHOWN IN FILE 111, PAGE 85 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION

PARCEL NE

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION: AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN THE NORTHWEST QUARTER
(NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21, THENCE NORTH 01°28’29” WEST, ALONG THE WEST LINE OF THE NORTHWEST
QUARTER (NW 1/4) OF SAID SECTION 21, A DISTANCE OF 1175.72 FEET TO A POINT ON
THE WESTERLY PROLONGATION OF THE NORTH LINE OF SAID LOT 1, THENCE ALONG SAID
WESTERLY PROLONGATION, NORTH 89°23’20” EAST, 107.55 FEET TO A POINT ON THE
EASTERLY RIGHT-OF-WAY OF LAS VEGAS BOULEVARD SOUTH; THENCE CONTINUING ALONG THE
NORTH LINE OF SAID LOT 1, NORTH 89°23’20” EAST, 1203.33 FEET TO THE POINT OF
BEGINNING; THENCE CONTINUING NORTH 89°23’20” EAST, 252.84 FEET TO THE WESTERLY
RIGHT-OF-WAY OF AUDRIE LANE; THENCE ALONG SAID WESTERLY RIGHT-OF- WAY, SOUTH
00º36’40” EAST, 141.47 FEET; THENCE DEPARTING SAID WESTERLY RIGHT-OF-WAY, SOUTH
89°23’20” WEST, 252.84 FEET; THENCE NORTH 00°36’40” WEST, 141.47 FEET TO THE
POINT OF BEGINNING.

PARCEL TWO (2):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL ND AS SHOWN IN FILE 111, PAGE 86 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

 

Schedule II-A-1



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

PARCEL ND

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN THE NORTHWEST QUARTER
(NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21, THENCE NORTH 01°28’29” WEST, ALONG THE WEST LINE OF THE NORTHWEST
QUARTER (NW 1/4) OF SAID SECTION 21, A DISTANCE OF 1175.72 FEET TO A POINT ON
THE WESTERLY PROLONGATION OF THE NORTH LINE OF SAID LOT 1; THENCE ALONG SAID
WESTERLY PROLONGATION, NORTH 89°23’20” EAST, 107.55 FEET TO A POINT ON THE
EASTERLY RIGHT-OF-WAY OF LAS VEGAS BOULEVARD SOUTH, THENCE CONTINUING ALONG THE
NORTH LINE OF SAID LOT 1, NORTH 89°23’20” EAST, 995.09 FEET TO THE POINT OF
BEGINNING; THENCE CONTINUING NORTH 89°23’20” EAST, 208.25. FEET; THENCE SOUTH
00°36’40” EAST 130.25 FEET; THENCE SOUTH 89°27’06” WEST, 206.64 FEET; THENCE
NORTH 00°24’51” WEST, 74.89 FEET; THENCE SOUTH 89°26’04” WEST 1.87 FEET; THENCE
NORTH 00º36’40” WEST, 55.14 FEET TO THE POINT OF BEGINNING.

PARCEL THREE (3):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA18 AS SHOWN IN FILE 111, PAGE 96 OF SURVEYS ON
FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION:

PARCEL NA18:

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN THE NORTHWEST QUARTER
(NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST, 315.36 FEET ALONG THE SOUTH LINE OF SAID NORTHWEST QUARTER (NW
1/4) AND THE CENTERLINE OF SAID HARMON AVENUE; THENCE DEPARTING SAID SOUTH LINE
AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE NORTHERLY
RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY RIGHT-OF-WAY
AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH 89°31’10” EAST,
365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE SOUTH 89°31’10”
WEST, 392.23 FEET; THENCE NORTH 00°28’50” WEST, 177.37 FEET TO THE

 

Schedule II-A-2



--------------------------------------------------------------------------------

POINT OF BEGINNING; THENCE NORTH 00°58’05” WEST, 13.50 FEET; THENCE NORTH
89°26’34” EAST, 13.10 FEET; THENCE SOUTH 00°19’14” WEST, 2.01 FEET; THENCE NORTH
88°58’21” EAST, 2.57 FEET; THENCE SOUTH 00°44’18” EAST, 10.88 FEET; THENCE SOUTH
87°09’13” WEST, 15.58 FEET TO THE POINT OF BEGINNING.

PARCEL NA18 HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN UPPER PLANE
ELEVATION OF 2144.29 FEET.

PARCEL FOUR (4):

EXPLANATION

THIS LEGAL DESCRIBES PARCEL NA17 AS SHOWN IN FILE 111, PAGE 97 OF SURVEYS ON
FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION:

PARCEL NA17:

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN THE NORTHWEST QUARTER
(NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE ALONG THE
SOUTH LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 21 AND THE
CENTERLINE OF SAID HARMON AVENUE, NORTH 89°31’10” EAST, 315.36 FEET; THENCE
DEPARTING SAID SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70
FEET TO THE NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID
NORTHERLY RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE
NORTH 89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET;
THENCE SOUTH 89°31’10” WEST, 590.00 FEET TO THE EAST RIGHT-OF-WAY OF LAS VEGAS
BOULEVARD SOUTH; THENCE ALONG SAID EAST RIGHT-OF-WAY, NORTH 00°36’27” WEST,
190.49 FEET; THENCE DEPARTING SAID EAST RIGHT-OF-WAY, NORTH 89°23’33” EAST,
125.51 FEET TO THE POINT OF BEGINNING; THENCE NORTH 89°26’17” EAST, 28.49 FEET;
THENCE SOUTH 00°22’17” EAST, 17.42 FEET; THENCE SOUTH 88°42’49” WEST, 7.89 FEET;
THENCE NORTH 00°41’59” WEST, 10.28 FEET; THENCE SOUTH 88°57’02” WEST, 20.52
FEET; THENCE NORTH 00°33’51” WEST, 7.41 FEET TO THE POINT OF BEGINNING.

PARCEL NA17 HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN UPPER PLANE
ELEVATION OF 2144.29 FEET.

 

Schedule II-A-3



--------------------------------------------------------------------------------

PARCEL FIVE (5):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA7 AS SHOWN IN FILE 111, PAGE 98 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION:

PARCEL NA7

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH
89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE
SOUTH 89°31’10” WEST, 590.00 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY OF LAS
VEGAS BOULEVARD SOUTH; THENCE ALONG SAID EASTERLY RIGHT-OF-WAY, NORTH 00°36’27”
WEST, 416.51 FEET; THENCE DEPARTING SAID EASTERLY RIGHT-OF-WAY, NORTH 89°23’33”
EAST, 436.67 FEET TO THE POINT OF BEGINNING; THENCE NORTH 45°12’47” EAST, 2.26
FEET; THENCE NORTH 24°20’07” EAST, 42.08 FEET; THENCE NORTH 65°15’05” EAST,
17.37 FEET; THENCE NORTH 89°21’48” EAST, 43.37 FEET; THENCE NORTH 59°33’09”
EAST, 33.81 FEET; THENCE NORTH 72°29’03” EAST, 59.84 FEET; THENCE SOUTH
64°39’13” EAST, 13.45 FEET; THENCE SOUTH 55°25’35” WEST, 9.45 FEET; THENCE SOUTH
25°15’30” EAST, 8.73 FEET; THENCE SOUTH 24°28’49” WEST, 13.76 FEET; THENCE NORTH
65°40’35” WEST, 7.37 FEET; THENCE SOUTH 23°19’04” WEST, 29.88 FEET; THENCE NORTH
64°56’42” WEST, 25.44 FEET; THENCE SOUTH 60°12’34” WEST, 4.24 FEET; THENCE SOUTH
24º17’28” WEST, 15.74 FEET; THENCE SOUTH 64°37’10” EAST, 18.23 FEET; THENCE
SOUTH 24°13’36” WEST, 16.26 FEET; THENCE NORTH 65°46’24” WEST, 34.86 FEET;
THENCE SOUTH 89°24’55” WEST, 56.22 FEET; THENCE SOUTH 64°19’48” WEST, 36.37
FEET; THENCE NORTH 45°48’06” WEST, 5.16 FEET TO THE POINT OF BEGINNING.

PARCEL NA7 HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN UPPER PLANE
ELEVATION OF 2144.29 FEET.

 

Schedule II-A-4



--------------------------------------------------------------------------------

PARCEL SIX (6):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA5 AS SHOWN IN FILE 111, PAGE 99 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION:

PARCEL NA5

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH
89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE
SOUTH 89°31’10” WEST, 433.44 FEET; THENCE NORTH 00°45’37” WEST, 132.98 FEET;
THENCE NORTH 89°23’33” EAST, 79.88 FEET TO THE POINT OF BEGINNING; THENCE NORTH
62°47’57” EAST, 6.33 FEET; THENCE SOUTH 25°54’06” EAST, 7.11 FEET; THENCE SOUTH
62°47’57” WEST, 2.09 FEET; THENCE SOUTH 00°03’19” EAST, 2.47 FEET TO A POINT
HEREINAFTER REFERRED TO AS POINT NO 1; THENCE CONTINUING SOUTH 00°03’19” EAST,
23.04 FEET; THENCE SOUTH 89°37’20” WEST, 6.88 FEET; THENCE NORTH 00°03’19” WEST,
22.98 FEET TO A POINT HEREINAFTER REFERRED TO AS POINT NO. 2; THENCE CONTINUING
NORTH 00°03’19” WEST, 7.03 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN
UPPER PLANE ELEVATION OF 2144.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA: BEGINNING AT THE
AFOREMENTIONED POINT NO. 2; THENCE NORTH 89°08’33” EAST, 6.88 FEET TO THE
AFOREMENTIONED POINT NO. 1; THENCE SOUTH 00°03’19” EAST, A SLOPE DISTANCE OF
18.59 FEET AT A VERTICAL ANGLE ABOVE THE HORIZON OF 32°32’40” TO A POINT
HEREINAFTER REFERRED TO AS POINT NO. 3; THENCE SOUTH 89°08’33” WEST 6.88 FEET;
THENCE NORTH 00°03’19” WEST, A SLOPE DISTANCE OF 18.59 FEET AT A VERTICAL ANGLE
BELOW THE HORIZON OF 32°32’40” TO THE POINT OF BEGINNING.

 

Schedule II-A-5



--------------------------------------------------------------------------------

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN
UPPER PLANE ELEVATION OF 2144.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 3; THENCE SOUTH 00°03’19” EAST, 7.37
FEET; THENCE SOUTH 89°37’20” WEST, 6.88 FEET; THENCE NORTH 00°03’19” WEST, 7.31
FEET; THENCE NORTH 89°08’33” EAST, 6.88 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN
UPPER PLANE ELEVATION OF 2144.29 FEET.

PARCEL SEVEN (7):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA16 AS SHOWN IN FILE 111, PAGE 100 OF SURVEYS ON
FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION

PARCEL NA16

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE NORTH
00°36’27” WEST, 64.70 FEET TO THE NORTHERLY RIGHT-OF-WAY OF HARMON AVENUE;
THENCE DEPARTING SAID NORTHERLY RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27”
WEST, 155.30 FEET; THENCE NORTH 89°31’10” EAST, 365.00 FEET; THENCE NORTH
00°36’27” WEST, 150.00 FEET; THENCE SOUTH 89°31’10” WEST, 590.00 FEET TO THE
EAST RIGHT-OF-WAY OF LAS VEGAS BOULEVARD SOUTH; THENCE ALONG SAID EAST
RIGHT-OF-WAY, NORTH 00º36’27” WEST, 691.42 FEET; THENCE NORTH 00°54’27” WEST,
ALONG SAID EAST RIGHT-OF-WAY 114.38 FEET; THENCE DEPARTING SAID EAST
RIGHT-OF-WAY, NORTH 89º23’20” EAST, 372.54 FEET; THENCE SOUTH 00°36’40” EAST,
55.06 FEET TO THE POINT OF BEGINNING; THENCE SOUTH 00°46’32” EAST, 8.53 FEET;
THENCE SOUTH 89º25’26” WEST, 25.25 FEET; THENCE SOUTH 00°38’15” EAST, 26.32 FEET
TO A POINT HEREINAFTER REFERRED TO AS POINT NO. 1; THENCE SOUTH 00°36’55” EAST,
15.65 FEET; THENCE SOUTH

 

Schedule II-A-6



--------------------------------------------------------------------------------

89°21’31” WEST, 11.73 FEET; THENCE NORTH 00°38’29” WEST, 2.45 FEET; THENCE SOUTH
89°23’05” WEST, 91.95 FEET; THENCE SOUTH 00º38’29” EAST, 2.51 FEET; THENCE SOUTH
89°21’31” WEST, 10.51 FEET; THENCE NORTH 00°36’55” WEST, 15.67 FEET TO A POINT
HEREINAFTER REFERRED TO AS POINT NO. 2; THENCE NORTH 00°36’55” WEST, 48.54 FEET;
THENCE NORTH 89°16’02” EAST, 13.84 FEET; THENCE SOUTH 00°46’36” EAST, 13.48
FEET; THENCE SOUTH 89°28’45” WEST, 2.88 FEET; THENCE SOUTH 00°38’29” EAST, 25.56
FEET; THENCE NORTH 89°21’31” EAST, 91.45 FEET; THENCE NORTH 00°38’29” WEST,
25.37 FEET; THENCE NORTH 89°28’45” EAST, 36.96 FEET TO THE POINT OF BEGINNING.

PARCEL NA16 HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN UPPER PLANE
ELEVATION OF 2144.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 1; THENCE SOUTH 00°36’55” EAST, A
SLOPE DISTANCE OF 18.57 FEET AT A VERTICAL ANGLE ABOVE THE HORIZON OF 32º32’40”;
THENCE SOUTH 89°21’31” WEST, 11.73 FEET; THENCE NORTH 00°38’29” WEST, A SLOPE
DISTANCE OF 18.57 FEET AT A VERTICAL ANGLE BELOW THE HORIZON OF 32°32’40”;
THENCE NORTH 89°23’05” EAST, 11.73 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN
UPPER PLANE ELEVATION OF 2144.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 2; THENCE NORTH 89°21’31” EAST, 10.51
FEET; THENCE SOUTH 00°38’29” EAST, A SLOPE DISTANCE OF 18.57 FEET AT A VERTICAL
ANGLE ABOVE THE HORIZON OF 32°32’40”; THENCE SOUTH 89°21’31” WEST, 10.51 FEET;
THENCE NORTH 00°36’55” WEST, A SLOPE DISTANCE OF 18.57 FEET AT A VERTICAL ANGLE
BELOW THE HORIZON OF 32°32’40” TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN
UPPER PLANE ELEVATION OF 2144.29 FEET.

PARCEL EIGHT (8):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA6 AS SHOWN IN FILE 112, PAGE 01 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

 

Schedule II-A-7



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

PARCEL NA6

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH
89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE
SOUTH 89°31’10” WEST, 136.35 FEET; THENCE NORTH 00°36’12” WEST, 60.97 FEET;
THENCE NORTH 64°18’14” EAST, 7.27 FEET; THENCE NORTH 00°28’50” WEST, 156.32 FEET
TO THE POINT OF BEGINNING; THENCE NORTH 25°41’08” WEST, 60.80 FEET; THENCE NORTH
64°40’35” EAST, 16.80 FEET; THENCE NORTH 00°36’39” WEST, 48.88 FEET; THENCE
SOUTH 64°25’33” EAST, 5.15 FEET; THENCE SOUTH 80°16’36” EAST, 91.67 FEET; THENCE
SOUTH 64°54’45” EAST, 3.97 FEET; THENCE SOUTH 02°40’26” WEST, 23.31 FEET; THENCE
SOUTH 03°36’30” EAST, 27.47 FEET; THENCE SOUTH 10°37’10” EAST, 27.53 FEET;
THENCE SOUTH 13°40’17” EAST, 8.67 FEET; THENCE SOUTH 84°56’14” WEST, 26.94 FEET;
THENCE NORTH 00°52’53” WEST, 61.11 FEET; THENCE SOUTH 89°14’29” WEST, 42.05
FEET; THENCE SOUTH 00°32’12” EAST, 51.30 FEET; THENCE SOUTH 64°21’04” WEST,
28.09 FEET TO THE POINT OF BEGINNING.

PARCEL NA6 HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN UPPER PLANE
ELEVATION OF 2144.29 FEET.

PARCEL NINE (9):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA15 AS SHOWN IN FILE 112, PAGE 02 OF SURVEYS ON
FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

 

Schedule II-A-8



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

PARCEL NA15

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER (NW 1/4) OF SAID
SECTION 21 AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE
DEPARTING SAID SOUTH LINE AND SAID STREET CENTERLINE, NORTH 00°36’27” WEST,
64.70 FEET TO THE NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING
SAID NORTHERLY RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET;
THENCE NORTH 89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00
FEET; THENCE SOUTH 89°31’10” WEST, 590.00 FEET TO A POINT ON THE EASTERLY
RIGHT-OF-WAY OF LAS VEGAS BOULEVARD SOUTH; THENCE ALONG SAID EASTERLY
RIGHT-OF-WAY, NORTH 00°36’27” WEST, 691.42 FEET; THENCE NORTH 00°54’27” WEST,
114.38 FEET; THENCE DEPARTING SAID EASTERLY RIGHT-OF-WAY, NORTH 89°23’20” EAST,
447.36 FEET; THENCE SOUTH 00°36’40” EAST, 55.03 FEET TO THE POINT OF BEGINNING;
THENCE NORTH 89°26’12” EAST, 38.01 FEET; THENCE SOUTH 00°46’32” EAST, 8.60 FEET;
THENCE SOUTH 89°05’01” WEST, 27.96 FEET; THENCE SOUTH 00°14’52” EAST, 39.33
FEET; THENCE SOUTH 87°01’19” WEST, 3.51 FEET; THENCE SOUTH 24°23’31” WEST, 35.22
FEET; THENCE SOUTH 65°26’29” EAST, 9.23 FEET TO A POINT HEREINAFTER REFERRED TO
AS POINT NO. 1; THENCE CONTINUING SOUTH 65°26’29” EAST, 16.30 FEET; THENCE SOUTH
24°23’35” WEST, 9.37 FEET; THENCE NORTH 65°36’25” WEST, 21.81 FEET; THENCE NORTH
24°23’35” EAST, 3.89 FEET; THENCE NORTH 65°25’32” WEST, 9.78 FEET; THENCE NORTH
24°22’24” EAST, 38.73 FEET; THENCE NORTH 00°33’30” WEST, 47.51 FEET TO THE POINT
OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.06 FEET AND AN
UPPER ELEVATION OF 2144.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 1; THENCE SOUTH 65°26’29” EAST, A
SLOPE DISTANCE OF 13.26 FEET AT A VERTICAL ANGLE ABOVE THE HORIZON OF 33’57’56”
TO A POINT HEREINAFTER REFERRED TO AS POINT NO. 2; THENCE SOUTH 24°23’35” WEST,
5.53 FEET; THENCE NORTH 65°29’41” WEST, A SLOPE DISTANCE OF 13.26 FEET AT A
VERTICAL ANGLE BELOW THE HORIZON OF 33°57’56”; THENCE NORTH 24°23’35” EAST, 5.54
FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE OF ELEVATION OF 2134.06 FEET AND AN
UPPER PLANE ELEVATION OF 2141.47 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 2; THENCE SOUTH 65°26’29” EAST, 5.30
FEET; THENCE SOUTH 24°23’35” WEST, 9.37 FEET; THENCE NORTH 65°36’25” WEST, 5.30
FEET TO A POINT HEREINAFTER REFERRED TO AS POINT NO. 3; THENCE NORTH 24º23’35”
EAST, 9.37 FEET TO THE POINT OF BEGINNING.

 

Schedule II-A-9



--------------------------------------------------------------------------------

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.06 FEET AND AN
UPPER PLANE ELEVATION OF 2141.47 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 3; THENCE NORTH 65°36’25” WEST, A
SLOPE DISTANCE OF 4.69 FEET AT A VERTICAL ANGLE ABOVE THE HORIZON OF 36°32’38”
TO A POINT HEREINAFTER REFERRED TO AS POINT NO.4; THENCE NORTH 24º23’35” EAST,
3.86 FEET; THENCE SOUTH 65°29’41” EAST, A SLOPE DISTANCE OF 4.69 FEET AT A
VERTICAL ANGLE BELOW THE HORIZON OF 36°32’38”; THENCE SOUTH 24º23’35” WEST, 3.86
FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.06 FEET AND AN
UPPER ELEVATION OF 2144.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 4; THENCE NORTH 65°36’25” WEST, 12.76
FEET; THENCE NORTH 24°23’35” EAST, 3.89 FEET; THENCE SOUTH 65°29’41” EAST, 12.76
FEET; THENCE SOUTH 24°23’35” WEST, 3.86 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.06 FEET AND AN
UPPER PLANE ELEVATION OF 2144.29 FEET.

PARCEL TEN (10):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL PAT AS SHOWN IN FILE 112, PAGE 04 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

 

Schedule II-A-10



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

PARCEL PAT

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN THE NORTHWEST QUARTER
(NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER (NW 1/4) SAID
SECTION 21 AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE
DEPARTING SAID SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70
FEET TO THE NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID
NORTHERLY RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE
NORTH 89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET;
THENCE NORTH 80°44’46” EAST, 187.61 FEET TO THE POINT OF BEGINNING; THENCE NORTH
02°04’49” WEST, 38.87 FEET; THENCE SOUTH 89°36’50” WEST, 16.34 FEET; THENCE
NORTH 83°50’21” WEST, 35.70 FEET; THENCE NORTH 75°34’09” WEST, 27.60 FEET;
THENCE NORTH 69°25’08” WEST, 18.35 FEET; THENCE NORTH 62°34’11” WEST, 33.98
FEET; THENCE NORTH 54°17’49” WEST, 29.97 FEET; THENCE NORTH 46°59’34” WEST,
22.74 FEET; THENCE NORTH 40°08’28” WEST, 32.00 FEET; THENCE NORTH 33°03’43”
WEST, 3.07 FEET; THENCE SOUTH 61°18’57” WEST, 0.73 FEET; THENCE NORTH 28°46’21”
WEST, 38.64 FEET; THENCE NORTH 61°19’02” EAST, 0.28 FEET; THENCE NORTH 24°57’05”
WEST, 12.99 FEET; THENCE NORTH 12°44’50” WEST, 18.14 FEET; THENCE SOUTH
84°42’26” WEST, 3.21 FEET; THENCE NORTH 13°40’17” WEST, 8.67 FEET; THENCE NORTH
10°37’10” WEST, 27.53 FEET; THENCE NORTH 03°36’30” WEST, 27.47 FEET; THENCE
NORTH 02°40’26” EAST, 23.31 FEET; THENCE NORTH 64°54’45” WEST, 3.97 FEET; THENCE
NORTH 24°28’49” EAST, 33.82 FEET; THENCE NORTH 65°31’11” WEST, 4.25 FEET; THENCE
NORTH 00°39’39” WEST, 60.07 FEET; THENCE NORTH 89°01’26” EAST, 19.25 FEET;
THENCE SOUTH 65°34’40” EAST, 12.39 FEET; THENCE NORTH 24°25’20” EAST, 43.25
FEET; THENCE NORTH 66°35’56” WEST, 4.97 FEET; THENCE NORTH 24°06’10” EAST, 21.38
FEET; THENCE SOUTH 65°48’52” EAST, 7.53 FEET; THENCE NORTH 24°00’35” EAST, 11.67
FEET; THENCE NORTH 65°10’06” WEST, 7.52 FEET; THENCE NORTH 25°15’30” WEST, 17.50
FEET; THENCE NORTH 55°25’35” EAST, 30.03 FEET; THENCE NORTH 61°17’00” EAST,
32.67 FEET; THENCE NORTH 68°21’59” EAST, 31.51 FEET; THENCE NORTH 75°44’49”
EAST, 32.54 FEET; THENCE NORTH 83°01’01” EAST, 33.90 FEET; THENCE SOUTH
86°40’14” EAST, 59.11 FEET; THENCE SOUTH 75°46’00” EAST, 35.94 FEET; THENCE
SOUTH 68°09’42” EAST, 33.08 FEET; THENCE SOUTH 61°04’29” EAST, 30.30 FEET;
THENCE SOUTH 32°30’36” WEST, 36.71 FEET; THENCE NORTH 54°27’18” WEST, 5.39 FEET;
THENCE SOUTH 36°38’59” WEST, 17.12 FEET; THENCE SOUTH 53°35’09” EAST, 33.83
FEET; THENCE SOUTH 46°47’07” EAST, 26.51 FEET; THENCE SOUTH 39°34’43” EAST,
26.17 FEET; THENCE NORTH 54°07’26” EAST, 53.90 FEET; THENCE SOUTH 32°21’53”
EAST, 30.56 FEET; THENCE SOUTH 26°23’44” EAST, 20.09 FEET; THENCE SOUTH
19°10’09” EAST, 42.76 FEET; THENCE SOUTH 75°35’22” WEST, 38.87 FEET; THENCE
SOUTH 10°13’49” EAST, 33.15 FEET; THENCE SOUTH 02°48’12” EAST, 23.39 FEET;
THENCE SOUTH 03°34’14” WEST, 29.14 FEET; THENCE SOUTH 82°45’54” EAST, 38.91
FEET; THENCE SOUTH 10°51’38” WEST, 30.72 FEET; THENCE SOUTH 18°09’27” WEST,
32.09 FEET; THENCE SOUTH 25°25’38” WEST, 22.92 FEET; THENCE NORTH 62°57’05”
WEST, 53.76 FEET; THENCE SOUTH 27°25’45” WEST, 9.17 FEET; THENCE SOUTH 32°58’15”
WEST, 24.74 FEET; THENCE SOUTH 39°40’27” WEST, 24.73 FEET; THENCE SOUTH
46°56’53” WEST, 27.39 FEET; THENCE SOUTH 39°34’42” EAST, 52.83 FEET; THENCE
SOUTH 51°59’10” WEST, 30.54 FEET; THENCE SOUTH 61°07’08” WEST, 33.91 FEET;
THENCE SOUTH 69°09’29” WEST, 30.78 FEET; THENCE SOUTH 75°32’27” WEST, 32.50
FEET; THENCE SOUTH 83°29’29” WEST, 35.64 FEET TO THE POINT OF BEGINNING.

 

Schedule II-A-11



--------------------------------------------------------------------------------

EXCEPTING THEREFROM PARCEL NB14 AS SHOWN IN FILE 111, PAGE 94 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21, BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89º31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE 315.36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY AND CONTINUING NORTH 00º36’27” WEST, 155.30 FEET; THENCE NORTH
89º31’10” EAST, 365.00 FEET; THENCE NORTH 00º36’27” WEST, 150.00 FEET; THENCE
SOUTH 89º31’10” WEST, 590 FEET TO THE EAST RIGHT-OF-WAY OF LAS VEGAS BOULEVARD
SOUTH; THENCE ALONG SAID EASTERLY RIGHT OF WAY, NORTH 00º36’27” WEST, 434.07
FEET; THENCE DEPARTING SAID EASTERLY RIGHT-OF-WAY, NORTH 89º23’33” EAST, 618.50
FEET TO THE POINT OF BEGINNING; THENCE NORTH 23º51’47” EAST, 36.68 FEET; THENCE
SOUTH 68º09’41” EAST, 46.13 FEET; THENCE SOUTH 21º50’19” WEST, 19.46 FEET;
THENCE SOUTH 54º36’20” WEST, 22.48 FEET; THENCE NORTH 65º22’54” WEST, 35.30 FEET
TO THE POINT OF BEGINNING.

PARCEL NB14 HAS AN UPPER PLANE ELEVATION OF 2117.29 FEET.

PARCEL PAT HAS AN UPPER ELEVATION OF INFINITY.

PARCEL ELEVEN (11):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA4 AS SHOWN IN FILE 112, PAGE 05 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

 

Schedule II-A-12



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

PARCEL NA4

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH
89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE
SOUTH 89°31’10” WEST, 590.00 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY OF LAS
VEGAS BOULEVARD SOUTH; THENCE ALONG SAID EASTERLY RIGHT-OF-WAY, NORTH 00°36’27”
WEST, 691.42 FEET; THENCE NORTH 00°54’27” WEST, 114.38 FEET; THENCE DEPARTING
SAID EASTERLY RIGHT-OF-WAY, NORTH 89°23’20” EAST, 665.61 FEET; THENCE SOUTH
00°35’55” EAST, 39.49 FEET TO THE POINT OF BEGINNING; THENCE NORTH 89°24’05”
EAST, 9.64 FEET; THENCE SOUTH 00°35’39” EAST, 32.12 FEET; THENCE SOUTH 88°57’10”
WEST, 9.35 FEET; THENCE NORTH 01°06’33” WEST, 32.19 FEET TO THE POINT OF
BEGINNING.

PARCEL NA4 HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN UPPER PLANE
ELEVATION OF 2125.80 FEET.

PARCEL TWELVE (12):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA12 AS SHOWN IN FILE 112, PAGE 06 OF SURVEYS ON
FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION

PARCEL NA12

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30

 

Schedule II-A-13



--------------------------------------------------------------------------------

FEET; THENCE NORTH 89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST,
150.00 FEET; THENCE SOUTH 89°31’10” WEST, 590.00 FEET TO A POINT ON THE EASTERLY
RIGHT-OF-WAY OF LAS VEGAS BOULEVARD SOUTH; THENCE ALONG SAID EASTERLY
RIGHT-OF-WAY, NORTH 00°36’27” WEST, 691.42 FEET; THENCE NORTH 00°54’27” WEST,
114.38 FEET; THENCE DEPARTING SAID EASTERLY RIGHT-OF-WAY, NORTH 89°23’20” EAST,
655.01 FEET; THENCE SOUTH 00°35’55” EAST, 38.24 FEET TO THE POINT OF BEGINNING;
THENCE NORTH 89°24’05” EAST, 4.10 FEET; THENCE SOUTH 00°42’53” EAST, 3.25 FEET;
THENCE NORTH 89°24’05” EAST, 5.33 FEET; THENCE SOUTH 00°35’55” EAST, 20.93 FEET;
THENCE SOUTH 89°28’24” WEST, 9.39 FEET; THENCE NORTH 00°42’53” WEST, 24.17 FEET
TO THE POINT OF BEGINNING.

PARCEL NA12 HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN UPPER PLANE
ELEVATION OF 2134.29 FEET.

PARCEL THIRTEEN (13):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA13 AS SHOWN IN FILE 112, PAGE 07 OF SURVEYS ON
FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION

PARCEL NA13

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER (NW 1/4) OF SAID
SECTION 21 AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE
DEPARTING SAID SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70
FEET TO THE NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID
NORTHERLY RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE
NORTH 89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET;
THENCE SOUTH 89°31’10” WEST, 590.00 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY
OF LAS VEGAS BOULEVARD SOUTH; THENCE ALONG SAID EASTERLY RIGHT-OF-WAY, NORTH
00°36’27” WEST, 691.42 FEET; THENCE NORTH 00°54’27” WEST, 114.38 FEET; THENCE
DEPARTING SAID EASTERLY RIGHT-OF-WAY, NORTH 89°23’20” EAST, 558.63 FEET; THENCE
SOUTH 00°38’05” EAST, 39.64 FEET TO THE POINT OF BEGINNING; THENCE NORTH

 

Schedule II-A-14



--------------------------------------------------------------------------------

89°30’29” EAST, 18.63 FEET; THENCE SOUTH 01°07’37” EAST, 4.21 FEET; THENCE SOUTH
89°29’40” WEST, 2.50 FEET; THENCE SOUTH 00°29’31” EAST, 16.19 FEET; THENCE SOUTH
89°30’29” WEST, 16.17 FEET; THENCE NORTH 00°29’31” WEST, 20.40 FEET TO THE POINT
OF BEGINNING.

PARCEL NA13 HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN UPPER PLANE
ELEVATION OF 2144.29 FEET.

PARCEL FOURTEEN (14):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA AS SHOWN IN FILE 112, PAGE 08 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION

PARCEL NA

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER (NW 1/4) OF SAID
SECTION 21 AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE
DEPARTING SAID SOUTH LINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE NORTHERLY
RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY RIGHT-OF-WAY
AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH 89°31’10” EAST,
365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE SOUTH 89°31’10”
WEST, 136.35 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING SOUTH 89°31’10”
WEST, 453.65 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY OF LAS VEGAS BOULEVARD
SOUTH; THENCE ALONG SAID EASTERLY RIGHT-OF-WAY, NORTH 00°36’27” WEST, 691.42
FEET; THENCE NORTH 00°54’27” WEST, 114.38 FEET; THENCE DEPARTING SAID EASTERLY
RIGHT-OF-WAY NORTH 89°23’20” EAST, 995.09 FEET; THENCE SOUTH 00°36’40” EAST,
55.14 FEET; THENCE NORTH 89°26’04” EAST, 1.87 FEET; THENCE SOUTH 00°24’51” EAST,
77.63 FEET; THENCE SOUTH 89°21’10” WEST, 122.55 FEET; THENCE NORTH 00°33’56”
WEST, 77.83 FEET; THENCE SOUTH 89°26’04” WEST, 60.22 FEET; THENCE SOUTH
00°38’26” EAST, 78.74 FEET; THENCE NORTH 89°42’33” EAST, 0.11 FEET; THENCE SOUTH
00°40’41” EAST, 135.10 FEET; THENCE NORTH 75°46’00” WEST, 0.21 FEET; THENCE
NORTH 86°40’14” WEST, 59.11 FEET; THENCE SOUTH 83°01’01” WEST, 33.90 FEET;
THENCE SOUTH 75°44’49” WEST, 32.54 FEET; THENCE SOUTH 68°21’59” WEST, 31.51

 

Schedule II-A-15



--------------------------------------------------------------------------------

FEET; THENCE SOUTH 61°17’00” WEST, 32.67 FEET; THENCE SOUTH 55°25’35” WEST,
30.03 FEET; THENCE SOUTH 25°15’30” EAST, 17.50 FEET; THENCE SOUTH 65°10’06”
EAST, 7.52 FEET; THENCE SOUTH 24°00’35” WEST, 11.67 FEET; THENCE NORTH 65°48’52”
WEST, 7.53 FEET; THENCE SOUTH 24º06’10” WEST, 21.38 FEET; THENCE SOUTH 66°35’56”
EAST, 4.97 FEET; THENCE SOUTH 24°25’20” WEST, 43.25 FEET; THENCE NORTH 65°34’40”
WEST, 12.39 FEET; THENCE SOUTH 89°01’26” WEST, 19.25 FEET; THENCE SOUTH
00°39’39” EAST, 60.07 FEET; THENCE SOUTH 65°31’11” EAST, 4.25 FEET; THENCE SOUTH
24°28’49” WEST, 33.82 FEET; THENCE SOUTH 64°54’45” EAST, 3.97 FEET; THENCE SOUTH
02°40’26” WEST, 23.31 FEET; THENCE SOUTH 03°36’30” EAST, 27.47 FEET; THENCE
SOUTH 10°37’10” EAST, 27.53 FEET; THENCE SOUTH 13°40’17” EAST, 8.67 FEET; THENCE
NORTH 84°42’26” EAST, 3.21 FEET; THENCE SOUTH 12°44’50” EAST, 18.14 FEET; THENCE
SOUTH 24°57’05” EAST, 12.99 FEET; THENCE SOUTH 61°19’02” WEST, 0.28 FEET; THENCE
SOUTH 64°45’39” WEST, 97.70 FEET; THENCE SOUTH 25°14’21” EAST, 74.12 FEET;
THENCE SOUTH 64°18’14” WEST, 61.67 FEET; THENCE SOUTH 00°36’12” EAST, 60.97 FEET
TO THE POINT OF BEGINNING.

EXCEPTING THEREFROM PARCEL NB8 AS SHOWN IN FILE 111, PAGE 87 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21, THENCE NORTH 01°28’29” WEST, ALONG THE WEST LINE OF THE NORTHWEST
QUARTER (NW 1/4) OF SAID SECTION 21, A DISTANCE OF 1175.72 FEET TO A POINT ON
THE WESTERLY PROLONGATION OF THE NORTH LINE OF SAID LOT 1; THENCE ALONG SAID
WESTERLY PROLONGATION, NORTH 89°23’20” EAST, 107.55 FEET TO A POINT ON THE
EASTERLY RIGHT-OF-WAY OF LAS VEGAS BOULEVARD SOUTH; THENCE CONTINUING ALONG THE
NORTH LINE OF SAID LOT 1, NORTH 89°23’20” EAST, 214.60 FEET; THENCE DEPARTING
SAID NORTH LINE, SOUTH 00º36’40” EAST, 29.96 FEET TO THE POINT OF BEGINNING;
THENCE NORTH 89°16’02” EAST, 40.64 FEET; THENCE SOUTH 00°43’58” EAST, 1.15 FEET;
THENCE SOUTH 89°13’24” WEST, 8.31 FEET; THENCE SOUTH 00°46’36” EAST, 14.85 FEET;
THENCE SOUTH 89°16’02” WEST, 15.66 FEET; THENCE SOUTH 00°43’58” EAST, 34.30
FEET; THENCE SOUTH 01°01’23” EAST, 39.73 FEET; THENCE SOUTH 88°58’37” WEST,
20.42 FEET; THENCE NORTH 00°28’57” WEST, 58.65 FEET; THENCE NORTH 88°43’35”
EAST, 3.58 FEET; THENCE NORTH 01°16’25” WEST, 31.46 FEET TO THE POINT OF
BEGINNING.

PARCEL NB8 HAS AN UPPER PLANE ELEVATION OF 2117.29 FEET.

 

Schedule II-A-16



--------------------------------------------------------------------------------

FURTHER EXCEPTING THEREFROM PARCEL NB10 AS SHOWN IN FILE 111, PAGE 92 OF SURVEYS
ON FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE DESCRIBED AS FOLLOWS:

PARCEL “1”

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21; THENCE NORTH 01°28’29” WEST, ALONG THE WEST LINE OF THE NORTHWEST
QUARTER (NW 1/4) OF SAID SECTION 21, A DISTANCE OF 1175.72 FEET TO A POINT ON
THE WESTERLY PROLONGATION OF THE NORTH LINE OF SAID LOT 1; THENCE ALONG SAID
WESTERLY PROLONGATION, NORTH 89°23’20” EAST, 107.55 FEET TO A POINT ON THE
EASTERLY RIGHT-OF-WAY OF LAS VEGAS BOULEVARD SOUTH; THENCE CONTINUING ALONG THE
NORTH LINE OF SAID LOT 1, NORTH 89°23’20” EAST, 937.26 FEET; THENCE DEPARTING
SAID NORTH LOT LINE, SOUTH 00°36’40” EAST, 63.05 FEET TO THE POINT OF BEGINNING;
THENCE NORTH 89°34’34” EAST, 8.11 FEET TO A POINT HEREINAFTER REFERRED TO AS
POINT “A”; THENCE SOUTH 00º07’36” WEST, 16.90 FEET; THENCE SOUTH 89°34’34” WEST,
8.11 FEET; THENCE NORTH 00°07’36” EAST, 16.90 FEET TO THE POINT OF BEGINNING.

PARCEL “1” OF PARCEL NB 10 HAS AN UPPER PLANE ELEVATION OF 2117.29 FEET.

TOGETHER WITH THE FOLLOWING DESCRIBED AREA;

PARCEL “2”

BEGINNING AT THE AFOREMENTIONED POINT “A”; THENCE NORTH 89°34’34” EAST, 8.11
FEET; THENCE SOUTH 00°07’36” WEST, 16.90 FEET; THENCE SOUTH 89°34’34” WEST, 8.11
FEET; THENCE NORTH 00°07’36” EAST, 16.90 FEET TO THE POINT OF BEGINNING.

PARCEL “2” OF PARCEL NB10 HAS A LOWER PLANE ELEVATION OF 2111.29 FEET AND AN
UPPER PLANE ELEVATION OF 2117.29 FEET.

PARCEL NA HAS AN UPPER PLANE ELEVATION OF 2117.29 FEET.

PARCEL FIFTEEN (15):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA2 AS SHOWN IN FILE 112, PAGE 09 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

 

Schedule II-A-17



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

PARCEL NA2

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER (NW 1/4) OF SAID
SECTION 21 AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE
DEPARTING SAID SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70
FEET TO THE NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID
NORTHERLY RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE
NORTH 89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET;
THENCE SOUTH 89°31’10” WEST, 136.35 FEET TO THE POINT OF BEGINNING; THENCE
CONTINUING SOUTH 89°31’10” WEST, 271.50 FEET TO A POINT HEREINAFTER REFERRED TO
AS POINT “A”; THENCE CONTINUING SOUTH 89°31’10” WEST, 182.15 FEET TO A POINT ON
THE EASTERLY RIGHT-OF-WAY OF LAS VEGAS BOULEVARD SOUTH; THENCE ALONG SAID
EASTERLY RIGHT-OF-WAY, NORTH 00°36’27” WEST, 691.42 FEET; THENCE NORTH 00°54’27”
WEST, 114.38 FEET; THENCE DEPARTING SAID EASTERLY RIGHT-OF-WAY, NORTH 89°23’20”
EAST, 995.09 FEET; THENCE SOUTH 00º36’40” EAST, 55.14 FEET; THENCE SOUTH
89°26’04” WEST, 148.98 FEET; THENCE SOUTH 00°36’01” EAST, 47.55 FEET; THENCE
SOUTH 89°26’44” WEST, 32.00 FEET; THENCE SOUTH 00°40’41” EAST, 166.27 FEET;
THENCE NORTH 75°46’00” WEST, 0.21 FEET; THENCE NORTH 86°40’14” WEST, 59.11 FEET;
THENCE SOUTH 83°01’01” WEST, 33.90 FEET; THENCE SOUTH 75°44’49” WEST, 32.54
FEET; THENCE SOUTH 68°21’59” WEST, 31.51 FEET; THENCE SOUTH 61°17’00” WEST,
32.67 FEET; THENCE SOUTH 55°25’35” WEST, 30.03 FEET; THENCE SOUTH 25°15’30”
EAST, 17.50 FEET; THENCE SOUTH 65°10’06” EAST, 7.52 FEET; THENCE SOUTH 24°00’35”
WEST, 11.67 FEET; THENCE NORTH 65°48’52” WEST, 7.53 FEET; THENCE SOUTH 24°06’10”
WEST, 21.38 FEET; THENCE SOUTH 66°35’56” EAST, 4.97 FEET; THENCE SOUTH 24°25’20”
WEST, 43.25 FEET; THENCE NORTH 65°34’40” WEST, 12.39 FEET; THENCE SOUTH
89°01’26” WEST, 19.25 FEET; THENCE SOUTH 00°39’39” EAST, 60.07 FEET; THENCE
SOUTH 65°31’11” EAST, 4.25 FEET; THENCE SOUTH 24°28’49” WEST, 33.82 FEET; THENCE
NORTH 64°54’45” EAST, 3.97 FEET; THENCE SOUTH 02°40’26” WEST, 23.31 FEET; THENCE
SOUTH 03°36’30” EAST, 27.47 FEET; THENCE SOUTH 10°37’10” EAST, 27.53 FEET;
THENCE SOUTH 13°40’17” EAST, 8.67 FEET; THENCE NORTH 84°42’26” EAST, 3.21 FEET;
THENCE SOUTH 12°44’50” EAST, 18.14 FEET; THENCE SOUTH 24°57’05” EAST, 12.99
FEET; THENCE SOUTH 61°19’02” WEST, 0.28 FEET; THENCE SOUTH 64°45’39” WEST, 97.70
FEET; THENCE SOUTH 25°14’21” EAST, 74.12 FEET; THENCE SOUTH 64°18’14” WEST,
61.67 FEET; THENCE SOUTH 00°36’12” EAST, 60.97 FEET TO THE POINT OF BEGINNING.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED PARCEL:

COMMENCING AT THE AFOREMENTIONED POINT “A”; THENCE NORTH 00°39’34” WEST, 1.97
FEET TO THE POINT OF BEGINNING; THENCE CONTINUING NORTH 00°39’34” WEST, 10.80
FEET; THENCE NORTH 89°20’28” EAST, 1.61 FEET; THENCE SOUTH 00°39’34” EAST, 10.80
FEET; THENCE SOUTH 89°20’26” WEST, 1.61 FEET TO THE POINT OF BEGINNING.

 

Schedule II-A-18



--------------------------------------------------------------------------------

THE ABOVE DESCRIBED PARCEL HAS A LOWER PLANE ELEVATION OF 2144.29 FEET AND AN
UPPER PLANE ELEVATION OF 2145.29.

FURTHER EXCEPTING THEREFROM THE FOLLOWING PARCELS:

PARCEL NB4 AS SHOWN IN FILE 111, PAGE 91 OF SURVEYS ON FILE AT THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE DESCRIBED AS FOLLOWS:

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21, BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER (NW 1/4) OF SAID
SECTION 21 AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE
DEPARTING SAID SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70
FEET TO THE NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID
NORTHERLY RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE
NORTH 89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET;
THENCE SOUTH 89°31’10” WEST, 433.44 FEET TO THE POINT OF BEGINNING; THENCE
CONTINUING SOUTH 89°31’10” WEST, 77.92 FEET; THENCE NORTH 00°28’50” WEST, 0.67
FEET; THENCE SOUTH 88°18’38” WEST, 0.59 FEET; THENCE NORTH 00°37’21” WEST, 7.89
FEET; THENCE NORTH 88°16’52” WEST, 1.62 FEET; THENCE NORTH 46°39’43” WEST, 16.82
FEET; THENCE NORTH 00°48’13” WEST, 17.49 FEET; THENCE NORTH 44°55’10” EAST,
17.07 FEET; THENCE SOUTH 79°38’00” EAST, 1.58 FEET; THENCE NORTH 00°21’54” WEST,
14.09 FEET; THENCE SOUTH 89°38’05” WEST, 4.75 FEET; THENCE NORTH 00°33’20” WEST,
47.23 FEET; THENCE NORTH 81°49’18” WEST, 7.02 FEET; THENCE NORTH 00°45’04” WEST,
44.10 FEET; THENCE NORTH 89°45’05” EAST, 11.13 FEET; THENCE NORTH 00°24’46” WEST
6.76 FEET; THENCE NORTH 89°25’28” EAST, 78.69 FEET; THENCE SOUTH 00°45’37” EAST,
162.76 FEET TO THE POINT OF BEGINNING.

PARCEL NB4 HAS A LOWER PLANE ELEVATION OF 2144.29 FEET AND AN UPPER ELEVATION OF
INFINITY.

PARCEL NB5 AS SHOWN IN FILE 111, PAGE 88 OF SURVEYS ON FILE AT THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21; THENCE NORTH 01°28’29” WEST, ALONG THE WEST LINE OF THE NORTHWEST
QUARTER (NW 1/4) OF SAID SECTION 21, A DISTANCE OF 1175.72 FEET TO A POINT ON
THE WESTERLY PROLONGATION OF THE NORTH

 

Schedule II-A-19



--------------------------------------------------------------------------------

LINE OF SAID LOT 1; THENCE ALONG SAID WESTERLY PROLONGATION, NORTH 89°23’20”
EAST, 107.55 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY OF LAS VEGAS BOULEVARD
SOUTH; THENCE CONTINUING ALONG THE NORTH LINE OF SAID LOT 1, NORTH 89°23’20”
EAST, 246.93 FEET; THENCE DEPARTING SAID NORTH LOT LINE, SOUTH 00°36’40” EAST,
29.89 FEET TO THE POINT OF BEGINNING; THENCE SOUTH 00°46’36” EAST, 24.98 FEET;
THENCE SOUTH 89°26’21” WEST, 20.14 FEET; THENCE NORTH 00°33’37” WEST, 8.60 FEET;
THENCE SOUTH 89°26’23” WEST, 11.35 FEET; THENCE SOUTH 00°33’37” EAST, 8.60 FEET;
THENCE SOUTH 89°31’31” WEST, 32.59 FEET; THENCE SOUTH 01°00’06” EAST, 135.40
FEET; THENCE SOUTH 88°56’33” WEST, 6.03 FEET; THENCE NORTH 00°50’48” WEST, 40.45
FEET; THENCE SOUTH 89°09’12” WEST, 37.37 FEET; THENCE SOUTH 47°07’07” WEST,
60.66 FEET; THENCE SOUTH 89°08’03” WEST, 1.67 FEET; THENCE SOUTH 00°51’57” EAST,
2.48 FEET; THENCE SOUTH 89°08’03” WEST, 15.40 FEET; THENCE NORTH 45°06’44” WEST,
11.67 FEET; THENCE NORTH 00°41’40” WEST, 15.49 FEET; THENCE NORTH 44°39’23”
EAST, 14.74 FEET; THENCE NORTH 89°22’28” EAST, 5.69 FEET; THENCE NORTH 05°16’55”
EAST, 54.19 FEET; THENCE SOUTH 89°10’56” WEST, 4.06 FEET; THENCE NORTH 45°11’33”
WEST, 4.59 FEET TO THE BEGINNING OF A NON-TANGENT CURVE CONCAVE NORTHEASTERLY
AND HAVING A RADIUS OF 13.91 FEET, FROM WHICH THE RADIUS BEARS NORTH 39°50’17”
WEST, THENCE NORTHWESTERLY ALONG SAID CURVE TO THE RIGHT THROUGH A CENTRAL ANGLE
OF 167°59’03”, AN ARC LENGTH OF 40.78 FEET TO A POINT OF NON-TANGENCY TO WHICH A
RADIAL LINE BEARS NORTH 51°51’14” WEST; THENCE ALONG A NON-TANGENT LINE NORTH
44°52’42” WEST, 4.64 FEET; THENCE NORTH 00°35’26” WEST, 34.07 FEET; THENCE NORTH
43°59’53” EAST, 7.54 FEET; THENCE NORTH 88°49’23” EAST, 26.50 FEET; THENCE NORTH
01°10’37” WEST, 9.22 FEET; THENCE NORTH 89°16’16” EAST, 153.53 FEET TO THE POINT
OF BEGINNING.

PARCEL NB5 HAS A LOWER PLANE ELEVATION OF 2144.29 FEET AND AN UPPER ELEVATION OF
INFINITY.

PARCEL NB13 AS SHOWN IN FILE 111, PAGE 95 OF SURVEYS ON FILE AT THE CLARK
COUNTY, NEVADA RECORDER’S OFFICE, DESCRIBED AS FOLLOWS:

A CYLINDER HAVING A 32.09 FOOT RADIUS BEING A PORTION OF LOT 1 AS SHOWN IN THAT
CERTAIN FINAL MAP ENTITLED “THE ALADDIN COMMERCIAL SUBDIVISION” AS RECORDED IN
BOOK 96, PAGE 0033 OF PLATS ON FILE AT THE CLARK COUNTY, NEVADA RECORDER’S
OFFICE AND LYING WITHIN A PORTION OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION
21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21, BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY

 

Schedule II-A-20



--------------------------------------------------------------------------------

RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY RIGHT-OF-WAY
AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH 89°31’10” EAST,
365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE SOUTH 89°31’10”
WEST, 590.00 FEET TO THE EAST RIGHT-OF-WAY OF LAS VEGAS BOULEVARD SOUTH; THENCE
ALONG SAID EASTERLY RIGHT-OF-WAY, NORTH 00°36’27” WEST, 373.97 FEET; THENCE
DEPARTING SAID EASTERLY RIGHT-OF-WAY, NORTH 89°23’33” EAST, 507.55 FEET TO THE
RADIUS POINT OF SAID CYLINDER AND BEING THE POINT OF BEGINNING.

PARCEL NB13 HAS A LOWER PLANE ELEVATION OF 2144.29 FEET AND AN UPPER PLANE
ELEVATION OF 2171.85 FEET.

PARCEL NA2 HAS A LOWER PLANE ELEVATION OF 2144.29 FEET AND AN UPPER ELEVATION OF
INFINITY.

PARCEL SIXTEEN (16):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA14 AS SHOWN IN FILE 112, PAGE 11 OF SURVEYS ON
FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION

PARCEL NA14

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH
89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE
SOUTH 89°31’10” WEST, 459.06 FEET; THENCE NORTH 00°28’50” WEST, 1.81 FEET TO A
POINT HEREINAFTER REFERRED AS POINT NO. 1, SAME POINT BEING THE POINT OF
BEGINNING; THENCE NORTH 00°39’34” WEST, 10.80 FEET; THENCE NORTH 89°20’26” EAST,
52.83 FEET; THENCE SOUTH 00°39’34” EAST, 10.80 FEET; THENCE SOUTH 89°20’26”
WEST, 52.83 FEET TO POINT OF BEGINNING.

 

Schedule II-A-21



--------------------------------------------------------------------------------

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN
UPPER PLANE ELEVATION OF 2145.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 1; THENCE NORTH 00°39’34” WEST, 10.80
FEET; THENCE NORTH 89°20’26” EAST, A SLOPE DISTANCE OF 16.41 FEET AT A VERTICAL
ANGLE ABOVE THE HORIZON OF 33°15’50” TO A POINT HEREINAFTER REFERRED TO AS POINT
NO. 2; THENCE SOUTH 00°39’34” EAST, 10.80 FEET; THENCE SOUTH 89°20’26” WEST, A
SLOPE DISTANCE OF 16.41 FEET AT A VERTICAL ANGLE BELOW THE HORIZON OF 33°15’50”
TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN
UPPER PLANE ELEVATION OF 2126.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 2; THENCE NORTH 89°20’26” EAST, 7.11
FEET TO A POINT HEREINAFTER REFERRED TO AS POINT NO. 3; THENCE SOUTH 00°39’34”
EAST, 10.80 FEET; THENCE SOUTH 89°20’26” WEST, 7.11 FEET; THENCE NORTH 00°39’34”
WEST, 10.80 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN
UPPER PLANE ELEVATION OF 2126.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 3; THENCE NORTH 89°20’26” EAST, A
SLOPE DISTANCE OF 17.09 FEET AT A VERTICAL ANGLE ABOVE THE HORIZON OF 31°46’28”
TO A POINT HEREINAFTER REFERRED TO AS POINT NO. 4; THENCE SOUTH 00º39’34” EAST,
10.80 FEET; THENCE SOUTH 89°20’26” WEST, A SLOPE DISTANCE OF 17.09 FEET AT A
VERTICAL ANGLE BELOW THE HORIZON OF 31°46’28”; THENCE NORTH 00°39’34” WEST,
10.80 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2126.29 FEET AND AN
UPPER PLANE ELEVATION OF 2136.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 4; THENCE NORTH 89°20’26” EAST, 2.94
FEET TO A POINT HEREINAFTER REFERRED TO AS POINT NO. 5; THENCE SOUTH 00°39’34”
EAST, 10.80 FEET; THENCE SOUTH 89°20’26” WEST, 2.94 FEET; THENCE NORTH 00°39’34”
WEST, 10.80 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN
UPPER PLANE ELEVATION OF 2136.29.

 

Schedule II-A-22



--------------------------------------------------------------------------------

TOGETHER WITH THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 5; THENCE NORTH 89°20’26” EAST, A
SLOPE DISTANCE OF 17.09 FEET AT A VERTICAL ANGLE ABOVE THE HORIZON OF 31°46’28”;
THENCE SOUTH 00°39’34” EAST, 10.80 FEET; THENCE SOUTH 89°20’26” WEST, A SLOPE
DISTANCE OF 17.09 FEET AT A VERTICAL ANGLE BELOW THE HORIZON OF 31°46’28”;
THENCE NORTH 00°39’34” WEST, 10.80 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2136.29 FEET AND AN
UPPER PLANE ELEVATION OF 2145.29 FEET.

PARCEL SEVENTEEN (17):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA1 AS SHOWN IN FILE 112, PAGE 10 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION

PARCEL NA1

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH
89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE
SOUTH 89°31’10” WEST, 511.36 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING
SOUTH 89°31’10” WEST, 78.64 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY OF LAS
VEGAS BOULEVARD SOUTH; THENCE ALONG SAID EASTERLY RIGHT-OF-WAY, NORTH 00°36’27”
WEST, 691.42 FEET; THENCE NORTH 00°54’27” WEST, 114.38 FEET; THENCE DEPARTING
SAID EASTERLY RIGHT-OF-WAY, NORTH 89°23’20” EAST, 995.09 FEET; THENCE SOUTH
00°36’40” EAST, 55.14 FEET; THENCE SOUTH 89°26’04” WEST, 238.13 FEET; THENCE
NORTH 00°36’12” WEST, 24.94 FEET; THENCE SOUTH 89°24’05” WEST, 171.48 FEET;
THENCE NORTH 01°02’20” WEST, 6.54 FEET; THENCE SOUTH 89°21’55” WEST, 41.81

 

Schedule II-A-23



--------------------------------------------------------------------------------

FEET; THENCE SOUTH 00°23’47” EAST, 6.50 FEET; THENCE SOUTH 89°21’10” WEST, 30.06
FEET; THENCE SOUTH 00°27’18” WEST, 25.12 FEET; THENCE SOUTH 89°26’12” WEST,
266.06 FEET; THENCE NORTH 00°46’36” WEST, 24.98 FEET; THENCE SOUTH 89°16’16”
WEST, 153.53 FEET; THENCE SOUTH 01°10’37” EAST, 9.22 FEET; THENCE SOUTH
88°49’23” WEST, 26.50 FEET; THENCE SOUTH 43°59’53” WEST, 7.54 FEET; THENCE SOUTH
00°35’26” EAST, 34.07 FEET; THENCE SOUTH 44°52’42” EAST, 4.64 FEET TO THE
BEGINNING OF A NON-TANGENT CURVE, CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF
13.91 FEET, FROM WHICH A RADIAL LINE BEARS SOUTH 51°51’14” EAST; THENCE
SOUTHEASTERLY ALONG SAID CURVE TO THE LEFT THROUGH A CENTRAL ANGLE OF
167°59’03”, AN ARC LENGTH OF 40.78 FEET TO A POINT OF NON-TANGENCY, A RADIAL
LINE TO SAID POINT BEARS SOUTH 39°50’17” EAST; THENCE ALONG A NON-TANGENT LINE
SOUTH 45°11’33” EAST, 4.59 FEET; THENCE NORTH 89°10’56” EAST, 4.06 FEET; THENCE
SOUTH 05°16’55” WEST, 54.19 FEET; THENCE SOUTH 89°22’28” WEST, 5.69 FEET; THENCE
SOUTH 44°39’23” WEST, 14.74 FEET; THENCE SOUTH 00°41’40” EAST, 15.49 FEET;
THENCE SOUTH 45°06’44” EAST, 11.67 FEET; THENCE NORTH 89°08’03” EAST, 15.40
FEET; THENCE SOUTH 00°51’57” EAST, 3.09 FEET; THENCE SOUTH 45°34’44” EAST, 20.69
FEET; THENCE NORTH 89°51’51” EAST, 7.08 FEET; THENCE NORTH 00°36’08” WEST, 10.54
FEET; THENCE NORTH 89°22’51” EAST, 8.64 FEET; THENCE SOUTH 00°51’36” EAST, 6.32
FEET; THENCE NORTH 89°23’00” EAST, 70.00 FEET; THENCE NORTH 00°37’00” WEST, 2.46
FEET; THENCE NORTH 89°21’39” EAST, 42.47 FEET; THENCE SOUTH 00°34’21” EAST, 2.48
FEET; THENCE NORTH 89°23’00” EAST, 9.86 FEET; THENCE NORTH 00°43’19” WEST, 22.52
FEET; THENCE NORTH 89°15’40” EAST, 8.51 FEET; THENCE SOUTH 00°42’30” EAST, 2.77
FEET; THENCE NORTH 89°17’30” EAST, 109.10 FEET; THENCE NORTH 01°05’27” WEST,
2.82 FEET; THENCE NORTH 89°48’50” EAST, 8.27 FEET; THENCE SOUTH 65°42’02” EAST,
42.12 FEET; THENCE SOUTH 25°03’42” WEST, 5.05 FEET; THENCE SOUTH 65°27’22” EAST,
25.40 FEET; THENCE NORTH 11°28’05” EAST, 0.61 FEET; THENCE SOUTH 65°22’40” EAST,
39.03 FEET; THENCE SOUTH 24°17’06” WEST, 24.04 FEET; THENCE SOUTH 63°36’49”
EAST, 9.33 FEET; THENCE SOUTH 01°01’35” WEST, 10.31 FEET; THENCE SOUTH 25°00’58”
WEST, 43.66 FEET; SOUTH 65°55’32” EAST, 27.15 FEET; THENCE SOUTH 24°20’07” WEST,
74.69 FEET; THENCE SOUTH 45°12’47” WEST, 2.26 FEET; THENCE SOUTH 45°48’06” EAST,
19.04 FEET; THENCE NORTH 89°40’45” EAST, 3.70 FEET; THENCE NORTH 04°12’09” EAST,
1.49 FEET; THENCE NORTH 88°19’56” EAST, 4.28 FEET; THENCE SOUTH 00°41’26” EAST,
62.53 FEET; THENCE SOUTH 89°37’37” WEST, 8.30 FEET; THENCE SOUTH 00°36’39” EAST,
60.49 FEET; THENCE SOUTH 64°40’35” WEST, 16.80 FEET; THENCE SOUTH 25°41’08”
EAST, 60.80 FEET; THENCE SOUTH 64°22’54” WEST, 87.94 FEET; THENCE NORTH
24°50’35” WEST, 3.46 FEET; THENCE SOUTH 65°09’25” WEST, 6.45 FEET; THENCE SOUTH
24°50’35” EAST, 3.51 FEET; THENCE SOUTH 64°23’08” WEST, 139.31 FEET; THENCE
NORTH 25°54’06” WEST, 37.43 FEET; THENCE SOUTH 89°01’31” WEST, 19.00 FEET;
THENCE NORTH 00°44’18” WEST, 34.11 FEET; THENCE SOUTH 88°58’21” WEST, 2.57 FEET;
THENCE NORTH 00°19’14” EAST, 2.01 FEET; THENCE SOUTH 89°26’21” WEST, 133.64
FEET; THENCE SOUTH 00°24’46” EAST, 34.83 FEET; THENCE SOUTH 89°45’05” WEST,
11.13 FEET; THENCE SOUTH 00°45’04” EAST, 44.10 FEET; THENCE SOUTH 81°49’18”
EAST, 7.02 FEET; THENCE SOUTH 00°33’20” EAST, 47.23 FEET; THENCE NORTH 89°38’05”

 

Schedule II-A-24



--------------------------------------------------------------------------------

EAST, 4.75 FEET; THENCE SOUTH 00°21’54” EAST, 14.09 FEET; THENCE NORTH 79°38’00”
WEST, 1.58 FEET; THENCE SOUTH 44°55’10” WEST, 17.07 FEET; THENCE SOUTH 00°48’13”
EAST, 17.49 FEET; THENCE SOUTH 46°39’43” EAST, 16.82 FEET; THENCE SOUTH
88°16’52” EAST, 1.62 FEET; THENCE SOUTH 00°37’21” EAST, 7.89 FEET; THENCE NORTH
88°18’38” EAST, 0.59 FEET; THENCE SOUTH 00°28’50” EAST, 0.67 FEET TO THE POINT
OF BEGINNING.

PARCEL NA1 HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN UPPER PLANE
ELEVATION OF 2144.29 FEET.

PARCEL EIGHTEEN (18):

A NON-EXCLUSIVE EASEMENT FOR PEDESTRIAN AND VEHICULAR INGRESS, EGRESS, PARKING,
UTILITIES, MAINTENANCE AND OTHER USES AS PROVIDED FOR IN THAT CERTAIN
“CONSTRUCTION, OPERATION AND RECIPROCAL EASEMENT AGREEMENT” BY AND BETWEEN
ALADDIN GAMING, LLC, ALADDIN BAZAAR, LLC AND ALADDIN MUSIC HOLDINGS, LLC,
RECORDED MARCH 2, 1998 IN BOOK 980302 AS INSTRUMENT NO. 00003 AND RE-RECORDED
MARCH 24, 1998 IN BOOK 980324 AS INSTRUMENT NO. 01111 AND RE-RECORDED MAY 29,
1998 IN BOOK 980529 AS INSTRUMENT NO. 02358 AND RE-RECORDED OCTOBER 22, 1998 IN
BOOK 981022 AS INSTRUMENT NO. 00509 AS AMENDED BY MEMORANDUM OF AMENDMENT AND
RATIFICATION OF REA RECORDED NOVEMBER 20, 2000 IN BOOK 20001120 AS INSTRUMENT
NO. 00858, AS AMENDED BY SECOND AMENDMENT OF CONSTRUCTION, OPERATION RECIPROCAL
EASEMENT AGREEMENT RECORDED MARCH 31, 2003 IN BOOK 20030331 AS INSTRUMENT NO.
04875, AS ASSIGNED BY “ASSIGNMENT AND ASSUMPTION OF RECIPROCAL EASEMENT
AGREEMENT” RECORDED SEPTEMBER 1, 2004 IN BOOK 20040901 AS INSTRUMENT NO. 00285
OF OFFICIAL RECORDS, AS MODIFIED BY A DOCUMENT DECLARING MODIFICATIONS THEREOF
RECORDED NOVEMBER 17, 2005 IN BOOK 20051117 AS INSTRUMENT NO. 05802 OF OFFICIAL
RECORDS OF CLARK COUNTY, NEVADA.

PARCEL NINETEEN (19):

A NON-EXCLUSIVE RIGHT TO USE THAT CERTAIN MULTI-LEVEL PARKING STRUCTURE AND
SURFACE-LEVEL PARKING FACILITIES AS SET FORTH IN THAT CERTAIN “MEMORANDUM OF
COMMON PARKING AREA USE AGREEMENT” BY AND BETWEEN ALADDIN GAMING, LLC AND
ALADDIN BAZAAR, LLC RECORDED MARCH 2, 1998 IN BOOK 980302 AS INSTRUMENT NO.
00005 AND RE-RECORDED MAY 29, 1998 IN BOOK 980529 AS INSTRUMENT NO. 02360 OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA RECORDS.

NOTE: THE ABOVE METES AND BOUNDS LEGAL DESCRIPTION APPEARED PREVIOUSLY IN THAT
CERTAIN DOCUMENT RECORDED DECEMBER 11, 2006 IN BOOK 20061211 AS INSTRUMENT NO.
0002551 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

Schedule II-A-25



--------------------------------------------------------------------------------

SCHEDULE II-B

HOTEL COMPONENT PREMISES

[SEE ATTACHED]

 

Schedule II-B



--------------------------------------------------------------------------------

SCHEDULE II-B

HOTEL COMPONENT PREMISES

Real property in the City of Las Vegas, County of Clark, State of Nevada,
described as follows:

PARCEL ONE (1):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NE AS SHOWN IN FILE 111, PAGE 85 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION

PARCEL NE

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION: AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN THE NORTHWEST QUARTER
(NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21, THENCE NORTH 01°28’29” WEST, ALONG THE WEST LINE OF THE NORTHWEST
QUARTER (NW 1/4) OF SAID SECTION 21, A DISTANCE OF 1175.72 FEET TO A POINT ON
THE WESTERLY PROLONGATION OF THE NORTH LINE OF SAID LOT 1, THENCE ALONG SAID
WESTERLY PROLONGATION, NORTH 89°23’20” EAST, 107.55 FEET TO A POINT ON THE
EASTERLY RIGHT-OF-WAY OF LAS VEGAS BOULEVARD SOUTH; THENCE CONTINUING ALONG THE
NORTH LINE OF SAID LOT 1, NORTH 89°23’20” EAST, 1203.33 FEET TO THE POINT OF
BEGINNING; THENCE CONTINUING NORTH 89°23’20” EAST, 252.84 FEET TO THE WESTERLY
RIGHT-OF-WAY OF AUDRIE LANE; THENCE ALONG SAID WESTERLY RIGHT-OF-WAY, SOUTH
00°36’40” EAST, 141.47 FEET; THENCE DEPARTING SAID WESTERLY RIGHT-OF-WAY, SOUTH
89°23’20” WEST, 252.84 FEET; THENCE NORTH 00°36’40” WEST, 141.47 FEET TO THE
POINT OF BEGINNING.

PARCEL TWO (2):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL ND AS SHOWN IN FILE 111, PAGE 86 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION

PARCEL ND

 

SC.II B - 1



--------------------------------------------------------------------------------

A PORTION OF LOT I AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96 PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN THE NORTHWEST QUARTER
(NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21, THENCE NORTH 01°28’29” WEST, ALONG THE WEST LINE OF THE NORTHWEST
QUARTER (NW 1/4) OF SAID SECTION 21, A DISTANCE OF 1175.72 FEET TO A POINT ON
THE WESTERLY PROLONGATION OF THE NORTH LINE OF SAID LOT 1; THENCE ALONG SAID
WESTERLY PROLONGATION, NORTH 89°23’20” EAST, 1C7.55 FEET TO A POINT ON THE
EASTERLY RIGHT-OF-WAY OF LAS VEGAS BOULEVARD SOUTH, THENCE CONTINUING ALONG THE
NORTH LINE OF SAID LOT 1, NORTH 89°23’70” EAST, 995.09 FEET TO THE POINT OF
BEGINNING; THENCE CONTINUING NORTH 89°23’20” EAST, 208.25. FEET; THENCE SOUTH
00°36’40” EAST 130.25 FEET; THENCE SOUTH 89°27’06” WEST, 206.64 FEET; THENCE
NORTH 00°24’51” WEST, 74.89 FEET; THENCE SOUTH 89°26’04” WEST 1.87 FEET; THENCE
NORTH 00°36’40” WEST, 55.14 FEET TO THE POINT OF BEGINNING.

PARCEL THREE (3):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA18 AS SHOWN IN FILE 111, PAGE 96 OF SURVEYS ON
FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION:

PARCEL NA18:

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN THE NORTHWEST QUARTER
(NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH 89
31’10” EAST, 315.36 FEET ALONG THE SOUTH LINE OF SAID NORTHWEST QUARTER (NW 1/4)
AND THE CENTERLINE OF SAID HARMON AVENUE; THENCE DEPARTING SAID SOUTH LINE AND
STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE NORTHERLY
RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY RIGHT-OF-WAY
AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH 89°31’10” EAST,
365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE SOUTH 89°31’10”
WEST, 392.23 FEET; THENCE NORTH 00°28’50” WEST, 177.37 FEET TO THE POINT OF
BEGINNING; THENCE NORTH 00°58’05” WEST, 13.50 FEET; THENCE NORTH 89°26’34” EAST,
13.10 FEET; THENCE SOUTH 00°19’14” WEST, 2.01 FEET; THENCE NORTH 88°58’21” EAST,
2.57 FEET; THENCE SOUTH 00°44’18” EAST, 10.88 FEET; THENCE SOUTH 87°09’13” WEST,
15.58 FEET TO THE POINT OF BEGINNING.

 

SC.II B - 2



--------------------------------------------------------------------------------

PARCEL NA18 HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN UPPER PLANE
ELEVATION OF 2144.29 FEET.

PARCEL FOUR (4):

EXPLANATION

THIS LEGAL DESCRIBES PARCEL NA17 AS SHOWN IN FILE 111, PAGE 97 OF SURVEYS ON
FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION:

PARCEL NA17

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN THE NORTHWEST QUARTER
(NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE ALONG THE
SOUTH LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 21 AND THE
CENTERLINE OF SAID HARMON AVENUE, NORTH 89°31’10” EAST, 315.36 FEET; THENCE
DEPARTING SAID SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70
FEET TO THE NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID
NORTHERLY RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE
NORTH 89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET;
THENCE SOUTH 89°31’10” WEST, 590.00 FEET TO THE EAST RIGHT-OF-WAY OF LAS VEGAS
BOULEVARD SOUTH; THENCE ALONG SAID EAST RIGHT-OF-WAY, NORTH 00°36’27” WEST,
190.49 FEET; THENCE DEPARTING SAID EAST RIGHT-OF-WAY, NORTH 89°23’33” EAST,
125.51 FEET TO THE POINT OF BEGINNING; THENCE NORTH 89°26’17” EAST, 28,49 FEET;
THENCE SOUTH 00°22’17” EAST, 17.42 FEET; THENCE SOUTH 88°42’49” WEST, 7.89 FEET;
THENCE NORTH 00°41’59” WEST, 10.28 FEET; THENCE SOUTH 88°57’02” WEST, 20.52
FEET; THENCE NORTH 00°33’51” WEST, 7.41 FEET TO THE POINT OF BEGINNING.

PARCEL NA17 HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN UPPER PLANE
ELEVATION OF 2144.29 FEET.

PARCEL FIVE (5):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA7 AS SHOWN IN FILE 111, PAGE 98 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION:

PARCEL NA7

 

SC.II B - 3



--------------------------------------------------------------------------------

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE, 315,36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH
89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE
SOUTH 89°31’10” WEST, 590.00 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY OF LAS
VEGAS BOULEVARD SOUTH; THENCE ALONG SAID EASTERLY RIGHT-OF-WAY, NORTH 00°36’27”
WEST, 416.51 FEET; THENCE DEPARTING SAID EASTERLY RIGHT-OF-WAY, NORTH 89°23’33”
EAST, 436.67 FEET TO THE POINT OF BEGINNING; THENCE NORTH 45°12’47” EAST, 2.26
FEET; THENCE NORTH 24°20’07” EAST, 42.08 FEET; THENCE NORTH 65°15’05” EAST,
17.37 FEET; THENCE NORTH 89°21’48” EAST, 43.37 FEET; THENCE NORTH 59°33’09”
EAST, 33.81 FEET; THENCE NORTH 72°29’03” EAST, 59.84 FEET; THENCE SOUTH
64°39’13” EAST, 13.45 FEET; THENCE SOUTH 55°25’35” WEST, 9.45 FEET; THENCE SOUTH
25°15’30” EAST, 8.73 FEET; THENCE SOUTH 24°28’49” WEST, 13.76 FEET; THENCE NORTH
65°40’35” WEST, 7.37 FEET; THENCE SOUTH 23°19’04” WEST, 29.88 FEET; THENCE NORTH
64°56’42” WEST, 25.44 FEET; THENCE SOUTH 60°12’34” WEST, 4.24 FEET; THENCE SOUTH
24°17’28” WEST, 15.74 FEET; THENCE SOUTH 64°37’10” EAST, 18.23 FEET; THENCE
SOUTH 24°13’36” WEST, 16.26 FEET; THENCE NORTH 65°46’24” WEST, 34.86 FEET;
THENCE SOUTH 89°24’55” WEST, 56.22 FEET; THENCE SOUTH 64°19’48” WEST, 36.37
FEET; THENCE NORTH 45°48’06” WEST, 5.16 FEET TO THE POINT OF BEGINNING.

PARCEL NA7 HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN UPPER PLANE
ELEVATION OF 2144.29 FEET.

PARCEL SIX (6):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA5 AS SHOWN IN FILE 111, PAGE 99 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

 

SC.II B - 4



--------------------------------------------------------------------------------

LEGAL DESCRIPTION:

PARCEL NA5

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH
89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE
SOUTH 89°31’10” WEST, 433.44 FEET; THENCE NORTH 00°45’37” WEST, 132.98 FEET;
THENCE NORTH 89°23’33” EAST, 79.88 FEET TO THE POINT OF BEGINNING; THENCE NORTH
62°47’57” EAST, 6.33 FEET; THENCE SOUTH 25°54’06” EAST, 7.11 FEET; THENCE SOUTH
62°47’57” WEST, 2.09 FEET; THENCE SOUTH 00°03’19” EAST, 2.47 FEET TO A POINT
HEREINAFTER REFERRED TO AS POINT NO 1; THENCE CONTINUING SOUTH 00°03’19” EAST,
23.04 FEET; THENCE SOUTH 89°37’20” WEST, 6.88 FEET; THENCE NORTH 00°03’19” WEST,
22.98 FEET TO A POINT HEREINAFTER REFERRED TO AS POINT NO. 2; THENCE CONTINUING
NORTH 00°03’19” WEST, 7.03 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN
UPPER PLANE ELEVATION OF 2144.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA: BEGINNING AT THE
AFOREMENTIONED POINT NO. 2; THENCE NORTH 89°08’33” EAST, 6.88 FEET TO THE
AFOREMENTIONED POINT NO. 1; THENCE SOUTH 00°03’19” EAST, A SLOPE DISTANCE OF
18.59 FEET AT A VERTICAL ANGLE ABOVE THE HORIZON OF 32°32’40” TO A POINT
HEREINAFTER REFERRED TO AS POINT NO. 3; THENCE SOUTH 89°08’33” WEST 6.88 FEET;
THENCE NORTH 00°03’19” WEST, A SLOPE DISTANCE OF 18.59 FEET AT A VERTICAL ANGLE
BELOW THE HORIZON OF 32°32’40” TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN
UPPER PLANE ELEVATION OF 2144.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 3; THENCE SOUTH 00°03’19” EAST, 7.37
FEET; THENCE SOUTH 89°37’20” WEST, 6.88 FEET; THENCE NORTH 00°03’19” WEST, 7.31
FEET; THENCE NORTH 89°08’33” EAST, 6.88 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN
UPPER PLANE ELEVATION OF 2144.29 FEET.

PARCEL SEVEN (7):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA16 AS SHOWN IN FILE 111, PAGE 100 OF SURVEYS ON
FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

 

SC.II B - 5



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

PARCEL NA16

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE NORTH
00°36’27” WEST, 64.70 FEET TO THE NORTHERLY RIGHT-OF-WAY OF HARMON AVENUE;
THENCE DEPARTING SAID NORTHERLY RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27”
WEST, 155.30 FEET; THENCE NORTH 89°31’10” EAST, 365.00 FEET; THENCE NORTH
00°36’27” WEST, 150.00 FEET; THENCE; SOUTH 89°31’10” WEST, 590.00 FEET TO THE
EAST RIGHT-OF-WAY OF LAS VEGAS BOULEVARD SOUTH; THENCE ALONG SAID EAST
RIGHT-OF-WAY, NORTH 00°36’27” WE5T, 691.42 FEET; THENCE NORTH 00°54’27” WEST,
ALONG SAID EAST RIGHT-OF-WAY 114.38 FEET; THENCE DEPARTING SAID EAST
RIGHT-OF-WAY, NORTH 89°23’20” EAST, 372.54 FEET; THENCE SOUTH 00°36’40” EAST,
55.06 FEET TO THE POINT OF BEGINNING; THENCE SOUTH 00°46’32” EAST, 8.53 FEET;
THENCE SOUTH 89°25’26” WEST, 25.25 FEET; THENCE SOUTH 00°38’15” EAST, 26.32 FEET
TO A POINT HEREINAFTER REFERRED TO AS POINT NO. 1; THENCE SOUTH 00°36’55” EAST,
15.65 FEET; THENCE SOUTH 89°21’31” WEST, 11.73 FEET; THENCE NORTH 00°38’29”
WEST, 2.45 FEET; THENCE SOUTH 89°23’05” WEST, 91.95 FEET; THENCE SOUTH 00°38’29”
EAST, 2.51 FEET; THENCE SOUTH 89°21’31” WEST, 10.51 FEET; THENCE NORTH 00°36’55”
WEST, 15.67 FEET TO A POINT HEREINAFTER REFERRED TO AS POINT NO. 2; THENCE NORTH
00°36’55” WEST, 48.54 FEET; THENCE NORTH 89°16’02” EAST, 13.84 FEET; THENCE
SOUTH 00°46’36” EAST, 13.48 FEET; THENCE SOUTH 89°28’45” WEST, 2.88 FEET; THENCE
SOUTH 00°38’29” EAST, 25.56 FEET; THENCE NORTH 89°21’31” EAST, 91.45 FEET;
THENCE NORTH 00°38’29” WEST, 25.37 FEET; THENCE NORTH 89°28’45” EAST, 36.96 FEET
TO THE POINT OF BEGINNING.

PARCEL NA16 HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN UPPER PLANE
ELEVATION OF 2144.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 1; THENCE SOUTH 00°36’55” EAST, A
SLOPE DISTANCE OF 18.57 FEET AT A VERTICAL ANGLE ABOVE THE HORIZON OF 32°32’40”;
THENCE SOUTH 89°21’31” WEST, 11.73 FEET; THENCE NORTH 00°38’29” WEST, A SLOPE
DISTANCE OF 18.57 FEET AT A VERTICAL ANGLE BELOW THE HORIZON OF 32°32’40”;
THENCE NORTH 89°23’05” EAST, 11.73 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN
UPPER PLANE ELEVATION OF 2144.29 FEET.

 

SC.II B - 6



--------------------------------------------------------------------------------

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 2; THENCE NORTH 89°21’31” EAST, 10.51
FEET; THENCE SOUTH 00°38’29” EAST, A SLOPE DISTANCE OF 18.57 FEET AT A VERTICAL
ANGLE ABOVE THE HORIZON OF 32°32’40”; THENCE SOUTH 89°21’31” WEST, 10.51 FEET;
THENCE NORTH 00°36’55” WEST, A SLOPE DISTANCE OF 18.57 FEET AT A VERTICAL ANGLE
BELOW THE HORIZON OF 32°32’40” TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN
UPPER PLANE ELEVATION OF 2144.29 FEET.

PARCEL EIGHT (8):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA6 AS SHOWN IN FILE 112, PAGE 01 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION

PARCEL NA6

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH
89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE
SOUTH 89°31’10” WEST, 136.35 FEET; THENCE NORTH 00°36’12” WEST, 60.97 FEET;
THENCE NORTH 64°18’14” EAST, 7.27 FEET; THENCE NORTH 00°28’50” WEST, 156.32 FEET
TO THE POINT OF BEGINNING; THENCE NORTH 25°41’08” WEST, 60.80 FEET; THENCE NORTH
64°40’35” EAST, 16.80 FEET; THENCE NORTH 00°36’39” WEST, 48.88 FEET; THENCE
SOUTH 64°25’33” EAST, 5.15 FEET; THENCE SOUTH 80°16’36” EAST, 91.67 FEET; THENCE
SOUTH 64°54’45” EAST, 3.97 FEET; THENCE SOUTH 02°40’26” WEST, 23.31 FEET; THENCE
SOUTH 03°36’30” EAST, 27.47 FEET; THENCE SOUTH 10°37’10” EAST, 27.53 FEET;
THENCE SOUTH 13°40’17” EAST, 8.67 FEET; THENCE SOUTH 84°56’14” WEST, 26.94 FEET;
THENCE NORTH 00°52’53” WEST, 61.11 FEET; THENCE SOUTH 89°14’29” WEST, 42.05
FEET; THENCE SOUTH 00°32’12” EAST, 51.30 FEET; THENCE SOUTH 64°21’04” WEST,
28.09 FEET TO THE POINT OF BEGINNING.

PARCEL NA6 HAS A LOWER PLANE ELEVATION OF 2134.29 FEET AND AN UPPER PLANE
ELEVATION OF 2144.29 FEET.

 

SC.II B - 7



--------------------------------------------------------------------------------

PARCEL NINE (9):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA15 AS SHOWN IN FILE 112, PAGE 02 OF SURVEYS ON
FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION

PARCEL NA15

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER (NW1/4) OF SAID
SECTION 21 AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE
DEPARTING SAID SOUTH LINE AND SAID STREET CENTERLINE, NORTH 00°36’27” WEST,
64.70 FEET TO THE NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING
SAID NORTHERLY RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET;
THENCE NORTH 89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00
FEET; THENCE SOUTH 89°31’10” WEST, 590.00 FEET TO A POINT ON THE EASTERLY
RIGHT-OF-WAY OF LAS VEGAS BOULEVARD SOUTH; THENCE ALONG SAID EASTERLY
RIGHT-OF-WAY, NORTH 00°36’27” WEST, 691.42 FEET; THENCE NORTH 00°54’27” WEST,
114.38 FEET; THENCE DEPARTING SAID EASTERLY RIGHT-OF-WAY, NORTH 89°23’20” EAST,
447.36 FEET; THENCE SOUTH 00°36’40” EAST, 55.03 FEET TO THE POINT OF BEGINNING;
THENCE NORTH 89°26’12” EAST, 38.01 FEET; THENCE SOUTH 00°46’32” EAST, 8.60 FEET;
THENCE SOUTH 89°05’01” WEST, 27.96 FEET; THENCE SOUTH 00°14’52” EAST, 39.33
FEET; THENCE SOUTH 87°01’19” WEST, 3.51 FEET; THENCE SOUTH 24°23’31” WEST, 35.22
FEET; THENCE SOUTH 65°26’29” EAST, 9.23 FEET TO A POINT HEREINAFTER REFERRED TO
AS POINT NO. 1; THENCE CONTINUING SOUTH 65°26’29” EAST, 16.30 FEET; THENCE SOUTH
24°23’35” WEST, 9.37 FEET; THENCE NORTH 65°36’25” WEST, 21.81 FEET; THENCE NORTH
24°23’35” EAST, 3.89 FEET; THENCE NORTH 65°25’32” WEST, 9.78 FEET; THENCE NORTH
24°22’24” EAST, 38.73 FEET; THENCE NORTH 00°33’30” WEST, 47.51 FEET TO THE POINT
OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.06 FEET AND AN
UPPER ELEVATION OF 2144.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 1; THENCE SOUTH 65°26’29” EAST, A
SLOPE DISTANCE OF 13.26 FEET AT A VERTICAL ANGLE ABOVE THE HORIZON OF 33°57’56”
TO A POINT HEREINAFTER REFERRED TO AS POINT NO. 2; THENCE SOUTH 24°23’35” WEST,
5.53 FEET; THENCE NORTH 65°29’41” WEST, A SLOPE DISTANCE OF 13.26 FEET AT A
VERTICAL ANGLE BELOW THE HORIZON OF 33°57’56”; THENCE NORTH 24°23’35” EAST, 5.54
FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE OF ELEVATION OF 2134.06 FEET AND AN
UPPER PLANE ELEVATION OF 2141.47 FEET.

 

SC.II B - 8



--------------------------------------------------------------------------------

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 2; THENCE SOUTH 65°26’29” EAST, 5.30
FEET; THENCE SOUTH 24°23’35” WEST, 9.37 FEET; THENCE NORTH 65°36’25” WEST, 5.30
FEET TO A POINT HEREINAFTER REFERRED TO AS POINT NO. 3; THENCE NORTH 24°23’35”
EAST, 9.37 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.06 FEET AND AN
UPPER PLANE ELEVATION OF 2141.47 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 3; THENCE NORTH 65°36’25” WEST, A
SLOPE DISTANCE OF 4.69 FEET AT A VERTICAL ANGLE ABOVE THE HORIZON OF 36°32’38”
TO A POINT HEREINAFTER REFERRED TO AS POINT NO. 4; THENCE NORTH 24°23’35” EAST,
3.86 FEET; THENCE SOUTH 65°29’41” EAST, A SLOPE DISTANCE OF 4.69 FEET AT A
VERTICAL ANGLE BELOW THE HORIZON OF 36°32’38”; THENCE SOUTH 24°23’35” WEST, 3.86
FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.06 FEET AND AN
UPPER ELEVATION OF 2144.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 4; THENCE NORTH 65°36’25” WEST, 12.76
FEET; THENCE NORTH 24°23’35” EAST, 3.89 FEET; THENCE SOUTH 65°29’41” EAST, 12.76
FEET; THENCE SOUTH 24°23’35” WEST, 3.86 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2134.06 FEET AND AN
UPPER PLANE ELEVATION OF 2144.29 FEET.

PARCEL TEN (10):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL PAT AS SHOWN IN FILE 112, PAGE 04 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION

PARCEL PAT

 

SC.II B - 9



--------------------------------------------------------------------------------

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN THE NORTHWEST QUARTER
(NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER (NW 1/4) SAID
SECTION 21 AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE
DEPARTING SAID SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70
FEET TO THE NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID
NORTHERLY RIGHT-OF-WAY AND CONTINUING NORTH 00°36’77” WEST, 155.30 FEET; THENCE
NORTH 89°31’10” EAST, 365.00 FEET; THENCE: NORTH 00°36’27” WEST, 150.00 FEET;
THENCE NORTH 80°44’46” EAST, 187.61 FEET TO THE POINT OF BEGINNING; THENCE NORTH
02°04’49” WEST, 38.87 FEET; THENCE SOUTH 89°36’50” WEST, 16.34 FEET; THENCE
NORTH 83°50’71” WEST, 35.70 FEET; THENCE NORTH 75°34’09” WEST, 27.60 FEET;
THENCE NORTH 69°25’08” WEST, 18.35 FEET; THENCE NORTH 62°34’11” WEST, 33.98
FEET; THENCE NORTH 54°17’49” WEST, 29.97 FEET; THENCE NORTH 46°59’34” WEST,
22.74 FEET; THENCE NORTH 40°08’28” WEST, 32.00 FEET; THENCE NORTH 33°03’43”
WEST, 3.07 FEET; THENCE SOUTH 61°18’57” WEST, 0.73 FEET; THENCE NORTH 28°46’71”
WEST, 38.64 FEET; THENCE NORTH 61°19’02” EAST, 0.28 FEET; THENCE NORTH 24°57’05”
WEST, 12.99 FEET; THENCE NORTH 12°44’50” WEST, 18.14 FEET; THENCE SOUTH
84°42’26” WEST, 3.21 FEET; THENCE NORTH 13°40’17” WEST, 8.67 FEET; THENCE NORTH
10°37’10” WEST, 27.53 FEET; THENCE NORTH 03°36’30” WEST, 27.47 FEET; THENCE
NORTH 02°40’26” EAST, 23.31 FEET; THENCE NORTH 64°54’45” WEST, 3.97 FEET; THENCE
NORTH 24°28’49” EAST, 33.82 FEET; THENCE NORTH 65°31’11” WEST, 4.25 FEET; THENCE
NORTH 00°39’39” WEST, 60.07 FEET; THENCE NORTH 89°01’26” EAST, 19.25 FEET;
THENCE SOUTH 65°34’40” EAST, 12.39 FEET; THENCE NORTH 24°25’20” EAST, 43.25
FEET; THENCE NORTH 66°35’56” WEST, 4.97 FEET; THENCE NORTH 24°06’10” EAST, 21.38
FEET; THENCE SOUTH 65°48’52” EAST, 7.53 FEET; THENCE NORTH 24°00’35” EAST, 11.67
FEET; THENCE NORTH 65°10’06” WEST, 7.52 FEET; THENCE NORTH 25°15’30” WEST, 17.50
FEET; THENCE NORTH 55°25’35” EAST, 30.03 FEET; THENCE NORTH 61°17’00” EAST,
32.67 FEET; THENCE NORTH 68°21’59” EAST, 31.51 FEET; THENCE NORTH 75°44’49”
EAST, 32.54 FEET; THENCE NORTH 83°01’01” EAST, 33.90 FEET; THENCE SOUTH
86°40’14” EAST, 59.11 FEET; THENCE SOUTH 75°46’00” EAST, 35.94 FEET; THENCE
SOUTH 68°09’42” EAST, 33.08 FEET; THENCE SOUTH 61°04’79” EAST, 30.30 FEET;
THENCE SOUTH 32°30’36” WEST, 36.71 FEET; THENCE NORTH 54°27’18” WEST, 5.39 FEET;
THENCE SOUTH 36°38’59” WEST, 17.12 FEET; THENCE SOUTH 53°35’09” EAST, 33.83
FEET; THENCE SOUTH 46°47’07” EAST, 26.51 FEET; THENCE SOUTH 39°34’43” EAST,
26.17 FEET; THENCE NORTH 54°07’26” EAST, 53.90 FEET; THENCE SOUTH 32°21’53”
EAST, 30.56 FEET; THENCE SOUTH 26°23’44” EAST, 20.09 FEET; THENCE SOUTH
19°10’09” EAST, 42.76 FEET; THENCE SOUTH 75°35’22” WEST, 38.87 FEET; THENCE
SOUTH 10°13’49” EAST, 33.15 FEET; THENCE SOUTH 02°48’12” EAST, 23.39 FEET;
THENCE SOUTH 03°34’14” WEST, 29.14 FEET; THENCE SOUTH 82°45’54” EAST, 38.91
FEET; THENCE SOUTH 10°51’38” WEST, 30.72 FEET; THENCE SOUTH 18°09’27” WEST,
32.09 FEET; THENCE SOUTH 25°25’38” WEST, 22.92 FEET; THENCE NORTH 62°57’05”
WEST, 53.76 FEET; THENCE SOUTH 27°25’45” WEST, 9.17 FEET; THENCE SOUTH 32°58’15”
WEST, 24.74 FEET; THENCE SOUTH 39°40’77” WEST, 24.73 FEET; THENCE SOUTH
46°56’53” WEST, 27.39 FEET; THENCE SOUTH 39°34’42” EAST, 52.83 FEET; THENCE
SOUTH 51°59’10” WEST, 30.54 FEET; THENCE SOUTH 61°07’08” WEST, 33.91 FEET;
THENCE SOUTH 69°09’29” WEST, 30.78 FEET; THENCE SOUTH 75°32’77” WEST, 32.50
FEET; THENCE SOUTH 83°29’29” WEST, 35.64 FEET TO THE POINT OF BEGINNING.

 

SC.II B - 10



--------------------------------------------------------------------------------

EXCEPTING THEREFROM PARCEL NB14 AS SHOWN IN FILE 111, PAGE 94 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21, BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE 315.36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH
89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE
SOUTH 89°31’10” WEST, 590 FEET TO THE EAST RIGHT OF WAY OF LAS VEGAS BOULEVARD
SOUTH; THENCE ALONG SAID EASTERLY RIGHT OF WAY, NORTH 00°36’27” WEST, 434.07
FEET; THENCE DEPARTING SAID EASTERLY RIGHT-OF-WAY, NORTH 89°23’33” EAST, 618.50
FEET TO THE POINT OF BEGINNING; THENCE NORTH 23°51’47” EAST, 36.68 FEET; THENCE
SOUTH 68°09’41” EAST, 46.13 FEET; THENCE SOUTH 21°50’19” WEST, 19.46 FEET;
THENCE SOUTH 54°36’20” WEST, 22.48 FEET; THENCE NORTH 65°22’54” WEST, 35.30 FEET
TO THE POINT OF BEGINNING.

PARCEL NB14 HAS AN UPPER PLANE ELEVATION OF 2117.29 FEET.

PARCEL PAT HAS AN UPPER ELEVATION OF INFINITY.

PARCEL ELEVEN (11):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA4 AS SHOWN IN FILE 112, PAGE 05 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION

PARCEL NA4

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH
89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE
SOUTH 89°31’10” WEST, 590.00 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY OF LAS
VEGAS BOULEVARD SOUTH; THENCE ALONG SAID EASTERLY RIGHT-OF-WAY, NORTH 00°36’27”
WEST, 691.42 FEET; THENCE NORTH 00°54’27” WEST, 114.38 FEET; THENCE DEPARTING
SAID EASTERLY RIGHT-OF-WAY, NORTH 89°23’20” EAST, 665.61 FEET; THENCE SOUTH
00°35’55” EAST, 39.49 FEET TO THE POINT OF BEGINNING; THENCE

 

SC.II B - 11



--------------------------------------------------------------------------------

NORTH 89°24’05” EAST, 9.64 FEET; THENCE SOUTH 00°35’39” EAST, 32.12 FEET; THENCE
SOUTH 88°57’10” WEST, 9.35 FEET; THENCE NORTH 01°06’33” WEST, 32.19 FEET TO THE
POINT OF BEGINNING.

PARCEL NA4 HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN UPPER PLANE
ELEVATION OF 2125.80 FEET.

PARCEL TWELVE (12):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA12 AS SHOWN IN FILE 112, PAGE 06 OF SURVEYS ON
FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION

PARCEL NA12

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE: SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH
89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE
SOUTH 89°31’10” WEST, 590 00 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY OF LAS
VEGAS BOULEVARD SOUTH; THENCE ALONG SAID EASTERLY RIGHT-OF-WAY, NORTH 00°36’27”
WEST, 691.42 FEET; THENCE NORTH 00°54’27” WEST, 114.38 FEET; THENCE DEPARTING
SAID EASTERLY RIGHT-OF-WAY, NORTH 89°23’20” EAST, 655.01 FEET; THENCE SOUTH
00°35’55” EAST, 38.24 FEET TO THE POINT OF BEGINNING; THENCE NORTH 89°24’05”
EAST, 4.10 FEET; THENCE SOUTH 00°42’53” EAST, 3.25 FEET; THENCE NORTH 89°24’05”
EAST, 5.33 FEET; THENCE SOUTH 00°35’55” EAST, 20.93 FEET; THENCE SOUTH 89°28’24”
WEST, 9.39 FEET; THENCE NORTH 00°42’53” WEST, 24.17 FEET TO THE POINT OF
BEGINNING.

PARCEL NA12 HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN UPPER PLANE
ELEVATION OF 2134.29 FEET.

PARCEL THIRTEEN (13):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA13 AS SHOWN IN FILE 112, PAGE 07 OF SURVEYS ON
FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

 

SC.II B - 12



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

PARCEL NA13

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER (NW 1/4) OF SAID
SECTION 21 AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE
DEPARTING SAID SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70
FEET TO THE NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID
NORTHERLY RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE
NORTH 89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET;
THENCE SOUTH 89°31’10” WEST, 590.00 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY
OF LAS VEGAS BOULEVARD SOUTH; THENCE ALONG SAID EASTERLY RIGHT-OF-WAY, NORTH
00°36’27” WEST, 691.42 FEET; THENCE NORTH 00°54’27” WEST, 114.38 FEET; THENCE
DEPARTING SAID EASTERLY RIGHT-OF-WAY, NORTH 89°23’20” EAST, 558.63 FEET; THENCE
SOUTH 00°38’05” EAST, 39.64 FEET TO THE POINT OF BEGINNING; THENCE NORTH
89°30’29” EAST, 18.63 FEET; THENCE SOUTH 01°07’37” EAST, 4.21 FEET; THENCE SOUTH
89°29’40” WEST, 2.50 FEET; THENCE SOUTH 00°29’31” EAST, 16.19 FEET; THENCE SOUTH
89°30’29” WEST, 16.17 FEET; THENCE NORTH 00°29’31” WEST, 20.40 FEET TO THE POINT
OF BEGINNING.

PARCEL NA13 HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN UPPER PLANE
ELEVATION OF 2144.29 FEET.

PARCEL FOURTEEN (14):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA AS SHOWN IN FILE 112, PAGE 08 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

 

SC.II B - 13



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

PARCEL NA

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER (NW 1/4) OF SAID
SECTION 21 AND THE CENTERLINE OF SAID HARMON—AVENUE, 315.36 FEET; THENCE
DEPARTING SAID SOUTH LINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE NORTHERLY
RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY RIGHT-OF-WAY
AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH 89°31’10” EAST,
365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE SOUTH 89°31’10”
WEST, 136.35 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING SOUTH 89°31’10”
WEST, 453.65 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY OF LAS VEGAS BOULEVARD
SOUTH; THENCE ALONG SAID EASTERLY RIGHT-OF-WAY, NORTH 00°36’27” WEST, 691.42
FEET; THENCE NORTH 00°54’27” WEST, 114.38 FEET; THENCE DEPARTING SAID EASTERLY
RIGHT-OF-WAY NORTH 89°23’20” EAST, 995.09 FEET; THENCE SOUTH 00°36’40” EAST,
55.14 FEET; THENCE NORTH 89°26’04” EAST, 1.87 FEET; THENCE SOUTH 00°24’51” EAST,
77.63 FEET; THENCE SOUTH 89°21’10” WEST, 122.55 FEET; THENCE NORTH 00°33’56”
WEST, 77.83 FEET; THENCE SOUTH 89°26’04” WEST, 60.22 FEET; THENCE SOUTH
00°38’26” EAST, 78.74 FEET; THENCE NORTH 89°42’33” EAST, 0.11 FEET; THENCE SOUTH
00°40’41” EAST, 135.10 FEET; THENCE NORTH 75°46’00” WEST, 0.21 FEET; THENCE
NORTH 86°40’14” WEST, 59.11 FEET; THENCE SOUTH 83°01’01” WEST, 33.90 FEET;
THENCE SOUTH 75°44’49” WEST, 32.54 FEET; THENCE SOUTH 68°21’59” WEST, 31.51
FEET; THENCE SOUTH 61°17’00” WEST, 32.67 FEET; THENCE SOUTH 55°25’35” WEST,
30.03 FEET; THENCE SOUTH 25°15’30” EAST, 17.50 FEET; THENCE SOUTH 65°10’06”
EAST, 7.52 FEET; THENCE SOUTH 24°00’35” WEST, 11.67 FEET; THENCE NORTH 65°48’52”
WEST, 7.53 FEET; THENCE SOUTH 24°06’10” WEST, 21.38 FEET; THENCE SOUTH 66°35’56”
EAST, 4.97 FEET; THENCE SOUTH 24°25’20” WEST, 43.25 FEET; THENCE NORTH 65°34’40”
WEST, 12.39 FEET; THENCE SOUTH 89°01’26” WEST, 19.25 FEET; THENCE SOUTH
00°39’39” EAST, 60.07 FEET; THENCE SOUTH 65°31’11” EAST, 4.25 FEET; THENCE SOUTH
24°28’49” WEST, 33.82 FEET; THENCE SOUTH 64°54’45” EAST, 3.97 FEET; THENCE SOUTH
02°40’26” WEST, 23.31 FEET; THENCE SOUTH 03°36’30” EAST, 27.47 FEET; THENCE
SOUTH 10°37’10” EAST, 27.53 FEET; THENCE SOUTH 13°40’17” EAST, 8.67 FEET; THENCE
NORTH 84°42’26” EAST, 3.21 FEET; THENCE SOUTH 12°44’50” EAST, 18.14 FEET; THENCE
SOUTH 24°57’05” EAST, 12.99 FEET; THENCE SOUTH 61°19’02” WEST, 0.28 FEET; THENCE
SOUTH 64°45’39” WEST, 97.70 FEET; THENCE SOUTH 25°14’21” EAST, 74.12 FEET;
THENCE SOUTH 64°18’14” WEST, 61.67 FEET; THENCE SOUTH 00°36’12” EAST, 60.97 FEET
TO THE POINT OF BEGINNING.

EXCEPTING THEREFROM PARCEL NB8 AS SHOWN IN FILE 111, PAGE 87 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21, THENCE NORTH 01°28’29” WEST, ALONG THE WEST LINE OF THE NORTHWEST
QUARTER (NW 1/4) OF SAID SECTION 21, A DISTANCE OF 1175.72 FEET TO A PONT ON THE
WESTERLY PROLONGATION OF THE NORTH LINE OF SAID LOT 1; THENCE ALONG SAID
WESTERLY PROLONGATION, NORTH 89°23’20” EAST, 107.55 FEET TO A POINT ON THE
EASTERLY RIGHT-OF-WAY OF LAS VEGAS BOULEVARD SOUTH; THENCE CONTINUING ALONG THE
NORTH LINE OF SAID LOT 1, NORTH 89°23’20” EAST, 214.60 FEET; THENCE DEPARTING
SAID NORTH LINE, SOUTH 00°36’40” EAST, 29.96 FEET TO THE POINT OF BEGINNING;
THENCE NORTH 89°16’02” EAST, 40.64 FEET; THENCE SOUTH 00°43’58” EAST, 1.15 FEET;
THENCE SOUTH 89°13’24” WEST, 8.31 FEET; THENCE SOUTH 00°46’36” EAST, 14.85 FEET;
THENCE SOUTH 89°16’02” WEST, 15.66 FEET; THENCE SOUTH 00°43’58” EAST, 34.30
FEET;

 

SC.II B - 14



--------------------------------------------------------------------------------

THENCE SOUTH 01°01’23” EAST, 39.73 FEET; THENCE SOUTH 88°58’37” WEST, 20.42
FEET; THENCE NORTH 00°28’57” WEST, 58.65-FEET; THENCE NORTH 88°43’35” EAST, 3.58
FEET; THENCE NORTH 01°16’25” WEST, 31.46 FEET TO THE POINT OF BEGINNING.

PARCEL NB8 HAS AN UPPER PLANE ELEVATION OF 2117.29 FEET.

FURTHER EXCEPTING THEREFROM PARCEL NB10 AS SHOWN IN FILE 111, PAGE 92 OF SURVEYS
ON FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE DESCRIBED AS FOLLOWS:

PARCEL “1”

COMMENCING AT THE: SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21; THENCE NORTH 01°28’29” WEST, ALONG THE WEST LINE OF THE NORTHWEST
QUARTER (NW 1/4) OF SAID SECTION 21, A DISTANCE OF 1175.72 FEET TO A POINT ON
THE WESTERLY PROLONGATION OF THE NORTH LINE OF SAID LOT 1; THENCE ALONG SAID
WESTERLY PROLONGATION, NORTH 89°23’20” EAST, 107.55 FEET TO A POINT ON THE
EASTERLY RIGHT-OF-WAY OF LAS VEGAS BOULEVARD SOUTH; THENCE CONTINUING ALONG THE
NORTH LINE OF SAID LOT 1, NORTH 89°23’20” EAST, 937.26 FEET; THENCE DEPARTING
SAID NORTH LOT LINE, SOUTH 00°36’40” EAST, 63.05 FEET TO THE POINT OF BEGINNING;
THENCE NORTH 89°34’34” EAST, 8.11 FEET TO A POINT HEREINAFTER REFERRED TO AS
POINT “A”; THENCE SOUTH 00°07’36” WEST, 16.90 FEET; THENCE SOUTH 89°34’34” WEST,
8.11 FEET; THENCE NORTH 00°07’36” EAST, 16.90 FEET TO THE POINT OF BEGINNING.

PARCEL “1” OF PARCEL NB10 HAS AN UPPER PLANE ELEVATION OF 2117.29 FEET.

TOGETHER WITH THE FOLLOWING DESCRIBED AREA;

PARCEL “2”

BEGINNING AT THE AFOREMENTIONED POINT “A”; THENCE NORTH 89°34’34” EAST, 8.11
FEET; THENCE SOUTH 00°07’36” WEST, 16.90 FEET; THENCE SOUTH 89°34’34” WEST, 8.11
FEET; THENCE NORTH 00°07’36” EAST, 16.90 FEET TO THE POINT OF BEGINNING.

PARCEL “2” OF PARCEL NB10 HAS A LOWER PLANE ELEVATION OF 2111.29 FEET AND AN
UPPER PLANE ELEVATION OF 2117.29 FEET.

PARCEL NA HAS AN UPPER PLANE ELEVATION OF 2117.29 FEET.

PARCEL FIFTEEN (15):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA2 AS SHOWN IN FILE 112, PAGE 09 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION

PARCEL NA2

 

SC.II B - 15



--------------------------------------------------------------------------------

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER (NW 1/4) OF SAID
SECTION 21 AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE
DEPARTING SAID SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70
FEET TO THE NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID
NORTHERLY RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE
NORTH 89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET;
THENCE SOUTH 89°31’10” WEST, 136.35 FEET TO THE POINT OF BEGINNING; THENCE
CONTINUING SOUTH 89°31’10” WEST, 271.50 FEET TO A POINT HEREINAFTER REFERRED TO
AS POINT “A”; THENCE CONTINUING SOUTH 89°31’10” WEST, 182.15 FEET TO A POINT ON
THE EASTERLY RIGHT-OF-WAY OF LAS VEGAS BOULEVARD SOUTH; THENCE ALONG SAID
EASTERLY RIGHT-OF-WAY, NORTH 00°36’27” WEST, 691.42 FEET; THENCE NORTH 00°54’27”
WEST, 114.38 FEET; THENCE DEPARTING SAID EASTERLY RIGHT-OF-WAY, NORTH 89°23’20”
EAST, 995.09 FEET; THENCE SOUTH 00°36’40” EAST, 55.14 FEET; THENCE SOUTH
89°26’04” WEST, 148.98 FEET; THENCE SOUTH 00°36’01” EAST, 47.55 FEET; THENCE
SOUTH 89°26’44” WEST, 32.00 FEET; THENCE SOUTH 00°40’41” EAST, 166.27 FEET;
THENCE NORTH 75°46’00” WEST, 0.21 FEET; THENCE NORTH 86°40’14” WEST, 59.11 FEET;
THENCE SOUTH 83°01’01” WEST, 33.90 FEET; THENCE SOUTH 75°44’49” WEST, 32.54
FEET; THENCE SOUTH 68°21’59” WEST, 31.51 FEET; THENCE SOUTH 61°17’00” WEST,
32.67 FEET; THENCE SOUTH 55°25’35” WEST, 30.03 FEET; THENCE SOUTH 25°15’30”
EAST, 17.50 FEET; THENCE SOUTH 65°10’06” EAST, 7.52 FEET; THENCE SOUTH 24°00’35”
WEST, 11.67 FEET; THENCE NORTH 65°48’52” WEST, 7.53 FEET; THENCE SOUTH 24°06’10”
WEST, 21.38 FEET; THENCE SOUTH 66°35’56” EAST, 4.97 FEET; THENCE SOUTH 24°25’20”
WEST, 43.25 FEET; THENCE NORTH 65°34’40” WEST, 12.39 FEET; THENCE SOUTH
89°01’26” WEST, 19.25 FEET; THENCE SOUTH 00°39’39” EAST, 60.07 FEET; THENCE
SOUTH 65°31’11” EAST, 4.25 FEET; THENCE SOUTH 24°28’49” WEST, 33.82 FEET; THENCE
NORTH 64°54’45” EAST, 3.97 FEET; THENCE SOUTH 02°40’26” WEST, 23.31 FEET; THENCE
SOUTH 03°36’30” EAST, 27.47 FEET; THENCE SOUTH 10°37’10” EAST, 27.53 FEET;
THENCE SOUTH 13°40’17” EAST, 8.67 FEET; THENCE NORTH 84°42’26” EAST, 3.21 FEET;
THENCE SOUTH 12°44’50” EAST, 18.14 FEET; THENCE SOUTH 24°57’05” EAST, 12.99
FEET; THENCE SOUTH 61°19’02” WEST, 0.28 FEET; THENCE SOUTH 64°45’39” WEST, 97.70
FEET; THENCE SOUTH 25°14’21” EAST, 74.12 FEET; THENCE SOUTH 64°18’14” WEST,
61.67 FEET; THENCE SOUTH 00°36’12” EAST, 60.97 FEET TO THE POINT OF BEGINNING.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED PARCEL:

COMMENCING AT THE AFOREMENTIONED POINT “A”; THENCE NORTH 00°39’34”. WEST, 1.97
FEET TO THE POINT OF BEGINNING; THENCE CONTINUING NORTH 00°39’34” WEST, 10.80
FEET; THENCE NORTH 89°20’28” EAST, 1.61 FEET; THENCE SOUTH 00°39’34” EAST, 10.80
FEET; THENCE SOUTH 89°20’26” WEST, 1.61 FEET TO THE POINT OF BEGINNING.

 

SC.II B - 16



--------------------------------------------------------------------------------

THE ABOVE DESCRIBED PARCEL HAS A LOWER PLANE ELEVATION OF 2144.29 FEET AND AN
UPPER PLANE ELEVATION OF 2145.29.

FURTHER EXCEPTING THEREFROM THE FOLLOWING PARCELS:

PARCEL NB4 AS SHOWN IN FILE 111, PAGE 91 OF SURVEYS ON FILE AT THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE DESCRIBED AS FOLLOWS:

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21, BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER (NW 1/4) OF SAID
SECTION 21 AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE
DEPARTING SAID SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70
FEET TO THE NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID
NORTHERLY RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE
NORTH 89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET;
THENCE SOUTH 89°31’10” WEST, 433.44 FEET TO THE POINT OF BEGINNING; THENCE
CONTINUING SOUTH 89°31’10” WEST, 77.92 FEET; THENCE NORTH 00°28’50” WEST, 0.67
FEET; THENCE SOUTH 88°18’38” WEST, 0.59 FEET; THENCE NORTH 00°37’21” WEST, 7.89
FEET; THENCE NORTH 88°16’52” WEST, 1.62 FEET; THENCE NORTH 46°39’43” WEST, 16.82
FEET; THENCE NORTH 00°48’13” WEST, 17.49 FEET; THENCE NORTH 44°55’10” EAST”,
17.07 FEET; THENCE SOUTH 79°38’00” EAST, 1.58 FEET; THENCE NORTH 00°21’54” WEST,
14.09 FEET; THENCE SOUTH 89°38’05” WEST, 4.75 FEET; THENCE NORTH 00°33’20” WEST,
47.23 FEET; THENCE NORTH 81°49’18” WEST, 7.02 FEET; THENCE NORTH 00°45’04” WEST,
44.10 FEET; THENCE NORTH 89°45’05” EAST, 11.13 FEET; THENCE NORTH 00°24’46” WEST
6.76 FEET; THENCE NORTH 89°25’28” EAST, 78.69 FEET; THENCE SOUTH 00°45’37” EAST,
162.76 FEET TO THE POINT OF BEGINNING.

PARCEL NB4 HAS A LOWER PLANE ELEVATION OF 2144.29 FEET AND AN UPPER ELEVATION OF
INFINITY.

PARCEL NB5 AS SHOWN IN FILE 111, PAGE 88 OF SURVEYS ON FILE AT THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21; THENCE NORTH 01°28’29” WEST, ALONG THE WEST LINE OF THE NORTHWEST
QUARTER (NW 1/4) OF SAID SECTION 21, A DISTANCE OF 1175.72 FEET TO A POINT ON
THE WESTERLY PROLONGATION OF THE NORTH LINE OF SAID LOT 1; THENCE ALONG SAID
WESTERLY PROLONGATION, NORTH 89°23’20” EAST, 107.55 FEET TO A POINT ON THE
EASTERLY RIGHT-OF-WAY OF LAS VEGAS BOULEVARD SOUTH; THENCE CONTINUING ALONG THE
NORTH LINE OF SAID LOT 1, NORTH 89°23’20” EAST, 246.93 FEET; THENCE DEPARTING
SAID NORTH LOT LINE,

 

SC.II B - 17



--------------------------------------------------------------------------------

SOUTH 00°36’40” EAST, 29.89 FEET TO THE POINT OF BEGINNING; THENCE SOUTH
00°46’36” EAST, 24.98 FEET; THENCE SOUTH 89°26’21” WEST, 20.14 FEET; THENCE
NORTH 00°33’37” WEST, 8.60 FEET; THENCE SOUTH 89°26’23” WEST, 11.35 FEET; THENCE
SOUTH 00°33’37” EAST, 8.60 FEET; THENCE SOUTH 89°31’31” WEST, 32.59 FEET; THENCE
SOUTH 01°00’06” EAST, 135.40 FEET; THENCE SOUTH 88°56’33” WEST, 6.03 FEET;
THENCE NORTH 00°50’48” WEST, 40.45 FEET; THENCE SOUTH 89°09’12” WEST, 37.37
FEET; THENCE SOUTH 47°07’07” WEST, 60.66 FEET; THENCE SOUTH 89°08”03” WEST, 1.67
FEET; THENCE SOUTH 00°51’57” EAST, 2.48 FEET; THENCE SOUTH 89°08’03” WEST, 15.40
FEET; THENCE NORTH 45°06’44” WEST, 11.67 FEET; THENCE NORTH 00°41’40” WEST,
15.49 FEET; THENCE NORTH 44°39’23” EAST, 14.74 FEET; THENCE NORTH 89°22’28”
EAST, 5.69 FEET; THENCE NORTH 05°16’55” EAST, 54.19 FEET; THENCE SOUTH 89°10’56”
WEST, 4.06 FEET; THENCE NORTH 45°11’33” WEST, 4.59 FEET TO THE BEGINNING OF A
NON-TANGENT CURVE CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF 13.91 FEET, FROM
WHICH THE RADIUS BEARS NORTH 39°50’17” WEST, THENCE NORTHWESTERLY ALONG SAID
CURVE TO THE RIGHT THROUGH A CENTRAL ANGLE OF 167°59’03”, AN ARC LENGTH OF 40.78
FEET TO A POINT OF MON-TANGENCY TO WHICH A RADIAL LINE BEARS NORTH 51°51’14”
WEST; THENCE ALONG A NON-TANGENT LINE NORTH 44°52’42” WEST, 4.64 FEET; THENCE
NORTH 00°35’26” WEST, 34.07 FEET; THENCE NORTH 43°59’53” EAST, 7.54 FEET; THENCE
NORTH 88°49’23” EAST, 26.50 FEET; THENCE NORTH 01°10’37” WEST, 9.22 FEET; THENCE
NORTH 89°16’16” EAST, 153.53 FEET TO THE POINT OF BEGINNING.

PARCEL NB5 HAS A LOWER PLANE ELEVATION OF 2144.29 FEET AND AN UPPER ELEVATION OF
INFINITY.

PARCEL NB13 AS SHOWN IN FILE 111, PAGE 95 OF SURVEYS ON FILE AT THE CLARK
COUNTY, NEVADA RECORDER’S OFFICE, DESCRIBED AS FOLLOWS:

A CYLINDER HAVING A 32.09 FOOT RADIUS BEING A PORTION OF LOT 1 AS SHOWN IN THAT
CERTAIN FINAL MAP ENTITLED THE ALADDIN COMMERCIAL SUBDIVISION” AS RECORDED IN
BOOK 96, PAGE 0033 OF PLATS ON FILE AT THE CLARK COUNTY, NEVADA RECORDER’S
OFFICE AND LYING WITHIN A PORTION OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION
21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21, BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH
89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE
SOUTH 89°31’10” WEST, 590.00 FEET TO THE EAST RIGHT-OF-WAY OF LAS VEGAS
BOULEVARD SOUTH; THENCE ALONG SAID EASTERLY RIGHT-OF-WAY, NORTH 00°36’27” WEST,
373.97 FEET; THENCE DEPARTING SAID EASTERLY RIGHT-OF-WAY, NORTH 89°23’33” EAST,
507.55 FEET TO THE RADIUS POINT OF SAID CYLINDER AND BEING THE POINT OF
BEGINNING.

PARCEL NB13 HAS A LOWER PLANE ELEVATION OF 2144.29 FEET AND AN UPPER PLANE
ELEVATION OF 2171.85 FEET.

 

SC.II B - 18



--------------------------------------------------------------------------------

PARCEL NA2 HAS A LOWER PLANE ELEVATION OF 2144.29 FEET AND AN UPPER ELEVATION OF
INFINITY.

PARCEL SIXTEEN (16):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA14 AS SHOWN IN FILE 112, PAGE 11 OF SURVEYS ON
FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

LEGAL DESCRIPTION

PARCEL NA14

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH
89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE
SOUTH 89°31’10” WEST, 459.06 FEET; THENCE NORTH 00°28’50” WEST, 1.81 FEET TO A
POINT HEREINAFTER REFERRED AS POINT NO. 1, SAME POINT BEING THE POINT OF
BEGINNING; THENCE NORTH 00°39’34” WEST, 10.80 FEET; THENCE NORTH 89°20’26” EAST,
52.83 FEET; THENCE SOUTH 00°39’34” EAST, 10.80 FEET; THENCE SOUTH 89°20’26”
WEST, 52.83 FEET TO POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN
UPPER PLANE ELEVATION OF 2145.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 1; THENCE NORTH 00°39’34” WEST, 10.80
FEET; THENCE NORTH 89°20’26” EAST, A SLOPE DISTANCE OF 16.41 FEET AT A VERTICAL
ANGLE ABOVE THE HORIZON OF 33°15’50” TO A POINT HEREINAFTER REFERRED TO AS POINT
NO. 2; THENCE SOUTH 00°39’34” EAST, 10.80 FEET; THENCE SOUTH 89°20’26” WEST, A
SLOPE DISTANCE OF 16.41 FEET AT A VERTICAL ANGLE BELOW THE HORIZON OF 33°15’50”
TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN
UPPER PLANE ELEVATION OF 2126.29 FEET.

 

SC.II B - 19



--------------------------------------------------------------------------------

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 2; THENCE NORTH 89°20’26” EAST, 7.11
FEET TO A POINT HEREINAFTER REFERRED TO AS POINT NO. 3; THENCE SOUTH 00°39’34”
EAST, 10.80 FEET; THENCE SOUTH 89°20’26” WEST, 7.11 FEET; THENCE NORTH 00°39’34”
WEST, 10.80 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN
UPPER PLANE ELEVATION OF 2126.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 3; THENCE NORTH 89°20’26” EAST, A
SLOPE DISTANCE OF 17.09 FEET AT A VERTICAL ANGLE ABOVE THE HORIZON OF 31°46’28”
TO A POINT HEREINAFTER REFERRED TO AS POINT NO. 4; THENCE SOUTH 00°39’34” EAST,
10.80 FEET; THENCE SOUTH 89°20’26” WEST, A SLOPE DISTANCE OF 17.09 FEET AT A
VERTICAL ANGLE BELOW THE HORIZON OF 31°46’28”; THENCE NORTH 00°39’34” WEST,
10.80 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2126.29 FEET AND AN
UPPER PLANE ELEVATION OF 2136.29 FEET.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 4; THENCE NORTH 89°20’26” EAST, 2.94
FEET TO A POINT HEREINAFTER REFERRED TO AS POINT NO. 5; THENCE SOUTH 00°39’34”
EAST, 10.80 FEET; THENCE SOUTH 89°20’26” WEST, 2.94 FEET; THENCE NORTH 00°39’34”
WEST, 10.80 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN
UPPER PLANE ELEVATION OF 2136.29.

TOGETHER WITH THE FOLLOWING DESCRIBED AREA:

BEGINNING AT THE AFOREMENTIONED POINT NO. 5; THENCE NORTH 89°20’26” EAST, A
SLOPE DISTANCE OF 17.09 FEET AT A VERTICAL ANGLE ABOVE THE HORIZON OF 31°46’28”;
THENCE SOUTH 00°39’34” EAST, 10.80 FEET; THENCE SOUTH 89°20’26” WEST, A SLOPE
DISTANCE OF 17.09 FEET AT A VERTICAL ANGLE BELOW THE HORIZON OF 31°46’28”;
THENCE NORTH 00°39’34” WEST, 10.80 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIBED AREA HAS A LOWER PLANE ELEVATION OF 2136.29 FEET AND AN
UPPER PLANE ELEVATION OF 2145.29 FEET.

PARCEL SEVENTEEN (17):

EXPLANATION:

THIS LEGAL DESCRIBES PARCEL NA1 AS SHOWN IN FILE 112, PAGE 10 OF SURVEYS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE.

 

SC.II B - 20



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

PARCEL NA1

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE ALADDIN
COMMERCIAL SUBDIVISION” AS RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING A POINT ON THE CENTERLINE OF HARMON AVENUE; THENCE NORTH
89°31’10” EAST ALONG THE SOUTH LINE OF THE NORTHWEST CORNER OF SAID SECTION 21
AND THE CENTERLINE OF SAID HARMON AVENUE, 315.36 FEET; THENCE DEPARTING SAID
SOUTH LINE AND STREET CENTERLINE, NORTH 00°36’27” WEST, 64.70 FEET TO THE
NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY AND CONTINUING NORTH 00°36’27” WEST, 155.30 FEET; THENCE NORTH
89°31’10” EAST, 365.00 FEET; THENCE NORTH 00°36’27” WEST, 150.00 FEET; THENCE
SOUTH 89°31’10” WEST, 511.36 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING
SOUTH 89°31’10” WEST, 78.64 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY OF LAS
VEGAS BOULEVARD SOUTH; THENCE ALONG SAID EASTERLY RIGHT-OF-WAY, NORTH 00°36’27”
WEST, 691.42 FEET; THENCE NORTH 00°54’27” WEST, 114.38 FEET; THENCE DEPARTING
SAID EASTERLY RIGHT-OF-WAY, NORTH 89°23’20” EAST, 995.09 FEET; THENCE SOUTH
00°36’40” EAST, 55.14 FEET; THENCE SOUTH 89°26’04” WEST, 238.13 FEET; THENCE
NORTH 00°36’12” WEST, 24.94 FEET; THENCE SOUTH 89°24’05” WEST, 171.48 FEET;
THENCE NORTH 01°02’20” WEST, 6.54 FEET; THENCE SOUTH 89°21’55” WEST, 41.81 FEET;
THENCE SOUTH 00°23’47” EAST, 6.50 FEET; THENCE SOUTH 89°21’10” WEST, 30.06 FEET;
THENCE SOUTH 00°27’18” WEST, 25.12 FEET; THENCE SOUTH 89°26’12” WEST, 266.06
FEET; THENCE NORTH 00°46’36” WEST, 24.98 FEET; THENCE SOUTH 89°16’16” WEST,
153.53 FEET; THENCE SOUTH 01°10’37” EAST, 9.22 FEET; THENCE SOUTH 88°49’23”
WEST, 26.50 FEET; THENCE SOUTH 43°59’53” WEST, 7.54 FEET; THENCE SOUTH 00°35’26”
EAST, 34.07 FEET; THENCE SOUTH 44°52’42” EAST, 4.64 FEET TO THE BEGINNING OF A
NON-TANGENT CURVE, CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF 13.91 FEET, FROM
WHICH A RADIAL LINE BEARS SOUTH 51°51’14” EAST; THENCE SOUTHEASTERLY ALONG SAID
CURVE TO THE LEFT THROUGH A CENTRAL ANGLE OF 167°59’03”, AN ARC LENGTH OF 40.78
FEET TO A POINT OF NON-TANGENCY, A RADIAL LINE TO SAID POINT BEARS SOUTH
39°50’17” EAST; THENCE ALONG A NON-TANGENT LINE SOUTH 45°11’33” EAST, 4.59 FEET;
THENCE NORTH 89°10’56” EAST, 4.06 FEET; THENCE SOUTH 05°16’55” WEST, 54.19 FEET;
THENCE SOUTH 89°22’28” WEST, 5.69 FEET; THENCE SOUTH 44°39’23” WEST, 14.74 FEET;
THENCE SOUTH 00°41’40” EAST, 15.49 FEET; THENCE SOUTH 45°06’44” EAST, 11.67
FEET; THENCE NORTH 89°08’03” EAST, 15.40 FEET; THENCE SOUTH 00°51’57” EAST, 3.09
FEET; THENCE SOUTH 45°34’44” EAST, 20.69 FEET; THENCE NORTH 89°51’51” EAST, 7.08
FEET; THENCE NORTH 00°36’08” WEST, 10.54 FEET; THENCE NORTH 89°22’51” EAST, 8.64
FEET; THENCE SOUTH 00°51’36” EAST, 6.32 FEET; THENCE NORTH 89°23’00” EAST, 70.00
FEET; THENCE NORTH 00°37’00” WEST, 2.46 FEET; THENCE NORTH 89°21’39” EAST, 42.47
FEET; THENCE SOUTH 00°34’21” EAST, 2.48 FEET; THENCE NORTH 89°23’00” EAST, 9.86
FEET; THENCE NORTH 00°43’19” WEST, 22.52 FEET; THENCE NORTH 89°15’40” EAST, 8.51
FEET; THENCE SOUTH 00°42’30” EAST, 2.77 FEET; THENCE NORTH 89°17’30” EAST,
109.10 FEET; THENCE NORTH 01°05’27” WEST, 2.82 FEET; THENCE NORTH 89°48’50”
EAST, 8.27 FEET; THENCE SOUTH 65°42’02” EAST, 42.12 FEET; THENCE SOUTH 25°03’42”
WEST, 5.05 FEET; THENCE SOUTH 65°27’22” EAST, 25.40 FEET; THENCE NORTH 11°28’05”

 

SC.II B - 21



--------------------------------------------------------------------------------

EAST, 0.61 FEET; THENCE SOUTH 65°22’40” EAST, 39.03 FEET; THENCE SOUTH 24°17’06”
WEST, 24.04 FEET; THENCE S0UTH 63°36’49” EAST, 9.33 FEET; THENCE SOUTH 01°01’35”
WEST, 10.31 FEET; THENCE SOUTH 25°00’58” WEST, 43.66 FEET; SOUTH 65°55’32” EAST,
27.15 FEET; THENCE SOUTH 24°20’07” WEST, 74.69 FEET; THENCE SOUTH 45°12’47”
WEST, 2.26 FEET; THENCE SOUTH 45°48’06” EAST, 19.04 FEET; THENCE NORTH 89°40’45”
EAST, 3.70 FEET; THENCE NORTH 04°12’09” EAST, 1.49 FEET; THENCE NORTH 88°19’56”
EAST, 4.28 FEET; THENCE SOUTH 00°41’26” EAST, 62.53 FEET; THENCE SOUTH 89°37’37”
WEST, 8.30 FEET; THENCE SOUTH 00°36’39” EAST, 60.49 FEET; THENCE SOUTH 64°40’35”
WEST, 16.80 FEET; THENCE SOUTH 25°41’08” EAST, 60.80 FEET; THENCE SOUTH
64°22’54” WEST, 87.94 FEET; THENCE NORTH 24°50’35” WEST, 3.46 FEET; THENCE SOUTH
65°09’25” WEST, 6.45-FEET; THENCE SOUTH 24°50’35” EAST, 3.51 FEET; THENCE SOUTH
64°23’08” WEST, 139.31 FEET; THENCE NORTH 25°54’06” WEST, 37.43 FEET; THENCE
SOUTH 89°01’31” WEST, 19.00 FEET; THENCE NORTH 00°44’18” WEST, 34.11 FEET;
THENCE SOUTH 88°58’21” WEST, 2.57 FEET; THENCE NORTH 00°19’14” EAST, 2.01 FEET;
THENCE SOUTH 89°26’21” WEST, 133.64 FEET; THENCE SOUTH 00°24’46” EAST, 34.83
FEET; THENCE SOUTH 89°45’05” WEST, 11.13 FEET; THENCE SOUTH 00°45’04” EAST,
44.10 FEET; THENCE SOUTH 81°49’18” EAST, 7.02 FEET; THENCE SOUTH 00°33’20” EAST,
47.23 FEET; THENCE NORTH 89°38’05” EAST, 4.75 FEET; THENCE SOUTH 00°21’54” EAST,
14.09 FEET; THENCE NORTH 79°38’00” WEST, 1.58 FEET; THENCE SOUTH 44°55’10” WEST,
17.07 FEET; THENCE SOUTH 00°48’13” EAST, 17.49 FEET; THENCE SOUTH 46°39’43”
EAST, 16.82 FEET; THENCE SOUTH 88°16’52” EAST, 1.62 FEET; THENCE SOUTH 00°37’21”
EAST, 7.89 FEET; THENCE NORTH 88°18’38” EAST, 0.59 FEET; THENCE SOUTH 00°28’50”
EAST, 0.67 FEET TO THE POINT OF BEGINNING.

PARCEL NA1 HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN UPPER PLANE
ELEVATION OF 2144.29 FEET.

PARCEL EIGHTEEN (18):

A NON-EXCLUSIVE EASEMENT FOR PEDESTRIAN AND VEHICULAR INGRESS, EGRESS, PARKING,
UTILITIES, MAINTENANCE AND OTHER USES AS PROVIDED FOR IN THAT CERTAIN
“CONSTRUCTION, OPERATION AND RECIPROCAL EASEMENT AGREEMENT” BY AND BETWEEN
ALADDIN GAMING, LLC, ALADDIN BAZAAR, LLC AND ALADDIN MUSIC HOLDINGS, LLC,
RECORDED MARCH 2, 1998 IN BOOK 980302 AS INSTRUMENT NO. 00003 AND RE-RECORDED
MARCH 24, 1998 IN BOOK 980324 AS INSTRUMENT NO. 01111 AND RE-RECORDED MAY 29,
1998 IN BOOK 980529 AS INSTRUMENT NO. 02358 AND RE-RECORDED OCTOBER 22, 1998 IN
BOOK 981022 AS INSTRUMENT NO. 00509 AS AMENDED BY MEMORANDUM OF AMENDMENT AND
RATIFICATION OF REA RECORDED NOVEMBER 20, 2000 IN BOOK 20001120 AS INSTRUMENT
NO. 00858, AS AMENDED BY SECOND AMENDMENT OF CONSTRUCTION, OPERATION RECIPROCAL
EASEMENT AGREEMENT RECORDED MARCH 31, 2003 IN BOOK 20030331 AS INSTRUMENT NO.
04875, AS ASSIGNED BY “ASSIGNMENT AND ASSUMPTION OF RECIPROCAL EASEMENT
AGREEMENT” RECORDED SEPTEMBER 1, 2004 IN BOOK 20040901 AS INSTRUMENT NO. 00285
OF OFFICIAL RECORDS, AS MODIFIED BY A DOCUMENT DECLARING MODIFICATIONS THEREOF
RECORDED NOVEMBER 17, 2005 IN BOOK 20051117 AS INSTRUMENT NO. 05802 OF OFFICIAL
RECORDS OF CLARKS COUNTY, NEVADA.

 

SC.II B - 22



--------------------------------------------------------------------------------

PARCEL NINETEEN (19);

A NON-EXCLUSIVE RIGHT TO USE THAT CERTAIN MULTI-LEVEL PARKING STRUCTURE AND
SURFACE-LEVEL PARKING FACILITIES AS SET FORTH IN THAT CERTAIN “MEMORANDUM OF
COMMON PARKING AREA USE AGREEMENT” BY AND BETWEEN ALADDIN GAMING, LLC AND
ALADDIN BAZAAR, LLC RECORDED MARCH 2, 1998 IN BOOK 980302 AS INSTRUMENT NO.
00005 AND RE-RECORDED MAY 29, 1998 IN BOOK 980529 AS INSTRUMENT NO. 02360 OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA RECORDS.

NOTE: THE ABOVE METES AND BOUNDS LEGAL DESCRIPTION APPEARED PREVIOUSLY IN THAT
CERTAIN DOCUMENT RECORDED SEPTEMBER 1, 2004 IN BOOK 20040901 AS INSTRUMENT NO.
00286 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

LESS THE CASINO COMPONENT PREMISES, AS DESCRIBED IN SCHEDULE II-C

 

SC.II B - 23



--------------------------------------------------------------------------------

SCHEDULE II-C

CASINO COMPONENT PREMISES

[SEE ATTACHED]

 

Schedule II-C



--------------------------------------------------------------------------------

LOGO [g31379g66x81.jpg]



--------------------------------------------------------------------------------

LOGO [g31379g08q30.jpg]



--------------------------------------------------------------------------------

SCHEDULE II-D

TPA COMPONENT PREMISES

[SEE ATTACHED]

 

Schedule II-D



--------------------------------------------------------------------------------

LOGO [g31379g71s00.jpg]



--------------------------------------------------------------------------------

LOGO [g31379g66s17.jpg]



--------------------------------------------------------------------------------

LOGO [g31379g60c14.jpg]



--------------------------------------------------------------------------------

SCHEDULE II-E

UTILITY COMPONENT PREMISES

[SEE ATTACHED]

 

Schedule II-E



--------------------------------------------------------------------------------

The land referred to herein is situated in the State of Nevada; County of CLARK,
described as follows:

PARCEL NO. I:

THAT PORTION OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH,
RANGE 61 EAST, M.D.B. & M., MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW

1/4) OF SAID SECTION 21, AS DESIGNATED BY SURVEY THEREOF ON FILE IN FILE 1, PAGE
27, OF REGISTERED PROFESSIONAL ENGINEER’S FILE IN THE OFFICE OF THE COUNTY
RECORDER OF CLARK COUNTY, NEVADA; THENCE SOUTH 89°31’10” EAST ALONG THE SOUTH
LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 21, A DISTANCE OF 314. 92
FEET TO

A POINT, THENCE NORTH 00°28’50” WEST, A DISTANCE OP 40.00 FEET TO A POINT ON THE
NORTHERLY RIGHT-OF-WAY LINE OF HARMON AVENUE (80.00 FEET WIDE) SAID POINT BEING
THE SOUTHWEST CORNER OF THE ALADDIN HOTEL AND CASINO PARCEL, THENCE NORTH
89°31’10” EAST ALONG SAID NORTHERLY RIGHT-OF-WAY LINE A DISTANCE OF 1209.34 FEET
TO A POINT ON A TANGENT CURVE CONCAVE TO THE NORTHWEST HAVING A RADIUS OP 25.00
FEET, THENCE NORTHEASTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE
OF 90°07’50”, AN ARC LENGTH OF 39.33 FEET TO A POINT ON THE WESTERLY
RIGHT-OF-WAY LINE OF AUDRIE LANE (60.00 FEET HIDE), THENCE NORTH 00°36’40” WEST
ALONG SAID WESTERLY RIGHT-OF-WAY LINE A DISTANCE OF 972.59. FEET TO A POINT;
THENCE SOUTH 89°23’20” WEST, 256.84 FEET TO A POINT; THENCE NORTH 00°36’40” WEST
10.58 FEET TO THE TRUE POINT OF BEGINNING, THENCE SOUTH 89°23’20” WEST 207.67
FEET TO A POINT, THENCE NORTH 00°36’40” “WEST, 130.89 FEET TO A POINT ON THE
NORTH PROPERTY LINE OF THE ALADDIN HOTEL AND CASINO PARCEL, THENCE ALONG SAID
NORTH PROPERTY LINE NORTH 89°23’20” EAST, 207.67 FEET TO A POINT, THENCE S0UTH
00°36’40” EAST 130.89 FEET TO THE TRUE POINT OF BEGINNING.

LOGO [g31379ex99_1pg209.jpg]



--------------------------------------------------------------------------------

SCHEDULE II-F

TIMESHARE PROJECT LAND

[SEE ATTACHED]

 

Schedule II-F



--------------------------------------------------------------------------------

SCHEDULE II-F

TIMESHARE PROJECT LAND

PARCEL I:

PARCEL NC

A PORTION OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “ALADDIN
COMMERCIAL SUBDIVISION” RECORDED IN BOOK 96, PAGE 33 OF PLATS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE AND LYING WITHIN A PORTION OF THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 21 BEING ON THE CENTERLINE OF HARMON AVENUE; THENCE ALONG THE SOUTH LINE
OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION 21 AND THE CENTERLINE OF HARMON
AVENUE, NORTH 89°31’10” EAST, 904.20 FEET; THENCE DEPARTING SAID SOUTH LINE AND
STREET CENTERLINE, NORTH 00°28’50” WEST, 93.28 FEET TO THE NORTHERLY
RIGHT-OF-WAY OF SAID HARMON AVENUE, TO A POINT HEREAFTER REFERRED TO AS POINT
‘A’ AND BEING THE POINT OF BEGINNING; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY, NORTH 00°36’40” WEST, 142.49 FEET TO THE BEGINNING OF A CURVE ,
CONCAVE SOUTHEASTERLY AND HAVING A RADIUS OF 130.00 FEET; THENCE NORTHEASTERLY
ALONG SAID CURVE TO THE RIGHT, THROUGH A CENTRAL ANGLE OF 90°00’00”, AN ARC
LENGTH OF 204.20 FEET TO A POINT OF TANGENCY; THENCE NORTH 89°23’20” EAST,
511.60 FEET TO THE WESTERLY RIGHT-OF-WAY OF AUDRIE LANE; THENCE ALONG SAID
WESTERLY RIGHT-OF-WAY, SOUTH 00°36’40” EAST, 282.16 FEET TO THE BEGINNING OF A
CURVE, CONCAVE NORTHWESTERLY AND HAVING A RADIUS OF 30.00 FEET; THENCE
SOUTHWESTERLY ALONG SAID CURVE TO THE RIGHT, THROUGH A CENTRAL ANGLE OF
90°07’50”, AN ARC LENGTH OF 47.19 FEET TO THE NORTHERLY RIGHT-OF-WAY OF SAID
HARMON AVENUE; THENCE ALONG SAID NORTHERLY RIGHT-OF-WAY, THE FOLLOWING SEVEN
(7) COURSES: (1) SOUTH 89°31’10” WEST, 72.93 FEET TO THE BEGINNING OF A CURVE
CONCAVE NORTHERLY AND HAVING A RADIUS OF 25.00 FEET; THENCE (2) WESTERLY ALONG
SAID CURVE TO THE RIGHT THROUGH A CENTRAL ANGLE OF 09°27’42”, AN ARC LENGTH OF
4.13 FEET; THENCE (3) NORTH 81°01’08” WEST, 68.86 FEET TO THE BEGINNING OF A
CURVE CONCAVE SOUTHERLY AND HAVING A RADIUS OF 25.00 FEET; THENCE (4) WESTERLY
ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 09°27’42”, AN ARC LENGTH OF 4.13
FEET; THENCE (5) SOUTH 89°31’10” WEST, 396.66 FEET TO THE BEGINNING OF A CURVE
CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF 30.00 FEET; THENCE
(6) NORTHWESTERLY ALONG SAID CURVE TO THE RIGHT, THROUGH A CENTRAL ANGLE OF
93°33’45”, AN ARC LENGTH OF 48.99 FEET TO A POINT OF NON-TANGENCY, A RADIAL LINE
TO SAID POINT BEARS NORTH 86°55’05” WEST; THENCE (7) SOUTH 80°41’11” WEST, 36.38
FEET TO THE POINT OF BEGINNING.

PARCEL NC HAS AN UPPER ELEVATION OF INFINITY.



--------------------------------------------------------------------------------

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

A PORTION OF PARCEL NB12 AS SHOWN IN FILE 112, PAGE 3 OF SURVEYS ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE, DESCRIBED AS FOLLOWS:

COMMENCING AT THE AFOREMENTIONED POINT “A”; THENCE NORTH 00°36’40” WEST, 132.97
FEET TO THE POINT OF BEGINNING; THENCE NORTH 00°36’40” WEST, 9.51 FEET TO THE
BEGINNING OF A CURVE CONCAVE SOUTHEASTERLY AND HAVING A RADIUS OF 130.00 FEET;
THENCE NORTHEASTERLY ALONG SAID CURVE TO THE RIGHT THROUGH A CENTRAL ANGLE OF
90°00’00”, AN ARC LENGTH OF 204.20 FEET; THENCE NORTH 89°23’20” EAST, 105.35
FEET; THENCE SOUTH 44°22’41” WEST, 101.35 FEET; THENCE SOUTH 89°21’45” WEST,
101.25 FEET; THENCE SOUTH 00°25’39” EAST, 67.78 FEET; THENCE SOUTH 89°22’54”
WEST, 62.23 FEET TO THE POINT OF BEGINNING.

THIS PORTION OF PARCEL NB 12 HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN
UPPER PLANE ELEVATION OF 2144.29 FEET.

FURTHER EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

PARCEL NB 11 AS SHOWN IN FILE 111, PAGE 83 OF SURVEYS ON FILE AT THE CLARK
COUNTY, NEVADA RECORDERS OFFICE DESCRIBED AS FOLLOWS:

COMMENCING AT THE AFOREMENTIONED POINT “A”; THENCE NORTH 00°36’40” WEST, 132.97
FEET TO THE POINT OF BEGINNING; THENCE NORTH 00°36’40” WEST, 9.51 FEET TO THE
BEGINNING OF A CURVE CONCAVE SOUTHEASTERLY AND HAVING A RADIUS OF 130.00 FEET;
THENCE NORTHEASTERLY ALONG SAID CURVE TO THE RIGHT THROUGH A CENTRAL ANGLE OF
90°00’00”, AN ARC LENGTH OF 204.20 FEET; THENCE NORTH 89°23’20” EAST, 105.35
FEET; THENCE SOUTH 44°22’41” WEST, 101.35 FEET; THENCE SOUTH 89°21’45” WEST,
101.25 FEET; THENCE SOUTH 00°25’39” EAST, 67.78 FEET; THENCE SOUTH 89°22’54”
WEST, 62.23 FEET TO THE POINT OF BEGINNING.

PARCEL NB 11 HAS A LOWER PLANE ELEVATION OF 2144.29 FEET AND AN UPPER PLANE
ELEVATION OF 2173.00 FEET.

FURTHER EXCEPTING THEREFROM THE FOLLOWING DESCRIBED AREA:

PARCEL NB 7 AS SHOWN IN FILE 111, PAGE 82 OF SURVEYS ON FILE AT THE CLARK
COUNTY, NEVADA RECORDER’S OFFICE DESCRIBED AS FOLLOWS;

BEGINNING AT THE AFOREMENTIONED POINT “A”; THENCE NORTH 00°36’40” WEST, 132.97
FEET; THENCE NORTH 89°22’54” EAST, 62.23 FEET; THENCE SOUTH 00°25’39” EAST,
159.12 FEET TO THE NORTHERLY RIGHT-OF-WAY OF SAID HARMON AVENUE AND BEING A
POINT ON A NON-TANGENT CURVE, CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF 30.00
FEET, FROM WHICH A RADIUS BEARS NORTH 07°23’15” EAST; THENCE NORTHWESTERLY ALONG
SAID RIGHT-OF-WAY AND CURVE, THROUGH A CENTRAL ANGLE OF 85°41’41”, AN ARC LENGTH
OF 44.87 FEET TO A POINT OF NON-TANGENCY, A RADIAL LINE TO SAID POINT BEARS
NORTH 86°55’05” WEST; THENCE ALONG A NON-TANGENT LINE, SOUTH 80°41’11” WEST,
36.38 FEET TO THE POINT OF BEGINNING.



--------------------------------------------------------------------------------

PARCEL NB 7 HAS A LOWER PLANE ELEVATION OF 2117.29 FEET AND AN UPPER ELEVATION
OF INFINITY.

PARCEL II:

A NON-EXCLUSIVE EASEMENT FOR PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS, FOR
PASSAGE AND PARKING OF VEHICLES, FOR PEDESTRIAN PASSAGE ACCESS AND PASSAGE AND
TO USE THE EXIT STAIRWAYS AND WALKWAYS AS SET FORTH IN THAT CERTAIN
CONSTRUCTION, OPERATION AND RECIPROCAL EASEMENT AGREEMENT RECORDED MARCH 2, 1998
IN BOOK 980302 AS INSTRUMENT NO. 00003 AND RE-RECORDED MARCH 24, 1998 IN BOOK
980324 AS INSTRUMENT NO. 01111 AND RE-RECORDED MAY 29, 1998 IN BOOK 980529 AS
INSTRUMENT NO. 02358 AND RERECORDED OCTOBER 22, 1998 IN BOOK 981022 AS
INSTRUMENT NO. 00509 AND AMENDED BY THAT CERTAIN DOCUMENT RECORDED NOVEMBER 20,
2000 IN BOOK 20001120 AS INSTRUMENT NO. 00858 OF OFFICIAL RECORDS, CLARK COUNTY,
NEVADA, AND AMENDED BY THAT CERTAIN DOCUMENT RECORDED MARCH 31, 2003 IN BOOK
20030331 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA, AS INSTRUMENT NO. 04875.

PARCEL III:

A NON-EXCLUSIVE RIGHT TO USE THAT CERTAIN MULTI-LEVEL PARKING STRUCTURE AND
SURFACE-LEVEL PARKING FACILITIES AS SET FORTH IN THAT CERTAIN MEMORANDUM OF
PARKING AREA USE AGREEMENT RECORDED MARCH 2, 1998 IN BOOK 980302 AS INSTRUMENT
NO. 00005 AND RE-RECORDED MAY 29, 1998 IN BOOK 980529 AS INSTRUMENT NO. 02360 OF
OFFICIAL RECORDS, CLARK COUNTY NEVADA.



--------------------------------------------------------------------------------

SCHEDULE III

LEASES AND OCCUPANCY AGREEMENTS

[SEE ATTACHED]

 

Schedule III



--------------------------------------------------------------------------------

Tenant

 

Landlord

 

Document Title

Avis Rent A Car System, Inc.   OpBiz, L.L.C. (as successor- in-interest to
Aladdin Gaming, LLC)   Concession Agreement, dated as of July 26, 2000, by and
between Aladdin Gaming, LLC d/b/a Aladdin Resort and Avis Rent a Car System,
Inc., as amended by that certain First Amendment to Lease, dated as of May 10,
2005. Bell Transportation   OpBiz, L.L.C. (as successor- in-interest to Aladdin
Gaming, LLC)   Building Lease Agreement, dated as of November 12, 2001, by and
between Aladdin Gaming LLC, as lessor, and Bell Transportation, as lessee, as
amended by that certain Amendment #1 to Building Lease Agreement, dated as of
June 19, 2004. Steiner Spa Resorts (Nevada), Inc.   OpBiz, L.L.C. (as successor-
in-interest to Aladdin Gaming, LLC)   Lease, dated as of October 19, 2000, by
and between Aladdin Gaming, LLC and Steiner Spa Resorts (Nevada), Inc. The
Marshall Retail Group, LLC   OpBiz, L.L.C.   Lease, dated as of July 25, 2006,
by and between OpBiz, L.L.C., d/b/a Aladdin Resort & Casino and The Marshall
Retail Group, LLC. P.F. Chang’s China Bistro, Inc.   OpBiz, L.L.C. (as
successor- in-interest to Aladdin Gaming, LLC)   Lease, dated as of February 4,
2000, by and between Aladdin Gaming, LLC and P.F. Chang’s China Bistro, Inc. All
State Tours, Inc.,- d/b/a Showtickets.com   OpBiz, L.L.C.   License Agreement,
dated as of July 25, 2005, by and between All State Tours, Inc., d/b/a
Showtickets.com and OpBiz, L.L.C. Troon Revere Holdings, L.L.C.   OpBiz, L.L.C.
  Golf Desk Agreement, effective July 29, 2005, by and between Troon Revere
Holdings, LLC. and OpBiz, L.L.C.

 

Schedule III-2



--------------------------------------------------------------------------------

Tenant

 

Landlord

 

Document Title

Sprint PCS Assets, L.L.C. d/b/a Sprint   OpBiz, L.L.C.   Site Lease Agreement,
dated as of August 8, 2005, by and between OpBiz, L.LC. d/b/a Aladdin Resort &
Casino, as owner, and Sprint PCS Assets, L.L.C. d/b/a Sprint, as tenant. BZ
Clarity Theatrical- LV, LLC   OpBiz, L.L.C. d/b/a Planet Hollywood Resort &
Casino   Lease, dated as of April 27, 2006, by and between OpBiz, L.L.C., as
lessor, and BZ Clarity Theatrical- LV, LLC, as lessee, as amended by that
certain Amendment to Lease, dated as of May 31, 2009. Planet Hollywood (LV) LLC
  OpBiz, L.L.C.  

Lease, dated as of October 12, 2006, by and between OpBiz, L.L.C., as lessor,
and Planet Hollywood (LV) LLC, as lessee.

 

Guaranty Agreement, dated as of October 12, 2006, by Planet Hollywood
International, Inc., in favor of OpBiz, L.L.C.

KOI Las Vegas, LLC   OpBiz, L.L.C.   Lease, dated as of August 2, 2006, by and
between OpBiz, L.L.C., as lessor, and KOI Las Vegas, LLC, as lessee. Strip House
Las Vegas, LLC   OpBiz, L.L.C.   Lease, dated as of March 31, 2006 by and
between OpBiz, L.L.C., as lessor, and Strip House Las Vegas, LLC, as lessee.
Guaranty Agreement, dated as of March 14, 2006, by Peter H. Glazier in favor of
OpBiz, L.L.C. Las Vegas Planet Mexico Corp.   OpBiz, L.L.C.   Lease, dated as of
March 31, 2006, by and between OpBiz, L.L.C., as lessor, and Las Vegas Planet
Mexico Corp., as lessee. Opium Vegas, LLC (f/k/a Opium Group, LLC)   OpBiz,
L.L.C. d/b/a Aladdin Resort & Casino   Lease, dated as of June 25, 2009, by and
between OpBiz, L.L.C., as lessor, and Opium Vegas, LLC f/k/a Opium Group, LLC,
as lessee.

 

Schedule III-3



--------------------------------------------------------------------------------

Tenant

 

Landlord

 

Document Title

Earl of Sandwich (Las Vegas), LLC   OpBiz, L.L.C.   Lease, dated as of
November 27, 2006, by and between OpBiz, L.L.C., as lessor, and Earl of Sandwich
(Las Vegas), LLC, as lessee. Guaranty Agreement, dated as of November 27, 2006,
by Earl of Sandwich (USA), LLC, in favor of OpBiz, L.L.C. Northwind Aladdin, LLC
  OpBiz, L.L.C. (as successor- in-interest to Aladdin Gaming, LLC)   Lease,
dated as of December 3, 1997, by and between Aladdin Gaming, LLC, as lessor, and
Northwind Aladdin, LLC, as lessee, as amended by that certain Amendment
Agreement, dated as of September 25, 1998, Second Amendment, dated as of May 28,
1999, Third Amendment, dated as of May 28, 1999, Settlement Agreement and
Releases, dated as of November 6, 2002, Fourth Amendment, dated as of December
__, 2002, Fifth Amendment, dated as of January 30, 2009 and as may be further
amended to date. Boulevard Invest, LLC   OpBiz, L.L.C.   Construction, Operation
and Reciprocal Easement Agreement, dated as of February 26, 1998, by and among
Aladdin Gaming, LLC, Aladdin Bazaar, LLC and Aladdin Music Holdings, LLC,
(“REA”) as amended by Amendment and Ratification of REA, dated as of November
20, 2000, by and between Aladdin Gaming, LLC and Aladdin Bazaar, LLC, as further
amended by the Second Amendment to REA, dated February 2003, by and between
Aladdin Gaming, LLC and Aladdin Bazaar, LLC, as assigned and assumed pursuant to
the Assignment and Assumption of Reciprocal Easement Agreement, dated as of
August 31, 2004, by and between Aladdin Gaming, LLC, OpBiz, L.L.C., and MezzCo,
L.L.C., and (iv) and further amended by the Agreement and Amendment to REA,
dated as of July 2005, by and between Boulevard Invest, LLC and OpBiz, L.L.C.

 

Schedule III-4



--------------------------------------------------------------------------------

Tenant

 

Landlord

 

Document Title

Strip Dog, LLC   OpBiz, L.L.C.   Lease, dated as of March 1, 2009, by and
between OpBiz, L.L.C., as lessor, and Strip Dog, LLC, as lessee. Southwestco
Wireless LP, d/b/a Verizon Wireless   OpBiz d/b/a Aladdin Resort & Casino  
In-Building Equipment Agreement, effective as of February 19, 2009, by and
between OpBiz d/b/a Aladdin Resort & Casino and Southwestco Wireless LP, d/b/a
Verizon Wireless. Travelocity.com LP   OpBiz, L.L.C.   Addendum to License
Agreement Term Sheet, dated of as June 15, 2009, by and between OpBiz, L.L.C.
and Travelocity.com LP. Westgate   OPBiz, L.L.C.   Lease made pursuant to the
Standard Lease Terms attached as Exhibit D to the Marketing Agreement dated as
of December 30, 2004, by and between OpBiz, L.L.C. and Westgate Planet Hollywood
Las Vegas, LLC, and Westgate Resorts, Ltd. Outdoor Promotions, LLC   OpBiz,
L.L.C.   Revocable License Agreement, dated as of September 8, 2008, between
OpBiz, L.L.C., and Outdoor Promotions, LLC.

 

Schedule III-5



--------------------------------------------------------------------------------

SCHEDULE IV

INTELLECTUAL PROPERTY COLLATERAL

(COPYRIGHTS)

 

Copyright

  

Application/Registration No.

  

Issue Filing Date

   Volume/Page No.

Aladdin

   VA 1-072-146    August 11,2000    3514/761

Genii

   VA 1-072-147    August 11,2000    3514/761

Lantern

   VA 1-072-145    August 11,2000    3514/761

Magic Carpet

   VA 1-072-149    August 11,2000    3514/761

Pegasus

   VA 1-072-148    August 11,2000    3514/761

Roc Bird

   VA 1-072-151    August 11,2000    3514/761

Sheharazade

   VA 1-072-152    August 11,2000    3514/761

Sinbad

   VA 1-072-150    August 11,2000    3514/761

 

Schedule IV-1



--------------------------------------------------------------------------------

FEDERAL TRADEMARKS

 

     Serial
Number    Reg.
Number   

Filing Date

  

Trademark

   Status

1.

   78736141    3192328    Oct. 19, 2005    THE SUNSET STRIP BAND    LIVE

2.

   76038640    2628932    May 2, 2000    ALADDIN    LIVE

3.

   76453832    2734651    Sept. 30, 2008    ROC BAR    LIVE

4.

   76038639    2636409    May 2, 2000    ALADDIN    LIVE

5.

   76245399    2699487    March 25, 2003    SPICE MARKET BUFFET    LIVE

6.

   76460709    2761456    Oct. 23, 2002    NO RISK SLOTS    LIVE

7.

   75563195    2764504    Oct. 2, 1998    WHERE WISHES COME TRUE!    LIVE

8.

   74331894    1781854    Nov. 17, 1992    ALADDIN    LIVE

9.

   74331893    1779369    Nov. 17, 1992    ALADDIN    LIVE

10.

   74331895    1781855    Nov. 17, 1992    ALADDIN    LIVE

11.

   77490159    —      June 3, 2008    ELEMENTS    ACTION
SUSPENDED

STATE TRADEMARKS

 

    

Application or
Registration No.

  

Word Mark

  

Issue or Filing Date

1.    E0661992005-5    THE SUNSET STRIP BAND    September 28, 2005

PATENTS

NONE

 

Schedule IV-2



--------------------------------------------------------------------------------

DOMAIN NAMES

 

Domain Name

 

Registered Owner

 

Registrar

aladdincasino.biz   PHW Las Vegas, LLC   TuCows, Inc. aladdincasino.com   PHW
Las Vegas, LLC   TuCows, Inc. aladdincasino.info   PHW Las Vegas, LLC   TuCows,
Inc. aladdin-casino.net   PHW Las Vegas, LLC   TuCows, Inc. aladdincasino.org  
PHW Las Vegas, LLC   TuCows, Inc. aladdincasino.us   PHW Las Vegas, LLC  
TuCows, Inc. aladdin-casino.us   PHW Las Vegas, LLC   TuCows, Inc.
aladdingaming.com   PHW Las Vegas, LLC   TuCows, Inc. aladdingaming.info   PHW
Las Vegas, LLC   TuCows, Inc. aladdingaming.net   PHW Las Vegas, LLC   TuCows,
Inc. aladdingaming.org   PHW Las Vegas, LLC   TuCows, Inc. aladdingaming.us  
PHW Las Vegas, LLC   TuCows, Inc. aladdinonlinegaming.com   PHW Las Vegas, LLC  
TuCows, Inc. aladdinonlinegaming.net   PHW Las Vegas, LLC   TuCows, Inc.
aladdinonlinegaming.org   PHW Las Vegas, LLC   TuCows, Inc.
aladdinreservations.com   PHW Las Vegas, LLC   TuCows, Inc.
aladdinreservations.us   PHW Las Vegas, LLC   TuCows, Inc. aladdinresort.biz  
PHW Las Vegas, LLC   TuCows, Inc. aladdinresort.info   PHW Las Vegas, LLC  
TuCows, Inc. aladdinresort.org   PHW Las Vegas, LLC   TuCows, Inc.
aladdinresortandcasino.biz   PHW Las Vegas, LLC   TuCows, Inc.
aladdinresortandcasino.info   PHW Las Vegas, LLC   TuCows, Inc.
aladdinresortandcasino.net   PHW Las Vegas, LLC   TuCows, Inc.
aladdinresortandcasino.org   PHW Las Vegas, LLC   TuCows, Inc. casinoaladdin.net
  PHW Las Vegas, LLC   TuCows, Inc. casinoaladdinonline.com   PHW Las Vegas, LLC
  TuCows, Inc. casinoaladdinonline.net   PHW Las Vegas, LLC   TuCows, Inc.
casinoalladin.com   PHW Las Vegas, LLC   TuCows, Inc. clubcurvegas.com   PHW Las
Vegas, LLC   TuCows, Inc. clubcurvegas.info   PHW Las Vegas, LLC   TuCows, Inc.
clubcurvelasvegas.com   PHW Las Vegas, LLC   TuCows, Inc. clubcurvelasvegas.info
  PHW Las Vegas, LLC   TuCows, Inc. clubcurvelv.com   PHW Las Vegas, LLC  
TuCows, Inc. clubcurvelv.info   PHW Las Vegas, LLC   TuCows, Inc.
clubcurveslasvegas.com   PHW Las Vegas, LLC   TuCows, Inc.
clubcurveslasvegas.info   PHW Las Vegas, LLC   TuCows, Inc. clubcurveslv.com  
PHW Las Vegas, LLC   TuCows, Inc. clubcurveslv.info   PHW Las Vegas, LLC  
TuCows, Inc. clubcurvesvegas.com   PHW Las Vegas, LLC   TuCows, Inc.
clubcurvesvegas.info   PHW Las Vegas, LLC   TuCows, Inc.

 

Schedule IV-3



--------------------------------------------------------------------------------

Domain Name

 

Registered Owner

 

Registrar

clubcurvevegas.com   PHW Las Vegas, LLC   TuCows, Inc. clubcurvevegas.info   PHW
Las Vegas, LLC   TuCows, Inc. curvealaddin.com   PHW Las Vegas, LLC   TuCows,
Inc. curvealaddin.info   PHW Las Vegas, LLC   TuCows, Inc. curvegas.com   PHW
Las Vegas, LLC   TuCows, Inc. curvegas.info   PHW Las Vegas, LLC   TuCows, Inc.
curvelasvegas.com   PHW Las Vegas, LLC   TuCows, Inc. curvelasvegas.info   PHW
Las Vegas, LLC   TuCows, Inc. curvelounge.com   PHW Las Vegas, LLC   TuCows,
Inc. curvelounge.info   PHW Las Vegas, LLC   TuCows, Inc. curvelv.com   PHW Las
Vegas, LLC   TuCows, Inc. curvelv.info   PHW Las Vegas, LLC   TuCows, Inc.
curvenightclub.com   PHW Las Vegas, LLC   TuCows, Inc. curvenightclub.info   PHW
Las Vegas, LLC   TuCows, Inc. curveniteclub.com   PHW Las Vegas, LLC   TuCows,
Inc. curveniteclub.info   PHW Las Vegas, LLC   TuCows, Inc. curvesclublv.com  
PHW Las Vegas, LLC   TuCows, Inc. curvesclublv.info   PHW Las Vegas, LLC  
TuCows, Inc. curvesclubvegas.com   PHW Las Vegas, LLC   TuCows, Inc.
curvesclubvegas.info   PHW Las Vegas, LLC   TuCows, Inc. curvevegas.com   PHW
Las Vegas, LLC   TuCows, Inc. curvevegas.info   PHW Las Vegas, LLC   TuCows,
Inc. lvcurve.com   PHW Las Vegas, LLC   TuCows, Inc. lvcurve.info   PHW Las
Vegas, LLC   TuCows, Inc. phrclv.biz   PHW Las Vegas, LLC   TuCows, Inc.
phrclv.com   PHW Las Vegas, LLC   TuCows, Inc. phrclv.info   PHW Las Vegas, LLC
  TuCows, Inc. phrclv.net   PHW Las Vegas, LLC   TuCows, Inc. phrclv.org   PHW
Las Vegas, LLC   TuCows, Inc. phrclv.us   PHW Las Vegas, LLC   TuCows, Inc.
planethollywoodresort.com   PHW Las Vegas, LLC   TuCows, Inc.
planethollywoodresort.net   PHW Las Vegas, LLC   TuCows, Inc.
planethollywoodrocbar.com   PHW Las Vegas, LLC   TuCows, Inc. rocbar.com   PHW
Las Vegas, LLC   TuCows, Inc. spicemarketbuffet.com   PHW Las Vegas, LLC  
TuCows, Inc. thealaddinonlinecasino.com   PHW Las Vegas, LLC   TuCows, Inc.
thealladinonlinecasino.com   PHW Las Vegas, LLC   TuCows, Inc.

 

Schedule IV-4



--------------------------------------------------------------------------------

SCHEDULE V

BORROWER ACCOUNTS

Cash Management Account:

 

  •  

Cash Management Account

Restricted Accounts (Access Restricted Immediately):

 

  •  

Collection Account; for all Revenue, other than credit card receipts

 

  •  

Merchant Account; for all credit card receipts

Restricted Accounts (Access Restricted After Instruction):

 

  •  

Borrower Disbursement Account; for all amounts disbursed to Borrower

 

  •  

Cage Account; for gaming operating reserve

 

  •  

Accounts Payable

 

  •  

Insurance Claims

Other Accounts:

 

  •  

Payroll Account

 

  •  

Pari-mutuel holding account; required to operate book, funds from Borrower
Disbursement Account

 

  •  

Pari-mutuel account; required to operate book, funds from Borrower Disbursement
Account

 

Schedule V



--------------------------------------------------------------------------------

SCHEDULE VI

MATERIAL OPERATING AGREEMENTS

(SEE ATTACHED)

 

Schedule VI-1



--------------------------------------------------------------------------------

MATERIAL OPERATING AGREEMENTS

 

1. Hotel and Casino Management Agreement, dated as of the date hereof, between
Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 

2. Lease, dated as of December 3, 1997, by and between Aladdin Gaming, LLC, as
lessor, and Northwind Aladdin, LLC, as lessee, as amended by that certain
Settlement Agreement and Releases, dated as of November 6, 2002, by and among
Aladdin Gaming, LLC, Northwind Aladdin, LLC, John Hancock Life Insurance
Company, John Hancock Variable Life Insurance Company, John Hancock Reinsurance
Company Limited, State Street Bank and Trust Company and Aladdin Bazaar, LLC,
and as further amended to date.

 

3. Energy Service Agreement, dated as of September 24, 1998, by and between
Aladdin Gaming, LLC and Northwind Aladdin, LLC, as amended by that certain
Amendment and Agreement, dated as of September 25, 1998, as further amended by
that certain Second Amendment and Agreement, dated as of September 25, 1998, and
as further amended by that certain Third Amendment and Agreement, dated as of
May 28, 1999, and as further amended by that certain Settlement Agreement, as
further amended by that certain Fourth Amendment and Agreement, dated as of
December, 2002, as further amended by that certain Letter Agreement, dated as of
November 29, 2007, and as further amended by that certain Fifth Amendment and
Agreement, dated as of January 30, 2009.

 

4. Timeshare Project Plan, as further described herein.

 

5. Timeshare Purchase Agreement, dated as of December 10, 2004, between OpBiz,
L.L.C., as seller, and Westgate Resorts, Ltd., as developer, and Modification
Agreement Regarding Timeshare Purchase Agreement, dated as of September 10,
2007, among OpBiz, L.L.C., Westgate Resorts, Ltd. and Westgate Planet Hollywood
Las Vegas, LLC.

 

6. Grant, Bargain and Sale Deed with Reversion Rider, dated as of September 10,
2007, between TSP Owner and Westgate Planet Hollywood Las Vegas, LLC.

 

7. Easement and Shared Use Agreement, dated as of September 10, 2007, between
Westgate Planet Hollywood Las Vegas, LLC and TSP Owner.

 

8. Bill of Sale and Assignment, dated as of September 10, 2007, by PH Fee Owner
LLC and TSP Owner.

 

9. Escrow, Pledge and Security Agreement, dated as of September 10, 2007,
between Westgate Planet Hollywood Las Vegas, LLC and OpBiz, L.L.C., PH Fee Owner
LLC and TSP Owner, and is consented to by Greenspoon Marder, P.A.

 

10. Escrow Letter, dated as of September 10, 2007 from Greenspoon Marder, P.A.
to Westgate Planet Hollywood Las Vegas, LLC, OpBiz, L.L.C., PH Fee Owner LLC and
TSP Owner.

 

Schedule VI-2



--------------------------------------------------------------------------------

11. Resort and Amenities Access Easement Agreement, dated as of September 10,
2007, among Westgate Planet Hollywood Las Vegas, LLC and OpBiz, L.L.C., PH Fee
Owner LLC and TSP Owner.

 

12. Marketing and Leasing Agreement, dated as of December 30, 2004, between
OpBiz, L.L.C. and Westgate Resorts, Ltd.

 

13. Timeshare Property Maintenance and Management Agreement for Planet Hollywood
Towers by Westgate, dated as of September 19, 2007, among OpBiz, L.L.C.,
Westgate Planet Hollywood Las Vegas, LLC and CFI Resorts Management, Inc., and
Letter Agreement dated as of August 27, 2008 in connection therewith.

 

14. Letter Agreement Re: Timeshare Sales Premiums, dated as of September 11,
2007, between OpBiz, L.L.C. and Westgate Resorts, Ltd.

 

15. Letter Agreements, dated as of January 30, 2009, between OpBiz, L.L.C. and
Westgate Resorts, Ltd. and Consent by Northwind Aladdin, LLC and Joinder by
Boulevard Invest, LLC in connection therewith.

 

16. Common Parking Area Use Agreement, dated as of February 26, 1998, by and
between Aladdin Bazaar, LLC and Aladdin Gaming, LLC, as amended by that certain
Order of the Bankruptcy Court and Findings of Fact and Conclusions of Law, both
of which were entered on October 7, 2002.

 

17. Construction, Operation and Reciprocal Easement Agreement, dated as of
February 26, 1998, among Aladdin Gaming, LLC, Aladdin Bazaar, LLC and Aladdin
Music Holdings, LLC, as amended by that certain Amendment and Ratification of
Construction, Operation and Reciprocal Easement Agreement, dated as of
November 20, 2000, as further amended by that certain Second Amendment of
Construction, Operation and Reciprocal Easement Agreement, dated as of February
2003, and as further amended by that certain Agreement and Amendment to
Construction, Operation and Reciprocal Easement Agreement, dated as of July
2005, between Boulevard Invest, LLC and OpBiz, L.L.C.

 

18. Planet Hollywood Resort & Casino Licensing Agreement, dated as of the date
hereof, among Borrower, Planet Hollywood Resorts International, LLC and PHMemo,
as the same may be amended, supplemented, replaced or otherwise modified from
time to time in accordance with the provisions thereof.

 

19. Each lease of space comprising a portion of the Retail Mall deemed to be
entered into by Retail Mall Owner, as lessor, and Borrower (as assignee
thereunder), as lessee, pursuant to the terms of Section 8 of the REA Amendment
Agreement, such space being referred to therein as “space G-21”, ‘space G-1A”
and “space F-27”, including (without limitation) the specific terms of each such
lease set forth in the REA Amendment Agreement and the general terms and
provisions of the “standard lease form” referred to therein, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

Schedule VI-3



--------------------------------------------------------------------------------

20. Settlement Agreement and Releases, dated as of November 6, 2002, by and
among Aladdin Gaming, LLC, Northwind Aladdin, LLC, John Hancock Life Insurance
Company, John Hancock Variable Life Insurance Company, John Hancock Reassurance
Company, Ltd., State Street Bank and Trust Company and Aladdin Bazaar, LLC, as
amended by that certain First Amendment to Settlement Agreement and Releases,
dated as of December, 2002, and as further amended by that certain Confidential
Settlement Letter, dated as June 20, 2003, by and among OpBiz, L.L.C., Aladdin
Bazaar, LLC, the “Steering Committee” (consisting of Van Kampen Funds, the Bank
of Nova Scotia, Highland Capital and PPM America), General Electric Capital
Corporation, and Aladdin Gaming, LLC.

 

21. Assignment of Timeshare Purchase Agreement, dated September 10, 2007, by
Westgate Resorts, Ltd.

 

22. Partial Assignment of Energy Services Agreement, dated September 10, 2007,
between OpBiz, L.L.C. and Westgate Planet Hollywood Las Vegas, LLC.

 

23. Letter Agreement, dated August 27, 2008, between OpBiz, L.L.C. and Westgate
Resorts, Ltd.

 

24. Planet Hollywood Licensing Agreement, dated December 30, 2004, among Planet
Hollywood International, Inc., Planet Hollywood (Region IV), Inc., Planet
Hollywood Memorabilia, Inc., Westgate Planet Hollywood Las Vegas LLC and
Westgate Resorts Ltd.

 

25. Loan Agreement, dated September 10, 2007, among Westgate Planet Hollywood
Las Vegas, LLC, Residential Funding Company, LLC, as administrative agent, and
the Lenders listed therein.

 

26. Parent Guaranty, dated September 10, 2007, made by Westgate Resorts Ltd. in
favor of OpBiz, L.L.C., PH Fee Owner, L.L.C. and TSP Owner, L.L.C., and Joinder,
by Central Florida Investments, Inc., David A. Siegel Irrevocable Trust and
David A. Siegel.

 

27. Energy Service Agreement, dated January 30, 2009, between Westgate Planet
Hollywood Las Vegas, LLC and Northwind Aladdin, LLC.

 

28. Facility Expansion Agreement, dated January 30, 2009, between Westgate
Planet Hollywood Las Vegas, LLC and Northwind Aladdin, LLC.

 

Schedule VI-4



--------------------------------------------------------------------------------

SCHEDULE VII

Gaming Licenses and Other Material Licenses and Permits

All licenses and permits listed below are held by PHW Las Vegas, LLC

State of Nevada

 

1. State Business License

 

2. Sales/Use Tax Permit

 

3. Nonrestricted Gaming License

 

4. Manufacturer’s License (Manufacturer of Gaming Device Equipment)

 

5. Distributor’s License (Distributor of Gaming Device Equipment)

Clark County

 

6. Admission Fees Resort License

 

7. Clothing / Accessories Store License

 

8. Convention Pavilion License

 

9. Convention Authority Gaming License

 

10. Gaming – Resort Hotel License

 

11. General Gaming License

 

12. Liquor License (Main Bar)

 

13. Restaurant – Category 1 Resort (seating for 50 or more)

 

14. Tobacco Permit

 

15. Transient Lodging – Miscellaneous Resort License

 

16. Transient Lodging Establishment License

 

17. Transient Lodging Tax – Resort Hotel License

 

18. Wedding Chapel License

Southern Nevada Health District

 

19. Health Permits

 

Schedule VII



--------------------------------------------------------------------------------

SCHEDULE VIII

Intentionally Omitted

 



--------------------------------------------------------------------------------

SCHEDULE IX

Intentionally Omitted

 



--------------------------------------------------------------------------------

SCHEDULE X

Intentionally Omitted

 



--------------------------------------------------------------------------------

SCHEDULE XI

PENSION PLANS AND MULTIEMPLOYER PLANS

OpBiz, L.L.C. (the “Company”) maintains and contributes to the Planet Hollywood
Resort & Casino 401(k) Plan (the “401(k) Plan”).

The Company also makes contributions to the following Multiemployer Plans:

Western Conference of Teamsters Pension Fund

Southern Nevada Culinary and Bartenders Pension Fund

Western Conference of Teamsters 401(k) Fund

 

Schedule XI



--------------------------------------------------------------------------------

SCHEDULE XII

LABOR RELATIONS

Schedule XII-A

 

Date of Violation
Notification or
Citation

  

Legal Requirement

  

Status

May 15, 2007    29 C.F.R. §§ 1910.95(c)(1), (d)(1), (g)(1), (i)(1), (k)(1)
(Occupational Safety and Health Standards)    Violations were abated.
November 5, 2007    29 C.F.R. §§ 1910.95(c)(1), (d)(1)(ii), (g)(1), (i)(1),
(k)(1) (Occupational Safety and Health Standards)    Violations were abated.
September 29, 2008    29 C.F.R. § 1910.22(a)(2) (Occupational Safety and Health
Standards)    Violation was abated. January 13, 2009    Unspecified Occupational
Safety and Health Standards    January 23, 2009    Unspecified Occupational
Safety and Health Standards   

Schedule XII-B

1. Labor Agreement, dated April 1, 2008 and scheduled to expire on March 31,
2013, by and between OpBiz Gaming, LLC d/b/a Planet Hollywood Resort and Casino
and Professional, Clerical and Miscellaneous Employees, Teamsters Local Union
No. 995.

2. Collective Bargaining Agreement, dated October 1, 2005 and scheduled to
expire on May 31, 2012, by and between Aladdin Resort & Casino and Local Joint
Executive Board of Las Vegas, for and on behalf of Culinary Workers Union, Local
No. 226 and Bartenders Union, Local No. 165.

Schedule XII-C

 

1. Karen Gerving v. OpBiz, LLC d/b/a Aladdin Resort & Casino et al.,
No. 2:06-CV-00640-RLJ-PAL, United States District Court, District of Nevada.

 

2. Nevada Equal Rights Commission Charge filed with the Equal Employment
Opportunity Commission by Kenya White against Aladdin Resort and Casino d/b/a
Planet Hollywood (December 10, 2007).

 

Schedule XII



--------------------------------------------------------------------------------

3. Nevada Equal Rights Commission Charge filed with the Equal Employment
Opportunity Commission by Allison S. Jacobs against Planet Hollywood Resort &
Casino (June 30, 2008).

 

4. Nevada Equal Rights Commission Charge filed with the Equal Employment
Opportunity Commission by Corinne M. Granich against Planet Hollywood Resort &
Casino (July 31, 2008).

 

5. Nevada Equal Rights Commission Charge filed with the Equal Employment
Opportunity Commission by Alicia Lopez against Planet Hollywood Resort & Casino
(November 28, 2008).

 

6. Nevada Equal Rights Commission Charge filed with the Equal Employment
Opportunity Commission and the Nevada Equal Rights Commission by Gary Simpson
against Planet Hollywood Hotel Casino (April 29, 2009).

 

7. Nevada Equal Rights Commission Charge filed with the Equal Employment
Opportunity Commission by Carol A. Davis against Planet Hollywood Resort &
Casino (September 21, 2009).

 

8. Nevada Equal Rights Commission Charge filed with the Equal Employment
Opportunity Commission by Shani Russell against Planet Hollywood Hotel/Casino
(December 21, 2009).

 

9. Nevada Equal Rights Commission Charge filed with the Equal Employment
Opportunity Commission by Camille Sydnor against Planet Hollywood Resort &
Casino (January 21, 2010).

 

10. Grievance filed by Maria DeRamirez (February 6, 2009).

 

11. Grievance filed by John Woods (February 24, 2009).

 

12. Grievance filed by Angelina Cardona (April 9, 2009).

 

13. Grievance filed by Benjamin Muniz (April 13, 2009).

 

14. Grievance filed by Maria Gonzalez (June 25, 2009).

 

15. Grievance filed by Anela Mukovic (August 3, 2009).

 

16. Grievance filed by Courtney Culp (September 3, 2009).

 

17. Grievance filed by Javier Silva (September 16, 2009).

 

18. Grievance filed by Laura Rodriguez (September 17, 2009).

 

19. Grievance filed by Eric Andrade (September 24, 2009).

 

20. Grievance filed by Jabari Cameron (September 24, 2009).

 

Schedule XII-2



--------------------------------------------------------------------------------

21. Grievance filed by Angelique Simpson (September 29, 2009).

 

22. Grievance filed by Silvia Rodriquez (October 15, 2009).

 

23. Grievance filed by Ramona Murillo (October 26, 2009).

 

24. Grievance filed by Tania Sanchez (October 30, 2009).

 

25. General grievance (November 9, 2009).

 

26. Grievance filed by Bambi Valeriano (November 17, 2009).

 

27. Grievance filed by Guadalupe Guzman-Meza (November 20, 2009).

 

28. Grievance filed by Ramona Jimenez (December 3, 2009).

 

29. Grievance filed by Carol Reyes (December 3, 2009).

 

30. Grievance filed by Saibatu Mansaray (December 8, 2009).

 

31. Grievance filed by Marilyn Guevara (December 10, 2009).

 

32. Grievance filed by Isaac David (December 16, 2009).

 

33. Grievance filed by Manuel Sanchez (December 16, 2009).

 

34. Grievance filed by Shani Russell (December 16, 2009).

 

35. Grievance filed by Viviana Rubio (December 28, 2009).

 

36. Grievance filed by Yasmin Genao (December 30, 2009).

 

37. General grievance regarding “West Gate” tower (January 11, 2010).

 

38. Arbitration regarding grievance filed by Gergana Hristova (December 30,
2008).

 

39. Arbitration resulting from general grievance.

 

40. In re Planet Hollywood Hotel & Casino and Culinary Workers Union Local 226,
Room Service/Butlers Grievance (2009) (Block, Arb.).

 

41. Demand letter from attorney of Kevin Harris regarding correction of former
employee’s file, dated November 20, 2009.

 

Schedule XII-3



--------------------------------------------------------------------------------

Schedule XII-D

 

1. On August 4, 2009, Professional, Clerical and Miscellaneous Employees,
Teamsters Local Union No. 995 was certified by the National Labor Relations
Board as the exclusive collective bargaining representative of all full-time and
part-time valet parking attendants.

 

Schedule XII-4



--------------------------------------------------------------------------------

SCHEDULE XIII

Intentionally Omitted

 



--------------------------------------------------------------------------------

SCHEDULE XIV

EXCEPTIONS TO REPRESENTATIONS

None.

 



--------------------------------------------------------------------------------

SCHEDULE XV

LIENS

 

A. Lien Claimant:         Sun City Electric

 

  Amount: $843,388.10

 

  Recorded: March 17, 2008, Book 20080317, Document No. 03060, Official Records

 

  NOTE: Notice of Pending Action to Foreclose said mechanic’s lien filed in the
District Court, Clark County, Nevada, Case No. A567507, recorded July 17, 2008
in Book 20080717, Document No. 03611, Official Records

 

B. Lien Claimant:         Midwest Drywall Co., Inc.

 

  Amount: $526,893.60

 

  Recorded: July 18, 2008, Book 20080718, Document No. 04119, Official Records

 

  Modified: October 10, 2008, in Book 20081010, Document No. 02394

 

  NOTE: Notice of Pending Action to Foreclose said mechanic’s lien filed in the
District Court, Clark County, Nevada, Case No. A572793, recorded October 2, 2008
in Book 20081002, Document No. 01300, Official Records

 

C. Lien Claimant:         Tradewinds Building and Development, Inc., dba
Tradewinds Construction

 

  Amount: $63,353.62

 

  Recorded: July 31, 2008, Book 20080731, Document No. 03348, Official Records

 

  NOTE: Notice of Pending Action to Foreclose said mechanic’s lien filed in the
District Court, Clark County, Nevada, Case No. A580933, recorded January 29,
2009 in Book 20090129, Document No. 00247, Official Records

 

D. Lien Claimant:         Patrick Callendar

 

  Amount: $37,481.76

 

  Recorded: October 22, 2009, Book 20091022, Document No. 01741, Official
Records

 

E. Lien Claimant:         Lendall Mains Architect

 

  Amount: $4,987.50

 

  Recorded: December 31, 2009, Book 20091231, Document No. 04296, Official
Records

 

Schedule XV-1



--------------------------------------------------------------------------------

F. Lien Claimant:         Lendall Mains Architect

 

  Amount: $2,811.38

 

  Recorded: December 31, 2009, Book 20091231, Document No. 04298. Official
Records

 

Schedule XV-2



--------------------------------------------------------------------------------

SCHEDULE XVI

SPECIAL ASSESSMENTS

 

Special assessment for improvement purposes: Roll No.:    7505 (162-21-210-005)
City/County:    Clark County Clark County Treasurer Improvement District No.:   
97A Current Balance*:    $122,018.15 No. of Installments:    Semi annual Payable
each year on or before:    February 1st and August 1st Special assessment for
improvement purposes: Roll No.:    7506 (162-21-210-005) City/County:    Clark
County Clark County Treasurer Improvement District No.:    97B Current Balance*:
   $10,521.28 No. of Installments:    Quarterly Payable each year on or before:
   March 1st, June 1st, September 1st and December 1st

 

Schedule XVI



--------------------------------------------------------------------------------

SCHEDULE XVII

APPROVED CAPITAL EXPENDITURES

 

Department/Project

   Amount

IT / TR / Systems Conversion

   $ 8,142,510

Diamond Lounge

   $ 150,000

VIP Check-in

   $ 100,000

Ace Shufflers

   $ 150,000

Three Card Poker

   $ 320,000

Crazy 4 Poker

   $ 120,000

Let it Ride

   $ 130,000

Casino war

   $ 50,000

Ideal Shuffler

   $ 113,970

Six to one shufflers

   $ 50,000

Keno Systems

   $ 70,000

Total Rewards Center Conversion

   $ 189,000

Pedestrian Capture

   $ 4,250,000

Box Office / Concierge

   $ 23,310

Slots Machines

   $ 2,500,000       

PH pool, service well

   $ 132,000

Surveillance Cameras

   $ 15,000

Delphi Sales system

   $ 100,000

Call Center

   $ 40,600

Valet Dispatch

   $ 79,779

HL Room / Extra Lounge

   $ 100,000

PH Towers Banquet

   $ 326,000

Shares Service Relocation

   $ 100,000

Super Collectors

   $ 10,400

Race Carrels

   $ 48,000       

Total

   $ 17,310,569

 

Schedule XVII